Exhibit 10.1

Execution Version

 

 

FIRST LIEN CREDIT AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

VARIOUS LENDERS

and

JPMORGAN CHASE BANK, N.A.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

Dated as of March 31, 2014

 

 

JPMORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as JOINT LEAD ARRANGERS

and

as JOINT BOOKRUNNERS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

Definitions and Accounting Terms

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Definitional Provisions

     70   

SECTION 2.

 

Amount and Terms of Credit

     71   

2.01

 

Loans

     71   

2.02

 

Minimum Amount of Each Borrowing

     71   

2.03

 

Notice of Borrowing

     72   

2.04

 

Disbursement of Funds

     72   

2.05

 

Notes

     73   

2.06

 

Conversions

     74   

2.07

 

Pro Rata Borrowings

     75   

2.08

 

Interest

     75   

2.09

 

Interest Periods

     76   

2.10

 

Increased Costs, Illegality, etc.

     77   

2.11

 

Compensation

     79   

2.12

 

Change of Lending Office

     79   

2.13

 

Replacement of Lenders

     79   

SECTION 3.

 

Letters of Credit

     81   

3.01

 

Letters of Credit

     81   

3.02

 

Maximum Letter of Credit Outstandings; Final Maturities

     82   

3.03

 

Letter of Credit Requests; Minimum Stated Amount

     82   

3.04

 

Letter of Credit Participations

     83   

3.05

 

Agreement to Repay Letter of Credit Drawings

     85   

3.06

 

Increased Costs

     86   

SECTION 4.

 

Commitment Fee; Fees; Reductions of Commitment

     86   

4.01

 

Fees

     86   

4.02

 

Voluntary Termination of Unutilized Revolving Loan Commitments

     87   

4.03

 

Mandatory Reduction of Commitments and Revolving Loan Repayments

     88   

SECTION 5.

 

Prepayments; Payments; Taxes

     88   

5.01

 

Voluntary Prepayments

     88   

5.02

 

Mandatory Repayments

     90   

5.03

 

Method and Place of Payment

     92   

5.04

 

Net Payments

     92   

SECTION 6.

 

Conditions Precedent to the Effective Date

     95   

6.01

 

Execution of Agreement; Notes

     95   

6.02

 

Officer’s Certificate

     95   

 

(i)



--------------------------------------------------------------------------------

         Page  

6.03

 

Opinions of Counsel

     95   

6.04

 

Company Documents; Proceedings; etc

     96   

6.05

 

Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements

     96   

6.06

 

Adverse Change, Approvals

     97   

6.07

 

Litigation

     97   

6.08

 

Guarantee and Collateral Agreement; Intercompany Subordination Agreement

     97   

6.09

 

Pledged Collateral

     98   

6.10

 

Mortgage; Title Insurance; Survey; Landlord Waivers; etc

     99   

6.11

 

Historical Financial Statements; Projections

     100   

6.12

 

Solvency Certificate; Insurance Certificates, etc

     100   

6.13

 

Fees, etc

     101   

6.14

 

Consents

     101   

6.15

 

Transaction Documents

     101   

6.16

 

“Know-Your-Customer” Documentation

     101   

SECTION 7.

 

Conditions Precedent to All Credit Events

     101   

7.01

 

No Default; Representations and Warranties

     102   

7.02

 

Notice of Borrowing; Letter of Credit Request

     102   

7.03

 

No Excess Cash

     102   

7.04

 

No Pulitzer Financial Covenant Default

     103   

SECTION 8.

 

Representations, Warranties and Agreements

     103   

8.01

 

Company Status

     103   

8.02

 

Power and Authority

     103   

8.03

 

No Violation

     103   

8.04

 

Approvals

     104   

8.05

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

     104   

8.06

 

Litigation

     106   

8.07

 

True and Complete Disclosure

     106   

8.08

 

Use of Proceeds; Margin Regulations

     106   

8.09

 

Tax Returns and Payments

     106   

8.10

 

Compliance with ERISA

     107   

8.11

 

Security Documents

     108   

8.12

 

Properties

     109   

8.13

 

Capitalization

     109   

8.14

 

Subsidiaries

     109   

8.15

 

Compliance with Statutes, etc.

     109   

8.16

 

Investment Company Act

     110   

8.17

 

Solvency

     110   

8.18

 

Environmental Matters

     110   

8.19

 

Employment and Labor Relations

     111   

8.20

 

Intellectual Property, etc

     111   

8.21

 

Indebtedness

     111   

 

(ii)



--------------------------------------------------------------------------------

         Page  

8.22

 

Insurance

     112   

8.23

 

Anti-Corruption Laws, Etc

     112   

8.24

 

Representations and Warranties in Other Documents

     112   

SECTION 9.

 

Affirmative Covenants

     112   

9.01

 

Information Covenants

     113   

9.02

 

Books, Records and Inspections; Quarterly Meetings

     119   

9.03

 

Maintenance of Property; Insurance

     119   

9.04

 

Existence; Franchises

     120   

9.05

 

Compliance with Statutes, etc

     120   

9.06

 

Compliance with Environmental Laws

     120   

9.07

 

ERISA

     121   

9.08

 

End of Fiscal Years

     122   

9.09

 

Performance of Obligations

     122   

9.10

 

Payment of Taxes

     123   

9.11

 

Use of Proceeds

     123   

9.12

 

Excluded Domestic Subsidiaries; Further Assurances; etc

     123   

9.13

 

Ownership of Subsidiaries; etc.

     125   

9.14

 

Foreign Subsidiaries

     126   

9.15

 

Sanctioned Persons

     126   

SECTION 10.

 

Negative Covenants

     126   

10.01

 

Limitation on Indebtedness

     126   

10.02

 

Limitation on Restricted Payments

     133   

10.03

 

Limitation on Liens

     141   

10.04

 

Limitation on Restrictions on Distributions From Restricted Subsidiaries

     142   

10.05

 

Limitation on Sales of Assets and Subsidiary Stock

     145   

10.06

 

Limitation on Affiliate Transactions

     147   

10.07

 

Merger and Consolidation

     150   

10.08

 

Limitation on Lines of Business

     153   

10.09

 

Lee Leverage Ratio

     153   

10.10

 

Modifications of Certain Agreements; Limitations on Certain Payments

     154   

10.11

 

Pulitzer Cash Flow

     155   

10.12

 

Lee Entities Cash Flows

     157   

SECTION 11.

 

Events of Default

     157   

11.01

 

Payments

     158   

11.02

 

Representations, etc

     158   

11.03

 

Covenants

     158   

11.04

 

Default Under Other Agreements

     158   

11.05

 

Bankruptcy, etc

     159   

11.06

 

ERISA

     159   

11.07

 

Security Documents

     160   

11.08

 

Subsidiaries Guarantee

     160   

11.09

 

Intercompany Subordination Agreement

     160   

11.10

 

Judgments

     161   

 

(iii)



--------------------------------------------------------------------------------

         Page  

11.11

 

Change of Control

     161   

11.12

       161   

11.13

 

Junior Intercreditor Agreement

     161   

11.14

 

Pari Passu Intercreditor Agreements

     161   

SECTION 12.

 

The Administrative Agent

     162   

12.01

 

Appointment

     162   

12.02

 

Nature of Duties

     163   

12.03

 

Lack of Reliance on the Administrative Agent

     163   

12.04

 

Certain Rights of the Administrative Agent

     164   

12.05

 

Reliance

     164   

12.06

 

Indemnification

     164   

12.07

 

The Administrative Agent in its Individual Capacity

     165   

12.08

 

Holders

     165   

12.09

 

Resignation by the Administrative Agent

     165   

12.10

 

Collateral Matters

     166   

12.11

 

Delivery of Information

     167   

SECTION 13.

 

Miscellaneous

     167   

13.01

 

Payment of Expenses, etc.

     167   

13.02

 

Right of Setoff

     169   

13.03

 

Notices

     169   

13.04

 

Benefit of Agreement; Assignments; Participations

     170   

13.05

 

No Waiver; Remedies Cumulative

     172   

13.06

 

Payments Pro Rata

     172   

13.07

 

Calculations; Computations

     173   

13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     173   

13.09

 

Counterparts

     174   

13.10

 

Effectiveness

     175   

13.11

 

Headings Descriptive

     175   

13.12

 

Amendment or Waiver; etc

     175   

13.13

 

Survival

     177   

13.14

 

Domicile of Loans

     177   

13.15

 

Register

     177   

13.16

 

Confidentiality

     178   

13.17

 

Application of Proceeds

     179   

13.18

 

The Patriot Act

     179   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE I    Commitments SCHEDULE II    Lender Addresses SCHEDULE III   
[Reserved] SCHEDULE IV    Plans SCHEDULE V    Subsidiaries SCHEDULE VI   
Existing Indebtedness SCHEDULE VII    Insurance SCHEDULE VIII    Real Property
SCHEDULE IX    Litigation EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT A-2
   Form of Notice of Conversion/Continuation EXHIBIT B-1    Form of Term Note
EXHIBIT B-2    Form of Revolving Note EXHIBIT C    Form of Letter of Credit
Request EXHIBIT D    Form of Section 5.04(b)(ii) Certificate EXHIBIT E    Form
of Opinion of Lane & Waterman LLP and Sidley Austin LLP, special counsel to the
Credit Parties EXHIBIT F    Form of Officers’ Certificate EXHIBIT G   
[Reserved] EXHIBIT H    Form of Intercompany Subordination Agreement EXHIBIT I
   Form of Solvency Certificate EXHIBIT J    Form of Compliance Certificate
EXHIBIT K    Form of Assignment and Assumption Agreement EXHIBIT L-1    Form of
Pulitzer Junior Intercreditor Agreement EXHIBIT L-2    Form of Pulitzer Pari
Passu Intercreditor Agreement EXHIBIT M    Form of Prepayment Option Notice

 

(v)



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of March 31, 2014, among LEE ENTERPRISES,
INCORPORATED, a Delaware corporation (the “Borrower”), the Lenders party hereto
from time to time, and JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent. All capitalized terms used herein and defined in Section 1 are
used herein as therein defined.

The parties hereto hereby agree as follows:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Acquired Indebtedness” shall mean, with respect to any Person, Indebtedness
(1) of a Person or any of its Subsidiaries existing at the time such Person is
merged or consolidated with the Borrower or a Restricted Subsidiary or becomes a
Restricted Subsidiary, (2) assumed in connection with the acquisition of assets
from such Person or (3) secured by a Lien encumbering any asset acquired by such
specified Person, in each case whether or not Incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary or such acquisition. Acquired Indebtedness shall be deemed
to have been Incurred, with respect to clause (1) of the preceding sentence, on
the date such Person is merged or consolidated with the Borrower or a Restricted
Subsidiary or becomes a Restricted Subsidiary and, with respect to clauses
(2) and (3) of the preceding sentence, on the date of consummation of such
acquisition of assets.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(b).

“Adjusted Consolidated Net Income” shall mean, as to any Person for any period,
Consolidated Net Income for such period for such Person and its Subsidiaries
(A) plus the sum of (without duplication) (i) the amount of all net non-cash
charges (including, without limitation, depreciation, amortization, deferred tax
expense, non-cash stock-based compensation and non-cash interest expense) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period and (ii) any extraordinary cash gains and any cash gains from
the sale or other disposition of assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period and (B) less the
sum of (without duplication) (i) the amount of all net non-cash gains and
non-cash credits which were included in arriving at Consolidated Net Income for
such period and (ii) any extraordinary cash losses and any cash losses from the
sale or other disposition of any assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period.

“Adjusted Consolidated Lee Working Capital” shall mean, at any time,
Consolidated Lee Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Lee Current Liabilities at such time.

 

(1)



--------------------------------------------------------------------------------

“Adjusted Consolidated Pulitzer Working Capital” shall mean, at any time,
Consolidated Pulitzer Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Pulitzer Current Liabilities at such time.

“Adjusted Lee Net Income” shall mean, for any period, the Adjusted Consolidated
Net Income of the Borrower and its Subsidiaries minus the Adjusted Consolidated
Net Income of the Pulitzer Entities.

“Adjusted Pulitzer Net Income” shall mean, for any period, the Adjusted
Consolidated Net Income of the Borrower and its Subsidiaries minus the Adjusted
Consolidated Net Income of the Lee Entities.

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to
Section 12.09.

“Affiliate” shall mean, with respect to any specified Person, any other Person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” shall mean and include each of the Administrative Agent, the Collateral
Agent and the Joint Lead Arrangers.

“Agreement” shall mean this First Lien Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Anti-Money Laundering Laws” shall have the meaning provided in Section 8.23(c).

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean on and after the Effective Date, (A) with respect
to Revolving Loans maintained as (i) Base Rate Loans, a percentage per annum
equal to 4.50%, and (ii) Eurodollar Loans, a percentage per annum equal to
5.50%, and (B) with respect to Term Loans maintained as (i) Base Rate Loans, a
percentage per annum equal to 5.25%, and (ii) Eurodollar Loans, a percentage per
annum equal to 6.25%.

“Asset Acquisition” shall mean (1) an Investment by the Borrower or any
Restricted Subsidiary in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be consolidated or merged with the
Borrower or any Restricted Subsidiary or (2) the acquisition by the Borrower or
any Restricted Subsidiary of all or

 

-2-



--------------------------------------------------------------------------------

substantially all of the assets of any Person or a division, operating unit or
other business of any Person.

“Asset Disposition” shall mean any sale, lease, transfer, issuance or other
disposition, or a series of related sales, leases, transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares or local ownership shares)
(it being understood that the Capital Stock of the Borrower is not an asset of
the Borrower), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries, including any disposition by means of a merger, consolidation or
similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:

 

  (1) a disposition of assets by (i) a Restricted Subsidiary that is a Lee
Entity to the Borrower, (ii) by the Borrower or a Lee Entity that is a
Restricted Subsidiary to any Lee Entity that is a Restricted Subsidiary, or
(iii) by any Pulitzer Entity that is a Restricted Subsidiary to any other
Pulitzer Entity that is a Restricted Subsidiary;

 

  (2) the sale or disposition of cash or Cash Equivalents in the ordinary course
of business or the unwinding or termination of Hedging Obligations (and the
payment of any settlement amount or termination amount with respect thereto);

 

  (3) a disposition of inventory (including on an intercompany basis), vehicles,
raw materials or products or the sale of services in the ordinary course of
business;

 

  (4) a disposition of used, obsolete, worn out, damaged or surplus equipment or
equipment or assets that are no longer used or useful in the conduct of the
business of the Borrower and its Restricted Subsidiaries and that are disposed
of in each case in the ordinary course of business;

 

  (5) the disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, in a manner permitted
pursuant to Section 10.07 or any disposition that constitutes a Change of
Control;

 

  (6) an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or
to a Restricted Subsidiary and each other equity holder on a pro rata basis;
provided that (i) such issuance does not result in the Borrower or a Restricted
Subsidiary of the Borrower holding a smaller percentage of such Capital Stock
than immediately prior to such issuance, except as a result of rounding and
(ii) no such issuance shall result in any Lee Entity becoming a Pulitzer Entity;

 

  (7) (a) for purposes of Section 10.05 only, the making of a Permitted
Investment or a disposition subject to Section 10.02 (or that would be subject
to Section 10.02 but for the exclusions therefrom) and (b) an Asset Swap;

 

-3-



--------------------------------------------------------------------------------

  (8) dispositions of Capital Stock of a Restricted Subsidiary or other property
or assets in a single transaction or a series of related transactions with an
aggregate Fair Market Value of less than $5.0 million;

 

  (9) the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;

 

  (10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

 

  (11) (a) the licensing, sublicensing and/or cross-licensing of patents,
trademarks, copyrights, software, trade secrets, know-how and other intellectual
property, know-how or other general intangibles in the ordinary course of
business, (b) licenses, sublicenses, leases or subleases of other property in
the ordinary course of business and (c) the abandonment of patents, trademarks,
copyrights, software, trade secrets, know-how and other intellectual property,
which, solely in the case of this clause (c), in the Good Faith determination of
the Borrower is not material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

  (12) (a) to the extent allowable under Section 1031 of the Code, any exchange
of like property (excluding any boot thereon) for use in a Related Business and
(b) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such dispositions are promptly applied to the purchase
price of such replacement property;

 

  (13) (a) foreclosure on assets or transfers by reason of eminent domain or
otherwise and (b) dispositions of property subject to or resulting from casualty
losses and condemnation or similar proceedings (including dispositions in lieu
thereof);

 

  (14) any sale or other disposition of Capital Stock, Indebtedness, an
Investment or other securities of an Unrestricted Subsidiary;

 

  (15) dispositions in connection with a Sale/Leaseback Transaction that is made
for cash consideration in an amount not less than the cost of the underlying
fixed or capital asset plus the cost of any repairs or improvements thereto and
is consummated within 365 days after the later of the date that the Borrower or
any Restricted Subsidiary acquires or completes the acquisition, repair or
construction, as applicable, of such fixed or capital asset;

 

  (16) the receipt by the Borrower or any Restricted Subsidiary of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective property or assets and such theft, loss, physical destruction
or damage, taking or similar event;

 

-4-



--------------------------------------------------------------------------------

  (17) operating leases and subleases in the ordinary course of business;

 

  (18) the surrender or waiver of contract or litigation rights or claims or the
settlement, release, surrender or waiver of tort or other litigation rights or
claims or the surrender or waiver of rights or claims pertaining to any other
dispute or controversy of any kind;

 

  (19) (a) the contribution of any real property (including, without limitation,
land, buildings and fixtures) by the Borrower or any of its Restricted
Subsidiaries to a pension plan to satisfy funding obligations of the Borrower or
any of its Restricted Subsidiaries under such plan, (b) dispositions of
residential real property and related assets in the ordinary course of business
in connection with relocation activities for directors, officers, employees,
members of management or consultants of the Borrower or any Restricted
Subsidiary and (c) the expiration of any option agreement with respect to real
or personal property;

 

  (20) the transfer of improvements, additions or alterations in connection with
the lease or sublease of any property;

 

  (21) the issuance of Disqualified Stock or Preferred Equity that is permitted
by Section 10.01; and

 

  (22) a disposition (including, without limitation, (a) the issuance of Capital
Stock of a Restricted Subsidiary and (b) pursuant to buy/sell arrangements
between the joint venture parties set forth in the joint venture agreement or
similar agreements entered into with respect to such joint venture) in
connection with any Permitted Joint Venture Transaction.

“Asset Swap” shall mean an exchange or substantially concurrent purchase and
sale of Related Business Assets between the Borrower or any of its Restricted
Subsidiaries and another Person (it being understood that such assets may
include Capital Stock or other securities of another Person that owns such
Related Business Assets (or that is primarily engaged in a Related Business) or
that is or becomes a Restricted Subsidiary of the Borrower pursuant to such
transaction); provided that the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value
(such Fair Market Value to be determined, at the option of the Borrower, as of
the date a letter of intent for such transaction is entered into, as of the date
of such transaction or as of the date of contractually agreeing to such
transaction).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction shall
mean, as at the time of determination, (1) if such Sale/Leaseback Transaction
does not constitute a Capitalized Lease Obligation, the present value
(discounted at the interest rate implicit in the transaction, as reasonably
determined by the Borrower) of the total obligations of the lessee for rental
payments (other than rental payments based upon such lessee’s revenues or other

 

-5-



--------------------------------------------------------------------------------

operating results and without giving effect to any adjustments for changes in
the Consumer Price Index or similar adjustments) during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended), determined in accordance with GAAP or
(2) if such Sale/Leaseback Transaction constitutes a Capitalized Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capitalized Lease Obligations.”

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation, notices of any prepayments
pursuant to Section 5.01 and similar notices, any person or persons that has or
have been authorized by the Board of Directors of the Borrower to deliver such
notices pursuant to this Agreement and that has or have appropriate signature
cards on file with the Administrative Agent or the respective Issuing Lender, as
the case may be, (ii) delivering financial information and officer’s
certificates pursuant to this Agreement, the Chief Financial Officer, the
treasurer or the principal accounting officer of the Borrower, and (iii) any
other matter in connection with this Agreement or any other Credit Document, any
officer (or a person or persons so designated by any two officers) of the
Borrower.

“Average Life” shall mean, as of the date of determination, with respect to any
Indebtedness, Disqualified Stock or Preferred Equity, the quotient obtained by
dividing (1) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of
such Indebtedness or redemption or similar payment with respect to such
Disqualified Stock or Preferred Equity multiplied by the amount of such payment
by (2) the sum of all such payments.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time and (iii) the Eurodollar Rate for a Eurodollar Loan with a one-month
Interest Period commencing at such time plus 1.0%. For the purposes of this
definition, the Eurodollar Rate shall be determined using the Eurodollar Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.
Notwithstanding the foregoing in no event shall the Base Rate applicable to the
Term Loans be less than 2.00%.

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

“Board of Directors” shall mean:

 

-6-



--------------------------------------------------------------------------------

  (1) with respect to a corporation, the Board of Directors of the corporation
or (other than for purposes of determining Change of Control) any committee
thereof duly authorized to act on behalf of the Board of Directors with respect
to the relevant matter;

 

  (2) with respect to a partnership, the Board of Directors of the direct or
indirect general partner of the partnership; and

 

  (3) with respect to any other Person, the board or a committee of such Person
serving a similar function.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments or Loans of the respective Tranche on a
given date (or resulting from a conversion or conversions on such date) having
in the case of Eurodollar Loans the same Interest Period, provided that Base
Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of the
related Borrowing of Eurodollar Loans.

“Business Day” shall mean each day that is not a Saturday, Sunday or other day
on which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

“Capital Stock” of any Person shall mean (1) with respect to any Person that is
a corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Equity, and (2) with respect to any Person that is not a corporation, any and
all partnership, limited liability company, membership or other equity interests
of such Person, but in each case excluding any debt securities convertible into
or exchangeable for any of the foregoing

“Capital Times” shall mean The Capital Times Company and its successors and
assigns.

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the balance sheet of the applicable Person in accordance with GAAP,
and the amount of Indebtedness represented by such obligation will be the
capitalized amount of such obligation at the time any determination thereof is
to be made or at such other time as may be specified herein as determined in
accordance with GAAP. Notwithstanding the foregoing, to the extent a Capitalized
Lease Obligation was or would have been characterized as an operating lease in
accordance with GAAP on the Effective Date, then such Capitalized Lease
Obligations shall be

 

-7-



--------------------------------------------------------------------------------

excluded for purposes of (i) calculating Consolidated Interest Expenses,
(ii) calculating the Consolidated Leverage Ratio and the Priority Leverage
Ratio, (iii) determining the amount of Indebtedness under Section 10.01 and
(iv) determining the amount of Permitted Investments (to the extent
re-characterized as Capitalized Lease Obligations after such obligation is
entered into).

“Cash Equivalents” shall mean:

 

  (1) Dollars, or in the case of any Foreign Subsidiary, such currencies held by
it from time to time in the ordinary course of business;

 

  (2) securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality of the United States, having
maturities of not more than one year from the date of acquisition;

 

  (3) marketable general obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition and, at the time
of acquisition, having a credit rating of “A” (or the equivalent thereof) or
better from either S&P or Moody’s or, if applicable, their respective
successors, or carrying an equivalent rating by another Rating Agency if both of
the two foregoing Rating Agencies (or their respective successors, as
applicable) cease publishing ratings of such investments;

 

  (4) certificates of deposit, demand deposits, time deposits, eurodollar time
deposits, overnight bank deposits or bankers’ acceptances having maturities of
not more than one year from the date of acquisition thereof issued by any bank
or trust company (x) the long-term debt of which is rated at the time of
acquisition thereof at least “A” or the equivalent thereof by S&P (or, if
applicable, any successor thereto), or “A” or the equivalent thereof by Moody’s
(or, if applicable, any successor thereto) or carrying an equivalent rating by
another Rating Agency if both of the two foregoing Rating Agencies (or their
respective successors, as applicable) cease publishing ratings of such
investments or (y) the short term commercial paper of such bank or trust company
or its parent company is rated at the time of acquisition thereof at least “A-1”
or the equivalent thereof by S&P (or, if applicable, any successor thereto) or
“P-1” or the equivalent thereof by Moody’s (or, if applicable, any successor
thereto), or carrying an equivalent rating by another Rating Agency if both of
the two foregoing Rating Agencies (or their respective successors, as
applicable) cease publishing ratings of such investments, and having combined
capital and surplus in excess of $500 million;

 

  (5) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clauses (2), (3) and (4) above, entered
into with any bank or trust company meeting the qualifications specified in
clause (4) above;

 

  (6)

commercial paper rated at the time of acquisition thereof at least “A-1” or the
equivalent thereof by S&P (or, if applicable, any successor thereto) or “P-1” or

 

-8-



--------------------------------------------------------------------------------

  the equivalent thereof by Moody’s (or, if applicable, any successor thereto),
or carrying an equivalent rating of another Rating Agency, if both of the two
named Rating Agencies cease publishing ratings of such investments, and in any
case maturing within one year after the date of acquisition thereof;

 

  (7) interests in any investment company or money market fund that invests 95%
or more of its assets in instruments of the type specified in clauses
(1) through (6) above;

 

  (8) money market funds that (i) comply with the criteria set forth in Rule
2A-7 of the Investment Company Act of 1940, as amended, (ii) are rated at the
time of acquisition thereof “AAA” or the equivalent by S&P (or, if applicable,
any successor thereto) or “Aaa” or the equivalent thereof by Moody’s (or, if
applicable, any successor thereto), or carrying an equivalent rating by another
Rating Agency if both of the two foregoing Rating Agencies (or their respective
successors, as applicable) cease publishing ratings of such investments and
(iii) have portfolio assets of at least $5.0 billion; and

 

  (9) in the case of any Foreign Subsidiary, direct obligations of the sovereign
nation (or any agency thereof) in which such Foreign Subsidiary is organized and
is conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), in each case having maturities of
not more than twelve months from the date of acquisition thereof and other
short-term investments which are customarily used for cash management purposes
in any country in which such Foreign Subsidiary operates.

“Cash Management Obligations” shall mean obligations of the Borrower or any
Subsidiary in relation to Cash Management Services.

“Cash Management Services” shall mean (1) treasury, depository or cash
management services, arrangements or agreements (including, without limitation,
credit, debt or other purchase card programs and intercompany cash management
services) or any automated clearinghouse transfers of funds (including
reimbursement and indemnification obligations with respect to letters of credit
or similar instruments), and (2) netting services, overdraft protections,
controlled disbursement, ACH transactions, return items, interstate deposit
network services, cash pooling and operational foreign exchange management,
Society for Worldwide Interbank Financial Telecommunication transfers and
similar programs).

“CDP” shall mean Community Distribution Partners, LLC and its successors.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean:

 

-9-



--------------------------------------------------------------------------------

  (1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of a majority of the total voting power of the Voting Stock of the
Borrower (or its successors by merger, consolidation or purchase of all or
substantially all of its assets);

 

  (2) the sale, assignment, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than a Restricted Subsidiary; or

 

  (3) the adoption by the stockholders of the Borrower of a plan or proposal for
the liquidation or dissolution of the Borrower.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims” contained herein.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, all Mortgaged Properties and all cash and
Cash Equivalents delivered as collateral for any Obligations pursuant to this
Agreement and the other Credit Documents.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean a Revolving Loan Commitment or a Term Loan Commitment,
as applicable.

“Commitment Fee” shall have the meaning provided in Section 4.01(a).

“Commitment Fee Percentage” shall mean on and after the Effective Date, with
respect to Commitment Fee in respect of the Revolving Credit Commitments, a
percentage per annum equal to 0.5%.

“Commodity Agreement” shall mean any commodity futures contract, commodity
option, commodity swap agreement, commodity collar agreement, commodity cap
agreement or other similar agreement or arrangement entered into by the Borrower
or any Restricted Subsidiary.

 

-10-



--------------------------------------------------------------------------------

“Common Stock” shall mean, with respect to any Person, any and all shares,
interest or other participations in, and other equivalents (however designated
and whether voting or nonvoting) of such Person’s common stock or, in the case
of a Person that is not a corporation, similar common equity interests, in each
case whether or not outstanding on the Effective Date, and includes, without
limitation, all series and classes of such common stock or similar common equity
interests, as the case may be.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Company Affiliate” shall mean any Affiliate of the Borrower, except a
Subsidiary.

“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

  (1) increased (without duplication) by the following items to the extent
deducted in calculating such Consolidated Net Income:

 

  (a) Consolidated Interest Expense; plus

 

  (b) Consolidated Income Taxes; plus

 

  (c) consolidated depreciation expense; plus

 

  (d) consolidated amortization expense or impairment charges recorded in
connection with the application of Accounting Standards Codification (“ASC”)
No. 350 “Goodwill and Other Intangibles” and ASC No. 360 “Accounting for the
Impairment or Disposal of Long Lived Assets;” plus

 

  (e) other non-cash charges reducing Consolidated Net Income, including any
write-offs or write downs (excluding any such non-cash charge to the extent it
represents an accrual of or reserve for cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period not
included in the calculation); plus

 

  (f)

any non-cash compensation expense, charge, cost, accrual or reserve including
any such non-cash expense, charge, cost, accrual or reserve arising from grants
of restricted stock, restricted stock units, performance shares, stock options,
stock appreciation or similar rights or other rights or equity incentive
programs or awards to future, current or past officers, directors, members of
management, consultants and employees of the Borrower or any Restricted
Subsidiary; provided that such shares, options or other rights or awards can be
redeemed at the option of the holder only for Capital Stock of the Borrower
(other than Disqualified Stock) plus cash in lieu of fractional shares, options
or rights or awards (for purposes of clarity, it is understood and agreed that
any of the foregoing instruments

 

-11-



--------------------------------------------------------------------------------

  shall be deemed to be redeemable only for Capital Stock notwithstanding
(i) the right of any holder thereof to surrender any of the foregoing
instruments to pay the exercise price thereof or taxes and (ii) any obligation
of the Borrower to purchase, redeem or otherwise acquire or retire any of the
foregoing (including, without limitation, at the option of the holder thereof)
pursuant to any stock option, stock purchase or other equity incentive plan,
award or agreement in connection with a change of control of the Borrower or a
similar transaction); plus

 

  (g) the amount of any fee, cost, charge, expense or reserve to the extent
actually reimbursed or reimbursable by third parties pursuant to indemnification
or reimbursement provisions or similar agreements or insurance; provided that
such Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters; plus

 

  (h) any proceeds of business interruption insurance in an amount representing
the earnings for the applicable period that such proceeds are intended to
replace (whether or not received so long as such Person in good faith expects to
receive the same within the next four fiscal quarters); plus

 

  (i) any fees, costs, charges or other expenses (including legal, tax and
structuring fees, costs, charges and expenses) made or Incurred in connection
with any actual or proposed Investment, asset sale, acquisition,
recapitalization, issuance of Capital Stock, Incurrence of Indebtedness, any
amendment, modification or Refinancing of Indebtedness (including as a result of
ASC No. 805 (or any successor or similar accounting standard or pronouncement)
and including expenses related to the early extinguishment of debt) or any other
transaction; plus

 

  (j) the amount of any restructuring charges (including lease termination,
severance and relocation expenses), integration costs or other business
optimization expenses or reserves or other non-recurring charges or expenses
deducted (and not added back) in such period in computing Consolidated Net
Income;

 

  (2) decreased (without duplication) by (a) non-cash items increasing
Consolidated Net Income of such Person for such period (excluding any items
which represent the recognition of deferred revenue or reversal of any accrual
of, or reserve for, anticipated cash charges that reduced Consolidated EBITDA in
any prior period), (b) Consolidated Income Taxes benefits, (c) any non-recurring
gain, including, without limitation, income or gains relating to the early
extinguishment of debt and (d) any amounts or proceeds under clause (1)(g) or
(h) above that increased Consolidated EBITDA in any prior period but that were
not received by such Person within the next four fiscal quarters; and

 

-12-



--------------------------------------------------------------------------------

  (3) increased or decreased (without duplication) to eliminate the following
items reflected in Consolidated Net Income:

 

  (a) any net gain or loss resulting in such period from Hedging Obligations and
the application of ASC No. 815;

 

  (b) all unrealized gains and losses relating to financial instruments to which
fair market value accounting is applied;

 

  (c) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from Hedging Obligations for currency exchange
risk); and

 

  (d) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements in such period pursuant to GAAP
resulting from the application of purchase/acquisition accounting in relation to
any completed acquisition or other transaction.

Notwithstanding the foregoing, clauses (1)(b) through (j) relating to amounts of
a Restricted Subsidiary (other than a Subsidiary Guarantor) of a Person will be
added to Consolidated Net Income to compute Consolidated EBITDA of such Person
only to the extent (and in the same proportion) that the net income (loss) of
such Restricted Subsidiary (other than a Subsidiary Guarantor) was included in
calculating the Consolidated Net Income of such Person.

Notwithstanding the foregoing, the Consolidated EBITDA of the Pulitzer Entities
shall not be included in the calculation of Consolidated EBITDA for purposes of
determining the amount available under Section 10.02(a)(v)(C)(1) to make
Restricted Payments of the type described in Section 10.02(a)(i), (a)(ii),
(a)(iv) and (a)(v) until the Pulitzer Debt Satisfaction Date and so long as the
Second Lien Term Loans are outstanding and such agreement (or any agreement or
instrument governing any outstanding Indebtedness Incurred to Refinance the
Second Lien Term Loans) includes provisions requiring that any cash flow of the
Pulitzer Entities must be applied (or, at the option of the lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay borrowings under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the Loans or any other Pari Passu
Lien Indebtedness. For purposes of the foregoing, no Indebtedness under the
Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Indebtedness under the Second Lien Loan Documents) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination.

“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person and its consolidated Restricted Subsidiaries or
other payments required to be made by such Person or any of its consolidated
Restricted Subsidiaries by any governmental authority, which taxes or other
payments are calculated by reference to the income

 

-13-



--------------------------------------------------------------------------------

or profits or capital of such Person and/or its consolidated Restricted
Subsidiaries (to the extent such income or profits were included in computing
Consolidated Net Income for such period), including, without limitation, state,
franchise and similar taxes and foreign withholding taxes regardless of whether
such taxes or payments are required to be remitted to any governmental
authority, computed on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the interest expense of such Person and its consolidated Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, plus to the extent not included in such interest expense:

 

  (1) the portion of any payments or accruals with respect to Capitalized Lease
Obligations or Attributable Indebtedness that are allocable to interest expense;

 

  (2) amortization of debt discount (including the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par) and
debt issuance costs (provided, however, that any amortization of bond premium
will be credited to reduce Consolidated Interest Expense unless, pursuant to
GAAP, such amortization of bond premium has otherwise reduced Consolidated
Interest Expense);

 

  (3) non-cash interest expense, but any non-cash interest income or expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP shall be excluded
from the calculation of Consolidated Interest Expense;

 

  (4) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;

 

  (5) interest expense on Indebtedness of another Person that is Guaranteed by
the Borrower or any of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or any of its Restricted Subsidiaries;

 

  (6) costs associated with entering into Hedging Obligations (including
amortization of fees) related to Indebtedness;

 

  (7) interest expense that was capitalized during such period; and

 

  (8) the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower and its Restricted
Subsidiaries) in connection with Indebtedness Incurred by such plan or trust.

For purposes of the foregoing, total interest expense will be determined
(i) after giving effect to any net payments made or received by the Borrower and
its Restricted Subsidiaries with respect to Interest Rate Agreements and
(ii) exclusive of amounts classified as other comprehensive income on the
consolidated balance sheet of the Borrower.

 

-14-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, commissions,
discounts, yield and other fees and charges Incurred in connection with any
transaction pursuant to which the Borrower or its Restricted Subsidiaries may
sell, convey or otherwise transfer or grant a security interest in any accounts
receivable or related assets shall be included in Consolidated Interest Expense.

Notwithstanding the foregoing, the Consolidated Interest Expense of the Pulitzer
Entities shall not be included in the calculation of Consolidated Interest
Expense for purposes of determining the amount available under
Section 10.02(a)(v)(C)(1) to make Restricted Payments of the type described in
Section 10.02(a)(i), (a)(ii), (a)(iv) and (a)(v) until the Pulitzer Debt
Satisfaction Date and so long as the Second Lien Term Loans are outstanding and
such agreement (or any agreement or instrument governing any outstanding
Indebtedness Incurred to Refinance the Second Lien Term Loans) includes
provisions requiring that any cash flow of the Pulitzer Entities must be applied
(or, at the option of the lenders, must be applied), or that the Pulitzer
Entities must use best, reasonable best or commercially reasonable efforts to
use any cash flow of the Pulitzer Entities, to repay borrowings under the Second
Lien Term Loans (or any Indebtedness Incurred to Refinance the Second Lien Term
Loans) before such cash flow may be applied to pay principal of or interest on
the Loans or any other Pari Passu Lien Indebtedness. For purposes of the
foregoing, no Indebtedness under the Second Lien Loan Documents (or any
Indebtedness Incurred to Refinance the Indebtedness under the Second Lien Loan
Documents) will be deemed to include provisions to the foregoing effect solely
by virtue of Liens on Lee Collateral, Pulitzer Collateral or other collateral,
guarantees, maturity or structural subordination.

“Consolidated Lee Current Assets” shall mean, at any time, the consolidated
current assets of the Lee Entities at such time, but excluding (i) the current
portion of deferred income taxes, (ii) the current portion of any valuation
allowance of deferred tax assets and (iii) assets held for sale by the Lee
Entities.

“Consolidated Lee Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Lee Entities at such time, but excluding (i) the
current portion of deferred income taxes, (ii) the current portion of any
Indebtedness under this Agreement, (iii) the current portion of any other
long-term Indebtedness which would otherwise be included therein and
(iv) liabilities incurred in connection with assets held for sale by the Lee
Entities.

“Consolidated Lee First Lien Leverage Ratio” shall mean, at any date of
determination, the ratio of:

 

(1) the aggregate outstanding principal amount of Priority Payment Lien
Obligations and Pari Passu Lien Indebtedness of the Borrower and its Restricted
Subsidiaries, as of such date of determination (determined on a consolidated
basis in accordance with GAAP), to

 

(2) Consolidated EBITDA of the Borrower for the four most recently completed
fiscal quarters ending on or prior to the date of determination for which annual
or quarterly financial statements are publicly available;

 

-15-



--------------------------------------------------------------------------------

and in each case with such pro forma adjustments as are consistent with the pro
forma adjustment provisions set forth in the definition of Consolidated Leverage
Ratio; provided that, for the purpose of determining the Consolidated Lee First
Lien Leverage Ratio, any Consolidated EBITDA of any Pulitzer Entity will not be
included in the calculation of the Consolidated Lee First Lien Leverage Ratio
prior to the Pulitzer Debt Satisfaction Date or so long as any Pulitzer First
Lien Indebtedness is outstanding or the Second Lien Term Loans are outstanding
and the Second Lien Loan Documents (or any agreement or instrument governing any
outstanding Indebtedness Incurred to Refinance the Second Lien Term Loans)
include provisions requiring that any cash flow of the Pulitzer Entities must be
applied (or, at the option of the lenders, must be applied), or that the
Pulitzer Entities must use best, reasonable best or commercially reasonable
efforts to use any cash flow of the Pulitzer Entities, to repay borrowings under
the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) before such cash flow may be applied to pay principal of
or interest on the Loans or any other Pari Passu Lien Indebtedness. For purposes
of the foregoing, the Second Lien Loan Documents (or any agreement or instrument
governing any outstanding Indebtedness Incurred to Refinance the Second Lien
Term Loans) will not be deemed to include provisions to the foregoing effect
solely by virtue of Liens on Lee Collateral, Pulitzer Collateral or other
collateral, guarantees, maturity or structural subordination.

“Consolidated Leverage Ratio” shall mean at any date of determination the ratio
of: (1) the sum (without duplication) of the aggregate outstanding amount of
Indebtedness of the Borrower and its Restricted Subsidiaries as of the date of
determination on a consolidated basis in accordance with GAAP to (2) the
Borrower’s Consolidated EBITDA for the four most recently completed fiscal
quarters (the “Four Quarter Period”) ending on or prior to the date of
determination for which annual or quarterly financial statements are available,
provided that any Indebtedness of any Pulitzer Entity and any Consolidated
EBITDA of any Pulitzer Entity will not be included in the calculation of the
Consolidated Leverage Ratio until the Pulitzer Debt Satisfaction Date, provided
further, that:

 

  (1) if the Borrower or any Restricted Subsidiary:

 

  (a) has Incurred any Indebtedness since the beginning of such Four Quarter
Period that remains outstanding on such date of determination or if the
transaction giving rise to the need to calculate the Consolidated Leverage Ratio
includes an Incurrence of Indebtedness, Consolidated EBITDA for such period will
be calculated after giving effect on a pro forma basis to such Indebtedness as
if such Indebtedness had been Incurred on the first day of such period and the
discharge of any other Indebtedness repaid, repurchased, redeemed, retired,
defeased or otherwise discharged with the proceeds of such new Indebtedness as
if such discharge had occurred on the first day of such Four Quarter Period; or

 

  (b)

has repaid, repurchased, redeemed, retired, defeased or otherwise discharged any
Indebtedness since the beginning of such Four Quarter Period that is no longer
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Consolidated Leverage

 

-16-



--------------------------------------------------------------------------------

  Ratio includes a discharge of Indebtedness (in each case, other than
Indebtedness Incurred under any revolving Debt Facility unless such Indebtedness
has been permanently repaid and the related commitment terminated and not
replaced), Consolidated EBITDA for such period will be calculated after giving
effect on a pro forma basis to such discharge of such Indebtedness, including
with the proceeds of such new Indebtedness, as if such discharge had occurred on
the first day of such Four Quarter Period;

 

  (2) if since the beginning of such Four Quarter Period, the Borrower or any
Restricted Subsidiary shall have made any Asset Disposition or disposed of or
discontinued (as defined under GAAP) any company, division, operating unit,
segment, business, group of related assets (provided that such group of related
assets has a Fair Market Value in excess of $2.5 million) or line of business or
if the transaction giving rise to the need to calculate the Consolidated
Leverage Ratio includes such a transaction:

 

  (a) the Consolidated EBITDA for such Four Quarter Period will be reduced by an
amount equal to the Consolidated EBITDA (if positive) directly attributable to
the assets that are the subject of such disposition or discontinuation for such
Four Quarter Period or increased by an amount equal to the Consolidated EBITDA
(if negative) directly attributable thereto for such Four Quarter Period; and

 

  (b) Consolidated Interest Expense for such Four Quarter Period will be reduced
by an amount equal to the Consolidated Interest Expense directly attributable to
any Indebtedness of the Borrower or any Restricted Subsidiary repaid,
repurchased, redeemed, retired, defeased or otherwise discharged (to the extent
the related commitment is permanently reduced) with respect to the Borrower and
its continuing Restricted Subsidiaries in connection with such transaction for
such Four Quarter Period (or, if the Capital Stock of any Restricted Subsidiary
is sold, the Consolidated Interest Expense for such period directly attributable
to the Indebtedness of such Restricted Subsidiary to the extent the Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such sale);

 

  (3)

if since the beginning of such Four Quarter Period the Borrower or any
Restricted Subsidiary (by merger or otherwise) shall have made an Investment in
any Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary or
is merged with or into the Borrower or a Restricted Subsidiary) or an
acquisition of assets, including any acquisition of assets occurring in
connection with a transaction causing a calculation to be made hereunder, which
constitutes all or substantially all of a company, division, operating unit,
segment, business, group of related assets (provided that such group of related
assets has a Fair Market Value in excess of $2.5 million) or line of business,
Consolidated EBITDA for

 

-17-



--------------------------------------------------------------------------------

  such Four Quarter Period will be calculated after giving pro forma effect
thereto (including the Incurrence of any Indebtedness) as if such Investment or
acquisition occurred on the first day of such Four Quarter Period; and

 

  (4) if since the beginning of such Four Quarter Period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have Incurred any Indebtedness or discharged any Indebtedness or made any
disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (1), (2) or (3) above if made by the Borrower
or a Restricted Subsidiary during such period, Consolidated EBITDA for such
period will be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Four Quarter Period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness will be calculated as if
the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness if such Interest Rate Agreement has a remaining term in excess
of twelve months). If any Indebtedness that is being given pro forma effect
bears an interest rate at the option of the Borrower, the interest rate shall be
calculated by applying such optional rate chosen by the Borrower. In making any
pro forma calculation, the amount of Indebtedness under any revolving Debt
Facility outstanding on the date of determination (other than any Indebtedness
Incurred under such facility in connection with the transaction giving rise to
the need to calculate the Consolidated Leverage Ratio) will be deemed to be:

 

  (i) the average daily balance of such Indebtedness during the applicable Four
Quarter Period or such shorter period for which such facility was outstanding;
or

 

  (ii) if such facility was created after the end of such Four Quarter Period,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such determination.

For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations shall be (x) made
in good faith by a responsible financial or accounting officer of the Borrower
(and may include, for the avoidance of doubt, cost savings and operating expense
reductions resulting from any Asset Disposition or Asset Acquisition which is
being given pro forma effect that have been or are expected to be realized
within twelve months after the date of such Asset Disposition or Asset
Acquisition as the result of specified actions taken or to be taken within six
months after such date) or (y) determined in accordance with Regulation S-X
under the Securities Act; provided that, in connection with calculations to
determine compliance with Section 10.09 only, any pro forma adjustments for
Asset Acquisitions resulting from this definition shall not exceed 20% of
Consolidated EBITDA related to such Asset Acquisition.

“Consolidated Net Income” shall mean, as to any Person for any period, the net
income (loss) of such Person and its consolidated Restricted Subsidiaries
determined on a

 

-18-



--------------------------------------------------------------------------------

consolidated basis in accordance with GAAP (before Preferred Equity dividends
other than with respect to Disqualified Stock); provided, however, that there
will not be included in such Consolidated Net Income:

 

  (1) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting, except
that:

 

  (a) subject to the limitations contained in clauses (3) through (7) below, the
Borrower’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person to the Borrower or any of its Restricted
Subsidiaries during such period (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(2) below); and

 

  (b) the Borrower’s equity in a net loss of any such Person for such period
will be included in determining such Consolidated Net Income to the extent such
loss has been funded with cash from the Borrower or a Restricted Subsidiary
during such period;

 

  (2) any net income (but not loss) of any Restricted Subsidiary (other than a
Subsidiary Guarantor) if such Restricted Subsidiary is subject to prior
government approval or other restrictions due to the operation of its charter or
any agreement, instrument (including, without limitation, the Pulitzer Debt, but
excluding any provisions of the Second Lien Loan Documents (or any agreement or
instrument governing any outstanding Indebtedness Incurred to Refinance the
Indebtedness under the Second Lien Loan Documents) requiring that any cash flow
of the Pulitzer Entities must be applied (or, at the option of the lenders, must
be applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay borrowings under the Second Lien Term Loans (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the notes issued under the First Lien
Notes Indenture or any other Pari Passu Lien Indebtedness (it being understood
that no Indebtedness under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Indebtedness under the Second Lien Loan Documents)
will be deemed to include provisions to the foregoing effect solely by virtue of
Liens on Lee Collateral, Pulitzer Collateral or other collateral, guarantees,
maturity or structural subordination)), judgment, decree, order, statute, rule
or government regulation (which have not been waived), directly or indirectly,
on the payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to the Borrower, except that:

 

  (a)

subject to the limitations and other adjustments contained in clauses
(3) through (7) below, the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period will be included in such Consolidated Net
Income up to the aggregate amount of cash that could

 

-19-



--------------------------------------------------------------------------------

  have been distributed by such Restricted Subsidiary during such period to the
Borrower or another Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to another Restricted
Subsidiary, to the limitation contained in this clause); and

 

  (b) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period will be included in determining such Consolidated Net Income;

 

  (3) any after-tax effect of gain or loss (excluding all fees and expenses
relating thereto) realized upon sales or other dispositions of any assets of the
Borrower or any Restricted Subsidiary (including pursuant to any Sale/Leaseback
Transaction) other than in the ordinary course of business;

 

  (4) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments;

 

  (5) the after-tax effect of any extraordinary gain or loss;

 

  (6) the cumulative effect of a change in accounting principles; and

 

  (7) any gain or loss (including expenses and charges with respect thereto)
with respect to disposed, abandoned, closed and discontinued operations (other
than assets held for sale) and any accretion or accrual of discounted
liabilities and on the disposal of disposed, abandoned and discontinued
operations.

“Consolidated Pulitzer Current Assets” shall mean, at any time, the consolidated
current assets of the Pulitzer Entities at such time, but excluding (i) the
current portion of deferred income taxes, (ii) the current portion of any
valuation allowance of deferred tax assets and (iii) assets held for sale by the
Pulitzer Entities.

“Consolidated Pulitzer Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Pulitzer Entities at such time, but
excluding (i) the current portion of deferred income taxes, (ii) the current
portion of any Indebtedness under this Agreement, (iii) liabilities incurred in
connection with assets held for sale by the Pulitzer Entities and (iv) the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of assets which would appear on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contingent Obligation” shall mean, with respect to any Person, any obligation
of such Person Guaranteeing in any manner, whether directly or indirectly, any
obligation that does not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”), including any obligation (so long as such
obligation does not constitute Indebtedness)

 

-20-



--------------------------------------------------------------------------------

of such Person, whether or not contingent: (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(b) to advance or supply funds: (i) for the purchase or payment of any such
primary obligations; or (ii) to maintain the working capital or equity capital
of the primary obligator or otherwise to maintain the net worth or solvency of
the primary obligor; or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

“Controlled Entity” shall mean any of the Subsidiaries of the Borrower and any
of their or the Borrower’s respective Controlled Company Affiliates. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Credit Documents” shall mean this Agreement, the Guarantee and Collateral
Agreement, the Intercompany Subordination Agreement, the Pari Passu
Intercreditor Agreement, the Junior Intercreditor Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, the
other Intercreditor Agreements, each Note and each other Security Document.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“DBSI” shall mean Deutsche Bank Securities Inc.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract or other similar agreement as to which such Person is a party or a
beneficiary.

“Debt Facility” or “Debt Facilities” shall mean, with respect to the Borrower or
any Restricted Subsidiary, one or more financing arrangements (including,
without limitation, credit facilities, indentures, commercial paper facilities
and note purchase agreements and including this Agreement and the Second Lien
Loan Agreement, but excluding the Pulitzer Debt) providing for revolving credit
loans, term loans, letters of credit or other indebtedness or issuances of debt
securities evidenced by notes, debentures, bonds or similar instruments, in each
case, as amended, restated, supplemented, modified, renewed, refunded, replaced
or Refinanced (including by means of sales of debt securities) in whole or in
part from time to time (and whether or not with the original trustee,
administrative agent, holders, investors, underwriters, agents, lenders or other
parties or other trustees, administrative agents, holders, investors,
underwriters, agents, lenders or other parties), including, without limitation,
any agreement extending the maturity thereof or increasing the amount of
available borrowings thereunder pursuant to incremental facilities or adding
Subsidiaries of the Borrower or other Persons as guarantors thereunder, and
whether or not increasing the amount of Indebtedness that may be issued
thereunder.

 

-21-



--------------------------------------------------------------------------------

“Default” shall mean any event or condition that is, or after notice or passage
of time or both would be, an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deferred Intercompany Notes” shall mean the collective reference to (a) the
promissory note, dated October 1, 2002, made by Lee Publications, Inc. payable
to Lee Consolidated Holdings Co., as successor by assignment to Lee Enterprises,
Incorporated. in the original principal amount of $264,000,000, (b) the
revolving line of credit promissory note, dated October 1, 2002, made by Lee
Enterprises, Incorporated payable to Lee Consolidated Holdings Co., (c) the
promissory note, dated July 1, 2002, made by Lee Publications, Inc. payable to
Lee Consolidated Holdings Co., in the original principal amount of $59,300,000,
and (d) the promissory note, dated July 1, 2002, made by Sioux City Newspapers,
Inc. payable to Lee Consolidated Holdings Co., in the original principal amount
of $59,300,000, as each such note is amended, restated, modified and/or
supplemented from time to time, and any replacements or refinancings thereof in
each case subject to an Intercompany Subordination Agreement.

“Designated Non-cash Consideration” shall mean any consideration which is not
cash or Cash Equivalents received by the Borrower or its Restricted Subsidiaries
in connection with an Asset Disposition that is designated as Designated
Non-cash Consideration pursuant to an Officers’ Certificate executed by the
Borrower at or about the time of such Asset Disposition. Any particular item of
Designated Non-cash Consideration will cease to be considered to be outstanding
once it has been transferred, sold or otherwise exchanged for or converted into
or for cash or Cash Equivalents.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, in each case by its terms or at
the option of the holder) or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Stock and cash in
lieu of fractional shares or other securities) pursuant to a sinking fund
obligation or otherwise;

 

  (2) is convertible into or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Borrower or a Restricted Subsidiary (it being understood that upon
such conversion or exchange it shall be an Incurrence of such Indebtedness or
Disqualified Stock)); or

 

  (3) is redeemable at the option of the holder of the Capital Stock in whole or
in part (other than redeemable only for Capital Stock of such Person which is
not itself Disqualified Stock and cash in lieu of fractional shares),

 

-22-



--------------------------------------------------------------------------------

in each case on or prior to the date that is 91 days after the earlier of the
final maturity date of the Loans and the date the Loans are no longer
outstanding; provided, however, that only the portion of Capital Stock that so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock; provided, further that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of a change of control or asset disposition, or upon the occurrence
of events or circumstances that would also constitute a Change of Control or
Asset Disposition hereunder, shall not constitute Disqualified Stock if the
terms of such Capital Stock (and all such securities into which it is
convertible or for which it is exchangeable) provide that such Person may not
repurchase or redeem any such Capital Stock (and all such securities into which
it is convertible or for which it is exchangeable) pursuant to such provision
prior to any required prepayment of the Loans; provided, further, that Capital
Stock will not be deemed to be Disqualified Stock as a result of provisions in
any stock option, stock purchase or other equity incentive plan or any awards or
agreements issued or entered into thereunder that require such Person or any of
its Subsidiaries or gives any current or former employee, members of management,
director, officer or consultant or their respective assigns, estates, executors,
administrators, family members, spouses, former spouses, domestic partners,
former domestic partners or heirs the right to require such Person or any of its
Subsidiaries to purchase, redeem or otherwise acquire or retire any such Capital
Stock or other awards (including, without limitation, options, warrants,
restricted stock units or other rights to purchase or acquire Capital Stock,
restricted stock or similar instruments) issued or issuable under such plan,
award or agreement.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean a Restricted Subsidiary that is not a Foreign
Subsidiary.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief

 

-23-



--------------------------------------------------------------------------------

in connection with alleged injury or threat of injury to health, safety or the
environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or harmful or deleterious substances, including, without limitation,
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of the Borrower or a Subsidiary of the
Borrower being or having been a general partner of such person.

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean (a) with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 or
LIBOR02 (or any successor page or pages) as of 11:00 A.M. (London time), on the
applicable Interest Determination Date, provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
clause (a), the rate above instead shall be the offered quotation to first-class
banks in the New York interbank Eurodollar market by the Administrative Agent
for Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender (or, if the Administrative Agent is not a Lender
with respect thereto, taking the average principal amount of the Eurodollar Loan
then being made by the various Lenders pursuant thereto)) with maturities
comparable to the Interest Period applicable to such Eurodollar Loan commencing
two Business Days thereafter as of 10:00 A.M. (New York time) on the applicable
Interest Determination Date, in either case divided (and rounded upward to the
nearest 1/100 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation,

 

-24-



--------------------------------------------------------------------------------

any marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D). Notwithstanding the
foregoing in no event shall the Eurodollar Rate applicable to the Term Loans be
less than 1.00%.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any fiscal quarter of the Borrower, the
remainder of:

(a) the sum of, without duplication, (i) Adjusted Lee Net Income for such fiscal
quarter, (ii) the decrease, if any, in Adjusted Consolidated Lee Working Capital
from the first day to the last day of such fiscal quarter, (iii) the aggregate
amount of Revolving Loans made during such fiscal quarter and (iv) any dividends
or other distributions paid, distributed or made by a Pulitzer Entity (other
than such amounts constituting Pulitzer Excess Cash Flows that are applied to
repay the Second Lien Term Loans) in favor, or for the benefit of, a Lee Entity
to the extent such dividend or other distribution is declared, paid or made in
cash during such fiscal quarter, minus

(b) the sum of, without duplication, (i) the aggregate amount of all Capital
Expenditures made by the Lee Entities during such fiscal quarter (other than
Capital Expenditures to the extent financed with equity proceeds, Capital Stock,
asset sale proceeds (other than current assets), insurance proceeds or
Indebtedness (other than Revolving Loans)), (ii) the aggregate amount of all
permanent principal payments of Indebtedness for borrowed money of the Lee
Entities and the amount of all permanent repayments of the principal component
of Capitalized Lease Obligations of the Lee Entities during such fiscal quarter
(other than (1) repayments made with the proceeds of asset sales (other than
current assets), equity proceeds, Capital Stock, insurance or Indebtedness and
(2) repayments of Loans, provided that repayments of Loans shall be deducted in
determining Excess Cash Flow to the extent such repayments were (x) required as
a result of a Scheduled Term Loan Repayment pursuant to Section 5.02(b) or
(y) made as a voluntary prepayment pursuant to Section 5.01 with internally
generated funds (but in the case of a voluntary prepayment of Revolving Loans,
whether or not accompanied by a voluntary reduction of the Total Revolving Loan
Commitment in an amount equal to such prepayment)), (iii) the increase, if any,
in Adjusted Consolidated Lee Working Capital from the first day to the last day
of such fiscal quarter and (iv) without duplication of any amounts deducted in
arriving at (x) Adjusted Lee Net Income, (y) Adjusted Consolidated Lee Working
Capital and (z) for any prior fiscal quarter, Excess Cash Flow, any other
amounts (I) paid in respect of (i) Permitted Investments, (ii) Plan
contributions permitted under this Agreement or (iii) Restricted Payments, in
each case, which are permitted to be made by the Lee Entities hereunder and are
actually paid in cash during such fiscal quarter or (II) which are projected in
Good Faith by the Borrower to be made in respect of Permitted Investments in
cash in the next succeeding fiscal quarter which are permitted to be made by the
Lee Entities hereunder; provided that, in the case of the foregoing clause
(iii) Excess Cash Flow shall

 

-25-



--------------------------------------------------------------------------------

not be reduced by (x) repayments or prepayments of any Intercompany Debt owing
by any Lee Entity to any Pulitzer Entity and (y) at any time after the Pulitzer
Debt Satisfaction Date, any repayments, prepayments or payments on or in respect
of the Second Lien Term Loans, in such case under clauses (x) and (y) other than
such payments made from cash flows of the Lee Entities pursuant to
Section 10.11(c).

“Excess Cash Flow Payment Date” shall mean the first Business Day on or after
the date occurring 45 days after the last day of each fiscal quarter of the
Borrower (commencing with the fiscal quarter of the Borrower ending June 29,
2014).

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
quarter of the Borrower.

“Excess Cash Flow Repayment Amount” shall mean, with respect to any Excess Cash
Flow Payment Period, an amount equal to 90% of Excess Cash Flow.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Contributions” shall mean the Net Cash Proceeds or the Fair Market
Value of the assets (as determined conclusively by the Borrower) received by the
Borrower after the Effective Date from: (a) capital contributions to its common
equity capital; and (b) the sale (other than to a Restricted Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
Guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination) of Capital Stock
(other than Disqualified Stock) of the Borrower, in each case of clauses (a) and
(b), designated as Excluded Contributions pursuant to an Officer’s Certificate
on or promptly after the date such capital contributions are made or the date
such Capital Stock is sold, as the case may be.

“Excluded Domestic Subsidiary” shall mean Pulitzer and each Domestic Subsidiary
of Pulitzer until such time as the Pulitzer Debt Satisfaction Date shall have
occurred.

“Excluded Property” shall have the meaning provided in the Guarantee and
Collateral Agreement.

“Excluded Real Property” shall have the meaning provided in Section 9.12(b).

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
(a) any Swap Obligation if, and to the extent that, and only for so long as, all
or a portion of the guarantee of such Subsidiary Guarantor of, or the grant by
such Subsidiary Guarantor of a security interest to secure, as applicable, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations

 

-26-



--------------------------------------------------------------------------------

thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Subsidiary Guarantor becomes or would become effective with
respect to such Swap Obligation or (b) any other Swap Obligation designated as
an “Excluded Swap Obligation” of such Subsidiary Guarantor as specified in any
agreement between the relevant Loan Parties and counterparty applicable to such
Swap Obligations, and agreed by the Administrative Agent. If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall have the meaning provided in Section 5.04(a).

“Excluded TNI Assets” shall mean all real and personal property of STAR
Publishing Company (or any successor thereto) which is leased to, or used in the
operations or business of, TNI Partners and all proceeds of any of the
foregoing. For the avoidance of doubt, “Excluded TNI Assets” shall not include
any Capital Stock in TNI Partners.

“Existing Credit Agreement” shall mean the Exit Credit Agreement, dated as of
January 30, 2012, as amended, supplemented or otherwise modified prior to the
Effective Date, among the Borrower, Deutsche Bank Trust Company Americas, as
administrative agent and collateral agent, and the lenders from time to time
party thereto.

“Existing Indebtedness” shall have the meaning provided in Section 8.21.

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.05.

“Existing Second Lien Credit Agreement” shall mean the Second Lien Loan
Agreement, dated as of January 30, 2012, as amended, supplemented or otherwise
modified prior to the Effective Date, among the Borrower, Wilmington Trust,
National Association, as administrative agent and collateral agent, and the
lenders from time to time party thereto.

“Facility” shall mean each of the Term Loan Facility and the Revolving Facility,
as applicable.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Fair Market Value” shall mean, with respect to any property or assets, the
price that would reasonably be expected to be paid in an arm’s length
transaction, for cash, between a willing seller and a willing buyer, neither of
whom is under undue pressure or compulsion to complete the transaction. Fair
Market Value shall be determined, except as otherwise provided, by (x) if such
decision involves a determination of Fair Market Value equal or less than $30.0
million, in good faith by any member of the Senior Management of the Borrower
and (y) if such decision involves the determination of Fair Market Value in
excess of $30.0 million, in good faith by the Board of Directors of the
Borrower.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds

 

-27-



--------------------------------------------------------------------------------

transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“First Lien Documents” shall mean the Credit Documents, the First Lien Notes
Documents and the Pari Passu First Lien Documents.

“First Lien Indebtedness” shall mean the Indebtedness outstanding under the
First Lien Documents.

“First Lien Notes Documents” shall mean the First Lien Notes Indenture and all
other instruments, agreements and other documents executed and delivered with
respect to the First Lien Notes Indenture (including, without limitation, the
notes issued thereunder), as in effect on the Effective Date (or, to the extent
any entered into after the Effective Date in accordance with the terms of this
Agreement, as in effect on the original date thereof) and as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“First Lien Notes Indenture” shall mean the Indenture, dated as of the Effective
Date, among the Borrower, the subsidiary guarantors party thereto and U.S. Bank
National Association, as trustee, as in effect on the Effective Date and as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“First Lien Notes Obligations” means all Payment Obligations under the First
Lien Notes Indenture and the other First Lien Notes Documents.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not organized
under the laws of the United States or any state thereof or the District of
Columbia and any Restricted Subsidiary of such Restricted Subsidiary.

“Four Quarter Period” shall have the meaning provided in the definition of
“Consolidated Leverage Ratio”.

 

-28-



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on September 29, 2013, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the U.S. accounting
profession; provided that, for purposes of any reports or financial statements
required to be delivered under Section 9, “GAAP” shall refer to “GAAP” as in
effect on the date thereof and from time to time.

“Good Faith by the Borrower” shall mean the decision in good faith by the Chief
Financial Officer or Chief Accounting Officer of the Borrower, after appropriate
consultation with legal counsel.

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person,
directly or indirectly, guaranteeing any Indebtedness or other financial
obligations of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person:

 

  (1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other financial obligations of such other Person
(whether arising by virtue of partnership arrangements, or by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise); or

 

  (2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement” shall have the meaning provided in
Section 6.08(a).

“Guarantor Subordinated Obligation” shall mean, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Effective Date or thereafter Incurred) that is expressly subordinated in
right of payment to the Obligations of such Subsidiary Guarantor under the
Guarantee and Collateral Agreement pursuant to its terms or a written agreement.
No Indebtedness of a Subsidiary Guarantor shall be deemed to be subordinated or
junior in right of payment to the Obligations of such Subsidiary Guarantor under
the Guarantee and Collateral Agreement solely by virtue of Liens, guarantees,
maturity or payments or structural subordination.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas;

 

-29-



--------------------------------------------------------------------------------

(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable statute specifically names in the term
“Environmental Law” above; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity
Agreement.

“Immaterial Subsidiary” means, as of any date of determination, any Wholly Owned
Subsidiary (other than a Foreign Subsidiary) of the Borrower with (1) total
assets of less than $5.0 million as of the date of the most recently ended
fiscal quarter for which financial statements are available and (2) total
revenues of less than $5.0 million for the four most recently completed fiscal
quarters ending on or prior to the date of determination for which financial
statements are available; provided that a Wholly Owned Subsidiary will not be
considered to be an Immaterial Subsidiary if it, directly or indirectly, Incurs
any Pari Passu Lien Indebtedness or Priority Payment Lien Obligations.

“Incur” shall mean to issue, create, assume, Guarantee, incur or otherwise
become liable for; provided, however, that any Indebtedness or Capital Stock of
a Person existing at the time such Person becomes a Restricted Subsidiary
(whether by merger, consolidation, acquisition or otherwise) will be deemed to
be Incurred by such Person at the time it becomes a Restricted Subsidiary of the
Borrower; and the terms “Incurred” and “Incurrence” have meanings correlative to
the foregoing. Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial discounted amount thereof.

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

 

  (1) the principal of and premium, if any (but solely to the extent that
premium shall have become due and payable) in respect of indebtedness of such
Person for borrowed money;

 

  (2) the principal of and premium, if any (but solely to the extent that
premium shall have become due and payable) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

 

  (3)

the principal component of all obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto, except to the extent such
reimbursement obligation relates to a Trade Payable or similar obligation to a
trade creditor, in each case incurred in the ordinary course of business) other
than obligations with respect to letters of credit, bankers’ acceptances or
similar

 

-30-



--------------------------------------------------------------------------------

  instruments securing obligations (other than obligations described in clauses
(1) and (2) above and clause (5) below) entered into in the ordinary course of
business of such Person to the extent such letters of credit, bankers’
acceptances or similar instruments are not drawn upon or, to the extent drawn
upon, such drawing is reimbursed no later than the tenth Business Day following
receipt by such Person of a demand for reimbursement following payment on the
letter of credit, bankers’ acceptances or similar instruments;

 

  (4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than six months after the date of placing such
property in service or taking delivery and title thereto, except (i) any such
balance that constitutes a Trade Payable, accrued liability or similar Payment
Obligation to a trade creditor, in each case accrued in the ordinary course of
business, and (ii) any earn-out Payment Obligation until the amount of such
Payment Obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP;

 

  (5) Capitalized Lease Obligations and all Attributable Indebtedness of such
Person that appears as a liability on the balance sheet of such Person under
GAAP;

 

  (6) the greater of the maximum mandatory redemption or repurchase price (not
including, in either case, any redemption or repurchase premium) or the
liquidation preference of any Disqualified Stock of such Person or, with respect
to any Subsidiary of such Person that is not a Subsidiary Guarantor, any
Preferred Equity of such Subsidiary (but excluding in each case any accrued or
accumulated dividends);

 

  (7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;

 

  (8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person (whether or not such items would appear as a liability
on the balance sheet of such Person); and

 

  (9) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligations to be equal at
any time to the termination value (giving effect to any netting arrangements) of
such agreement or arrangement giving rise to such Hedging Obligation that would
be payable by such Person at such time).

In no event shall the term “Indebtedness” include (i) any Indebtedness under any
overdraft or cash management facilities so long as any such Indebtedness is
repaid in full no later than five Business Days following the date on which it
was Incurred or in the case of such Indebtedness in respect of credit or
purchase cards, within 60 days of its Incurrence, (ii)

 

-31-



--------------------------------------------------------------------------------

obligations in respect of performance, appeal or other surety bonds or
completion Guarantees Incurred in the ordinary course of business, (iii) any
obligations in respect of a lease properly classified as an operating lease in
accordance with GAAP, (iv) any liability for federal, state, local or other
taxes not yet delinquent or being contested in good faith and for which adequate
reserves have been established to the extent required by GAAP, (v) any customer
deposits or advance payments received in the ordinary course of business,
(vi) customary indemnification obligation and post-closing payment adjustments
in connection with the purchase of a business or assets to which the seller of
such business or assets may become entitled to the extent such payment is
determined by a final closing balance sheet or is dependent upon the performance
of such business after closing, provided that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid within 60 days
thereafter unless such payment is being contested by appropriate action,
(vii) any Contingent Obligations in respect of workers’ compensation claims,
early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes, (viii) joint and several tax liabilities arising by operation of
consolidated return, fiscal unity or similar provisions of applicable law or
(ix) Contingent Obligations Incurred in the ordinary course of business or other
Contingent Obligations arising in the ordinary course of business and not with
respect to borrowed money.

The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date. Notwithstanding the
foregoing, money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of interest on such Indebtedness
shall not be deemed to be “Indebtedness”.

For purposes of determining compliance with any covenant contained in this
Agreement (including the computation of the Consolidated Leverage Ratio and the
Priority Leverage Ratio), Indebtedness shall be determined without giving effect
to (a) any election under ASC No. 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value” (as defined therein) and (b) any treatment of Indebtedness in
respect of convertible debt instruments under ASC No. 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described herein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

“Indemnified Taxes” shall have the meaning provided in Section 5.04(a).

“Independent Financial Advisor” shall mean (1) an accounting, appraisal or
investment banking firm or (2) a consultant to Persons engaged in a Related
Business (which may include the Borrower or any of its Subsidiaries), in each
case of nationally recognized standing that is, in the good faith judgment of
the Borrower, qualified to perform the task for which it has been engaged.

 

-32-



--------------------------------------------------------------------------------

“Intercompany Debt” shall mean any Indebtedness, payables or other Payment
Obligations, whether now existing or hereafter incurred, owed by the Borrower or
any Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower.

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 6.08(b).

“Intercreditor Agreements” shall mean (i) the Pari Passu Intercreditor
Agreement, (ii) the Junior Intercreditor Agreement, (iii) the Pulitzer Junior
Intercreditor Agreement and (iv) the Pulitzer Pari Passu Intercreditor
Agreement.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Agreement” shall mean with respect to any Person any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” in any Person means any advance, loan (other than advances or
extensions of credit in the ordinary course of business that are in conformity
with GAAP recorded as accounts receivable on the balance sheet of the Borrower
or its Restricted Subsidiaries) or other extensions of credit (including by way
of Guarantee or similar arrangement, but excluding any debt or extension of
credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that none of the following will be deemed to be an Investment:

 

  (1) Hedging Obligations entered into in the ordinary course of business and in
compliance with this Agreement;

 

  (2) endorsements of negotiable instruments and documents in the ordinary
course of business;

 

  (3) an acquisition of assets, Capital Stock or other securities by the
Borrower or a Subsidiary for consideration to the extent such consideration
consists of Capital Stock (other than Disqualified Stock) of the Borrower;

 

-33-



--------------------------------------------------------------------------------

  (4) a deposit of funds in connection with an acquisition; provided that either
such acquisition is consummated by or through the Borrower or a Restricted
Subsidiary or such deposit is returned to the Person who made it;

 

  (5) an account receivable arising, or prepaid expenses or deposits made, in
the ordinary course of business;

 

  (6) licensing, sublicensing, contribution or transfer of know-how or
intellectual property or the providing of services in the ordinary course of
business; and

 

  (7) (a) Guarantees of obligations not constituting Indebtedness and (b) any
charitable or similar contribution to the Lee Foundation (or any successor
thereto) for charitable purposes.

For purposes of Section 10.02 and the definition of “Permitted Investments:”

 

  (1) “Investment” will include the portion (proportionate to the Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the Fair Market Value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s aggregate “Investment” in such Subsidiary
as of the time of such redesignation less (b) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time that such Subsidiary is so
redesignated a Restricted Subsidiary;

 

  (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its Fair Market Value at the time of such transfer;

 

  (3) if the Borrower or any Restricted Subsidiary sells or otherwise disposes
of any Voting Stock of any Restricted Subsidiary such that, after giving effect
to any such sale or disposition, such entity is no longer a Subsidiary of the
Borrower, the Borrower shall be deemed to have made an Investment on the date of
any such sale or disposition equal to the Fair Market Value of the Capital Stock
of such Subsidiary not sold or disposed of; and

 

  (4) the amount of any Investment shall be deemed to be the initial amount
invested, without regard to write-offs or write-downs, but after giving effect
to (such effect shall result in the replenishment of any basket) all repayments
of, or capital returns on, such Investment to the extent such repayments or
returns are not reflected on the consolidated income statement of the Borrower.

“Issuing Lender” shall mean each of JPMCB (except as otherwise provided in
Section 12.09) and any other RL Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion,

 

-34-



--------------------------------------------------------------------------------

arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such Issuing Lender (and such Affiliate shall be deemed to be an “Issuing
Lender” for all purposes of the Credit Documents). To the extent that any
Affiliate of the Administrative Agent is an Issuing Lender hereunder, such
Affiliate also shall cease to be an Issuing Lender hereunder as provided in
Section 12.09 to the same extent as the Administrative Agent.

“Joint Lead Arrangers” shall mean JPMorgan and DBSI, in their capacity as joint
lead arrangers and joint bookrunners in respect of the credit facilities
provided for herein on the Effective Date.

“joint venture” means joint ventures and similar arrangements (whether
structured as limited or general partnerships, limited liability companies, by
agreement or otherwise).

“JPMCB” shall mean JPMorgan Chase Bank, N.A., in its individual capacity, and
any successor corporation thereto by merger, consolidation or otherwise.

“JPMorgan” shall mean JPMorgan Securities LLC.

“Junior Intercreditor Agreement” shall mean the Intercreditor Agreement, in form
and substance reasonably satisfactory to the Agents, to be entered into on the
Effective Date among the Borrower, the Subsidiary Guarantors, the Collateral
Agent, the trustee under the First Lien Notes Indenture and the collateral agent
under the Second Lien Loan Documents, as the same may be amended, supplemented
or otherwise modified from time to time.

“Junior Lien Indebtedness” shall mean any Indebtedness that is secured by a Lien
on Lee Collateral that is junior to the Liens securing the Obligations and any
other Pari Passu Lien Indebtedness pursuant to the Junior Intercreditor
Agreement. For purposes of clarity, it is understood that the Pulitzer Debt does
not constitute Junior Lien Indebtedness.

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Wholly-Owned Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
the Borrower or any of its Wholly-Owned Subsidiaries as are reasonably
acceptable to the respective Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(u) the Second Lien Loan Documents or any Permitted Second Lien Refinancing
Indebtedness, (v) the First Lien Notes Documents, (w) the Pulitzer Debt
Documents, (x) the Permitted Pulitzer Debt Refinancing Indebtedness, (y) any
Indebtedness or other obligations that are subordinated to the Obligations and
(z) any Capital Stock).

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lee Collateral” shall mean all property and assets of the Borrower and any Lee
Entity that is a Subsidiary Guarantor, whether now owned on the Effective Date
or thereafter acquired, in which Liens are, from time to time, purported to be
granted to secure the Obligations and the Subsidiary Guarantees pursuant to the
Security Documents. For purposes of clarity, it is

 

-35-



--------------------------------------------------------------------------------

understood and agreed that the Lee Collateral shall not include any Pulitzer
Collateral, any property or assets as to which the Lien securing the Obligations
has been released pursuant to the terms of this Agreement (unless reinstated) or
the Security Documents (unless reinstated) or any Excluded Property.

“Lee Entities” shall mean the Borrower and its Restricted Subsidiaries,
excluding the Pulitzer Entities.

“Lee Foundation” shall mean Lee Foundation, an Iowa not-for-profit corporation,
and its successors that are not-for-profit corporations and any other Persons
formed by the Borrower primarily for charitable, educational or similar
purposes.

“Lee Leverage Ratio” shall mean at any date of determination, the Consolidated
Leverage Ratio calculated at all times without giving effect to the occurrence
of the Pulitzer Debt Satisfaction Date.

“Lender” shall mean each financial institution listed on Schedule I as of the
Effective Date, subject to any Person that ceases to be or becomes a “Lender”
hereunder pursuant to Section 2.13 or 13.04(b).

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender (in either case) to make available its
portion of any Borrowing or to fund its portion of any unreimbursed payment
under Section 3.04(c), (ii) a Lender having notified in writing the Borrower
and/or the Administrative Agent that such Lender does not intend to comply with
its obligations under Section 2.01(c), 2.01(d) or 3 or having made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements generally in which it
commits to extend credit, (iii) a Lender otherwise failing to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, or (iv) (x) a
Lender becoming or being insolvent or having a parent company that has become or
is insolvent, in each case as adjudicated or determined by any governmental
authority having regulatory authority over such Lender or its assets or
(y) becoming the subject of a bankruptcy or insolvency proceeding, or having a
receiver, conservator, trustee or custodian appointed for it, or having taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or having a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or having taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender, or any direct or indirect parent company
thereof, by a governmental authority so long as such ownership interest does not
result nor provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

-36-



--------------------------------------------------------------------------------

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease (or any filing
or agreement to give any financing statement in connection therewith) be deemed
to constitute a Lien.

“Loan” shall mean each Term Loan and each Revolving Loan.

“Loan First Lien Percentage” shall mean, at any time, a fraction (expressed as a
percentage), (i) the numerator of which is the outstanding principal amount of
the Term Loans at such time and (ii) the denominator of which is the sum of
(y) outstanding principal amount of all outstanding Pari Passu Lien Indebtedness
(other than the Term Loans) at such time requiring a prepayment from a specified
Asset Disposition and (z) the outstanding principal amount of the Term Loans at
such time.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (x) a material adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole or (y) a material adverse effect on (i) the rights or remedies of the
Lenders, the Administrative Agent or the Collateral Agent hereunder or under any
other Credit Document or (ii) the ability of any Credit Party to perform its
obligations to the Lenders, the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document.

“Maturity Date” shall mean, with respect to the relevant Facility, the Term Loan
Maturity Date or the Revolving Loan Maturity Date, as the case may be.

 

-37-



--------------------------------------------------------------------------------

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000 and
(ii) for Revolving Loans maintained as (x) Eurodollar Loans, $2,000,000 and
(y) Base Rate Loans, $1,000,000.

“MNI” shall mean Madison Newspapers, Inc., a Wisconsin corporation, and its
successors and assigns.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument.

“Mortgage Policy” shall mean an American Land Title Association 2006 Form
Lender’s Fee and/or Leasehold Policy of title insurance, as applicable (or a
binding marked commitment to issue such policy) dated as of (i) the Effective
Date and to be re-dated the date of recording of the applicable Mortgage or
(ii) the date of recording of the applicable Mortgage if such policy is
delivered after the Effective Date pursuant to Section 9.12(f), in favor of the
Collateral Agent for the benefit of the Lenders and subject to Permitted
Encumbrances.

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
other Credit Party which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Available Cash” from an Asset Disposition shall mean cash payments received
by the Borrower or any of its Restricted Subsidiaries (including any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise and net proceeds from the sale or other
disposition of any securities or other assets received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

 

  (1) all brokerage, legal, accounting, investment banking, title and recording
tax expenses, commissions and other fees and expenses Incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;

 

  (2)

all payments made on any Indebtedness (other than Priority Payment Lien
Obligations, Pari Passu Lien Indebtedness and Junior Lien Indebtedness) that is
secured by any assets subject to such Asset Disposition, in accordance with the
terms of any Lien upon such assets or any related security or similar agreement,
or that must by its terms, or in order to obtain a necessary consent to such
Asset

 

-38-



--------------------------------------------------------------------------------

  Disposition, or by applicable law be repaid out of the proceeds from such
Asset Disposition;

 

  (3) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures (whether organized as
partnerships, limited liability companies or other entities or pursuant to
agreements) or to any co-owners (other than the Borrower or a Restricted
Subsidiary) of any property or assets that are subject to such Asset
Disposition, in each case as a result of such Asset Disposition;

 

  (4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, against any liabilities associated with the
property or other assets disposed of in such Asset Disposition and retained by
the Borrower or any Restricted Subsidiary after such Asset Disposition,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters; and

 

  (5) any portion of the purchase price from an Asset Disposition placed in
escrow (whether as a reserve for adjustment of the purchase price, or for
satisfaction of indemnities or otherwise in respect of such Asset Disposition);

provided, however, that in the cases of clauses (4) and (5), upon reversal of
any such reserve or the termination of any such escrow, Net Available Cash shall
be increased by the amount of such reversal or any portion of funds released
from escrow to the Borrower or any Restricted Subsidiary.

“Net Cash Proceeds” shall mean, (A) with respect to any issuance or sale of
Capital Stock or other securities of, or Incurrence of Indebtedness by, the
Borrower or any Restricted Subsidiary, the cash proceeds of such issuance, sale
or Incurrence, as applicable, and (B) with respect to the sale, disposition,
redemption, repurchase or repayment of Restricted Investments, or the sale or
other disposition of Capital Stock of an Unrestricted Subsidiary referred to in
Section 10.02(a)(v)(C)(4) and (5) the cash proceeds thereof received by the
Borrower or a Restricted Subsidiary, in each of the foregoing cases, net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and charges actually Incurred in connection therewith and net of taxes paid or
payable as a result thereof (after taking into account any available tax credit
or deductions and any tax sharing arrangements).

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

“Non-Guarantor Subsidiary” shall mean any Restricted Subsidiary that is not a
Subsidiary Guarantor, including any Excluded Domestic Subsidiary.

“Non-Public Information” shall mean material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Borrower or its Affiliates or their respective securities.

 

-39-



--------------------------------------------------------------------------------

“Non-Recourse Debt” shall mean Indebtedness of a Person:

 

  (1) as to which neither the Borrower nor any Restricted Subsidiary
(a) provides any Guarantee or credit support of any kind (including any
undertaking, Guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise);

 

  (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Borrower or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its Stated Maturity; and

 

  (3) the explicit terms of which provide there is no recourse against, or
against any of the assets of the Borrower or any of its Restricted Subsidiaries.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Term Note and each Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE 19713, Attention: Dimple
Patel, Telephone No.: (302) 634-4154, Telecopier No.: (302) 634-3301 and Email
Address: dimple.x.patel@jpmorgan.com, (ii) the office of the Administrative
Agent located at 500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE 19713,
Attention: Neer Reibenbach, Telephone No.: (302) 634-1678, Telecopier No.:
(302) 634-3301 and Email Address: neer.reibenbach@jpmorgan.com and (iii) the
office of the Administrative Agent located at 383 Madison Avenue, 24th Floor,
New York, NY 10179, Attention: Timothy Lee, Telephone No.: (212) 270-2282,
Telecopier No.: (212) 270-5100 and Email Address: timothy.d.lee@jpmorgan.com,,
or such other office or person as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender or any other Secured Creditor
pursuant to the terms of this Agreement and each other Credit Document,
including, without limitation, all amounts in respect of any principal, premium,
interest (including any interest, fees and/or expenses accruing subsequent to
the filing of a petition in bankruptcy, reorganization or similar proceeding at
the rate provided for in this Agreement, whether or not such interest, fees
and/or expenses are an allowed claim under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements (including Unpaid

 

-40-



--------------------------------------------------------------------------------

Drawings with respect to Letters of Credit), damages and other liabilities, and
Guarantees of the foregoing amounts and, for the avoidance of doubt, including
all Payment Obligations of the Credit Parties in respect of this Agreement and
the other Credit Documents.

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Borrower
or, in the event that a Person is a partnership, a limited liability company or
other entity that has no such officers, a person duly authorized under
applicable law by the general partner, managers, members or a similar persons or
body to act on behalf of such Person. An “Officer” of any Subsidiary Guarantor
has a correlative meaning.

“Officers’ Certificate” shall mean a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Borrower.

“Other Hedging Agreements” shall mean any Currency Agreement or Commodity
Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document,
including any interest, additions to tax or penalties applicable thereto.

“Pari Passu Intercreditor Agreement” shall mean the Intercreditor Agreement, in
form and substance reasonably satisfactory to the Agents, to be entered into on
the Effective Date among the Borrower, the Subsidiary Guarantors, the Collateral
Agent and the trustee under the First Lien Notes Indenture, as the same may be
amended, supplemented or otherwise modified from time to time.

“Pari Passu Lien Document” shall mean any document governing Pari Passu Lien
Indebtedness, as such documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Pari Passu Lien Indebtedness” shall mean the Term Loans and any other
Indebtedness (other than Priority Payment Lien Obligations) that is secured by a
Lien on the Lee Collateral that has equal priority as the Liens securing the
Obligations in respect of the Term Facility with respect to the Lee Collateral
and, if applicable, the Pulitzer Collateral and that is permitted by clause
(1) or (36) (or, to the extent relating to Refinancings of Indebtedness secured
by Liens permitted by either of such clauses or clause (19)) of the definition
of “Permitted Liens”.

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 13.15.

“Patriot Act” shall have the meaning provided in Section 13.18.

 

-41-



--------------------------------------------------------------------------------

“Payment Obligations” shall mean any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.

“Payment Office” shall mean the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2 Floor 3, Newark, DE 19713 or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“PD LLC” shall mean St. Louis Post-Dispatch LLC, a Delaware limited liability
company.

“Permitted Encumbrance” shall mean:

(i) Liens created pursuant to the Second Lien Loan Documents; provided that,
such Liens on assets or property of any Lee Entities are subject to the terms of
the Junior Intercreditor Agreement or, with respect to any such Liens on the
assets or property of any Pulitzer Entities, are, following the Pulitzer Debt
Satisfaction Date, subject to the terms of the Pulitzer Junior Intercreditor
Agreement;

(ii) Liens created pursuant to the First Lien Notes Documents; provided that,
such Liens on assets or property of any Lee Entities are subject to the terms of
the Pari Passu Intercreditor Agreement and the Junior Intercreditor Agreement
or, with respect to any such Liens on the assets or property of any Pulitzer
Entities, are, following the Pulitzer Debt Satisfaction Date, subject to the
terms of the Pulitzer Junior Intercreditor Agreement and the Pulitzer Pari Passu
Intercreditor Agreement;

(iii) any exceptions to title as set forth in the Mortgage Policy, as reasonably
approved by the Collateral Agent; and

(iv) Liens described in clauses (3), (4) and (6) of the definition of Permitted
Liens.

“Permitted Indebtedness” shall mean any Indebtedness permitted pursuant to
Section 10.01(a) or (b).

“Permitted Investment” shall mean an Investment by the Borrower or any
Restricted Subsidiary in:

 

-42-



--------------------------------------------------------------------------------

  (1) the Borrower or a Restricted Subsidiary, including through the purchase of
Capital Stock of a Restricted Subsidiary (provided, that, no Pulitzer Entity
shall purchase any Capital Stock of a Lee Entity), but excluding Investments by
any of the Lee Entities in any of the Pulitzer Entities; provided that, until
the Pulitzer Debt Satisfaction Date and so long as the Second Lien Term Loans
are outstanding and the Second Lien Loan Documents (or any agreement or
instrument governing any outstanding Indebtedness Incurred to Refinance the
Second Lien Term Loans) include provisions requiring that any cash flow of the
Pulitzer Entities must be applied (or, at the option of the lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities,
to repay borrowings under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) before such cash flow may be
applied to pay principal of or interest on the Loans or any other Pari Passu
Lien Indebtedness (it being understood that the Second Lien Loan Documents (or
any agreement or instrument governing any outstanding Indebtedness Incurred to
Refinance the Second Lien Term Loans) will not be deemed to include provisions
to the foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, guarantees, maturity or structural
subordination), this clause (1) shall not include Investments by the Borrower or
any Restricted Subsidiary that is not a Pulitzer Entity in any Pulitzer Entity,
except that the Borrower or any Restricted Subsidiary that is not a Pulitzer
Entity may make intercompany loans and advances to the Pulitzer Entities
consistent with the practices of such entities prior to the Effective Date and
to the extent the Incurrence of such Indebtedness is otherwise permitted under
this Agreement; provided, further that all interest payable on such loans shall
be payable in cash and shall not be subject to forgiveness by the Borrower or
any Restricted Subsidiary (other than any Pulitzer Entity) making such loan;

 

  (2) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Related Business if as a result of such Investment:

 

  (a)

such Person becomes a Restricted Subsidiary and, until the Pulitzer Debt
Satisfaction Date and so long as the Second Lien Term Loans are outstanding and
the Second Lien Loan Documents (or any agreement or instrument governing any
outstanding Indebtedness Incurred to Refinance the Second Lien Term Loans)
include provisions requiring that any cash flow of the Pulitzer Entities must be
applied (or, at the option of the lenders, must be applied), or that the
Pulitzer Entities must use best, reasonable best or commercially reasonable
efforts to use any cash flow of the Pulitzer Entities, to repay borrowings under
the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) before such cash flow may be applied to pay principal of
or interest on the Loans or any other Pari Passu Lien Indebtedness (it being
understood that the Second Lien Loan Documents (or any agreement or instrument
governing any outstanding Indebtedness Incurred to Refinance

 

-43-



--------------------------------------------------------------------------------

  the Second Lien Term Loans) will not be deemed to include provisions to the
foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, guarantees, maturity or structural
subordination), if such Investment is made by any Lee Entity, such Person
becomes a Restricted Subsidiary that is a Lee Entity; or

 

  (b) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys all or
substantially all of its assets or all or substantially all of a line of
business, division or other operating unit to, or is liquidated into, the
Borrower or a Restricted Subsidiary; provided, that, until the Pulitzer Debt
Satisfaction Date and so long as the Second Lien Term Loans are outstanding and
Second Lien Loan Documents (or any agreement or instrument governing any
outstanding Indebtedness Incurred to Refinance the Second Lien Term Loans)
include provisions requiring that any cash flow of the Pulitzer Entities must be
applied (or, at the option of the lenders, must be applied), or that the
Pulitzer Entities must use best, reasonable best or commercially reasonable
efforts to use any cash flow of the Pulitzer Entities, to repay borrowings under
the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) before such cash flow may be applied to pay principal of
or interest on the Loans or any other Pari Passu Lien Indebtedness (it being
understood that the Second Lien Loan Documents (or any agreement or instrument
governing any outstanding Indebtedness Incurred to Refinance the Second Lien
Term Loans) will not be deemed to include provisions to the foregoing effect
solely by virtue of Liens on Lee Collateral, Pulitzer Collateral or other
collateral, guarantees, maturity or structural subordination), if such
Investment is made by any Lee Entity, such surviving Person or transferee is a
Lee Entity,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

  (3) cash and Cash Equivalents or Investments that constituted Cash Equivalents
at the time made;

 

  (4) receivables owing to the Borrower or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

 

  (5) commission, relocation, entertainment, payroll, travel and similar
advances to cover matters that are made in the ordinary course of business;

 

-44-



--------------------------------------------------------------------------------

  (6) loans or advances to, or Guarantees of third party loans or advances to,
employees, Officers or directors of the Borrower or any Restricted Subsidiary in
the ordinary course of business after the Effective Date in an aggregate amount
outstanding at any time not in excess of $2.5 million (without giving effect to
the forgiveness of any such loan);

 

  (7) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

 

  (a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a judgment, bankruptcy, workout, reorganization or recapitalization of the
issuer or obligor of such other Investment or accounts receivable;

 

  (b) as a result of a foreclosure by the Borrower or any such Restricted
Subsidiaries with respect to any Investment or other transfer of title with
respect to any Investment in default; or

 

  (c) in the form of notes payable, or Capital Stock or other securities issued
by account debtors to the Borrower or any such Restricted Subsidiary pursuant to
negotiated agreements with respect to the settlement of such account debtor’s
accounts, and other Investments arising in connection with the compromise,
settlement or collection of accounts receivable;

 

  (8) Investments made as a result of the receipt of notes and other non-cash
consideration (including Designated Non-cash Consideration and property received
in an Asset Swap) from an Asset Disposition that was made pursuant to and in
compliance with Section 10.05 or any other disposition of assets not
constituting an Asset Disposition;

 

  (9) Investments in existence on the Effective Date, and any extension,
modification, replacement or renewal of any such Investments, or Investments
purchased or received in exchange for such Investments existing, or made
pursuant to binding commitments existing, on the Effective Date, but only to the
extent not involving additional advances, contributions or other Investments of
cash or other assets or other increases thereof (other than as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities, in each case, pursuant to the terms of such Investment
or binding commitment as in effect on the Effective Date); provided, however,
that the amount of such Investment may be increased as required by the terms of
such Investment or binding commitment as in effect on the Effective Date;

 

  (10) any Person to the extent such Investments consist of Currency Agreements,
Interest Rate Agreements, Commodity Agreements and other Hedging Obligations,
which transactions or obligations are Incurred in compliance with Section 10.01;

 

-45-



--------------------------------------------------------------------------------

  (11) Guarantees of, and letters of credit supporting, Indebtedness issued in
accordance with Section 10.01, but only to the extent such Guarantee is
permitted by Section 10.01;

 

  (12) Investments made in connection with the funding of contributions under
any non-qualified retirement plan or similar employee compensation or benefit
plan, including, without limitation, split dollar insurance policies, in an
amount not to exceed the amount of compensation expense recognized by the
Borrower and its Restricted Subsidiaries in connection with such plans;

 

  (13) Investments received in settlement of debts created in the ordinary
course of business and owing to the Borrower or any Restricted Subsidiary or in
satisfaction of judgments or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of a debtor;

 

  (14) any Person to the extent such Investments consist of prepaid expenses,
negotiable instruments held for collection and lease, utility, unemployment
insurance, workers’ compensation, performance and other similar deposits made in
the ordinary course of business by the Borrower or any Restricted Subsidiary;

 

  (15) prepayments, deposits, loans, advances and other extensions of credit to
customers, clients or suppliers made in the ordinary course of business;

 

  (16) loans or advances or similar transactions with customers, distributors,
clients, developers, suppliers or purchasers of goods or services in the
ordinary course of business;

 

  (17) Investments by the Borrower or any of its Restricted Subsidiaries in
connection with joint production arrangements in the form of dispositions of
equipment to a joint venture entity in exchange for Capital Stock of or
Indebtedness of the joint venture entity so long as within 30 days after such
disposition (but subject to the definition of Excluded Property (as defined in
the Guarantee and Collateral Agreement) and the terms and provisions of the
Security Documents), the Borrower’s or the applicable Restricted Subsidiary’s
Capital Stock or Indebtedness in such entity are pledged to the Collateral Agent
to secure the Obligations pursuant to Section 9.12;

 

  (18) Investments (a) in MNI or any successor thereto or any Affiliate thereof
in an aggregate amount not to exceed $5.0 million at any time outstanding and
(b) in TNI or any successor thereto or any Affiliate thereof in an aggregate
amount not to exceed $5.0 million at any time outstanding;

 

  (19)

the Borrower may acquire and hold obligations of the officers and employees of
the Borrower or any of its Subsidiaries in connection with such officers’ and
employees’ acquisition of shares of Common Stock of the Borrower so long as no
cash is actually advanced by the Borrower or any of its Subsidiaries in
connection

 

-46-



--------------------------------------------------------------------------------

  with the acquisition of such Common Stock (other than payments made for
fractional shares or other fractional interests);

 

  (20) Investments in connection with any Permitted Joint Venture Transaction;

 

  (21) other Investments by the Borrower or any of its Restricted Subsidiaries,
so long as such Investments, together with all other Investments pursuant to
this clause (21) that are outstanding at the time of such Investment, are in an
aggregate amount not to exceed the greater of $50.0 million and 6.0% of
Consolidated Total Assets;

 

  (22) (a) Investments made in joint ventures and Non-Wholly Owned Subsidiaries
as required by, or made pursuant to, buy/sell arrangements between the
applicable parties set forth in the joint venture agreement or similar binding
arrangement in an aggregate amount not to exceed the greater of $5.0 million and
0.6% of Consolidated Total Assets outstanding at any one time and
(b) Investments in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; and

 

  (23) Investments consisting of cash and Cash Equivalents that are deposited
with a trustee or similar Person in order to effect defeasance or covenant
defeasance of an indenture or other debt instrument or satisfaction and
discharge under an indenture or other debt instrument; provided that such
transaction is permitted by Section 10.02.

“Permitted Joint Venture Transaction” shall mean any transaction pursuant to
which (x) the Borrower or one or more of its Restricted Subsidiaries
contributes, sells, leases or otherwise transfers assets (including, without
limitation, Capital Stock) to a joint venture (whether organized as a
corporation, limited or general partnership, limited liability company or other
entity or by contract) or similar arrangement or undertaking (in any case, a
“Subject Joint Venture”) or (y) one or more Restricted Subsidiaries of the
Borrower issues or transfers shares of their Capital Stock to an Unrestricted
Subsidiary of the Borrower (each, a “Subject Subsidiary”) for the purpose of
forming a joint venture (whether organized as a corporation, limited or general
partnership, limited liability company or other entity or by contract) or
similar arrangement or undertaking, so long as, immediately after giving effect
to such transaction (a) the aggregate Fair Market Value of all assets and
Capital Stock contributed, sold, leased or otherwise transferred and all Capital
Stock issued to Persons other than the Borrower or a Restricted Subsidiary of
the Borrower pursuant to such transactions subsequent to the Effective Date
shall not exceed the greater of $60.0 million and 7.35% of Consolidated Total
Assets at any time outstanding (with the Fair Market Value to be determined as
of the time of the applicable transaction and without regard to any subsequent
changes in value thereof) and (b) such Subject Joint Venture or Subject
Subsidiary (each a “Joint Venture Entity”), as the case may be, is a Restricted
Subsidiary of the Borrower. Any joint venture (whether organized as a
corporation, limited or general partnership, limited liability company or other
entity or by contract) or similar arrangement or undertaking entered into in
accordance with the immediately preceding sentence is referred to as a
“Permitted Joint Venture.”

“Permitted Liens” shall mean, with respect to any Person:

 

-47-



--------------------------------------------------------------------------------

  (1) Liens securing Indebtedness Incurred pursuant to Section 10.01(b)(i) and
including, without limitation, Liens securing Guarantees of such Indebtedness;
provided that (A)(x) all such Liens on assets or property of the Lee Entities
shall at all times be subject to the Junior Intercreditor Agreement and (y) all
assets or property of Lee Entities subject to such Lien shall constitute Common
Collateral (as defined in the Junior Intercreditor Agreement) and (B)(x) all
such Liens on assets or property of the Pulitzer Entities shall at all times
following the Pulitzer Debt Satisfaction Date be subject to the Pulitzer Junior
Intercreditor Agreement and (y) all assets or property of Pulitzer Entities
subject to such Liens shall at all times following the Pulitzer Debt
Satisfaction Date constitute Common Collateral (as defined in the Pulitzer
Junior Intercreditor Agreement);

 

  (2) (a) pledges or deposits by such Person or Liens arising (i) under workers’
compensation laws, health, disability or other employment benefits,
unemployment, general insurance and other insurance laws and old age pensions
and other social security or retirement benefits or similar legislation,
property, casualty or liability insurance or premiums related thereto or (ii) to
secure letters of credit or similar instruments posted to support payments of
items set forth in the preceding clause (i), (b) good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness in respect of borrowed money) or leases to which such Person is a
party, (c) deposits to secure public or statutory obligations of such Person,
(d) deposits of cash or Cash Equivalents to secure surety or appeal bonds,
performance and completion bonds and similar instruments to which such Person is
a party, (e) deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case Incurred in the ordinary course
of business, or (f) pledges or deposits by such person or Liens arising in
connection with Investments described in clause (23) of the definition of
“Permitted Investments”;

 

  (3) Liens arising under or imposed by law, including carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s, customs’ and
revenue authorities and other like Liens, in each case Incurred in the ordinary
course of business;

 

  (4) Liens for taxes, assessments or other governmental charges or levies not
yet subject to penalties for non-payment or that are being contested in good
faith by appropriate proceedings or actions;

 

  (5) Liens in favor of issuers of surety, customs, stay, appeal or performance
bonds or letters of credit or bankers’ acceptances or similar obligations issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

  (6)

survey exceptions, encumbrances, encroachments, ground leases, easements or
reservations of, or rights of others for, licenses, rights of way,
ingress/egress rights, public or private roads or access areas, alleys, pipeline
interests, sewers, electric lines, water, utilities, railroad rights-of-way,
shared well agreements,

 

-48-



--------------------------------------------------------------------------------

  drainage agreements, telegraph and telephone lines and other similar purposes,
ordinances, zoning, building codes or other restrictions (including, without
limitation, defects or irregularities in title and similar encumbrances) as to
the use of real properties or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties that (i) do not secure
Indebtedness for borrowed money and (ii) do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

  (7) (a) Liens securing Hedging Obligations that are Incurred in the ordinary
course of business (and not for speculative purposes) and (b) Liens in favor of
a commodity, brokerage or security intermediary who holds a commodity, brokerage
or security account on behalf of the Borrower or a Restricted Subsidiary so long
as such Lien only encumbers the related account and the property held therein;

 

  (8) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease or license agreements and leases,
licenses, subleases and sublicenses of assets (including, without limitation,
real property and intellectual property rights) that do not materially interfere
with the business of the Borrower or any of its Restricted Subsidiaries;

 

  (9) judgment Liens not giving rise to an Event of Default, and Liens securing
appeal or surety bonds related to such judgment, so long as any appropriate
legal proceedings that may have been duly initiated for the review of such
judgment have not been finally terminated or the period within which such
proceedings (including, without limitation, any appeal) may be initiated has not
expired;

 

  (10) Liens for the purpose of securing (A) any Attributable Indebtedness in
respect of a Sale/Leaseback Transaction Incurred pursuant to
Section 10.01(b)(xvii) or (B) the payment of all or a part of the purchase price
of, or Capitalized Lease Obligations, mortgage financings, Purchase Money
Indebtedness or other payments Incurred to finance assets or property (other
than Capital Stock or other Investments) acquired, constructed, designed,
improved or leased in the ordinary course of business; provided that, in the
case of this subclause (10)(B):

 

  (a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement; and

 

  (b) such Liens are created within 365 days after such acquisition, lease or
completion of construction, acquisition, design or improvement of such assets or
property and do not encumber any other assets or property of the Borrower or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto, improvements and accessions thereto and the proceeds
thereof (it being understood that individual PPE Financing provided by one
lender or its Affiliates may be cross-collateralized to other PPE Financing
provided by such lender or its Affiliates on customary terms);

 

-49-



--------------------------------------------------------------------------------

  (11) (a) Liens that constitute banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
bank, depositary or other financial institution, whether arising by operation of
law or pursuant to contract, (b) Liens encumbering reasonably customary initial
deposits and margin deposits and (c) Liens that are contractual rights of
set-off relating to purchase orders and other similar agreements entered into in
the ordinary course of business;

 

  (12) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases and consignment or bailee arrangements entered into
by the Borrower and its Restricted Subsidiaries in the ordinary course of
business and Liens securing liabilities in respect of indemnification
obligations thereunder as long as each such Lien only encumbers the assets that
are the subject of the related lease (or contained in such leasehold) or
consignment or bailee arrangement;

 

  (13) Liens existing on the Effective Date (other than Liens (x) permitted
under clause (1) above or clause (35) or (36)(x)(A) below or (y) securing
Indebtedness being repaid or refinanced on the Effective Date (it being
understood that such Liens shall be released of record as promptly as
practicable following the Effective Date));

 

  (14) Liens on property or shares of stock of a Person existing at the time
such Person becomes a Restricted Subsidiary; provided, however, that such Liens
are not created, Incurred or assumed in connection with, or in contemplation of,
such other Person becoming a Restricted Subsidiary; provided further, however,
that any such Lien may not extend to any other property owned by the Borrower or
any Restricted Subsidiary (it being understood that individual PPE Financing
provided by one lender or its Affiliates may be cross-collateralized to other
PPE Financing provided by such lender or its Affiliates on customary terms);

 

  (15) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired, constructed, repaired or improved the property, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary; provided, however, that such Liens may not extend to
any other property owned by the Borrower or any Restricted Subsidiary (it being
understood that individual PPE Financing provided by one lender or its
Affiliates may be cross-collateralized to other PPE Financing provided by such
lender or its Affiliates on customary terms);

 

  (16) Liens securing Indebtedness or other Payment Obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary;

 

  (17)

(a) Liens on Capital Stock of Unrestricted Subsidiaries and Liens on property of
an Unrestricted Subsidiary at the time that it is designated as a Restricted
Subsidiary; provided that such Liens were not incurred in connection with or in
contemplation of such designation, (b) Liens on Capital Stock in joint ventures
so

 

-50-



--------------------------------------------------------------------------------

  long as such Liens secure Indebtedness of such joint venture, (c) any
encumbrance or restriction (including put and sell arrangements) in favor of a
joint venture party with respect to Capital Stock of, or assets owned by, any
joint venture or similar arrangement pursuant to any joint venture or similar
arrangement and (d) Liens consisting of customary rights of first refusal and
tag, drag and similar rights in joint venture agreements and agreements with
respect to Non-Wholly Owned Subsidiaries;

 

  (18) deposits as security for contested taxes or contested import to customs
duties;

 

  (19) Liens securing Refinancing Indebtedness Incurred to refinance, refund,
replace, amend, extend or modify, as a whole or in part, Indebtedness that was
previously so secured pursuant to clauses (1), (10), (13), (14), (15), (19),
(35) or (36)(y) of this definition; provided that any such Lien is limited to
all or part of the same property or assets (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being Refinanced or is in respect of property that is
the security for a Permitted Lien hereunder (it being understood that individual
PPE Financing provided by one lender or its Affiliates may be
cross-collateralized to other PPE Financing provided by such lender or its
Affiliates on customary terms);

 

  (20) any interest or title of a lessor under any operating lease;

 

  (21) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

 

  (22) Liens (i) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets and any proceeds thereof, and
(ii) in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with importation of goods;

 

  (23) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods or other assets entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

  (24) Liens on funds of the Borrower or any Subsidiary held in deposit accounts
with third party providers of payment services securing credit card charge-back
reimbursement and similar cash management obligations of the Borrower or the
Subsidiaries;

 

  (25)

Liens (a) of a collecting bank arising in the ordinary course of business under
Sections 4-208 and 4-210 of the Uniform Commercial Code in effect in the

 

-51-



--------------------------------------------------------------------------------

  relevant jurisdiction covering only the items being collected upon and
(b) granted in the ordinary course of business by the Borrower or any Restricted
Subsidiary to any bank with whom it maintains accounts to the extent required by
the relevant bank’s (or custodian’s or trustee’s, as applicable) standard terms
and conditions and that is within the general parameters customary in the
banking industry;

 

  (26) Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder;

 

  (27) Liens on insurance policies and proceeds of insurance policies (including
rebates of premiums) securing Indebtedness Incurred pursuant to
Section 10.01(b)(xii) to finance the payment of premiums on the insurance
policies subject to such Liens;

 

  (28) statutory, common law or contractual Liens of landlords;

 

  (29) customary Liens granted in favor of any trustee, collateral agent or
person acting in a similar capacity to secure fees, indemnities and other
amounts owing to such trustee, collateral agent or person under an indenture or
other agreement pursuant to which Indebtedness permitted under Section 10.01 is
or may be Incurred; provided that (A)(x) all such Liens on assets or property of
the Lee Entities shall at all times be subject to the Junior Intercreditor
Agreement and (y) all assets or property of Lee Entities subject to such Lien
shall constitute Common Collateral (as defined in the Junior Intercreditor
Agreement) and (B)(x) all such Liens on assets or property of the Pulitzer
Entities shall at all times be subject to the Pulitzer Junior Intercreditor
Agreement and (y) all assets or property of Pulitzer Entities subject to such
Liens shall constitute Common Collateral (as defined in the Pulitzer Junior
Intercreditor Agreement);

 

  (30) Liens (a) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 10.02 or the definition of “Permitted Investment”, which are applied
against the purchase price for such Investment, (b) consisting of an agreement
to dispose of any property in a disposition permitted by this Agreement and
(c) on any cash earnest money deposit made by the Borrower or any Restricted
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

 

  (31) Liens (a) in favor of payment or credit card processors granted in the
ordinary course of business and (b) arising in connection with pooled deposit or
sweep accounts or similar arrangements (including relating to cash netting and
overdraft protection);

 

  (32) Liens arising in connection with Cash Equivalents described in clause
(5) of the definition of Cash Equivalents and Liens under industrial revenue,
municipal or similar bonds;

 

-52-



--------------------------------------------------------------------------------

  (33) Liens securing other obligations in an amount not to exceed $25.0 million
at any time outstanding;

 

  (34) Liens securing Cash Management Obligations Incurred in the ordinary
course of business;

 

  (35) Liens solely on assets of the Pulitzer Entities securing the Pulitzer
Debt; provided that such Liens may not extend to any other property owned by the
Borrower or any other Restricted Subsidiary; and

 

  (36) (x)(A) Liens securing Indebtedness Incurred pursuant to
Section 10.01(b)(ii) and including, without limitation, Guarantees of such
Indebtedness; provided that (i) no more than $40.0 million aggregate principal
amount of such Indebtedness shall constitute Priority Payment Lien Obligations
or Pulitzer Priority Payment Lien Obligations and (ii) no more than $250.0
million aggregate principal amount of such Indebtedness shall constitute Pari
Passu Lien Indebtedness or Pulitzer Junior Lien Indebtedness, (B) Liens securing
Hedging Obligations, Cash Management Obligations and other cash management
arrangements that are secured (other than with respect to cash collateral for
letters of credit) by Liens on Lee Collateral and, if applicable, Pulitzer
Collateral that rank on a pari passu basis with the Liens securing any
Indebtedness outstanding pursuant to Section 10.01(b)(ii) (subject to the right
of any Priority Payment Lien Obligations or Pulitzer Priority Payment Lien
Obligations to be paid in full upon any enforcement action with respect to the
Lee Collateral or Pulitzer Collateral, as applicable, or otherwise after an
event of default, including in any bankruptcy, insolvency or liquidation
proceeding before the Term Lenders or any other Pari Passu Lien Indebtedness are
entitled to receive any proceeds from the Lee Collateral or the Pulitzer
Collateral, as applicable, as more fully set forth in the applicable
Intercreditor Agreements) and (C) Liens on cash or deposits constituting Lee
Collateral and, if applicable, Pulitzer Collateral granted to a collateral agent
in respect of Indebtedness Incurred pursuant to Section 10.01(b)(ii) in respect
of letters of credit or similar instruments issued and outstanding thereunder
and (y) Liens on Lee Collateral and, if applicable, Pulitzer Collateral securing
additional Pari Passu Lien Indebtedness in addition to the maximum amount
permitted by clause (x)(A) above to the extent that after giving pro forma
effect to the Incurrence of such Indebtedness under this clause (y) and the
application of the proceeds therefrom on such date, the Priority Leverage Ratio
of the Borrower and the Restricted Subsidiaries would not exceed 2.75 to 1.00;
provided that such Liens are subject to the terms of the Pari Passu
Intercreditor Agreement; provided, further, that for all purposes of this clause
(36) only, Indebtedness under a revolving credit facility shall be deemed to be
Incurred on the date on which commitments are provided with respect thereto and
all commitments relating to such revolving credit facility shall be deemed to be
fully drawn at all times until such commitments have been terminated.

“Permitted Pulitzer Debt Refinancing Indebtedness” shall mean any Refinancing of
Indebtedness solely of the Pulitzer Entities the proceeds of which are used to
Refinance in full the Pulitzer Debt outstanding at such time, so long as
(i) such Indebtedness does not have any amortization, redemption, sinking fund,
maturity or similar requirement prior to the maturity date of such Indebtedness
under the documents governing such Indebtedness as in effect on the Effective
Date or as thereafter amended or modified in accordance with the terms thereof
and

 

-53-



--------------------------------------------------------------------------------

hereof (including, without limitation, Section 10.10(a)(iii)), other than for
amortization payments or prepayments prior to final maturity on terms, in the
aggregate, no more restrictive than those set forth in the documents governing
such Indebtedness as in effect on the Effective Date or as thereafter amended or
modified in accordance with the terms thereof and hereof (including, without
limitation, Section 10.10(a)(iii)), (ii) such Indebtedness contains no
restrictions, conditions or other limitations on any Credit Party’s ability to
make any required payment of principal or interest in respect of any Obligations
pursuant to the terms of this Agreement or the other Credit Documents that are
more restrictive in the aggregate than those set forth in the documents
governing such Indebtedness as in effect on, and after giving effect to, the
Effective Date (or, to the extent entered into after the Effective Date in
accordance with this Agreement, as in effect on the original date thereof),
(iii) the aggregate principal amount of such Indebtedness shall not exceed the
Maximum First Priority Amount (as defined in the Pulitzer Intercreditor
Agreement (as defined in the Second Lien Loan Agreement as in effect on the date
hereof) (or as thereafter amended or modified in accordance with the terms
thereof and hereof)), (iv) the restrictions on the ability of Pulitzer and its
Subsidiaries to pay cash dividends and make Intercompany Loans to, and otherwise
engage in transactions with, the Borrower and its other Subsidiaries shall be no
more restrictive than those restrictions that exist in the documents governing
such Indebtedness as in effect on the Effective Date (or, to the extent entered
into after the Effective Date in accordance with this Agreement, as in effect on
the original date thereof), (v) the terms thereof, in the aggregate, shall be no
more restrictive on, and no more burdensome to, the applicable Credit Parties in
any material respect, in each case than the documents governing such
Indebtedness as in effect on, and after giving effect to, the Effective Date
(or, to the extent entered into after the Effective Date in accordance with this
Agreement, as in effect on the original date thereof) or as thereafter amended
or modified in accordance with the terms thereof and hereof (including, without
limitation, Section 10.10(a)(iii)), (vi) the final maturity of such Indebtedness
shall not be later than the stated final maturity of the Pulitzer Debt as of the
Effective Date and (vii) all of the other terms and conditions thereof (and the
documentation with respect thereto) are in form and substance reasonably
satisfactory to the Administrative Agent.

“Permitted Second Lien Refinancing Indebtedness” shall mean Indebtedness of the
Borrower and its Restricted Subsidiaries , so long as (i) the proceeds of such
Indebtedness are used to refinance the Second Lien Term Loans and all other
Payment Obligations outstanding under the Second Lien Loan Documents, including
any interest and premium in respect thereof in full and to pay any fees and
expenses incurred in connection with obtaining such Indebtedness, (ii) no
Default or Event of Default then exists or would result from the incurrence of
such Indebtedness, (iii) the terms thereof, in the aggregate, shall be no more
restrictive on, and no more burdensome to, the applicable Credit Parties in any
material respect, in each case than such Second Lien Loan Documents as in effect
on the Effective Date or as thereafter amended or modified in accordance with
the terms thereof and hereof (including, without limitation,
Section 10.10(a)(iv)), (iv) such Indebtedness (A) matures no earlier than 180
days after the Term Loan Maturity Date, and in any event no earlier than any
Second Lien Term Loans as in effect on the Effective Date, (B) does not have any
amortization, redemption, sinking fund, maturity or similar requirement prior to
the maturity date of such Indebtedness under the documents governing such Second
Lien Term Loans as in effect on the Effective Date or as thereafter amended or
modified in accordance with the terms thereof and hereof (including, without
limitation, Section 10.10(a)(iv)), other than for amortization payments or
prepayments prior to final maturity on

 

-54-



--------------------------------------------------------------------------------

terms, in the aggregate, no more restrictive than those set forth in the
applicable Second Lien Loan Documents as in effect on the Effective Date or as
thereafter amended or modified in accordance with the terms thereof and hereof
(including, without limitation, Section 10.10(a)(iv)), (C) contains no
restrictions, conditions or other limitations on any Credit Party’s ability to
make any required payment of principal or interest in respect of any Obligations
pursuant to the terms of this Agreement or the other Credit Documents that are
more restrictive in the aggregate than such Second Lien Loan Documents as in
effect on the Effective Date or as thereafter amended or modified in accordance
with the terms thereof and hereof (including, without limitation,
Section 10.10(a) (iv)), any payment of principal (whether by way of scheduled
amortization, mandatory redemption, mandatory prepayment, sinking fund or
otherwise), (D) does not require the Borrower or any of its Subsidiaries to
maintain any specified financial condition (whether stated as a covenant, event
of default or otherwise), and (E) shall be subject to the Junior Intercreditor
Agreement, and (v) all of the other terms and conditions thereof and
documentation with respect thereto are in form and substance reasonably
satisfactory to the Administrative Agent.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

“Platform” shall have the meaning provided in Section 9.01(q).

“PPE Financing” shall mean any Capital Lease Obligations or Purchase Money
Indebtedness permitted to be Incurred under this Agreement.

“Preferred Equity” shall mean, as applied to the Capital Stock of any
corporation, Capital Stock of any class or classes (however designated) that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Priority Leverage Ratio” shall mean, at any date of determination, the ratio
of:

 

-55-



--------------------------------------------------------------------------------

  (1) the sum, without duplication, of (x) the aggregate outstanding principal
amount of Priority Payment Lien Obligations and Pari Passu Lien Indebtedness of
the Borrower and its Restricted Subsidiaries, (y) the aggregate outstanding
principal amount of Indebtedness (other than Guarantor Subordinated Obligations)
of the Subsidiary Guarantors, and (z) on and after the Pulitzer Debt
Satisfaction Date, the aggregate outstanding principal amount of Pulitzer First
Lien Indebtedness and Pulitzer Junior Lien Indebtedness, in each case, as of
such date of determination (determined on a consolidated basis in accordance
with GAAP); provided that for purposes of calculating the Priority Leverage
Ratio other than for purposes of determining the permissibility of any
transaction under Section 10.02, without duplication (A) Indebtedness under a
revolving credit facility shall be deemed to be Incurred on the date on which
commitments are provided with respect thereto and all commitments relating to
such revolving credit facility shall be deemed to be fully drawn at all times
until such commitments have been terminated and (B) the maximum permitted amount
of Priority Payment Lien Obligations then permitted to be Incurred shall be
deemed to be outstanding, to

 

  (2) Consolidated EBITDA of the Borrower for the four most recently completed
fiscal quarters ending on or prior to the date of determination for which annual
or quarterly financial statements are publicly available;

and in each case with such pro forma adjustments as are consistent with the pro
forma adjustment provisions set forth in the definition of Consolidated Leverage
Ratio; provided that, for the purpose of determining the Priority Leverage
Ratio, any Indebtedness of any Pulitzer Entity and any Consolidated EBITDA of
any Pulitzer Entity will not be included in the calculation of the Priority
Leverage Ratio until the Pulitzer Debt Satisfaction Date.

“Priority Payment Lien Obligations” shall mean, without duplication, Payment
Obligations in respect of (i) the Revolving Facility under this Agreement and
any other Indebtedness secured by Liens permitted by clause (36)(x)(A) of the
definition of Permitted Liens that the Borrower has designated as “Priority
Payment Lien Obligations” under the Pari Passu Intercreditor Agreement; provided
that any Payment Obligations in respect of loans, notes or letters of credit
shall not constitute Priority Payment Lien Obligations pursuant to this clause
(i) if the aggregate principal amount of such Payment Obligations, together with
any Pulitzer Priority Payment Lien Obligations, exceeds $50.0 million, and
(ii) Hedging Obligations and Cash Management Obligations that are secured (other
than with respect to cash collateral for letters of credit) by Liens on the
Collateral that rank pari passu with the Liens securing any Indebtedness
constituting Priority Payment Lien Obligations outstanding pursuant to
Section 10.01(b)(ii).

“Projections” shall mean the financial model of the Borrower for the five years
ended September 2018 delivered by the Borrower to the Lenders prior to the
Effective Date.

“Public Lenders” shall mean Lenders that do not wish to receive Non-Public
Information with respect to the Borrower, its Subsidiaries or their respective
securities.

“Pulitzer” shall mean Pulitzer Inc., a Delaware corporation.

 

-56-



--------------------------------------------------------------------------------

“Pulitzer Collateral” shall mean all property and assets of any Pulitzer Entity
that is a Subsidiary Guarantor, whether owned on the Effective Date or
thereafter acquired, in which Liens are, from time to time, purported to be
granted to secure the Loans and the Subsidiary Guarantees pursuant to the
Security Documents. For purposes of clarity, it is understood and agreed that
the Pulitzer Collateral shall not include any Lee Collateral, any property or
assets as to which the Lien securing the Loans has been released pursuant to the
terms of this Agreement (unless reinstated) or the Security Documents (unless
reinstated) or any Excluded Property.

“Pulitzer Debt” shall mean the debt arising and the notes issued under the
Pulitzer Debt Agreement. For purposes of clarity, it is understood that the
Pulitzer Debt does not constitute Junior Lien Indebtedness.

“Pulitzer Debt Agreement” shall mean the Note Agreement, dated as of May 1,
2013, entered into by and among PD LLC, Pulitzer Inc. and the purchaser party
thereto, as in effect on, and after giving effect to, the Effective Date and as
the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Pulitzer Debt Documents” shall mean the Pulitzer Debt Agreement, the Pulitzer
Subsidiary Guaranty and all other instruments, agreements and other documents
(including, without limitation, all Collateral Documents and Transaction
Documents (each as defined in the Pulitzer Debt Agreement)) executed and
delivered in connection with the Pulitzer Debt or the Pulitzer Debt Agreement,
as in effect on, and after giving effect to, the Effective Date and as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“Pulitzer Debt Satisfaction Date” shall mean the date on which the final payment
and satisfaction in full of all Indebtedness and other Payment Obligations
arising under or in respect of the Pulitzer Debt Documents or any Permitted
Pulitzer Debt Refinancing Indebtedness (including any guarantees or pledges in
respect thereof by any Pulitzer Entity, but excluding any contingent
indemnification obligations that are stated in the Pulitzer Debt Documents (or,
if applicable, the documentation for any Permitted Pulitzer Debt Refinancing
Indebtedness) to survive repayment of such Indebtedness) shall have occurred.

“Pulitzer Entities” shall mean Pulitzer and its Subsidiaries.

“Pulitzer Excess Cash Flow” shall mean, for any fiscal quarter of the Borrower,
the remainder of: (a) the sum of, without duplication, (i) Adjusted Pulitzer Net
Income for such fiscal quarter, and (ii) the decrease, if any, in Adjusted
Consolidated Pulitzer Working Capital from the first day to the last day of such
fiscal quarter, minus (b) the sum of, without duplication, (i) the aggregate
amount of all Capital Expenditures made by the Pulitzer Entities during such
fiscal quarter (other than Capital Expenditures to the extent financed with
equity proceeds, Capital Stock, asset sale proceeds (less any proceeds from such
assets sales that are reflected in Adjusted Pulitzer Net Income for such fiscal
quarter) (other than current assets), insurance proceeds or Indebtedness),
(ii) any payments of principal of, and accrued interest on, the Second Lien Term
Loans (other than voluntary prepayments of the Second Lien Term Loans) and
costs, fees and expenses incurred under the Second Lien Loan Agreement, in each
case which are actually paid in cash during such fiscal quarter, (iii) any
payments of principal of, and accrued

 

-57-



--------------------------------------------------------------------------------

interest on, Permitted Indebtedness and costs, fees and expenses incurred in
respect of Permitted Indebtedness (excluding (x) any voluntary prepayments of
Indebtedness (other than the Pulitzer Debt) and (y) any payment of amendment,
waiver, consent, forbearance or other incentive fees to any party in respect of
Indebtedness (other than the Pulitzer Debt)), in each case which are actually
paid with cash of the Pulitzer Entities during such fiscal quarter, but only to
the extent the Lee Entities do not have sufficient cash flow (including net cash
proceeds from any Asset Disposition of any assets or properties of Lee Entities
but only to the extent that application of such cash proceeds to make such
payments is permitted by the terms of the documents governing any Permitted
Indebtedness) to make such payments as determined in Good Faith by the Borrower
after compliance with Section 10.12, (iv) without duplication of any amounts
deducted in arriving at Adjusted Pulitzer Net Income or Adjusted Consolidated
Pulitzer Working Capital, any other ordinary course business expenses of the
Borrower or its Subsidiaries (excluding, for avoidance of doubt, (x) any
voluntary prepayments of Indebtedness (other than the Pulitzer Debt) and (y) any
payment of amendment, waiver, consent, forbearance or other incentive fees to
any party in respect of Indebtedness (other than the Pulitzer Debt)) after
compliance with Section 10.12, (v) any amounts reserved by the Borrower in cash
for payment of future expenses expected to be incurred within twelve months of
the type described in, and included by, the preceding clauses (b)(i) through
(iv) which are deemed necessary in Good Faith by the Borrower, (vi) the
increase, if any, in Adjusted Consolidated Pulitzer Working Capital from the
first day to the last day of such fiscal quarter and (vii) without duplication
of amounts deducted in arriving at Adjusted Pulitzer Net Income or Adjusted
Consolidated Pulitzer Working Capital, any other amounts paid in respect of
Permitted Investments (other than Permitted Investments in Lee Entities),
Restricted Payments (other than any dividend or distribution by Pulitzer to the
Borrower or to any other Lee Entity that directly owns all of the Capital Stock
of Pulitzer) or Plan contributions, in each case, which are permitted to be made
by the Pulitzer Entities hereunder and are actually paid in cash by the Pulitzer
Entities during such fiscal quarter.

“Pulitzer Excess Cash Flow Payment Date” shall mean the first Business Day on or
after the date occurring 45 days after the last day of each fiscal quarter of
the Borrower, commencing with the fiscal quarter of the Borrower ending after
the Pulitzer Debt Satisfaction Date, but subject to Section 10.11.

“Pulitzer Financial Covenant Default” shall have the meaning provided in
Section 11.04.

“Pulitzer First Lien Indebtedness” shall mean any Indebtedness that is secured
by a Lien on Pulitzer Collateral that is senior in priority to the Liens
securing Pulitzer Junior Lien Indebtedness with respect to the Pulitzer
Collateral, including, without limitation, the Second Lien Term Loans and any
Permitted Second Lien Refinancing Indebtedness.

“Pulitzer Indebtedness” shall mean, at any time, consolidated Indebtedness of
the Pulitzer Entities.

“Pulitzer Junior Intercreditor Agreement” shall mean the Intercreditor Agreement
to be entered into after, or concurrently with the occurrence of, the Pulitzer
Debt Satisfaction Date among the Borrower, the Subsidiary Guarantors, the
Collateral Agent, the trustee under the First Lien Notes Indenture and the
collateral agent under the Second Lien Loan Documents,

 

-58-



--------------------------------------------------------------------------------

substantially in the form of Exhibit L-1 or in a form that is not materially
less favorable to the Lenders than the form attached hereto as Exhibit L-1 and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof and thereof.

“Pulitzer Junior Lien Indebtedness” shall mean any Indebtedness that is secured
by a Lien on the Pulitzer Collateral that (i) has a priority equal to the Liens
securing the Obligations with respect to the Pulitzer Collateral and (ii) is
junior to the Liens securing any Pulitzer First Lien Indebtedness pursuant to
the Pulitzer Junior Intercreditor Agreement.

“Pulitzer Pari Passu Intercreditor Agreement” shall mean the Intercreditor
Agreement to be entered into among the Borrower, the Subsidiary Guarantors, the
Collateral Agent and the trustee under the First Lien Notes Indenture,
substantially in the form of Exhibit L-2, or in a form that is not materially
less favorable to the Lenders than the form attached hereto as Exhibit L-2 and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof and thereof.

“Pulitzer Priority Payment Lien Obligations” shall mean, without duplication,
after the Pulitzer Debt Satisfaction Date, any Payment Obligations under (i) the
Revolving Facility and any other Indebtedness secured by Liens permitted by
clause (36)(x)(A) of the definition of Permitted Liens that the Borrower has
designated as “Pulitzer Priority Payment Lien Obligations” under the Pulitzer
Pari Passu Intercreditor Agreement; provided that any Payment Obligations in
respect of loans, notes or letters of credit shall not constitute Pulitzer
Priority Payment Lien Obligations pursuant to this clause (i) if the aggregate
principal amount of such Payment Obligations, together with any Priority Payment
Lien Obligations, exceeds $50.0 million, and (ii) Hedging Obligations and Cash
Management Obligations that are secured (other than with respect to cash
collateral for letters of credit) by Liens on the Pulitzer Collateral that are
pari passu with the Liens securing any Indebtedness constituting Pulitzer
Priority Payment Lien Obligations outstanding pursuant to Section 10.01(b)(ii).

“Pulitzer Lenders” shall mean the purchasers party to the Pulitzer Debt
Agreement.

“Pulitzer Subsidiary Guaranty” shall mean that certain Subsidiary Guaranty
Agreement, dated as of May 1, 2013, made by certain of the Subsidiaries of
Pulitzer in favor of the holders from time to time of the Pulitzer Debt, as in
effect on the Effective Date and as the same may be further amended, restated,
modified and/or supplemented from time to time in accordance with the terms
thereof and hereof.

“Purchase Money Indebtedness” shall mean Indebtedness (including Capitalized
Lease Obligations) Incurred to finance or refinance the purchase, lease,
construction, installation, or improvement of any assets used or useful in a
Related Business (whether through the direct purchase of assets or through the
purchase of Capital Stock of any Person owning such assets or by the merger or
consolidation of any such Person into the Borrower or with or into any
Restricted Subsidiary), so long as such Indebtedness is Incurred within 365 days
after such purchase, lease, completion of construction, installation or
improvement or commencement of full operations, as the case may be.

 

-59-



--------------------------------------------------------------------------------

“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower that
is not Disqualified Stock so long as the terms of any such Preferred Equity
(w) do not require the cash payment of dividends or distributions not otherwise
permitted at such time pursuant to this Agreement, (x) do not contain any
covenants (other than periodic reporting covenants), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Borrower, or liquidations involving the
Borrower, and (z) are otherwise reasonably satisfactory to the Administrative
Agent.

“Quarterly Payment Date” shall mean the fifteenth calendar day (or, if not a
Business Day, the immediately preceding Business Day) of each March, June,
September and December occurring after the Effective Date.

“Rating Agencies” shall mean S&P and Moody’s or if S&P or Moody’s or both shall
not make a rating on the relevant entity, asset or investment publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower (as certified by a resolution of the Board
of Directors) which shall be substituted for S&P or Moody’s or both, as the case
may be. Any reference to S&P and Moody’s shall include any successor to such
rating agency.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, replace, repay, prepay, discharge, purchase, redeem, defease or
retire (including, without limitation, pursuant to a satisfaction and discharge
mechanism), or to issue other Indebtedness in exchange or replacement for or to
consolidate, such Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that is Incurred to Refinance
any Indebtedness existing on the Effective Date or Incurred in compliance with
this Agreement (including Indebtedness of the Borrower that Refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that Refinances Indebtedness of another Restricted Subsidiary (except
that a Subsidiary Guarantor shall not Refinance Indebtedness of a Subsidiary
that is not a Subsidiary Guarantor)), including Indebtedness that Refinances
Refinancing Indebtedness, provided, however, that:

 

  (1) if the Stated Maturity of the Indebtedness being Refinanced is later than
the Stated Maturity of the Loans, the entire principal amount of the Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Stated
Maturity of the Loans;

 

-60-



--------------------------------------------------------------------------------

  (2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced at such time;

 

  (3) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being Refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest, premiums required by the instruments
governing such existing Indebtedness or premiums necessary to effectuate such
Refinancing and any discounts, commissions, costs, fees and expenses Incurred in
connection therewith);

 

  (4) if the Indebtedness being Refinanced is subordinated in right of payment
to the Loans or a Subsidiary Guarantee, such Refinancing Indebtedness is
subordinated in right of payment to the Loans or such Subsidiary Guarantee on
terms at least as favorable, taken as a whole (as determined in Good Faith by
the Borrower) to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced;

 

  (5) if no Lee Entity Incurred such Indebtedness being Refinanced or Guaranteed
such Indebtedness being Refinanced, no Lee Entity shall Incur such Refinancing
Indebtedness or Guarantee such Refinancing Indebtedness;

 

  (6) in the case of any Refinancing of the Second Lien Term Loans and the other
Payment Obligations under the Second Lien Loan Documents, any such Refinancing
Indebtedness in respect thereof shall be Permitted Second Lien Refinancing
Indebtedness;

 

  (7) in the case of any Refinancing of the Pulitzer Debt and the other Payment
Obligations under the Pulitzer Debt Documents, any such Refinancing Indebtedness
in respect thereof shall be Permitted Pulitzer Debt Refinancing Indebtedness;
and

 

  (8) Refinancing Indebtedness shall not include Indebtedness of a Non-Guarantor
Subsidiary that refinances Indebtedness of the Borrower or a Subsidiary
Guarantor.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

-61-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Business” shall mean any business that is the same as or related,
ancillary or complementary to any of the businesses of the Borrower and its
Restricted Subsidiaries on the Effective Date and any reasonable extension or
evolution of any of the forgoing, including without limitation, the online
business of the Borrower and its Restricted Subsidiaries.

“Related Business Assets” shall mean any property, plant, equipment or other
assets (excluding assets that are qualified as current assets under GAAP) to be
used or useful by the Borrower or a Restricted Subsidiary in a Related Business
or capital expenditures relating thereto.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Repricing Transaction” shall mean (i) any prepayment of all or a portion of the
Term Loans using proceeds of Indebtedness under new credit facilities having an
effective interest cost or weighted average yield (with the comparative
determinations to be made consistent with generally accepted financial
practices, after giving effect to margin, interest rate floors, upfront fees or
original issue discount paid or payable (with original issue discount based on a
four-year average life to maturity or, if less, the remaining life to maturity)
to all providers of such financing, but excluding the effect of any arrangement,
commitment, structuring, syndication or underwriting and any amendment fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Eurodollar
Rate) that is less than the effective interest cost or weighted average yield
(as

 

-62-



--------------------------------------------------------------------------------

determined on the same basis) of such Term Loans, including without limitation,
as may be effected through any amendment to this Agreement relating to the
interest rate for, or weighted average yield of, such Term Loans and (ii) any
repricing of the Term Loans pursuant to an amendment thereto resulting in an
effective interest cost or weighted average yield (as determined on the same
basis) to all providers of such financing, but excluding the effect of any
arrangement, commitment, structuring, syndication or underwriting and any
amendment fees payable in connection therewith that are not shared with all
providers of such financing, and without taking into account any fluctuations in
the Eurodollar Rate) that is less the effective interest cost or weighted
average yield (as determined on the same basis) of such Term Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, such Term
Loans.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
Letter of Credit Outstandings at such time) represents at least a majority of
the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders at such time
and (ii) the Total Revolving Loan Commitment in effect at such time less the
Revolving Loan Commitments of all Defaulting Lenders at such time (or, after the
termination thereof, the sum of the then total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total Letter of Credit Outstandings at such time).

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or Liens created thereunder), (ii) are
subject to any Lien in favor of any Person other than the Collateral Agent for
the benefit of the Secured Creditors or (iii) are not otherwise generally
available for use by the Borrower or such Subsidiary.

“Restricted Investment” shall mean any Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning provided in Section 10.02(a)(v).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Facility” shall mean the Revolving Loan Commitments, the Revolving
Loans and the participations in respect of Letters of Credit by the RL Lenders.

“Revolving Loan” shall have the meaning set forth in Section 2.01(c).

“Revolving Loan Commitments” shall mean, for each RL Lender, the amount set
forth opposite such RL Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

 

-63-



--------------------------------------------------------------------------------

“Revolving Loan Maturity Date” shall mean the date which is 91 days prior to the
fifth anniversary of the Effective Date, which is December 28, 2018.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“RL Lender” shall mean a Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc., a division of McGraw
Hill, Inc.

“Sale/Leaseback Transaction” shall mean any direct or indirect arrangement
relating to property owned on the Effective Date or thereafter acquired by the
Borrower or a Restricted Subsidiary whereby the Borrower or such Restricted
Subsidiary transfers such property to a Person (other than the Borrower or any
of its Restricted Subsidiaries) and the Borrower or such Restricted Subsidiary
leases it from such Person.

“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Scheduled Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(i).

“Scheduled Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(i).

“SEC” shall have the meaning provided in Section 9.01(g).

 

-64-



--------------------------------------------------------------------------------

“Second Lien Loan Agreement” shall mean the Second Lien Loan Agreement, dated as
of the Effective Date, among the Borrower, Wilmington Trust, National
Association, as administrative agent and collateral agent and the other agents
and lenders party thereto, as in effect on, and after giving effect to, the
Effective Date and as the same may be amended, restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Second Lien Loan Documents” shall mean the Second Lien Loan Agreement and all
other instruments, agreements and other documents (including, without
limitation, the Credit Documents (as defined in the Second Lien Loan Agreement))
executed and delivered with respect to the Second Lien Loan Agreement, as in
effect on, and after giving effect to, the Effective Date and as the same may be
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“Second Lien Term Loans” shall mean the term loans made in an aggregate
principal amount of up to $150,000,000 on the Effective Date under the Second
Lien Loan Agreement.

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Secured Hedging Agreements” shall have the meaning assigned that term in the
Guarantee and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guarantee and Collateral
Agreement, each Mortgage and, after the execution and delivery thereof, each
Additional Security Document.

“Senior Management” means the Chief Executive Officer, Chief Accounting Officer,
Chief Operating Officer and the Chief Financial Officer, in each case of the
Borrower.

“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC, as in effect on the Effective Date.

“Star Publishing” shall mean Star Publishing Company, an Arizona corporation and
a Subsidiary of Pulitzer.

 

-65-



--------------------------------------------------------------------------------

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Stated Maturity” shall mean with respect to any Indebtedness, the date
specified in the agreement governing or certificate relating to such
Indebtedness as the fixed date on which the final payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any Contingent Obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Obligation” shall mean any Indebtedness of the Borrower (whether
outstanding on the Effective Date or thereafter Incurred) that is subordinated
or junior in right of payment to the Loans pursuant to its terms or a written
agreement. No Indebtedness of the Borrower shall be deemed to be subordinated or
junior in right of payment to any other Indebtedness of the Borrower solely by
virtue of Liens, guarantees, maturity or payments or structural subordination.

“Subsidiaries Guarantee” shall mean the Guarantee by the Subsidiary Guarantors
pursuant to Article I of the Guarantee and Collateral Agreement.

“Subsidiary” of any Person means (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
(or Persons performing similar functions) or (2) any partnership, joint venture,
limited liability company or similar entity of which more than 50% of the
capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (1) and (2), at the time owned or controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person or
(c) one or more Subsidiaries of such Person. Unless otherwise specified herein
or the context otherwise requires, each reference to a Subsidiary will refer to
a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(other than an Excluded Domestic Subsidiary so long as it remains an Excluded
Domestic Subsidiary or an Immaterial Subsidiary so long as it remains an
Immaterial Subsidiary) (whether existing on the Effective Date or established,
created or acquired after the Effective Date), unless and until such time as the
respective Subsidiary is released from all of its Obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions thereof.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” shall mean, with respect to any Person, any obligation to pay
or perform under any Swap.

 

-66-



--------------------------------------------------------------------------------

“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein and all interest, penalties
or similar liabilities applicable thereto.

“Term Lender” shall mean a Lender with a Term Loan Commitment or with
outstanding Term Loans.

“Term Loan” shall mean a Loan made pursuant to Section 2.01(a).

“Term Loan Commitment” shall mean, as to any Term Lender, the obligation of such
Term Lender, if any, to make a Term Loan to the Borrower in a principal amount
not to exceed the amount set forth under the heading “Term Loan Commitment”
opposite such Term Lender’s name on Schedule I. The original aggregate amount of
the Term Loan Commitments is $250,000,000.

“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans.

“Term Loan Maturity Date” shall mean the fifth anniversary of the Effective
Date, which is March 31, 2019.

“Term Loan Percentage” shall mean, at any time, as to any Term Lender, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of the Term Loan Commitments (or after
the Effective Date, all Term Loans) of such Term Lender at such time and the
denominator of which is equal to the aggregate outstanding principal amount of
the Term Loan Commitments (or after the Effective Date, all Term Loans) of all
Term Lenders.

“Term Loan Standstill Period” shall have the meaning provided in Section 11.03.

“Term Note” shall have the meaning provided in Section 2.05(a).

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.

“TNI Partners” shall mean TNI Partners, a general partnership formed under the
laws of the State of Arizona pursuant to the terms of the Amended and Restated
Partnership Agreement, dated as of November 30, 2009, as amended, by and between
Star Publishing Company and Citizen Publishing Company.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the RL Lenders at such time.

 

-67-



--------------------------------------------------------------------------------

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans outstanding at such time plus (ii) the aggregate amount of all
Letter of Credit Outstandings at such time.

“Trade Payables” means, with respect to any Person, any accounts payable to
trade creditors created, assumed or Guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or
services.

“Tranche” shall mean the respective Facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches on the Effective Date,
i.e., Term Loans and Revolving Loans.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan subject to Title IV of ERISA (other
than a multiemployer plan as defined under Title IV of ERISA) shall mean the
amount, if any, by which the value of the accumulated plan benefits under the
Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the Fair Market Value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

“Unrestricted Subsidiary” shall mean:

 

  (1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and

 

  (2) any Subsidiary of an Unrestricted Subsidiary.

As of the Effective Date, Lee Foundation shall be an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:

 

-68-



--------------------------------------------------------------------------------

  (1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock
or Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated or otherwise an Unrestricted
Subsidiary;

 

  (2) all the Indebtedness of such Subsidiary and its Subsidiaries shall, at the
date of designation, and will at all times thereafter while they are
Unrestricted Subsidiaries, consist of Non-Recourse Debt;

 

  (3) either (A) such designation and the Investment of the Borrower in such
Subsidiary complies with Section 10.02 or the definition of “Permitted
Investment” or (B) such Subsidiary has total assets of $10,000 or less;

 

  (4) such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Borrower and its Subsidiaries;

 

  (5) such Subsidiary is a Person with respect to which neither the Borrower nor
any of its Restricted Subsidiaries has any direct or indirect obligation:

 

  (a) to subscribe for additional Capital Stock of such Person; or

 

  (b) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results;

 

  (6) on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary with terms
substantially less favorable to the Borrower than those that might have been
obtained from Persons who are not Affiliates of the Borrower (as determined in
Good Faith by the Borrower); and

 

  (7) such Subsidiary is not a “Restricted Subsidiary” (or any equivalent or
analogous term) in respect of or under any other Indebtedness.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions. If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary shall be
deemed to be Incurred as of such date.

 

-69-



--------------------------------------------------------------------------------

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation:

 

  (1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

 

  (2) the Borrower could Incur at least $1.00 of additional Indebtedness
pursuant to Section 10.01(a) on a pro forma basis taking into account such
designation or the Consolidated Leverage Ratio for the Borrower and its
Restricted Subsidiaries would be less than or equal to such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such designation
on a pro forma basis taking into account such designation; and

 

  (3) all Liens of such Unrestricted Subsidiary outstanding immediately
following such designation as a Restricted Subsidiary would either (a) if
Incurred at such time, have been permitted to be Incurred for all purposes of
this Agreement or (b) extend only to the assets or property (together with all
improvements thereof, accessions thereto and proceeds thereof) of such
Unrestricted Subsidiary that is being designated to be a Restricted Subsidiary
that will become a Subsidiary Guarantor; provided that in the case of clause
(b), such Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such designation.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by delivering to the Administrative Agent
a resolution of the Board of Directors of the Board giving effect to such
designation and an Officers’ Certificate certifying that such designation
complies with the foregoing conditions.

“Unutilized Revolving Loan Commitment” shall mean, with respect to any RL Lender
at any time, such RL Lender’s Revolving Loan Commitment at such time less the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such RL Lender at such time and (ii) such RL Lender’s RL Percentage of
the Letter of Credit Outstandings at such time.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, trustees or
similar Persons, as applicable, of such Person.

“Wholly-Owned Subsidiary” shall mean a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the
Borrower and/or one or more Wholly Owned Subsidiaries of the Borrower.

1.02 Other Definitional Provisions. (a) As used herein and in the other Credit
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) the words “include”, “includes”

 

-70-



--------------------------------------------------------------------------------

and “including” shall be deemed to be followed by the phrase “without
limitation”, (i) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (iii) references to
agreements or other contractual obligations shall, unless otherwise specified,
be deemed to refer to such agreements or contractual obligations as amended,
supplemented, restated or otherwise modified from time to time.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. Amount and Terms of Credit.

2.01 Loans. (a) Subject to the terms and conditions hereof, each Term Lender
severally agrees to make a term loan (such term loan, a “Term Loan” and,
collectively, the “Term Loans”) to the Borrower on the Effective Date in an
amount not to exceed the amount of the Term Loan Commitment of such Term Lender.
Such Term Loan shall (i) be denominated in Dollars and (ii) except as
hereinafter provided, shall, at the option of the Borrower, be maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, provided that except
as otherwise specifically provided in Section 2.10(b), all Term Loans comprising
the same Borrowing shall at all times be of the same Type. Once repaid, Term
Loans may not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Effective Date and prior to the Revolving Loan
Maturity Date, a revolving loan or revolving loans (each, a “Revolving Loan”
and, collectively, the “Revolving Loans”) to the Borrower, which Revolving Loans
(i) shall be denominated in Dollars, (ii) shall, at the option of the Borrower,
be incurred and maintained as, and/or converted into, Base Rate Loans or
Eurodollar Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the aggregate amount of all Letter of
Credit Outstandings (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time, equals the Revolving Loan
Commitment of such Lender at such time.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than five
Borrowings of Eurodollar

 

-71-



--------------------------------------------------------------------------------

Loans in the aggregate for all Tranches of Loans (or such greater number of
Borrowings of Eurodollar Loans as may be acceptable to the Administrative
Agent).

2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent
at the Notice Office at least three Business Days’ prior notice of each
Eurodollar Loan to be incurred hereunder, and (y) Base Rate Loans hereunder, the
Borrower shall give the Administrative Agent at the Notice Office at least one
Business Day’s prior notice of each Base Rate Loan to be incurred hereunder,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 A.M. (New York time) on such day.
Each such notice (together with each notice delivered pursuant to
Section 2.03(b)(i), a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.10, shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing and whether the Loans to be
incurred pursuant to such Borrowing shall be Term Loans (as to Loans made on the
Effective Date) or Revolving Loans; (ii) the date of such Borrowing (which shall
be a Business Day and which shall be the Effective Date if the Loans to be
incurred pursuant to such Borrowing shall be Term Loans); and (iii) whether the
Loans being incurred pursuant to such Borrowing are to be initially maintained
as Base Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and,
if Eurodollar Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender which is required to make
Term Loans or Revolving Loans notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b) [Reserved].

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing, each Lender with a Revolving Loan
Commitment or Term Loan Commitment (as to Loans made on the Effective Date), as
applicable, will make available its pro rata portion (determined in accordance
with Section 2.07) of each such Borrowing requested to be made on such date. All
such amounts will be made available in Dollars and in immediately available
funds at the Payment Office, and the Administrative Agent will make available to
the Borrower at the Payment Office the aggregate of the amounts so made
available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the

 

-72-



--------------------------------------------------------------------------------

Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter, and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of Term Loans, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each, a
“Term Note” and, collectively, the “Term Notes”) and (ii) in the case of
Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”).

(b) The Term Note issued to each Term Lender that has outstanding Term Loans
shall (i) be executed by the Borrower, (ii) be payable to such Term Lender or
its registered assigns and be dated the Effective Date (or, if issued after the
Effective Date, be dated the date of issuance thereof), (iii) be in a stated
principal amount equal to the Term Loans of such Term Lender as of the Effective
Date (or, if issued after the Effective Date, be in a stated principal amount
equal to the outstanding Term Loans of such Term Lender at such time) and be
payable in the outstanding principal amount of Term Loans evidenced thereby from
time to time, (iv) mature on the Term Loan Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 5.01, and mandatory
repayment as provided in Section 5.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

(c) The Revolving Note issued to each Lender that has a Revolving Loan
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Effective Date (or, if issued after

 

-73-



--------------------------------------------------------------------------------

the Effective Date, be dated the date of the issuance thereof), (iii) be in a
stated principal amount equal to the Revolving Loan Commitment of such Lender
(or, if issued after the termination thereof, be in a stated principal amount
equal to the outstanding Revolving Loans of such Lender at such time) and be
payable in the outstanding principal amount of the Revolving Loans evidenced
thereby from time to time, (iv) mature on the Revolving Loan Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(d) [Reserved]

(e) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Notes or Loans.

(f) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related Obligations) which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the various
Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (e). At any time when any Lender requests the
delivery of a Note to evidence any of its Loans, the Borrower shall promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Loans.

2.06 Conversions. The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans made pursuant to one or more Borrowings
(so long as of the same Tranche) of one or more Types of Loans into a Borrowing
(of the same Tranche) of another Type of Loan, provided that (i) except as
otherwise provided in Section 2.10(b), Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Loans being converted and no such partial conversion of Eurodollar Loans shall
reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount applicable
thereto, (ii) unless the Required Lenders otherwise agree, Base Rate Loans may
only be converted into Eurodollar Loans if no Default or Event of Default is in
existence on the date of the conversion, and (iii) no conversion pursuant to
this Section 2.06 shall result in a greater number of Borrowings of Eurodollar
Loans than is permitted under Section 2.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 11:00 A.M. (New York time) at least (x) in the case of conversions of
Base Rate Loans into Eurodollar

 

-74-



--------------------------------------------------------------------------------

Loans, three Business Days’ prior notice, and (y) in the case of conversions of
Eurodollar Loans into Base Rate Loans, one Business Day’s prior notice (each, a
“Notice of Conversion/Continuation”), in each case in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans under this Agreement
after the Effective Date shall be incurred from the RL Lenders pro rata on the
basis of their Revolving Loan Commitments. It is understood that no Lender shall
be responsible for any default by any other Lender of its obligation to make
Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.

2.08 Interest.

(a) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin plus the Eurodollar Rate for such Interest Period.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
unpaid principal amount of each Loan shall bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate otherwise applicable to such
Loan, at all times that an Event of Default shall have occurred and be
continuing. In addition (but without duplication of any amounts payable pursuant
to the immediately preceding sentence), overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan shall, in each case,
bear interest at a rate per annum equal to (A) in the case of Loans, the greater
of (x) the rate which is 2% in excess of the rate then borne by such Loans and
(y) the rate which is 2% in excess of the rate otherwise applicable to Base Rate
Loans of the respective Tranche from time to time and (B) in the case of other
overdue amounts payable hereunder and under any other Credit Document, at a rate
per annum equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans that are maintained at Base Rate Loans from time to time.
Interest that accrues under this Section 2.08(c) shall be payable on demand.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.08(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

 

-75-



--------------------------------------------------------------------------------

(d) Accrued (and theretofore unpaid) interest shall be payable in cash (i) in
respect of each Base Rate Loan, (x) quarterly in arrears on each Quarterly
Payment Date, (y) on the date of any repayment or prepayment in full of all
outstanding Base Rate Loans, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand and (ii) in respect of each
Eurodollar Loan, (x) on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
(y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto), or prior to 11:00 A.M. (New York time) on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option of the Borrower, be
a one, two, three or six month period, provided that (in each case):

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

 

-76-



--------------------------------------------------------------------------------

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans.

If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender or Agent
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

(ii) at any time, that such Lender or Agent shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to: (A) the imposition of Taxes (other than (A) Indemnified Taxes or
(B) Taxes in clauses (ii) — (v) of the definition of Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, on
its deposits, reserves, other liabilities or capital attributable thereto, or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market, provided that notwithstanding anything
herein to the contrary, this provision shall apply to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;

 

-77-



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent,) shall
promptly give notice (by telephone promptly confirmed in writing) to the
Borrower and, except in the case of clause (i) above, to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, Eurodollar Loans shall no longer be available until such time
as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower agrees to pay to such Lender
or Agent, upon such Lender or Agent’s written request therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender or Agent in its sole
discretion shall determine) as shall be required to compensate such Lender or
Agent for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender or
Agent, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender or Agent shall, absent manifest error,
be final and conclusive and binding on all the parties hereto) and (z) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity requirements, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency, will have the effect of increasing
the amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender based on the existence of such
Lender’s Commitments hereunder or its obligations hereunder, then the Borrower
agrees to pay to such Lender, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital or liquidity. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are

 

-78-



--------------------------------------------------------------------------------

reasonable, provided that such Lender’s determination of compensation owing
under this Section 2.10(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any cancellation or conversion made pursuant to
Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right, in accordance with
Section 13.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a

 

-79-



--------------------------------------------------------------------------------

Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent or, in the case of a replacement as provided in
Section 13.12(b) where the consent of the respective Lender is required with
respect to less than all Tranches of its Loans or Commitments, to replace the
Commitments and/or outstanding Loans of such Lender in respect of each Tranche
where the consent of such Lender would otherwise be individually required, with
identical Commitments and/or Loans of the respective Tranche provided by the
Replacement Lender; provided that:

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the applicable Tranche of, and, in the case of the replacement of
Revolving Loan Commitments or Revolving Loans of the respective Lender, all
participations in Letters of Credit by, the respective Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender
under each Tranche with respect to which such Replaced Lender is being replaced,
(B) an amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings
with respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche, in the case of the replacement of less than all Tranches
of Loans then held by the respective Replaced Lender) pursuant to Section 4.01
and (y) in the case of the replacement of Revolving Loan Commitments or
Revolving Loans, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender; and

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (i) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 or (ii) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of

 

-80-



--------------------------------------------------------------------------------

amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans and/or a Revolving Loan Commitment
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender, and (y) except in
the case of the replacement of only outstanding Term Loans pursuant to this
Section 2.13, the RL Percentages of the Lenders shall be automatically adjusted
at such time to give effect to such replacement.

SECTION 3. Letters of Credit.

3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Effective Date and prior to the 30th day
prior to the Revolving Loan Maturity Date, for the account of the Borrower and
for the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Wholly-Owned
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (which approval shall not be unreasonably withheld or delayed by
such Issuing Lender) (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”). All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Effective Date and prior to the 30th day prior to the Revolving Loan Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for account of the Borrower, one or more Letters of Credit as are permitted to
remain outstanding hereunder without giving rise to a Default or an Event of
Default, provided that no Issuing Lender shall be under any obligation to issue
any Letter of Credit of the types described above if at the time of such
issuance:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the Effective Date, or any unreimbursed loss, cost or expense which
was not

 

-81-



--------------------------------------------------------------------------------

applicable or in effect with respect to such Issuing Lender as of the Effective
Date and which such Issuing Lender reasonably and in good faith deems material
to it; or

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

3.02 Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $20,000,000 or (y) when added to the aggregate principal
amount of all Revolving Loans then outstanding, an amount equal to the Total
Revolving Loan Commitment at such time, and (ii) each Letter of Credit shall by
its terms terminate (x) in the case of standby Letters of Credit, on or before
the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
tenth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the respective Issuing Lender) and (B) ten Business Days prior to
the Revolving Loan Maturity Date, and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) 30 days prior to the Revolving Loan Maturity
Date.

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued for its account, the Borrower shall
give the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to such Issuing Lender)
written notice thereof (including by way of facsimile). Each notice shall be in
the form of Exhibit C, appropriately completed (each, a “Letter of Credit
Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 7 are
not then satisfied, or that the issuance of such Letter of Credit would violate
Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate

 

-82-



--------------------------------------------------------------------------------

outstandings of trade Letters of Credit issued by such Issuing Lender for the
immediately preceding week. Notwithstanding anything to the contrary contained
in this Agreement, in the event that a Lender Default exists with respect to a
RL Lender, no Issuing Lender shall be required to issue any Letter of Credit
unless such Issuing Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate such Issuing Lender’s risk with respect to the
participation in Letters of Credit by the Defaulting Lender or Lenders,
including by cash collateralizing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings.

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 3.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 4.02(b) or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such

 

-83-



--------------------------------------------------------------------------------

Participant shall not have so made its RL Percentage of the amount of such
payment available to respective Issuing Lender, such Participant agrees to pay
to such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to such
Issuing Lender at the overnight Federal Funds Rate for the first three days and
at the interest rate applicable to Revolving Loans that are maintained as Base
Rate Loans for each day thereafter. The failure of any Participant to make
available to an Issuing Lender its RL Percentage of any payment under any Letter
of Credit issued by such Issuing Lender shall not relieve any other Participant
of its obligation hereunder to make available to such Issuing Lender its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

-84-



--------------------------------------------------------------------------------

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Base Rate as in effect from time to time plus the Applicable Margin as in
effect from time to time for Revolving Loans that are maintained as Base Rate
Loans; provided, however, to the extent such amounts are not reimbursed prior to
12:00 Noon (New York time) on the third Business Day following the receipt by
the Borrower of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans as in effect from time to
time plus 2%, with such interest to be payable on demand. Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any Subsidiary of the Borrower may have or have
had against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

-85-



--------------------------------------------------------------------------------

3.06 Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such governmental authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant,
(ii) impose any Taxes (other than (A) Indemnified Taxes, or (B) Taxes in clauses
(ii) — (v) of the definition of Excluded Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, on its deposits, reserves,
other liabilities or capital attributable thereto, or (iii) impose on any
Issuing Lender or any Participant any other conditions (other than Taxes)
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing Lender
or such Participant pursuant to the laws of the jurisdiction in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.

SECTION 4. Commitment Fee; Fees; Reductions of Commitment.

4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment fee (the “Commitment
Fee”) for the period from and including the Effective Date to and including the
Revolving Loan Maturity Date (or such earlier date on which the Total Revolving
Loan Commitment has been terminated) computed at a rate per annum equal to the
Commitment Fee Percentage of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the date upon which the Total Revolving Loan Commitment is terminated.

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of

 

-86-



--------------------------------------------------------------------------------

each Letter of Credit (the “Letter of Credit Fee”) for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to the Applicable Margin during such period with respect to
Revolving Loans that are maintained as Eurodollar Loans on the daily Stated
Amount of each such Letter of Credit. Accrued Letter of Credit Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and on the first
day on or after the termination of the Total Revolving Loan Commitment upon
which no Letters of Credit remain outstanding.

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.

4.02 Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon at
least three Business Day’s prior written notice to the Administrative Agent at
the Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty to terminate the Total Unutilized
Revolving Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $5,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each RL Lender.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been

 

-87-



--------------------------------------------------------------------------------

approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding amounts owing in respect of Loans of any Tranche
maintained by such Lender, if such Loans are not being repaid pursuant to
Section 5.01(b)) are repaid concurrently with the effectiveness of such
termination (at which time Schedule I shall be deemed modified to reflect such
changed amounts) and such Lender’s RL Percentage, if any, of all outstanding
Letters of Credit is cash collateralized in a manner satisfactory to the
Administrative Agent and the respective Issuing Lenders, and at such time,
unless the respective Lender continues to have outstanding Term Loans hereunder,
such Lender shall no longer constitute a “Lender” for purposes of this Agreement
with respect to the Revolving Loan Commitment of such Lender so terminated,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which
shall survive as to such repaid Lender (but only in respect of the period of
time during which such repaid Lender was a Lender hereunder).

4.03 Mandatory Reduction of Commitments and Revolving Loan Repayments.

The Total Revolving Loan Commitment (and the Revolving Loan Commitment of each
RL Lender) shall terminate in its entirety upon the earlier of (i) the Revolving
Loan Maturity Date and (ii) unless the Required Lenders otherwise agree in
writing, the date on which a Change of Control occurs.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) Subject to Section 5.05, the Borrower shall have
the right to prepay the Loans, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions: (i) the
Borrower shall give the Administrative Agent prior to 12:00 Noon (New York time)
at the Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans and (y) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay
Eurodollar Loans, which notice (in each case) shall specify whether Term Loans
or Revolving Loans shall be prepaid, the amount of such prepayment and the Types
of Loans to be prepaid and, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings pursuant to which such Eurodollar Loans were made, and
which notice the Administrative Agent shall promptly transmit to each of the
Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $2,000,000
(or such lesser amount as is acceptable to the Administrative Agent) and
(y) each partial prepayment of Revolving Loans pursuant to this Section 5.01(a)
shall be in an aggregate principal amount of at least $1,000,000 (or such lesser
amount as is acceptable to the Administrative Agent), provided that if any
partial prepayment of Eurodollar Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum

 

-88-



--------------------------------------------------------------------------------

Borrowing Amount applicable thereto, then such Borrowing may not be continued as
a Borrowing of Eurodollar Loans (and same shall automatically be converted into
a Borrowing of Base Rate Loans) and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; (iii) each
prepayment pursuant to this Section 5.01(a) in respect of any Revolving Loans
made pursuant to a Borrowing shall be applied to the Revolving Loans, with each
RL Lender to be allocated its applicable RL Percentage of the amount of such
prepayment, provided that at the Borrower’s election in connection with any
prepayment of Revolving Loans pursuant to this Section 5.01(a), such prepayment
shall not, so long as no Default or Event of Default then exists, be applied to
any Revolving Loan of a Defaulting Lender; (iv) each voluntary prepayment in
respect of any Term Loans made pursuant to this Section 5.01(a) shall be
allocated to the Term Loans, with each Term Lender to be allocated its
applicable Term Loan Percentage of the amount of such prepayment; and (v) each
voluntary prepayment of the Term Loans pursuant to this Section 5.01(a) (in
excess of amounts required to be paid for the applicable period pursuant to
Section 5.02) shall be applied to reduce the remaining Scheduled Term Loan
Repayments of such Term Loans in inverse order of maturity.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender (or owing to such Lender with respect to each
Tranche which gave rise to the need to obtain such Lender’s individual consent)
in accordance with, and subject to the requirements of, said Section 13.12(b),
so long as (A) in the case of the repayment of Revolving Loans of any Lender
pursuant to this clause (b), (x) the Revolving Loan Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (y) such Lender’s RL Percentage, if any, of all
outstanding Letters of Credit is cash collateralized in a manner satisfactory to
the Administrative Agent and the respective Issuing Lenders and (B) the
consents, if any, required by Section 13.12(b) in connection with the repayment
pursuant to this clause (b) shall have been obtained. Each prepayment of the
Term Loans pursuant to this Section 5.01(b) shall be applied to reduce the then
remaining Scheduled Term Loan Repayments of such Term Loans on a pro rata basis
(based upon the remaining principal amount of each such Scheduled Term Loan
Repayments after giving effect to all prior reductions thereto).

(c) Notwithstanding anything to the contrary herein, in the event that the
Borrower (i) prepays, refinances, substitutes or replaces any Term Loans in
connection with a Repricing Transaction, or (ii) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Term Lenders, a prepayment fee equal to 1.0% of the aggregate principal amount
of such prepayment (or, in the case of clause (ii) above, of the aggregate
amount of Term Loans outstanding immediately prior to such amendment) if made on
or prior to the date that is one year after the Effective Date.

 

-89-



--------------------------------------------------------------------------------

5.02 Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date) and (II) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day Revolving Loans in an amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Revolving Loans, the aggregate amount of the Letter of Credit
Outstandings exceeds the Total Revolving Loan Commitment at such time, the
Borrower shall pay to the Administrative Agent at the Payment Office on such day
an amount of cash and/or Cash Equivalents equal to the amount of such excess (up
to a maximum amount equal to the Letter of Credit Outstandings at such time),
such cash and/or Cash Equivalents to be held as security for all Obligations of
the Borrower to the Issuing Lenders and the Lenders hereunder in a cash
collateral account to be established by the Administrative Agent.

(b) Subject to Section 9.16, in addition to any other mandatory repayments
pursuant to this Section 5.02, on the fifteenth calendar day (or, if not a
Business Day, the immediately preceding Business Day) of each March, June,
September and December, the Borrower shall be required to repay $6,250,000 of
the principal amount of Term Loans, to the extent then outstanding, and the
aggregate principal amount of all Term Loans then outstanding shall be repaid on
the Term Loan Maturity Date (each such date, a “Scheduled Term Loan Repayment
Date”; each such repayment, as the same may be reduced as provided in
Section 5.01(a) or 5.01(b), a “Scheduled Term Loan Repayment”).

(c) If a Change of Control occurs, the Borrower shall promptly prepay all
outstanding Term Loans of each Term Lender at a purchase price in cash equal to
101% of the principal amount of such Term Loans plus accrued and unpaid
interest, if any, to, but excluding, the date of purchase.

(d) All Net Available Cash from Asset Dispositions that is not applied or
invested (or committed pursuant to a written agreement to be applied or
invested) as provided in Section 10.05(c) within 365 days after receipt of such
Net Available Cash (or in the case of any amount committed to be so applied or
reinvested, which are not actually so applied or reinvested within 180 days
following such 365 day period) will be deemed to constitute “Excess Proceeds”.
When the aggregate amount of Excess Proceeds exceeds $10.0 million, the Borrower
shall be required to offer to prepay Term Loans in accordance with
Section 5.02(e) in an amount equal to the Loan First Lien Percentage (determined
as of a date selected by the Borrower that is within 10 days prior to the date
on which a Prepayment Option Notice is given to the Administrative Agent in
accordance with Section 5.02(e)) of such Excess Proceeds to prepay the maximum
principal amount of the Term Loans that may be prepaid out of the Loan First
Lien Percentage of such Excess Proceeds (such amount, the “Prepayment Amount”)
and such Excess Proceeds so prepaid shall be applied as a mandatory prepayment
in accordance with the requirements of 5.02(g) and (h).

(e) Notwithstanding anything to the contrary in 13.06, within one Business Day
of receiving Excess Proceeds in accordance with Section 5.02(d), the Borrower
shall give the Administrative Agent telephonic notice (promptly confirmed in
writing) requesting that the Administrative Agent prepare and provide to each
Term Lender a notice (each, a “Prepayment

 

-90-



--------------------------------------------------------------------------------

Option Notice”) as described below. As promptly as practicable after receiving
such notice from the Borrower, the Administrative Agent will send to each Term
Lender a Prepayment Option Notice, which shall be in the form of Exhibit M, and
shall include an offer by the Borrower to prepay on the date (each a “Mandatory
Prepayment Date”) that is 10 Business Days after the date of the Prepayment
Option Notice, the Loans of such Term Lender by an amount equal to such Term
Lender’s pro rata (subject to rounding) portion of the Prepayment Amount so
indicated in such Term Lender’s Prepayment Option Notice as being applicable to
such Term Lender’s Loans. If such Term Lender would like to reject all or a
portion of such prepayment offer, such Term Lender shall execute and return such
Prepayment Option Notice to the Administrative Agent within 5 Business Days
after the date of the Prepayment Option Notice indicating its election to so
reject such prepayment offer (and any Term Lender which does not execute and
return such Prepayment Option Notice to the Administrative Agent within such 5
Business Days shall be deemed to have accepted such prepayment offer). On the
Mandatory Prepayment Date, (i) the Borrower shall pay to the relevant Term
Lenders the aggregate amount necessary to prepay that portion of the outstanding
relevant Term Loans in respect of which such Term Lenders have accepted such
prepayment offer as described above, and (ii) the Borrower shall be entitled to
retain and apply the remaining portion of the Prepayment Amount not accepted by
the relevant Term Lenders (the “Unutilized Excess Proceeds”) for general
corporate purposes, including the repayment of Indebtedness, or as otherwise
required or permitted pursuant to its other contractual requirements, subject to
the other covenants contained in this Agreement. After giving effect to such
offer and prepayment, the amount of Excess Proceeds shall be reset at zero.

(f) On each Excess Cash Flow Payment Date after the Effective Date, an amount
equal to the Excess Cash Flow Repayment Amount shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(g) and (h).

(g) (I) Each amount required to be applied pursuant to Sections 5.02(d) and
5.02(e) shall be applied to repay outstanding Term Loans, on a pro rata basis
among the Lenders.

(II) Each amount required to be applied pursuant to Section 5.02(f) on each
Excess Cash Flow Payment Date shall be applied to repay the Term Loans, on a pro
rata basis among the Lenders in accordance with clause (III) below.

(III) The amount of each principal repayment of Term Loans pursuant to
(A) clause (I) above shall be applied to reduce the then remaining Scheduled
Term Loan Repayments in inverse order of maturity and (B) clause (II) above
shall be applied to reduce the remaining Scheduled Term Loan Repayments, after
(without duplication) deduction for the amount of the Scheduled Term Loan
Repayment (without giving effect to any reductions thereof after the Effective
Date) due during the applicable Excess Cash Flow Payment Period and actually
applied to make such Scheduled Term Loan Repayment, to prepay the Term Loans and
applied (1) first, to reduce the Scheduled Term Loan Repayment due in the
calendar quarter immediately succeeding such Excess Cash Flow Payment Period and
(2) thereafter, to the remaining Scheduled Term Loan Repayments in inverse order
of maturity.

(h) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective

 

-91-



--------------------------------------------------------------------------------

Tranche which are to be repaid and, in the case of Eurodollar Loans, the
specific Borrowing or Borrowings of the respective Tranche pursuant to which
such Eurodollar Loans were made, provided that: (i) repayments of Eurodollar
Loans pursuant to this Section 5.02 may only be made on the last day of an
Interest Period applicable thereto unless all Eurodollar Loans of the respective
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Loans of the respective Tranche have been paid in full; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, such Borrowing shall
be automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans within its applicable Tranche. In the absence of a designation
by the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Loans shall be repaid in full on the respective
Maturity Date for such Tranche of Loans, and (ii) unless the Required Lenders
otherwise agree in writing, all then outstanding Loans and other Obligations
shall be repaid in full on the date on which a Change of Control occurs.

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

5.04 Net Payments. (a) All payments made by or on behalf of the Borrower under
any Credit Document will be made without setoff, counterclaim or other defense.
Except as required by applicable law, all such payments will be made free and
clear of, and without deduction or withholding for any Taxes with respect to
such payments (but excluding, (i), any Tax imposed on or measured by net income
(however denominated) , franchise Taxes and branch profits Taxes that are
imposed on a Lender or other Recipient pursuant to the laws of the jurisdiction
in which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein and (ii) any Tax imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes that are imposed on a
Lender or other Recipient as a result of a present or former connection between
such Lender or Recipient and the jurisdiction of the governmental authority
imposing such Tax or any political subdivision or taxing authority thereof
(other than connections arising from such Lender or Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document) (iii) in the case of a Lender, any
United States Federal withholding Tax that is imposed on amounts payable to or
for the account of the Lender pursuant to a law in effect on the date such
Lender becomes a party to or under this

 

-92-



--------------------------------------------------------------------------------

Agreement, or such Lender changes its lending office (except for an assignment
or change in lending office as a result of a request from the Borrower), except
in each case to the extent that, pursuant to Section 5.04, amounts with respect
to such Taxes were either payable to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iv) any Tax imposed on a Lender or other Recipient
that is attributable to such Lender’s or other Recipient’s failure to comply
with the relevant requirements set forth in Section 5.04(b), and (v) any United
States Federal withholding Tax imposed pursuant to Sections 1471 through 1474 of
the Code, as of the date of this Agreement, any regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code (such requirements referred to,
collectively, as “FATCA”) (all such excluded Taxes in clauses (i) — (v) being
referred to, collectively, as “Excluded Taxes”)) (all such non-Excluded Taxes
being “Indemnified Taxes”). If any Indemnified Taxes are so levied or imposed,
the Borrower agrees to pay the full amount of such Indemnified Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under the Credit Documents, after withholding or deduction for or on account of
any Indemnified Taxes (including such deduction and withholding applicable to
additional amounts payable under this Section 5.04), will not be less than the
amount provided for herein or in such Credit Document as if such Indemnified
Taxes had not been levied or imposed. The Borrower will furnish to the
Administrative Agent, within 45 days after the date the payment of any Taxes
payable hereunder is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by such Borrower. The Borrower agrees to
indemnify and hold harmless each Lender and Agent, and reimburse such Lender or
Agent upon its written request, for the amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable pursuant to this sentence) so levied or imposed and paid by such Lender
or Agent (other than for any interest or penalties directly attributable to any
failure of a Lender to file any returns or pay any Indemnified Taxes directly
attributable to this Agreement, to the extent such Lender was legally required
to file such returns and/or pay such Indemnified Taxes and was reasonably
informed by the Borrower about such requirements and had all information
necessary to file such returns and/or pay such Indemnified Taxes). For purposes
of this Section 5.04(a), Indemnified Taxes shall include Other Taxes.

(b) To the extent it is legally entitled, each Lender that is a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee, transferee or
acquiror of an interest under this Agreement pursuant to Section 2.12, 2.13 or
13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment, transfer or acquisition), on the date of
such assignment, transfer or acquisition to or by such Lender, two properly
completed and duly signed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. Federal
withholding tax. To the extent it is legally entitled, each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes agrees to deliver to the Borrower and
the Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee, transferee or acquiror of an interest under this
Agreement pursuant to Section 2.12, 2.13 or 13.04(b) (unless

 

-93-



--------------------------------------------------------------------------------

the respective Lender was already a Lender hereunder immediately prior to such
assignment, transfer or acquisition), on the date of such assignment, transfer
or acquisition to or by such Lender (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to a complete exemption under an income tax
treaty) or Form W-8IMY (together with any applicable underlying Internal Revenue
Service forms) (or successor forms) certifying to such Lender’s entitlement as
of such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any other Credit
Document, (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) or W-8IMY (or any successor forms) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit D (any such
certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of applicable Internal Revenue Service Form W-8
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement and under any other Credit Document, or (iii) any
other form prescribed by applicable requirements of U.S. Federal income tax law
as a basis for claiming exemption from or a reduction in U.S. Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made and to permit the Borrower and the Administrative Agent to comply with
their obligations under FATCA. In addition, each Lender agrees that from time to
time after the Effective Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, such Lender will, to the extent it is legally entitled,
deliver to the Borrower and the Administrative Agent two new accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI, Form
W-8BEN (with respect to the benefits of any income tax treaty), Form W-8IMY
(together with any applicable underlying Internal Revenue Service forms) or
applicable Form W-8 (with respect to the portfolio interest exemption) and a
Section 5.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or such Lender shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 5.04(b). Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 5.04 and except as set forth in
Section 13.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Lender in the manner set forth in Section 5.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deduction or withholding of any Taxes. Notwithstanding anything to the
contrary in this Section 5.04(b), the completion, execution and submission of
any documentation shall not be required if, in the Lender’s reasonable judgment,

 

-94-



--------------------------------------------------------------------------------

such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(c) Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein (i) that are attributable to such Lender (but only
to the extent that the Borrower has not already reimbursed the Administrative
Agent for such Taxes and without limiting the obligation of the Borrower to do
so) or (ii) that are attributable to such Lender’s failure to comply with the
provisions of Section 13.15 relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto in connection with any Credit Document, as
determined by the Administrative Agent in good faith. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

(d) Each applicable party’s obligation under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

SECTION 6. Conditions Precedent to the Effective Date.

The occurrence of the Effective Date pursuant to Section 13.10 and the
obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Effective Date, are subject at the
time of the occurrence of the Effective Date to the satisfaction of the
following conditions:

6.01 Execution of Agreement; Notes. On or prior to the Effective Date, (i) this
Agreement shall have been executed and delivered as provided in Section 13.10
and (ii) there shall have been delivered to the Administrative Agent for the
account of each of the Lenders that has requested same the appropriate Term Note
and/or Revolving Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.

6.02 Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date and signed on behalf
of the Borrower by the chairman of the board, the chief executive officer, the
president or any vice president of the Borrower, certifying on behalf of the
Borrower that all of the conditions in Sections 6.06 through 6.07, inclusive,
and 7.01 have been satisfied on such date.

6.03 Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received (a) from Lane & Waterman LLP and from Sidley Austin LLP, special
counsels to the Credit Parties, opinions (in form and substance reasonably
satisfactory to the Administrative Agent) addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Effective Date
covering such matters incident to the transactions contemplated herein as the
Administrative Agent (or counsel thereto) may reasonably request, and (b) from
local counsel to the applicable Credit Parties (other than K. Falls Basin
Publishing,

 

-95-



--------------------------------------------------------------------------------

Inc., but only to the extent that such entity is a non-operating entity and has
no material assets or liabilities) in each state in which a UCC financing
statement must be filed to perfect the Lien (to the extent such Lien can be
perfected by the filing of a UCC financing statement under the UCC) in any
Collateral granted (or purported to be granted) on the Effective Date, an
opinion in form and substance reasonably satisfactory to the Administrative
Agent addressed to the Administrative Agent dated the Effective Date, the
Collateral Agent and each of the Lenders opining as to the effectiveness of such
UCC financing statement to perfect such Lien and covering such other matters as
are consistent with the opinions of counsel delivered to the administrative
agent and the lenders under the Existing Credit Agreement in connection
therewith.

6.04 Company Documents; Proceedings; etc.

(a) On the Effective Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Effective Date, signed by the
chairman of the board, the chief executive officer, the president or any vice
president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, in form and substance reasonably
acceptable to the Administrative Agent with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.

(b) On the Effective Date, all Company and legal proceedings and all instruments
and agreements in connection with the transactions contemplated by this
Agreement and the other Credit Documents shall be reasonably satisfactory in
form and substance to the Agents, and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of Company proceedings, governmental approvals and good standing
certificates, if any, which the Administrative Agent reasonably may have
requested in connection therewith, such documents and papers where appropriate
to be certified by proper Company or governmental authorities.

6.05 Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements. On the Effective Date, the Administrative Agent shall have received
a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, from the Borrower, dated the Effective Date, attaching
true and correct copies of the following documents, certified as such by an
Authorized Officer of the Borrower:

(i) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of its Capital Stock and any agreements
entered into by its shareholders relating to any such entity with respect to its
Capital Stock (collectively, the “Shareholders’ Agreements”);

(ii) all tax sharing, tax allocation and other similar agreements entered into
(including on the Effective Date) by the Borrower or any of its Subsidiaries
(collectively, the “Tax Sharing Agreements”); and

 

-96-



--------------------------------------------------------------------------------

(iii) all agreements evidencing Indebtedness of the Borrower or any of its
Subsidiaries which is to remain outstanding after giving effect to the Effective
Date (collectively, the “Existing Indebtedness Agreements”), provided that the
Borrower shall not be required to deliver a copy of any Existing Indebtedness
Agreement to the extent that same relates to an item of Indebtedness (including
unused commitments in respect thereof) of less than $5,000,000.

6.06 Adverse Change, Approvals.

(a) Since September 29, 2013, nothing shall have occurred (and neither any Agent
nor the Required Lenders shall have become aware of any facts or conditions not
previously known) which any Agent or the Required Lenders shall reasonably
determine has had, or could reasonably be expected to have, a Material Adverse
Effect.

(b) On or prior to the Effective Date, all necessary governmental (domestic and
foreign) and material third party approvals and/or consents in connection with
this Agreement, the other transactions contemplated hereby and the granting of
Liens under each applicable Security Document shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of this Agreement or the other transactions contemplated hereby or
otherwise referred to herein or therein. On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon this Agreement or the
other transactions contemplated hereby or otherwise referred to herein or
therein. On the Effective Date, the Collateral Agent shall have continuing,
perfected Liens in the Collateral as and to the extent required under the terms
hereof and of the Security Documents.

6.07 Litigation. On the Effective Date, there shall be no actions, suits or
proceedings pending or threatened with respect to this Agreement, any other
Credit Document or otherwise which any Agent or the Required Lenders shall
reasonably determine has had, or could reasonably be expected to have, a
Material Adverse Effect.

6.08 Guarantee and Collateral Agreement; Intercompany Subordination Agreement.

(a) On the Effective Date, each Subsidiary Guarantor shall have duly authorized,
executed and delivered the First Lien Guarantee and Collateral Agreement in form
and substance reasonably satisfactory to the Agents and the Lenders (as further
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof, the “Guarantee and Collateral Agreement”), and the Guarantee
and Collateral Agreement shall be in full force and effect.

(b) On the Effective Date, each Credit Party and each other Subsidiary of the
Borrower which is an obligee with respect to any Intercompany Debt shall have
duly authorized, executed and delivered the Intercompany Subordination Agreement
in the form of Exhibit H (the

 

-97-



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement”), and the Intercompany Subordination
Agreement shall be in full force and effect.

(c) On the Effective Date, each party thereto shall have duly authorized,
executed and delivered each of the Pari Passu Intercreditor Agreement and the
Junior Intercreditor Agreement, and each of the Pari Passu Intercreditor
Agreement and the Junior Intercreditor Agreement shall be in full force and
effect.

6.09 Pledged Collateral.

(a) On the Effective Date, each Credit Party shall have delivered (or shall have
previously delivered) to the Collateral Agent, as Pledgee under the Guarantee
and Collateral Agreement, all of the Pledged Collateral, if any, referred to
therein and then owned by such Credit Party, together with executed and undated
endorsements for transfer in the case of Capital Stock constituting certificated
Pledged Collateral, along with evidence that all other actions necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests purported to be created by the Guarantee and Collateral
Agreement with respect to the Pledged Collateral have been taken.

(b) On the Effective Date, each Credit Party shall have delivered:

(i) proper financing statements (Form UCC-1 or the equivalent) fully executed or
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Guarantee and Collateral Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of the other Credit Parties as debtor
and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any other Credit Party as debtor (none of which shall cover any of the
Collateral except (x) to the extent evidencing Permitted Liens or (y) those in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3) or such other termination statements as shall be required by local
law fully executed for filing);

(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Guarantee and Collateral Agreement as may be necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interests intended to be created by the Guarantee and Collateral
Agreement;

(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guarantee and Collateral Agreement have been
taken; and

 

-98-



--------------------------------------------------------------------------------

(v) from local counsel to each Credit Party, an opinion in form and substance
reasonably satisfactory to the Administrative Agent (and its counsel), addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request
including, but not limited to, the perfection of the security interests created
thereunder.

6.10 Mortgage; Title Insurance; Survey; Landlord Waivers; etc.

Subject to Section 9.12(f), the Borrower shall deliver, or cause the applicable
other Credit Party to deliver to the Collateral Agent:

(i) fully executed counterparts of Mortgages and, if requested, corresponding
UCC Fixture Filings, in form and substance reasonably satisfactory to the
Collateral Agent, which Mortgages and UCC Fixture Filings, if any, shall cover
each Real Property owned by the Borrower or any other Credit Party as set forth
on Part A of Schedule VIII (it being understood that this excludes Real Property
listed on Part B of Schedule VIII and Excluded Real Property), together with
evidence that counterparts of such Mortgages and UCC Fixture Filings, if any,
have been delivered to the title insurance company insuring the Lien of such
Mortgage for recording;

(ii) a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on each such Mortgaged Property
is a valid and enforceable mortgage lien on such Mortgaged Property, free and
clear of all defects and encumbrances except Permitted Encumbrances, with each
such Mortgage Policy to be in form and substance reasonably satisfactory to the
Collateral Agent; it being understood that Chicago Title Insurance Company is an
acceptable insurer and that no endorsements or affirmative coverage will be
required or requested which would require a survey or which are otherwise not
available or which, individually, would cost in excess of 10% of the policy
premium;;

(iii) to induce the title company to issue the Mortgage Policies referred to in
subsection (ii) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by such title company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;

(iv) to the extent requested by the Collateral Agent and otherwise available
without cost to the Borrower, a survey of each Mortgaged Property (and all
improvements thereon) in form and substance reasonably satisfactory to the
Collateral Agent or complete copies of all such surveys as most recently
completed;

(v) (A) A completed “Life-of-Loan” Federal Emergency Management

 

-99-



--------------------------------------------------------------------------------

Agency standard flood hazard determination together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower), certified to the Collateral Agent (in its capacity as such) and
setting forth whether or not each such Mortgaged Property is located in a
special flood hazard area, as determined by designation of each such Mortgaged
Property in a specified flood hazard zone by reference to the applicable FEMA
map; and (B) if at any time any Building (as defined in the Flood Insurance Laws
(as defined below)) located on any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall
(1) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount reasonably satisfactory to the Collateral
Agent and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (B) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent. As used herein, “Flood Insurance
Laws” means, collectively, (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto; and

(vi) from each of local counsel in each state in which a Mortgaged Property is
located and counsel in any other state in which the filing of a UCC financing
statement or other security instrument must be filed to perfect the Lien (to the
extent such Lien can be perfected by the filing of a UCC financing statement
under the UCC) in any Credit Party’s Real Property granted (or purported to be
granted) pursuant to a Mortgage, an opinion in form and substance reasonably
satisfactory to the Collateral Agent addressed to the Collateral Agent and each
of the Lenders opining as to the effectiveness of such UCC financing statement,
Mortgage or other security instrument to perfect such Lien and covering such
other matters as are consistent with the opinions of counsel delivered to the
administrative agent and the lenders under the Existing Credit Agreement in
connection therewith.

6.11 Historical Financial Statements; Projections. On or prior to the Effective
Date, the Administrative Agent shall have received true and correct copies of
the historical financial statements and the Projections referred to in Sections
8.05(a) and (d), which historical financial statements and Projections shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders.

6.12 Solvency Certificate; Insurance Certificates, etc.

On the Effective Date, the Administrative Agent shall have received:

(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit I; and

 

-100-



--------------------------------------------------------------------------------

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent.

6.13 Fees, etc.

On the Effective Date, the Borrower shall have paid to each Agent (and/or its
relevant Affiliate) and each Lender all costs, fees and expenses and other
compensation contemplated hereby or otherwise payable to each Agent (and/or its
relevant Affiliate) or such Lender to the extent due on the Effective Date.

6.14 Consents.

On or before the Effective Date, the Borrower (or Pulitzer) shall have obtained
all written consents and amendments required under the Pulitzer Debt Documents
with respect to (and to permit) the Credit Documents and the transactions
contemplated under this Agreement in form and substance reasonably satisfactory
to the Administrative Agent.

6.15 Transaction Documents. (a) On the Effective Date, the Second Lien Loan
Agreement, the First Lien Notes Indenture, the Pari Passu Intercreditor
Agreement and the other Second Lien Loan Documents and First Lien Notes
Documents shall have become (or concurrently with the Effective Date shall
become) effective in accordance with the terms hereof and thereof, and the
Administrative Agent shall have received true, correct and complete (including
all exhibits, schedules and annexes thereto), fully executed copies thereof,
certified as such by an Authorized Officer of the Borrower as required by
Section 6.05.

(b) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) all principal, interest and fees owing under the
Existing Credit Agreement and the Existing Second Lien Credit Agreement have
been paid or repaid, or simultaneously with the Effective Date will be prepaid,
and (ii) all Liens granted in favor of the lenders under the Existing Credit
Agreement and the Existing Second Lien Credit Agreement shall have been
released, or simultaneously with the Effective Date will be released or such
other arrangements with the Administrative Agent shall have been reasonably
agreed.

6.16 “Know-Your-Customer” Documentation.

Prior to the making of any Loan, the Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, as required by the Administrative Agent.

SECTION 7. Conditions Precedent to All Credit Events.

The obligation of each Lender to make Loans (including without limitation, the
Loans contemplated to be made on the Effective Date) and the obligation of each
Issuing Lender to issue Letters of Credit, is subject, at the time of each such
Credit Event (except as hereinafter

 

-101-



--------------------------------------------------------------------------------

indicated), to the Effective Date having occurred and to the satisfaction of the
following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03(a).

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

The occurrence of the Effective Date and the acceptance of the benefits of each
Credit Event shall constitute a representation and warranty by the Borrower to
the Administrative Agent and each of the Lenders that all the conditions
specified in this Section 7 and applicable to such Credit Event are satisfied as
of that time. All of the documents and papers referred to in this Section 7
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders and, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders.

7.03 No Excess Cash. The obligation of each Lender to make Revolving Loans shall
be subject to the satisfaction of the condition that the Borrower shall have
delivered to the Administrative Agent together with the relevant Notice of
Borrowing, a certificate of an Authorized Officer of the Borrower certifying
(x) in detail reasonably satisfactory to the Administrative Agent, as to the use
of the proceeds of such Borrowing, and (y) that as of the date of such requested
Borrowing, the aggregate amount of Unrestricted cash and Cash Equivalents owned
or held by the Borrower and its Subsidiaries (other than Excluded Domestic
Subsidiaries), determined after giving pro forma effect to such Borrowing and
the application of proceeds therefrom, including without limitation, any such
application to outstanding interest and amortization payments on the Loans
(which application shall be made within two Business Days of the date of such
Borrowing and the proceeds thereof applied in a manner consistent with the
foregoing certifications) and from any other Unrestricted cash and Cash
Equivalents then held or owned by the Borrower and its Subsidiaries (other than
Excluded Domestic Subsidiaries) (to the extent such proceeds and/or other
Unrestricted cash and Cash Equivalents are to be utilized by the Borrower and
its Subsidiaries (other than Excluded Domestic Subsidiaries) within two Business
Days of such date for a permitted purpose under this Agreement other than an

 

-102-



--------------------------------------------------------------------------------

Investment in Unrestricted cash and Cash Equivalents or in a Subsidiary of the
Borrower), shall not exceed $20,000,000.

7.04 No Pulitzer Financial Covenant Default. The obligation of each Lender to
make Revolving Loans shall be subject to the satisfaction of the condition that
there shall exist no Pulitzer Financial Covenant Default.

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Effective Date, all of which shall survive
the execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of the
Effective Date and the occurrence of each Credit Event on or after the Effective
Date being deemed to constitute a representation and warranty that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Effective Date and on the date of each such other Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

8.01 Company Status. Each of the Borrower and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing under the laws of
the jurisdiction of its organization, (ii) has the Company power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the Company power and authority
to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents, the Tax Sharing Agreements to which it is a
party, nor compliance by it with the terms and provisions thereof,
(i) contravenes any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflicts with or results in any breach of any of the terms, covenants,
conditions or provisions of, or constitutes a default under, or results in the
creation or imposition

 

-103-



--------------------------------------------------------------------------------

of (or the obligation to create or impose) any Lien (except (x) pursuant to the
Security Documents and (y) the Liens permitted under this Agreement and
described in clauses (1), (35) and (36) of the definition of Permitted Liens))
upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of any material indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject, or (iii) violates any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party or any of its Subsidiaries.

8.04 Approvals. All necessary governmental (domestic and foreign) and material
third party approvals and/or consents in connection with this Agreement and the
other transactions contemplated hereby and by the other Credit Documents shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of this Agreement or the other transactions
contemplated hereby and by the other Credit Documents or otherwise referred to
herein or therein. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Effective Date and which
remain in full force and effect on the Effective Date and for the filings for
perfection or recordation of the Liens under the Credit Documents set forth in
Section 8.11), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, (i) the execution, delivery and
performance of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any such Credit Document.

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The consolidated balance sheets of the Borrower and its
Subsidiaries at September 29, 2013 and September 30, 2012, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the Borrower’s respective fiscal
year ended on each such date, in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the dates of said
financial statements and the consolidated results of their operations for the
periods covered thereby. The consolidated balance sheets of Pulitzer and its
Subsidiaries at September 29, 2013 and September 30, 2012 and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of Pulitzer and its Subsidiaries for Pulitzer’s fiscal year ended on each
such date, furnished to the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial condition of Pulitzer and
its Subsidiaries at the date of said financial statements and the consolidated
results of their operations for the periods covered thereby. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited interim consolidated financial statements
of the Borrower and Pulitzer, to normal

 

-104-



--------------------------------------------------------------------------------

year-end audit adjustments (all of which are of a recurring nature and none of
which, individually or in the aggregate, would be material) and the absence of
footnotes.

(b) On and as of the Effective Date, and after giving effect to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the assets, at a fair valuation,
of the Borrower (on a stand-alone basis) and of the Borrower and its
Subsidiaries (taken as a whole) will exceed its or their respective debts,
(ii) the Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries
(taken as a whole) has or have not incurred and does or do not intend to incur,
and does or do not believe that it or they will incur, debts beyond its or their
respective ability to pay such debts as such debts mature, and (iii) the
Borrower (on a stand-alone basis) and the Borrower and its Subsidiaries (taken
as a whole) will have sufficient capital with which to conduct its or their
respective businesses. For purposes of this Section 8.05(b), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) and for the Indebtedness incurred under this Agreement, the
Pulitzer Debt Documents, the First Lien Notes Documents and the Second Lien Loan
Documents, there were as of the Effective Date no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Borrower and its Subsidiaries taken as a whole. As of the
Effective Date, the Borrower knows of no basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) or referred to in the immediately preceding sentence which,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Effective Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to the Borrower to
be misleading in any material respect or which fail to take into account
material information known to the Borrower regarding the matters reported
therein. On the Effective Date, the Borrower believes that the Projections are
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results.

 

-105-



--------------------------------------------------------------------------------

(e) Since September 29, 2013, nothing has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.

8.06 Litigation. Except as set forth in Schedule IX (it being understood that
disclosure on Schedule IX is not a representation that a matter to which the
disclosure relates is expected to have a Material Adverse Effect), there are no
actions, suits, proceedings or governmental investigations pending or, to the
knowledge of the Borrower, threatened with respect to any Credit Document or
otherwise that have had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

8.07 True and Complete Disclosure. All factual information (taken as a whole)
theretofore furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is true and accurate in all material respects on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided, it being understood and agreed that for purposes of
this Section 8.07, such factual information shall not include the Projections or
any pro forma financial information.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Revolving
Loans shall be used for the working capital and general corporate purposes of
the Borrower and its Subsidiaries. All proceeds of the Term Loans shall be used
by the Borrower (i) to repay Indebtedness outstanding under the Existing Credit
Agreement and the Existing Second Lien Credit Agreement and (ii) pay fees and
expenses in connection therewith.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with (x) the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System or (y) Section 8.23.

8.09 Tax Returns and Payments. Each of the Borrower and each of its Subsidiaries
has timely filed or caused to be timely filed (in each case giving effect to all
applicable and permitted extensions) with the appropriate taxing authority all
Federal and other material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Subsidiaries. The Returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries, as applicable, for the periods covered thereby.
Each of the Borrower and each of its Subsidiaries has paid all taxes and
assessments payable by it which have become due, other than those that are
immaterial and those that are being contested in good faith and adequately
disclosed and fully provided for on the financial statements of the Borrower and
its Subsidiaries in accordance with GAAP. There is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the knowledge of
the Borrower, threatened by any authority regarding any material taxes relating
to the Borrower or any of its Subsidiaries. Neither the Borrower nor any of its
Subsidiaries has incurred, nor will any of them incur, any

 

-106-



--------------------------------------------------------------------------------

material tax liability in connection with transactions contemplated in this
Agreement, the Second Lien Credit Agreement, the First Lien Notes Indenture or
the Pulitzer Debt Agreement (it being understood that the representation
contained in this sentence does not cover any future tax liabilities of the
Borrower or any of its Subsidiaries arising as a result of the operation of
their businesses in the ordinary course of business).

8.10 Compliance with ERISA. (a) Schedule IV sets forth each Plan as of the
Effective Date. Except as disclosed on Schedule IV or otherwise as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (it being understood that disclosure on Schedule IV is
not a representation that such item is expected to have a Material Adverse
Effect): each Plan (and each related trust, insurance contract or fund) is in
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code; each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code, has applied
for such a determination letter within the time period permitted by the Internal
Revenue Service, or has time remaining within the time period permitted by the
Internal Revenue Service in which to apply for such a determination letter; no
Reportable Event has occurred; the Borrower has not been notified by any Plan
which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) that
it is insolvent or in reorganization; no Plan has an Unfunded Current Liability;
no Plan which is subject to Section 412 of the Code or Section 302 of ERISA has
an accumulated funding deficiency or failure to meet applicable minimum funding
standards, within the meaning of such sections of the Code or ERISA, or has
applied for or received either a waiver of such standards or an extension of any
amortization period (to the extent applicable), within the meaning of
Section 412 of the Code or Section 302 of ERISA; all contributions required to
be made with respect to a Plan have been timely made; neither the Borrower nor
any ERISA Affiliate has incurred any liability (including any indirect,
contingent or secondary liability to or on account of a Plan) pursuant to
Sections 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Sections 401(a)(29), 4971 or 4975 of the Code or expects to incur any
liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a risk to the Borrower or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine audits and claims for benefits) is pending, expected or
threatened; using actuarial assumptions and computation methods consistent with
Part 1 of subtitle E of Title IV of ERISA, the aggregate liabilities of the
Borrower and its ERISA Affiliates to all Plans which are multiemployer plans (as
defined in Section 4001(a)(3) of ERISA) in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such Plan
ended prior to the date of the most recent Credit Event, would not exceed
$10,000,000; each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower or any ERISA Affiliate has at all times been operated
in compliance with the provisions of Part 6 of subtitle B of Title I of ERISA
and Section 4980B of the Code; each group health plan (as defined in 45 Code of
Federal Regulations Section 160.103) which covers or has covered employees or
former employees of

 

-107-



--------------------------------------------------------------------------------

the Borrower or any ERISA Affiliate has at all times been operated in compliance
with the provisions of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder; no lien imposed under the
Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists or is
likely to arise on account of any Plan; and the Borrower and its ERISA
Affiliates may cease contributions to or terminate any employee maintained by
any of them without incurring any liability (other than any termination of
employees which, individually or in the aggregate, may trigger a complete or
partial withdrawal from a multiemployer pension fund).

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Borrower’s most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities.

8.11 Security Documents. (a) The provisions of the Guarantee and Collateral
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the Guarantee
and Collateral Agreement Collateral described therein, and the Collateral Agent,
for the benefit of the Secured Creditors, has a fully perfected security
interest in all right, title and interest in all of the Guarantee and Collateral
Agreement Collateral described therein, subject to no other Liens other than
Permitted Liens. The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Guarantee and Collateral Agreement, in each case
in the United States Patent and Trademark Office, together with filings on Form
UCC-1 made pursuant to the Guarantee and Collateral Agreement, creates, as may
be perfected by such filings and recordation, a perfected security interest in
the United States trademarks and patents covered by the Guarantee and Collateral
Agreement, and the recordation of the Grant of Security Interest in U.S.
Copyrights in the form attached to the Guarantee and Collateral Agreement with
the United States Copyright Office, together with filings on Form UCC-1 made
pursuant to the Guarantee and Collateral Agreement, creates, as may be perfected
by such filings and recordation, a perfected security interest in the United
States copyrights covered by the Guarantee and Collateral Agreement.

(b) Upon the filing thereof, each Mortgage creates, as security for the
obligations purported to be secured thereby, a valid and enforceable perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Collateral Agent (or such other trustee as may be required or
desired under local law) for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons (except that the security interest and

 

-108-



--------------------------------------------------------------------------------

mortgage lien created on such Mortgaged Property may be subject to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Encumbrances related thereto).

8.12 Properties. Each of the Borrower and each of its Subsidiaries has good and
marketable title to all material properties (and to all buildings, fixtures and
improvements located thereon) owned by it, including all material property
reflected in the most recent historical balance sheets referred to in
Section 8.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens. Each
of the Borrower and each of its Subsidiaries has a valid and indefeasible
leasehold interest in the material properties leased by it free and clear of all
Liens other than Permitted Liens.

8.13 Capitalization. On and after giving effect to the Effective Date, the
authorized capital stock of the Borrower consists of (a) 120,000,000 shares of
Common Stock, $0.01 par value per share, (b) 30,000,000 shares of Class B Common
Stock, $2.00 par value per share and (c) 500,000 shares of serial convertible
preferred stock. All outstanding shares of the capital stock of the Borrower
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights. The Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights, except for
(x) options, warrants and rights to purchase shares of the Borrower’s Common
Stock which may be issued from time to time and (y) shares of Qualified
Preferred Stock of the Borrower which may be convertible into shares of the
Borrower’s Common Stock.

8.14 Subsidiaries. On and as of the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule V. Schedule V sets
forth, as of the Effective Date, (i) the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Capital Stock
of each of its Subsidiaries and also identifies the direct owner thereof, and
(ii) the jurisdiction of organization of each such Subsidiary. All outstanding
shares of Capital Stock of each Subsidiary of the Borrower have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
preemptive rights. No Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its Capital Stock or outstanding any right
to subscribe for or to purchase, or any options or warrants for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its Capital Stock or
any stock appreciation or similar rights.

8.15 Compliance with Statutes, etc. Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and

 

-109-



--------------------------------------------------------------------------------

controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.16 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.17 Solvency. On and as of the Effective Date, and after giving effect to all
Indebtedness being Incurred and Liens granted by the Credit Parties on the
Effective Date, (i) the sum of the assets, at a fair valuation, of the Borrower
and its consolidated Subsidiaries (taken as a whole) will exceed their debts
(taken as a whole), (ii) each of the Borrower and its consolidated Subsidiaries
has or have not incurred and does or do not intend to incur, and does or do not
believe that it or they will incur, debts beyond its or their respective ability
to pay such debts as such debts mature, and (iii) the Borrower and its
consolidated Subsidiaries (taken as a whole) will have sufficient capital with
which to conduct their businesses (taken as a whole). For purposes of this
Section 8.17, “debt” means any liability on a claim, and “claim” means (a) right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

8.18 Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including any
such claim arising out of the ownership, lease or operation by the Borrower or
any of its Subsidiaries of any Real Property formerly owned, leased or operated
by the Borrower or any of its Subsidiaries but no longer owned, leased or
operated by the Borrower or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property, that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

 

-110-



--------------------------------------------------------------------------------

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.19 Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, and (v) no wage and
hour department investigation has been made of the Borrower or any of its
Subsidiaries, except (with respect to any matter specified in clauses
(i) through (v) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

8.20 Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, licenses, franchises, inventions,
trade secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained rights of whatever nature, necessary for the present conduct of its
business, without any known conflict with the rights of others which, or the
failure to own or have which, as the case may be, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.21 Indebtedness. Schedule VI sets forth a list of all Indebtedness (including
Contingent Obligations to the extent constituting Indebtedness) of the Borrower
and its Subsidiaries as of the Effective Date (excluding the Obligations, the
Second Lien Term Loans, the Obligations (as defined under the First Lien Notes
Indenture), the Pulitzer Debt and the Pulitzer Subsidiary Guaranty)
(collectively, the “Existing Indebtedness”), in each case showing

 

-111-



--------------------------------------------------------------------------------

the aggregate principal amount thereof and the name of the respective borrower
and any Credit Party or any of its Subsidiaries which directly or indirectly
Guarantees any such Indebtedness.

8.22 Insurance. Schedule VII sets forth a listing of all insurance maintained by
the Borrower and its Subsidiaries as of the Effective Date, with the amounts
insured (and any deductibles) set forth therein.

8.23 Anti-Corruption Laws, Etc.

(a) To the Borrower’s actual knowledge after making due inquiry, neither the
Borrower nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Borrower has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Borrower and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

(b) The Borrower has taken reasonable measures appropriate to the circumstances
(in any event required by applicable law) to ensure compliance by the Borrower,
its Controlled Entities and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Controlled Entities and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Controlled Entity or to the knowledge of the Borrower or
such Controlled Entity any of their respective directors, officers or employees,
or (b) to the knowledge of the Borrower, any agent of the Borrower or any
Controlled Entity that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions as result of
any action or inaction by the Borrower or any of its Controlled Entities.

8.24 Representations and Warranties in Other Documents. All representations and
warranties set forth in the other Credit Documents, the First Lien Notes
Documents, the Second Lien Loan Documents and the Pulitzer Debt Documents were
true and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Effective Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects as of such specified date).

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and

 

-112-



--------------------------------------------------------------------------------

the Term Loans and Unpaid Drawings (in each case together with interest
thereon), Fees and all other Obligations with respect to the Facilities (other
than indemnities described in Section 13.13 which are not then due and payable)
incurred hereunder and thereunder, are paid in full:

9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly furnish to each Lender in accordance with
Section 9.01(q) (subject to the Borrower’s compliance with the second sentence
thereof)):

(a) Financial Statements.

(i) Notwithstanding that the Borrower may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, within 15 days of the
applicable time periods (plus any applicable extensions of such time periods)
specified in the relevant forms or in the rules and regulations of the SEC:
(1) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Borrower were
required to file such Forms, including a “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” for the Borrower and its
consolidated subsidiaries and, with respect to the annual information only, a
report on the annual financial statements by the Borrower’s independent
registered public accounting firm (which audit shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to scope of audit; provided, however, that (1) the audit opinions
in respect of the Borrower’s fiscal year ended on or ending closest to
September 30, 2016 may contain a “going concern” qualification solely as a
result of the existing Pulitzer Debt being treated as current obligations on the
Borrower’s consolidated balance sheet and the audit opinions in respect of the
Borrower’s fiscal year ended on or ending closest to September 30, 2018 may
contain a “going concern” qualification solely as a result of Indebtedness
outstanding under the Revolving Facility and the Term Loan Facility being
treated as current obligations on the Borrower’s consolidated balance sheet, and
(2) such a qualification or exception shall not be deemed to exist as a result
of any qualification or exception solely arising from Madison Newspapers, Inc.
being separately audited by a different accounting firm); and (2) all current
reports that would be required to be filed with the SEC on Form 8-K if the
Borrower were required to file such reports; provided that such annual financial
information need not include any financial or other information required by
Items 11 and 14 of Part III of Form 10-K and, without limitation to the
foregoing, any information required to be included in Part III of Form 10-K may
be incorporated by reference from a proxy or information statement; provided,
further that current reports will only be required with respect to the following
Form 8-K Items (or the applicable successor item): Item 1.01 (Entry into a
Material Definitive Agreement), Item 1.02 (Termination of a Material Definitive
Agreement), Item 1.03 (Bankruptcy or Receivership), Item 2.01 (Completion of
Acquisition or Disposition of Assets), Item 2.03 (Creation of a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement of a
Registrant), Item 2.04 (Triggering Events that Accelerate or Increase a Direct
Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement),
Item 2.05 (Costs Associated with Exit or Disposal Activities), Item 2.06
(Material Impairments), Item 3.03 (Material Modification of Rights of Security
Holders), Item 4.01

 

-113-



--------------------------------------------------------------------------------

(Changes in Registrant’s Certifying Accountant), Item 4.02 (Non-Reliance on
Previously Issued Financial Statements or a Related Audit Report or Completed
Interim Review), Item 5.01 (Changes in Control of Registrant), Items 5.02 (a),
(b) and (c) (Departure of Directors or Principal Officers; Election of
Directors; Appointment of Principal Officers; Compensatory Arrangements of
Certain Officers) and Item 9.01 (Financial Statements and Exhibits, but only
with respect to financial statements and pro forma financial information
relating to transactions required to be reported pursuant to Item 2.01;
provided, however, that that any financial statements required by Item 9.01 of
Form 8-K for acquired businesses or companies will be limited to the financial
statements (in whatever form and whether or not audited) that the Borrower
receives in connection with the acquisition of such business or company).

(ii) In addition, the Borrower shall to provide the Administrative Agent (but,
for annual or quarterly periods ending subsequent to the Pulitzer Debt
Satisfaction Date, only if the Pulitzer Entities, taken together (as of the date
of the annual or quarterly financial statements of the Borrower and its
Restricted Subsidiaries for such periods that the Borrower is required to
provide pursuant to Section 9.01(a)(i)), would not constitute a Significant
Subsidiary): (A) consolidated financial information relating to the Borrower and
its Restricted Subsidiaries (other than the Pulitzer Entities) and covering the
most recent fiscal year for which audited financial statements of the Borrower
and, if applicable, the most recently ended subsequent year-to-date period for
which unaudited quarterly financial statements of the Borrower have been
provided pursuant to Section 9.01(a)(i) (together with comparative financial
information for the prior fiscal year and, if applicable, the corresponding
year-to-date period of the prior fiscal year) and (ii) consolidated or combined
financial information relating to the Pulitzer Entities and covering the most
recent fiscal year for which audited financial statements of the Borrower and,
if applicable, the most recently ended subsequent year-to-date period for which
unaudited quarterly financial statements of the Borrower have been provided
pursuant to Section 9.01(a)(i) (together with comparative financial information
for the prior fiscal year and, if applicable, the corresponding year-to-date
period of the prior fiscal year).

(iii) Additionally, the Borrower will cause such documents to be filed with the
SEC unless the SEC will not accept such documents. The requirement for the
Borrower to provide information may be satisfied by posting such reports,
documents and information on its website within the time periods specified by
this Section 9.01; provided, however, that the Borrower will (upon request)
provide one copy of the exhibits of the foregoing to the Administrative Agent;
provided, further, that the Borrower may provide the Administrative Agent a
redacted copy of any such exhibit (i) if such exhibit has been redacted pursuant
to a request for confidential treatment that is pending or has been granted or
(ii) with respect to any such exhibit that has not been filed with the SEC, if
it shall be determined in Good Faith by the Borrower that any portion of any
such exhibit constitutes sensitive, confidential or privileged information or
that the disclosure of any such information would be disadvantageous to the
Borrower or any of its Restricted Subsidiaries.

 

-114-



--------------------------------------------------------------------------------

(iv) If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries and such Unrestricted Subsidiaries, either individually or
collectively, would otherwise have been a Significant Subsidiary (determined as
of the end of the last fiscal quarter for which quarterly or annual consolidated
financial statements are required by this Section 9.01), then the quarterly and
annual financial information required by this Section 9.01 shall include a
summary presentation, in the footnotes to the financial statements, of the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries.

(b) [Reserved]

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(d) Budgets. No later than 60 days following the first day of each fiscal year
of the Borrower (commencing with the Borrower’s fiscal year ending on or ending
closest to September 30, 2014), a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income and sources and
uses of cash for the Borrower and its Subsidiaries on a consolidated basis) for
each of the four fiscal quarters of such fiscal year prepared in detail and
setting forth, with appropriate discussion, the principal assumptions upon which
such budget is based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in the form of Exhibit J certifying
on behalf of the Borrower that, to such officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the provisions of Section 10.09, at the end of such
quarterly accounting period or fiscal year, as the case may be, and (ii) certify
that there have been no changes to the Annexes of the Guarantee and Collateral
Agreement since the Effective Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 9.01(e), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of the
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to the
Security Documents in connection with any such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within ten Business Days (or five Business Days in the case of
succeeding sub-clause (i)) after any of Senior Management of the Borrower or any
of its Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of
any event which constitutes (A) a Default or an Event of Default or (B) a
default or an event of default under any of the Second Lien Loan Documents (or
any Permitted Second Lien

 

-115-



--------------------------------------------------------------------------------

Refinancing Indebtedness (or any document governing the same)), the First Lien
Notes Documents, the Pulitzer Debt Documents or any Permitted Pulitzer Debt
Refinancing Indebtedness (or any document governing the same), (ii) any
litigation or governmental investigation or proceeding pending against the
Borrower or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect or (y) with respect to any Credit Document, or (iii) any other event,
change or circumstance that has had, or could reasonably be expected to have, a
Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials, compliance certificates
and reports, if any, which the Borrower or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) or deliver to holders (or any trustee, agent or other
representative therefor) of its material Indebtedness (including, without
limitation, the Second Lien Loan Documents (or any Permitted Second Lien
Refinancing Indebtedness (or any document governing the same)), the First Lien
Notes Documents, the Pulitzer Debt or any Permitted Pulitzer Debt Refinancing
Indebtedness) pursuant to the terms of the documentation governing such
Indebtedness.

(h) Environmental Matters. Promptly after any senior or executive officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of one or
more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices

 

-116-



--------------------------------------------------------------------------------

received by the Borrower or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA or similar Environmental Law
which identify the Borrower or any of its Subsidiaries as potentially
responsible parties for remediation costs or which otherwise notify the Borrower
or any of its Subsidiaries of potential liability under CERCLA or similar
Environmental Law.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as any Agent or any Lender (through the Administrative Agent) may reasonably
request.

(j) Monthly Reports. Within 60 days after the end of each fiscal year
(September), 45 days after the end of the fiscal quarters ending in December,
March and June, or 30 days after the end of each other fiscal month of the
Borrower, as applicable, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal month and the related consolidated
statements of income and, to the extent prepared, statements of cash flows for
such fiscal month and for the elapsed portion of the fiscal year ended with the
last day of such fiscal month, in each case setting forth comparative figures
for the corresponding fiscal month in the prior fiscal year.

(k) Projected Cash Flows. No later than the first Business Day of every other
week (from and after the Effective Date), a forecast for the succeeding 13-week
period of the projected consolidated cash flows of (x) the Borrower and its
Subsidiaries, and (y) the Pulitzer Entities, each taken as a whole (such
forecast with respect to the Pulitzer Entities to contain the same level of
detail used in such forecasts delivered to the holders f the December 2015 Notes
(as defined in the Pulitzer Debt Agreement), together with a variance report of
actual cash flow for the immediately preceding period for which a forecast was
delivered against the then current forecast for such preceding period.

(l) Officer’s Report. Prior to the Pulitzer Debt Satisfaction Date, promptly,
and in any event within 45 days following the end of each fiscal quarter in each
fiscal year of the Borrower, a written report of an Authorized Officer, in form
and scope reasonably satisfactory to the Administrative Agent, setting forth a
summary in reasonable detail of all Restricted Intercompany Charges (as defined
in the Pulitzer Debt Agreement), including cash and non-cash activities,
organized by category of intercompany activity, by and among (x) the Borrower
and its Subsidiaries (other than the Pulitzer Entities), on one hand, and the
Pulitzer Entities, on the other hand, and (y) the Pulitzer Entities and Star
Publishing, and a reconciliation of intercompany balances with respect to each
of (x) and (y).

(m) Financial Model. Promptly, and in any event within 90 days following the end
of each fiscal year of the Borrower (or following such shorter intervals as the

 

-117-



--------------------------------------------------------------------------------

same may be prepared), an update, in a directly comparable format, of the
financial model delivered to the purchasers of the Pulitzer Debt on the
effective date of the Pulitzer Debt, setting forth the projected financial
performance of the Pulitzer Entities for the current fiscal year of the Borrower
(prepared on a month-by-month basis) and for each of the next four fiscal years
(prepared on an annual basis).

(n) Management Reports. Promptly, and in any event within 30 days following the
end of each fiscal month of the Borrower, a management report describing the
financial performance and operations of the Borrower and its subsidiaries in a
form consistent with, and containing the same level of detail as, reports made
available to the holders of the December 2015 Notes (as defined in the Pulitzer
Debt Agreement).

(o) Pension Valuation/Status Reports. Promptly, and in any event within 45 days
following the end of each fiscal year of the Borrower (or following such shorter
intervals as the same may be prepared), a pension valuation/status report, in
form and scope reasonably satisfactory to the Administrative Agent (such
satisfaction to be presumed in the absence of an objection delivered to the
Borrower within 30 days after the receipt of such update), setting forth in
reasonable detail the extent to which the pension obligations of the Pulitzer
Entities are funded, together with revised projections of future cash payments
in respect of such pension obligations.

(p) Second Lien and Pulitzer Debt Information. Concurrently with, or promptly
after, delivery of any information, documents or certificates to any lender or
agent under Section 9.01 (or any corresponding or similar reporting provisions)
of the Second Lien Loan Agreement (or of any documentation governing any
Permitted Second Lien Refinancing Indebtedness) or Section 6A (or any
corresponding or similar reporting provisions) of the Pulitzer Debt Agreement
(or of any documentation governing any Permitted Pulitzer Debt Refinancing
Indebtedness), complete copies of all such information, documents and
certificates, in each case other than such information, documents and
certificates delivered pursuant to Section 9.01(i) of the Second Lien Loan
Agreement or any analogous reporting provision of the Pulitzer Debt Agreement or
the documentation governing any Permitted Pulitzer Debt Refinancing Indebtedness
except to the extent any such information, document or certificate delivered
pursuant to such Section 9.01(i) or analogous provision is provided to the
Lenders (as defined in the Second Lien Loan Agreement) or the Holders (as
defined in the Pulitzer Debt Agreement), as the case may be, and relates to the
financial (including, without limitation, accounting) or economic condition,
results, developments or prospects of any Credit Party.

(q) Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 9.01 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the Borrower has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such Public Lenders.
The Borrower agrees to clearly designate all information provided to the
Administrative Agent or the Lenders by or on behalf of the Borrower which is
suitable to make

 

-118-



--------------------------------------------------------------------------------

available to Public Lenders (provided that neither Borrower nor any other Credit
Party shall have any obligation to ensure that Non-Public Information is not so
posted on the portion of the Platform designated for Public Lenders).

9.02 Books, Records and Inspections; Quarterly Meetings. (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect during normal business
hours of the Borrower, under guidance of officers of the Borrower or such
Subsidiary, any of the properties of the Borrower or such Subsidiary, and to
examine the books of account of the Borrower or such Subsidiary and discuss the
affairs, finances and accounts of the Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable prior notice and at such reasonable times and intervals and
to such reasonable extent as the Administrative Agent or any such Lender may
reasonably request; provided, however, that so long as no Default or Event of
Default has occurred and is continuing, neither the Administrative Agent nor any
Lender may exercise its rights under this Section 9.02(a) more than once per
calendar year.

(b) At a date to be mutually agreed upon between the Administrative Agent and
the Borrower occurring on or prior to the 60th day after the close of each
quarterly accounting period of the Borrower, the Borrower will, at the request
of the Administrative Agent, hold a meeting (which may be done via a conference
call or video conference) with all of the Lenders at which meeting will be
reviewed the financial results of the Borrower and its Subsidiaries for the
previous quarterly accounting period (and, in the case of the last quarterly
accounting period of each fiscal year, for the previous fiscal year) and the
budgets presented for the current fiscal year of the Borrower.

9.03 Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance retentions on a basis consistent
with past practice) on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried.

(b) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, the Administrative Agent shall have the
right (but shall be under no obligation) to procure such insurance and the
Borrower agrees to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

(c) The Borrower will, and will cause each other Credit Party to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or

 

-119-



--------------------------------------------------------------------------------

certified copies thereof) with respect to such insurance (i) shall be endorsed
to the Collateral Agent’s satisfaction for the benefit of the Secured Parties
(including, without limitation, by naming the Collateral Agent as loss payee (in
respect of property insurance) and/or additional insured (in respect of all
insurance)), (ii) shall state that the respective insurer shall endeavor to
provide at least 30 days’ prior written notice to the Collateral Agent prior to
the cancellation of any such insurance policy, and (iii) shall be provided to
the Collateral Agent.

9.04 Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect (x) its existence and (y) all rights, franchises,
licenses, permits, copyrights, trademarks and patents as are in the aggregate
necessary for the conduct of its business in the manner in which such business
is being conducted as of the Effective Date; provided, however, that nothing in
this Section 9.04 shall prevent (i) sales of assets and other transactions by
the Borrower or any of its Subsidiaries in accordance with Section 10.05 or
(ii) the withdrawal by the Borrower or any of its Subsidiaries of its
qualification as a foreign Company in any jurisdiction if such withdrawal could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.05 Compliance with Statutes, etc. (a) The Borrower will, and will cause each
of its Subsidiaries to, (x) comply with all applicable statutes, ordinances or
governmental rules, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including applicable
statutes, regulations, orders and restrictions relating to (i) environmental
standards and controls and (ii) ERISA), except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (y) maintain in effect and enforce reasonable
practices designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(b) Within five Business Days after the date on which the Borrower is required
by applicable law, statute, rule or regulation (including any applicable
extension of such date), the Borrower will file (or cause to be filed) with the
SEC all reports, financial information and certifications required to be filed
by the Borrower pursuant to any such applicable law, statute, rule or
regulation.

9.06 Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its

 

-120-



--------------------------------------------------------------------------------

Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such Real Property, except for Hazardous Materials generated,
used, treated, stored, Released or disposed of at any such Real Properties in
compliance in all material respects with all, and in a manner that does not
result in any material liability under any, applicable Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 9.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent or any Lender, an environmental site
assessment report concerning any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries, prepared by an environmental consulting
firm reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Real Property. If the
Borrower fails to provide the same within 30 days after such request was made,
the Administrative Agent or the Required Lenders may order the same, the cost of
which shall be borne by the Borrower, and the Borrower shall grant and hereby
grants to the Administrative Agent and the Lenders and their respective agents
access to such Real Property and specifically grants the Administrative Agent
and the Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment at any reasonable time upon reasonable
notice to the Borrower, all at the sole expense of the Borrower.

9.07 ERISA. As soon as possible and, in any event, within fifteen (15) Business
Days after the Borrower or any ERISA Affiliate knows or has reason to know of
the occurrence of any of the following, the Borrower will deliver to each of the
Lenders a certificate of an Authorized Officer of the Borrower setting forth the
details as to such occurrence and the action, if any, that the Borrower or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given or filed by the Borrower, the Plan
administrator or such ERISA Affiliate to or with the PBGC or any other
government agency, or a Plan participant and any notices received by the
Borrower or ERISA Affiliate from the PBGC or any other government agency, or a
Plan participant with respect thereto: that a Reportable Event has occurred
(except to the extent that the Borrower has previously delivered to the Lenders
a certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency or failure to meet minimum funding standards,
each within the meaning of Section 412 of the Code or Section 302 of ERISA, has
been incurred or an application has been made for a waiver or modification of
the minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code or
Section 302 of ERISA with respect to a Plan; that any material contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made; that a Plan has been or may be terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA; that a Plan has an

 

-121-



--------------------------------------------------------------------------------

Unfunded Current Liability which, when added to the aggregate amount of Unfunded
Current Liabilities with respect to all other Plans, exceeds the aggregate
amount of such Unfunded Current Liabilities that existed on the Effective Date
by $10,000,000; that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan (other than a member of the board of
trustees of a Plan which is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA)) which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the Borrower or any ERISA Affiliate has
incurred any material liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under
Section 4980B of the Code; or that the Borrower or any ERISA Affiliate of the
Borrower has incurred (or is alleged in any proceeding to have incurred) any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
any Foreign Pension Plan. The Borrower will deliver to each of the Lenders
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA. The
Borrower will also deliver to each Lender, to the extent requested by such
Lender, a complete copy of the annual report (on Form 5500 series) of each Plan
(including, to the extent required, any related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC or any other
government agency, and any material notices received by the Borrower or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan shall be
delivered to each Lender, to the extent requested by such Lender, no later than
fifteen (15) days after the date such annual report or such records, documents
and/or information has been filed or furnished, as appropriate, to any
appropriate and applicable government agency or such notice has been received by
the Borrower or the ERISA Affiliate, as applicable. The Borrower and each of its
applicable Subsidiaries shall ensure that all Foreign Pension Plans administered
by it or into which it makes payments obtains or retains (as applicable)
registered status under and as required by applicable law and is administered in
a timely manner in all respects in compliance with all applicable laws except
where the failure to do any of the foregoing, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

9.08 End of Fiscal Years. The Borrower will, for financial reporting purposes,
cause its fiscal years to end on the last Sunday of September of each calendar
year.

9.09 Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided that, so long
as no Default or Event of Default has occurred and is continuing, neither the
failure of the

 

-122-



--------------------------------------------------------------------------------

Borrower, Lee Publications, Inc. or Sioux City Newspapers, Inc. to pay, prior to
the final maturity thereof, the principal amount of the Intercompany Debt under
the Deferred Intercompany Notes (notwithstanding that the failure to do so
constitutes a default or event of default thereunder), nor the failure of a
holder of a Deferred Intercompany Note to take any action to enforce its rights
under any Deferred Intercompany Note, shall constitute a Default or Event of
Default, and such failure shall be deemed to not, in and of itself, have a
Material Adverse Effect.

9.10 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.03 and described in clause (4) of the definition of
Permitted Lien; provided that neither the Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is immaterial or which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

9.11 Use of Proceeds. The Borrower (a) will use the proceeds of the Loans and
the Letters of Credit only as provided in Section 8.08 and will not use, and the
respective directors, officers, employees and agents of the Borrower and its
Subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

9.12 Excluded Domestic Subsidiaries; Further Assurances; etc. (a) The Borrower
will cause (i) each of its Restricted Subsidiaries (other than any (i) Excluded
Domestic Subsidiary so long as it remains an Excluded Domestic Subsidiary,
(ii) Foreign Subsidiary and (iii) Immaterial Subsidiary so long as it remains an
Immaterial Subsidiary) created or acquired after the Effective Date to become
party to (A) the Guarantee and Collateral Agreement in accordance with the terms
of the Guarantee and Collateral Agreement, (B) each applicable Intercreditor
Agreement and (C) the Intercompany Subordination Agreement and (ii) each
Excluded Domestic Subsidiary that has not yet entered into the Guarantee and
Collateral Agreement, after the occurrence of the Pulitzer Debt Satisfaction
Date, to take all actions required for such Subsidiary to become a party to
(x) the Guarantee and Collateral Agreement in accordance with the terms of the
Guarantee and Collateral Agreement upon the date upon which the Pulitzer Debt
Satisfaction Date shall have occurred (provided that any Lien granted or created
or required to be granted or created on any asset or property of Pulitzer or any
of its Subsidiaries pursuant to this Section 9.12(a)(ii) shall be at all times
junior and subordinated to the Liens granted on such assets or property under
the Second Lien Loan Documents (or the documentation governing any Permitted
Second Lien Refinancing Indebtedness) in accordance with the Pulitzer Junior
Intercreditor Agreement) and (y) each applicable Intercreditor

 

-123-



--------------------------------------------------------------------------------

Agreement (which for the avoidance of doubt, after the occurrence of the
Pulitzer Debt Satisfaction Date, will include the Pulitzer Junior Intercreditor
Agreement and the Pulitzer Pari Passu Intercreditor Agreement with respect to
the Pulitzer Entities). On the date after, or concurrent with the occurrence of,
the Pulitzer Debt Satisfaction Date on which any Excluded Domestic Subsidiary
becomes a party to the Guarantee and Collateral Agreement pursuant to this
Section 9.12(a), such Excluded Domestic Subsidiary shall no longer be an
“Excluded Domestic Subsidiary” but instead shall be a “Subsidiary Guarantor” for
all purposes of this Agreement and each other Credit Document. Promptly, and in
any event within five Business Days of the Pulitzer Debt Satisfaction Date, the
Collateral Agent shall, and the Borrower shall cause each of the Pulitzer
Entities, the trustee under the First Lien Notes Indenture and the collateral
agent under the Second Lien Loan Documents to, execute and deliver the Pulitzer
Pari Passu Intercreditor Agreement and the Pulitzer Junior Intercreditor
Agreement, as applicable; and promptly, and in any event within 30 days of the
Pulitzer Debt Satisfaction Date, the Borrower shall provide Mortgages on such
real properties that, immediately prior to the Pulitzer Debt Satisfaction Date,
were mortgaged to secure the Pulitzer Debt (which Mortgages shall be subject to
the Pulitzer Junior Intercreditor Agreement).

(b) The Borrower will, and will cause each other Credit Party to, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests and
Mortgages in such assets and Real Property of the Borrower and such other Credit
Party as are not covered by the Security Documents as in effect on the Effective
Date (other than Real Property listed on Part B of Schedule VIII, Excluded TNI
Assets and Excluded Real Property) and as may be reasonably requested from time
to time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to the documentation and other deliverables required
pursuant to Section 9.16 reasonably satisfactory in form and substance to the
Collateral Agent and shall constitute valid and enforceable perfected security
interests, hypothecations and Mortgages superior to and prior to the rights of
all third Persons and enforceable against third parties and subject to no other
Liens except for Permitted Liens or, in the case of Real Property, the Permitted
Encumbrances related thereto. The Additional Security Documents or instruments
related thereto shall have been duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall have been paid in full. Notwithstanding the
foregoing, this Section 9.12(b) shall not apply to (and the Borrower and the
other Credit Parties shall not be required to grant a Mortgage in) any Real
Property owned by a Credit Party on the Effective Date that as of the Effective
Date is not subject to a Mortgage under a Debt Facility in existence immediately
prior to the Effective Date, property currently held for sale shown on Part B of
Schedule VIII, and Real Property acquired after the Effective Date the Fair
Market Value (as determined in Good Faith by the Borrower) of which individually
is less than $3,000,000 (any such Real Property, “Excluded Real Property”).

(c) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney,

 

-124-



--------------------------------------------------------------------------------

certificates, copies of its most recent real property surveys, reports, landlord
waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents (other than with respect to Excluded Real Property
and Excluded TNI Assets) as the Collateral Agent may reasonably require;
provided, that the Collateral Agent shall not require new surveys of the
Borrower or any Credit Party’s real properties. In addition, at the time that
the actions required or requested to be taken pursuant to clause (a) above are
taken, the Borrower will cause the respective Domestic Subsidiaries to execute
and deliver, or cause to be executed and delivered, all relevant documentation
(including, but not limited to, (i) opinions of counsel in respect of the
effectiveness of UCC financing statements and/or Mortgages to perfect a Lien on
the applicable Credit Party’s property and (ii) officers’ certificates) of the
type described in Section 6 as each such Domestic Subsidiary would have had to
deliver if it were a Credit Party on the Effective Date. Furthermore, the
Borrower will, and will cause the other Credit Parties to, deliver to the
Collateral Agent such opinions of counsel, officers’ certificates, title
insurance and other related documents as may be reasonably requested by the
Administrative Agent to assure itself that this Section 9.12 has been complied
with.

(d) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Borrower agrees that, subject to Section 9.12(f) (which Section 9.12(f),
in the case of an inconsistency with this Section 9.12(e), will control) each
action required by Section 9.12(a), (b) and (c) shall be completed as soon as
possible, but in no event later than 30 days (or, in the case of Mortgages, 90
days) (or, in either case, such later date as may be agreed by the
Administrative Agent in its sole discretion) after such action is required to be
taken or requested to be taken by the Administrative Agent; provided that, in no
event will the Borrower or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 9.12.

(f) The Borrower agrees that, to the extent that it is unable to deliver to the
Collateral Agent on or prior to the Effective Date any of the documents
described in Section 6.10, the Borrower shall and shall cause each of its
Subsidiaries to deliver to the Collateral Agent such documents as soon as
commercially reasonable and in any event no later than 90 calendar days after
the Effective Date or such other later date as the Collateral Agent may
reasonably agree.

9.13 Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 10.05, the Borrower will, and will cause each of its Subsidiaries to,
own, directly or indirectly, 100% of the Capital Stock of each of their
Subsidiaries (other than, in the case of a Foreign

 

-125-



--------------------------------------------------------------------------------

Subsidiary, directors’ qualifying shares and/or other nominal amounts of shares
required to be held by local nationals in each case to the extent required by
applicable law).

9.14 Foreign Subsidiaries. Neither the Borrower nor any other Credit Party shall
have any Foreign Subsidiaries other than Subsidiaries that, if such Subsidiaries
were Domestic Subsidiaries, would be Immaterial Subsidiaries.

9.15 Sanctioned Persons. The Borrower will not and will not permit any
Controlled Entity to (a) become a Sanctioned Person or (b) have any investments
in or engage in any dealings or transactions with any Sanctioned Person if such
investments, dealings or transactions would cause any Lender to be in violation
of any laws or regulations that are applicable to such Lender.

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Revolving Loan Commitment and all Letters of Credit have
terminated and the Term Loans and Unpaid Drawings (in each case together with
interest thereon), Fees and all other Obligations with respect to the Facilities
(other than indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

10.01 Limitation on Indebtedness. (a) The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided, however, that the Borrower and the Subsidiary
Guarantors may Incur Indebtedness (including Acquired Indebtedness) if on the
date thereof, after giving effect thereto and the application of the proceeds
thereof on a pro forma basis, the Consolidated Leverage Ratio for the Borrower
would be no greater than 5.00 to 1.00.

(b) The provisions of Section 10.01(a) will not prohibit the Incurrence of the
following Indebtedness:

(i) Indebtedness Incurred pursuant to the First Lien Notes Indenture and
Indebtedness of Subsidiary Guarantors evidenced by the Subsidiary Guarantees
relating to the First Lien Notes Indenture, in each case in the aggregate amount
outstanding on the Effective Date;

(ii) (a) Priority Payment Lien Obligations, Pulitzer Priority Payment Lien
Obligations, Pari Passu Lien Indebtedness and Pulitzer Junior Lien Indebtedness
Incurred pursuant to Debt Facilities (including the issuance and creation of
letters of credit and similar instruments thereunder) in an aggregate principal
amount not to exceed $290.0 million at any time outstanding less the aggregate
principal amount of all mandatory principal repayments made with respect to any
such Pari Passu Lien Indebtedness or Pulitzer Junior Lien Indebtedness and
(b) Junior Lien Indebtedness Incurred pursuant to Debt Facilities and other
Indebtedness Incurred pursuant to Debt Facilities that (solely in the case of
such other Indebtedness) is secured by Liens on any properties or assets of the
Borrower or any Restricted Subsidiary that are expressly junior in priority to
the Liens on such property or assets securing the Obligations pursuant to the
Junior Intercreditor

 

-126-



--------------------------------------------------------------------------------

Agreement, the Pulitzer Junior Intercreditor Agreement or any other
intercreditor agreement, as applicable (including, in each case, any issuance
and creation of letters of credit and similar instruments thereunder), in an
aggregate principal amount not to exceed $150.0 million at any time outstanding;

(iii) Guarantees by: (x) the Borrower or a Subsidiary Guarantor (including any
Restricted Subsidiary the Borrower elects to cause to become a Subsidiary
Guarantor in connection therewith) of Indebtedness permitted to be Incurred by
the Borrower or a Subsidiary Guarantor in accordance with the provisions of this
Agreement; and (y) Non-Guarantor Subsidiaries of Indebtedness Incurred by
Non-Guarantor Subsidiaries in accordance with the provisions of this Agreement;

(iv) Indebtedness of the Borrower owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Borrower or
any other Restricted Subsidiary; provided, however,

A. if the Borrower is the obligor on Indebtedness owing to a Non-Guarantor
Subsidiary, such Indebtedness is subordinated in right of payment to the
Obligations pursuant to an Intercompany Subordination Agreement (except in
respect of intercompany current liabilities Incurred in the ordinary course of
business in connection with cash management operations of the Borrower and its
Restricted Subsidiaries);

B. if a Subsidiary Guarantor is the obligor on such Indebtedness and a
Non-Guarantor Subsidiary is the obligee, such Indebtedness is subordinated in
right of payment to the Subsidiary Guarantees of such Subsidiary Guarantor
pursuant to an Intercompany Subordination Agreement (except in respect of
intercompany current liabilities Incurred in the ordinary course of business in
connection with cash management operations of the Borrower and its Restricted
Subsidiaries);

C. if a Lee Entity is the obligor on such Indebtedness and a Pulitzer Entity is
the obligee, such Lee Entity is a Subsidiary Guarantor and such Indebtedness is
subordinated in right of payment to the Subsidiary Guarantees of such Subsidiary
Guarantor pursuant to an Intercompany Subordination Agreement (except in respect
of intercompany current liabilities Incurred in the ordinary course of business
in connection with cash management operations of the Borrower and its Restricted
Subsidiaries);

D. if a Pulitzer Entity is the obligor on such Indebtedness and a Lee Entity is
the obligee, such Indebtedness shall constitute Lee Collateral (except in
respect of intercompany current liabilities Incurred in the ordinary course of
business in connection with cash management operations of the Borrower and its
Restricted Subsidiaries); and

E. (i) any subsequent issuance or transfer of Capital Stock or any other event
that results in any such Indebtedness being beneficially held by a

 

-127-



--------------------------------------------------------------------------------

Person other than the Borrower or a Restricted Subsidiary of the Borrower and
(ii) any subsequent sale or other transfer of any such Indebtedness to a Person
other than the Borrower or a Restricted Subsidiary of the Borrower (other than
in connection with any pledge of such Indebtedness which constitutes a Permitted
Lien) shall be deemed, in each case under this clause (iv)(C), to constitute an
Incurrence of such Indebtedness by the Borrower or such Subsidiary, as the case
may be;

(v) any Indebtedness (other than the Indebtedness described in clauses (i),
(ii) and (xviii)) outstanding on the Effective Date, and any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in or Incurred
pursuant to clause (i), this clause (v), clause (vi) or clause (xviii) or
Incurred pursuant to Section 10.01(a);

(vi) Indebtedness of Persons (a) Incurred and outstanding on the date of any
acquisition of assets from such Person, including through the acquisition of a
Person that becomes a Restricted Subsidiary or is acquired by, or merged or
consolidated with or into, the Borrower or any Restricted Subsidiary, on or
prior to the acquisition thereof (other than Indebtedness Incurred in connection
with, or in contemplation of, such acquisition, merger or consolidation) or
(b) Incurred to provide all or any portion of the funds utilized to consummate
the transaction or series of related transactions in connection with, or in
contemplation of, any acquisition of any assets, including through the
acquisition of a Person that becomes a Restricted Subsidiary or is acquired by,
or merged or consolidated with or into, the Borrower or any Restricted
Subsidiary, prior to the acquisition thereof; provided, however, that after
giving effect to the Incurrence of such Indebtedness pursuant to this clause
(vi) and the application of the proceeds therefrom on a pro forma basis, (x) the
Borrower would have been able to Incur at least $1.00 of additional Indebtedness
pursuant to Section 10.01(a), (y) the Consolidated Leverage Ratio for the
Borrower would be less than or equal to such Consolidated Leverage Ratio
immediately prior to such acquisition or (z) the aggregate principal amount of
such Indebtedness and all other Indebtedness Incurred pursuant to this clause
(z) that is outstanding at the time of such acquisition, merger or consolidation
(together with the aggregate principal amount of all Refinancing Indebtedness in
respect of Indebtedness previously Incurred pursuant to this clause (z) that is
outstanding at such time) shall not exceed the greater of $25.0 million and 3.0%
of Consolidated Total Assets at any time outstanding; provided, further, that if
such acquired Person is a Pulitzer Entity or such acquired assets are not Lee
Collateral, the Incurrence of any such Indebtedness by the Lee Entities shall
not be permitted under this clause (vi);

(vii) Indebtedness under Hedging Obligations; provided, however, that such
Hedging Obligations are entered into to fix, manage or hedge interest rate,
currency or commodity exposure of the Borrower or any Restricted Subsidiary and
not for speculative purposes;

(viii) Purchase Money Indebtedness in an aggregate principal amount not to
exceed the greater of $30.0 million and 3.65% of Consolidated Total Assets at
any time outstanding;

 

-128-



--------------------------------------------------------------------------------

(ix) Indebtedness Incurred by the Borrower or its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits, unemployment or social security laws and regulations or property,
casualty or liability insurance, self-insurance obligations, performance,
customs, stay, appeal, tax, bid, surety, appeal and similar bonds and completion
guarantees (not for borrowed money) or security deposits, letters of credit,
banker’s guarantees or banker’s acceptances, in each case in the ordinary course
of business or in connection with the enforcement of rights or claims or in
connection with judgments;

(x) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, Incurred or assumed in
connection with an Investment in or the acquisition or disposition of any
business or assets of the Borrower or any business, assets or Capital Stock of a
Subsidiary, other than Guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Capital Stock for the
purpose of financing such acquisition;

(xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument, including, but not limited
to, electronic transfers, wire transfers and commercial card payments drawn
against insufficient funds in the ordinary course of business (except in the
form of committed or uncommitted lines of credit); provided, however, that such
Indebtedness is extinguished within ten Business Days of Incurrence;

(xii) Indebtedness Incurred by the Borrower or any Restricted Subsidiary in
connection with (i) insurance premium financing arrangements, (ii) take-or-pay
obligations in supply or similar agreements Incurred in the ordinary course of
business, (iii) customer deposit and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business, (iv) repurchase agreements constituting Cash
Equivalents, (v) deferred compensation payable to directors, officers, members
of management, employees or consultants of the Borrower or any Restricted
Subsidiary, (vi) guarantees to suppliers, licensors or similar parties
consistent with past practice and in the ordinary course of business,
(vii) Contingent Obligations arising under indemnity agreements to title
insurance companies to cause such title insurers to issue title insurance
policies in the ordinary course of business with respect to real property of the
Borrower or any Restricted Subsidiary, (viii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law and (ix) obligations,
contingent or otherwise, for the payment of money under any non-compete,
consulting or similar arrangement entered into with the seller of a business or
any other similar arrangements providing for the deferred payment of the
purchase price for an Investment or other acquisition permitted under this
Agreement;

(xiii) Indebtedness owed to banks and other financial institutions Incurred in
the ordinary course of business of the Borrower and its Restricted Subsidiaries
with such banks or financial institutions that arises in connection with Cash
Management

 

-129-



--------------------------------------------------------------------------------

Obligations and other ordinary banking arrangements to provide treasury services
or to manage cash balances of the Borrower and its Restricted Subsidiaries;

(xiv) Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to future, present or former directors, officers, members
of management, employees or consultants of the Borrower or any of its
Subsidiaries or their respective assigns, estates, heirs, family members,
spouses, former spouses, domestic partners or former domestic partners to
finance the purchase, redemption or other acquisition, cancellation or
retirement of Capital Stock, or options, warrants, equity appreciation rights or
other rights to purchase or acquire Capital Stock of the Borrower or any
Restricted Subsidiary or any direct or indirect part of the Borrower permitted
under Section 10.02;

(xv) Indebtedness of the Borrower or any Restricted Subsidiary to the extent
that the Net Cash Proceeds thereof are promptly deposited to effect legal
defeasance of, discharge or prepay the Payment Obligations under any First Lien
Documents in accordance with the terms of the applicable First Lien Documents;

(xvi) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Guarantees in respect of obligations of joint ventures and similar arrangements
(whether structured as partnerships, limited liability companies, by agreement
or otherwise), including the obligation to make an Investment in such joint
venture or similar arrangement; provided that the aggregate principal amount of
the Indebtedness Incurred pursuant to this clause (xvi) shall not exceed the
greater of $50.0 million and 6.0% of Consolidated Total Assets at any time
outstanding; provided further that in the case of any Guarantee by a Subsidiary
Guarantor pursuant to this clause (xvi), such Guarantee constitutes Guarantor
Subordinated Obligations;

(xvii) Indebtedness of the Borrower or any Restricted Subsidiary Incurred in
connection with any Sale/Leaseback Transaction, in an aggregate principal amount
not to exceed the greater of $15.0 million and 1.85% of Consolidated Total
Assets at any time outstanding;

(xviii) prior to the Pulitzer Debt Satisfaction Date, Indebtedness under the
Pulitzer Debt Documents outstanding on the Effective Date and any Permitted
Pulitzer Debt Refinancing Indebtedness and any Guarantees thereof by Pulitzer
Entities; and

(xix) in addition to the items referred to in clauses (i) through (xviii) above,
Indebtedness of the Borrower and its Restricted Subsidiaries in an aggregate
outstanding principal amount which, after giving pro forma effect to the
application of the proceeds therefrom and when taken together with the principal
amount of all other Indebtedness Incurred pursuant to this clause (xix) and then
outstanding, will not exceed the greater of $50.0 million and 6.0% of
Consolidated Total Assets at any time outstanding; provided that such
Indebtedness constitutes Junior Lien Indebtedness, other Indebtedness that is
secured by Liens on any assets or properties of the Borrower or any Restricted
Subsidiary that are expressly junior in priority to the Liens on such property
or assets securing the

 

-130-



--------------------------------------------------------------------------------

Obligations pursuant to the Junior Intercreditor Agreement, the Pulitzer Junior
Intercreditor Agreement or any other intercreditor agreement or unsecured
Indebtedness.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 10.01:

(i) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 10.01(b) or could be Incurred
pursuant to Section 10.01(a), the Borrower, in its sole discretion, may divide
and classify such item of Indebtedness (or any portion thereof) on the date of
Incurrence and may later reclassify such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 10.01 and will only be
required to include the amount and type of such Indebtedness once; provided that
all Indebtedness outstanding on the Effective Date under this Agreement, the
Second Lien Loan Agreement and the First Lien Notes Indenture shall be deemed
Incurred on the Effective Date under Section 10.01(b)(ii) and may not later be
reclassified;

(ii) if obligations in respect of letters of credit are Incurred pursuant to a
Debt Facility and are being treated as Incurred pursuant to Section 10.01(b)(ii)
above and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included;

(iii) except as provided in Section 10.01(c)(ii), Guarantees of, or obligations
in respect of letters of credit relating to, Indebtedness that is otherwise
included in the determination of a particular amount of Indebtedness shall not
be included;

(iv) the principal amount of any Disqualified Stock or Preferred Equity will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

(v) Indebtedness permitted by this Section 10.01 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 10.01 permitting such Indebtedness;

(vi) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP;

(vii) for purposes of any Indebtedness Incurred under Section 10.01(b)(iv), it
is understood and agreed that payments may be made thereon unless a Default or
an Event of Default has occurred and is continuing and except as otherwise
provided in any applicable Intercompany Subordination Agreement; and

 

-131-



--------------------------------------------------------------------------------

(viii) for purposes of any Indebtedness Incurred under Section 10.01(a) and
10.01(b)(ii), it is understood and agreed that the phrase “direct and/or primary
obligor” shall mean, when referencing any party, the party that is directly
responsible for making principal and interest payments for the relevant
outstanding Payment Obligation.

(d) Accrual of interest, accrual of dividends, the accretion of accreted value
or the amortization of debt discount, the payment of interest in the form of
additional Indebtedness, the payment of dividends in the form of additional
shares of Preferred Equity or Disqualified Stock and the payment of any
premiums, fees, costs, expenses or charges, in each case, will not be deemed to
be an Incurrence of Indebtedness for purposes of this Section 10.01. Unless
otherwise expressly provided for herein, for all purposes under the this
Agreement, the amount of any Indebtedness outstanding as of any date shall be
(i) in the case of Disqualified Stock or Preferred Equity, the amount determined
as provided in Section 10.01(c)(iv), (ii) in the case of Indebtedness issued at
a price that is less than the principal amount thereof, the amount determined in
accordance with Section 10.01(c)(vi), (iii) in the case of any other
Indebtedness, the principal amount thereof (including, in the case of
Indebtedness with interest payable in kind, any interest that is more than 30
days past due), (iv) in the case of the Guarantee by a specified Person of
Indebtedness of another Person, the maximum liability to which the specified
Person may be subject upon the occurrence of the contingency giving rise to the
Payment Obligation and (v) in the case of Indebtedness of others Guaranteed
solely by means of a Lien on any asset or property of the Borrower or any
Restricted Subsidiary (and not to their other assets or properties generally),
the lesser of (x) the Fair Market Value of such asset or property on the date on
which such Indebtedness is Incurred and (y) the amount of the Indebtedness so
secured.

(e) In addition, the Borrower will not permit any of its Unrestricted
Subsidiaries to Incur any Indebtedness or issue any shares of Disqualified
Stock, other than Non-Recourse Debt. If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this
Section 10.01, the Borrower shall be in Default under Section 11.03).

(f) For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness, the Dollar equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term Indebtedness, or first committed,
in the case of revolving credit Indebtedness; provided that if such Indebtedness
is Incurred to Refinance other Indebtedness denominated in a foreign currency,
and such Refinancing would cause the applicable Dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such Dollar denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being Refinanced plus the amount of any reasonable premium
(including reasonable tender premiums), defeasance costs and any reasonable fees
and expenses Incurred in connection with the issuance of such new Indebtedness.
Notwithstanding any other provision of this Section 10.01, the maximum amount of
Indebtedness that the Borrower and its

 

-132-



--------------------------------------------------------------------------------

Restricted Subsidiaries may Incur pursuant to this Section 10.01 shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies. The principal amount of any Indebtedness Incurred to Refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness and Indebtedness being
Refinanced are denominated that is in effect on the date of such Refinancing.

10.02 Limitation on Restricted Payments. (a) The Borrower will not, and will not
permit any of its Restricted Subsidiaries, directly or indirectly, to:

(i) declare or pay any dividend or make any distribution (whether made in cash,
securities or other property) on or in respect of its or any of its Restricted
Subsidiary’s Capital Stock (including any payment in connection with any merger
or consolidation involving the Borrower or any of its Restricted Subsidiaries)
other than:

A. dividends or distributions payable solely in Capital Stock of the Borrower
(other than Disqualified Stock) or in options, warrants or other rights to
purchase Capital Stock of the Borrower (other than Disqualified Stock); and

B. dividends or distributions by a Restricted Subsidiary payable to the Borrower
or another Restricted Subsidiary (and if such Restricted Subsidiary is not a
Wholly Owned Subsidiary, to its other holders of its Capital Stock on a pro rata
basis (taking into account the relative preferences, if any, of the various
classes or series of Capital Stock of such Restricted Subsidiary) or on a basis
that results in the receipt by the Borrower or a Restricted Subsidiary of
dividends or distributions of a greater value than it would receive on a pro
rata basis);

(ii) purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than in exchange for Capital Stock of the Borrower (other than
Disqualified Stock));

(iii) make any principal payment on, or purchase, repurchase, redeem, defease or
otherwise acquire or retire for value, in each case, prior to any scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations, Guarantor Subordinated Obligations or Junior Lien
Indebtedness (other than (x) Indebtedness of the Borrower owing to and held by
any Restricted Subsidiary or Indebtedness of a Restricted Subsidiary owing to
and held by the Borrower or any other Restricted Subsidiary permitted under
Section 10.01(b)(iv) (provided, in each case referred to in this clause (x),
that, until the Pulitzer Debt Satisfaction Date and for so long as the Second
Lien Term Loans are outstanding and the Second Lien Loan Documents (or any
agreement or instrument governing any outstanding Indebtedness Incurred to
Refinance the Second Lien Term Loans) include provisions requiring that any cash
flow of the Pulitzer Entities must be applied (or, at the option of the lenders,
must be applied), or that the Pulitzer Entities must use best, reasonable best
or commercially reasonable efforts to use any cash flow of the Pulitzer
Entities, to repay borrowings under the Second Lien Loan Documents (or any
Indebtedness Incurred to Refinance the Second Lien Term

 

-133-



--------------------------------------------------------------------------------

Loans) before such cash flow may be applied to pay principal of or interest on
the Term Loans or any other Pari Passu Lien Indebtedness (it being understood
that no Indebtedness under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination), neither the Borrower nor any Restricted Subsidiary that is not a
Pulitzer Entity shall make any principal payment on, or purchase, repurchase,
redeem, defease or otherwise acquire or retire for value any Subordinated
Obligation, Guarantor Subordinated Obligation or Junior Lien Indebtedness of the
Borrower or any Restricted Subsidiary that is not a Pulitzer Entity owing to or
held by any Pulitzer Entity, except that the amount of any Subordinated
Obligation or Guarantor Subordinated Obligation owing to or held by any Pulitzer
Entity may be adjusted to the extent of (i) any increase of such Subordinated
Obligation or Guarantor Subordinated Obligation as the result of any cost or
expense of the Borrower or any Restricted Subsidiary that is not a Pulitzer
Entity (including, without limitation, any amounts due and payable by the
Borrower or any Restricted Subsidiary that is not a Pulitzer Entity under a tax
sharing or similar agreement or any portion of the Borrower’s corporate overhead
expenses or intercompany expenses, in each case attributable or allocated to the
Borrower or any Restricted Subsidiary that is not a Pulitzer Entity) that was
paid or made in cash by any Pulitzer Entity from cash flows (including Net
Available Cash from any Asset Disposition of any assets or properties of
Pulitzer Entity to the extent permitted by the terms of this Agreement and any
other documents governing any Indebtedness of the Borrower or any of its
Subsidiaries) originally generated or received (other than directly or
indirectly received from the Borrower or any Restricted Subsidiary that is not a
Pulitzer Entity) by the Pulitzer Entities, and any subsequent reduction in such
Subordinated Obligations or Guarantor Subordinated Obligations as a result of
the Borrower or any Restricted Subsidiary that is not a Pulitzer Entity
reimbursing in cash or crediting any Pulitzer Entity for the amount of any such
payment made by such Pulitzer Entity; provided, further that any such amounts
were ordinarily settled through intercompany charges prior to the Effective Date
or (ii) any other decrease of such Subordinated Obligation or Guarantor
Subordinated Obligation to the extent the Borrower or any Restricted Subsidiary
that is not a Pulitzer Entity is permitted to make payments on behalf of the
Pulitzer Entities in accordance with Section 10.11) and (y) any principal
payment, purchase, repurchase, redemption, defeasance or other acquisition or
retirement of such Subordinated Obligations, Guarantor Subordinated Obligations
or Junior Lien Indebtedness, as the case may be, in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of principal payment, purchase, repurchase,
redemption, defeasance or acquisition or retirement);

(iv) until the Pulitzer Debt Satisfaction Date and for so long as the Second
Lien Term Loans are outstanding and the Second Lien Loan Documents (or any
agreement or instrument governing any outstanding Indebtedness Incurred to
Refinance the Second Lien Term Loans) include provisions requiring that any cash
flow of the Pulitzer Entities must be applied (or, at the option of the lenders,
must be applied), or that the Pulitzer Entities must use best, reasonable best
or commercially reasonable efforts to

 

-134-



--------------------------------------------------------------------------------

use any cash flow of the Pulitzer Entities, to repay borrowings under the Second
Lien Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien
Term Loans) before such cash flow may be applied to pay principal of or interest
on the Term Loans or any other Pari Passu Lien Indebtedness (it being understood
that no Indebtedness under the Second Lien Loan Documents (or any Indebtedness
Incurred to Refinance the Second Lien Term Loans) will be deemed to include
provisions to the foregoing effect solely by virtue of Liens on Lee Collateral,
Pulitzer Collateral or other collateral, guarantees, maturity or structural
subordination), make any principal, premium or interest payment on, or purchase,
repurchase, redeem, defease or otherwise acquire or retire for value, any
Indebtedness of the Borrower or any Restricted Subsidiary that is not a Pulitzer
Entity (other than Subordinated Indebtedness and Guarantor Subordinated
Obligations described in clause (iii) above) owing to or held by any Pulitzer
Entity (other than any payment, purchase, repurchase, redemption, defeasance or
acquisition or retirement made by any Pulitzer Entity from cash flows (including
Net Available Cash from any Asset Disposition of any assets or properties of
Pulitzer Entities to the extent permitted by the terms of this Agreement and any
other documents governing any Indebtedness of the Borrower or any of its
Subsidiaries) originally generated or received (other than directly or
indirectly received from the Borrower or any Restricted Subsidiary that is not a
Pulitzer Entity) by the Pulitzer Entities); or

(v) make any Restricted Investment (all such payments and other actions referred
to in clauses (i) through (v) (other than any exception thereto) shall be
referred to as a “Restricted Payment”), unless, at the time of and after giving
effect to such Restricted Payment:

A. no Default shall have occurred and be continuing (or would result therefrom);

B. immediately after giving effect to such transaction on a pro forma basis, the
Consolidated Lee First Lien Leverage Ratio for the Borrower would be no greater
than 3.25 to 1.00; and

C. the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Effective Date (excluding Restricted
Payments made pursuant to Sections 10.02(b)(i), (ii), (iii), (vi), (vii), (ix),
(x), (xi), (xii), (xiii), (xiv), (xv) and (xviii)) would not exceed the sum of,
without duplication:

 

  1.

the excess of (A) the Borrower’s cumulative Consolidated EBITDA (whether
positive or negative) determined at the time of such Restricted Payment minus
(B) 140% of the Borrower’s Consolidated Interest Expense (net of
(i) amortization of debt issuance cost and (ii) non-cash interest expense and
amortization of debt discount; provided that, in the case of this clause (ii),
the Stated Maturity of the related Indebtedness is later than the Stated
Maturity of the Term Loans), each determined for the period (taken as one
accounting period) from and including the first day of the fiscal quarter in
which the Effective Date occurs through and including

 

-135-



--------------------------------------------------------------------------------

  the last day of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment;

 

  2. 100% of the aggregate Net Cash Proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower or a Restricted
Subsidiary from the issue or sale of its Capital Stock (other than Disqualified
Stock) or other capital contributions subsequent to the Effective Date, other
than:

 

  (i) Net Cash Proceeds received from an issuance or sale of such Capital Stock
to a Subsidiary of the Borrower or to an employee stock ownership plan or
similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination; and

 

  (ii) Excluded Contributions and Net Cash Proceeds received by the Borrower
from the issue and sale of its Capital Stock to the extent applied to redeem or
prepay the First Lien Obligations in compliance with the provisions of the First
Lien Documents;

 

  3. the amount by which Indebtedness of the Borrower and its Restricted
Subsidiaries is reduced on the Borrower’s consolidated balance sheet upon the
conversion or exchange subsequent to the Effective Date of any Indebtedness of
the Borrower or its Restricted Subsidiaries for Capital Stock (other than
Disqualified Stock) of the Borrower (less the amount of any cash, or the Fair
Market Value of any other property, distributed by the Borrower upon such
conversion or exchange);

 

  4. 100% of the Net Cash Proceeds and the Fair Market Value of property from
the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made after the Effective Date and
redemptions and repurchases of such Restricted Investments from the Borrower or
its Restricted Subsidiaries and repayment of Restricted Investments in the form
of loans or advances made by the Borrower and its Restricted Subsidiaries and
proceeds representing the return of capital (excluding dividends and
distributions) in respect of Restricted Investments made after the Effective
Date and releases of Guarantees that constitute Restricted Investments by the
Borrower and its Restricted Subsidiaries (other than in each case to the extent
the Restricted Investment was made pursuant to Section 10.02(b)(xi));

 

  5.

100% of the Net Cash Proceeds and the Fair Market Value of property received by
the Borrower or its Restricted Subsidiaries from the sale or other disposition
(other than to the Borrower or a Restricted Subsidiary) of

 

-136-



--------------------------------------------------------------------------------

  the Capital Stock of an Unrestricted Subsidiary (other than in each case to
the extent the Investment in such Unrestricted Subsidiary was made by the
Borrower or a Restricted Subsidiary pursuant to Section 10.02(b)(xi) or to the
extent such Investment constituted a Permitted Investment); and

 

  6. to the extent that any Unrestricted Subsidiary of the Borrower designated
as such after the Effective Date is redesignated as a Restricted Subsidiary or
any Unrestricted Subsidiary of the Borrower merges into or consolidates with the
Borrower or any of its Restricted Subsidiaries or any Unrestricted Subsidiary
transfers, dividends or distributes assets to the Borrower or a Restricted
Subsidiary, in each case after the Effective Date, the Fair Market Value of such
Subsidiary as of the date of such redesignation or such merger or consolidation,
or in the case of any such transfer, dividend or distribution of assets, the
Fair Market Value of such assets, as determined at the time of such transfer,
dividend or distribution of assets (other than an Unrestricted Subsidiary to the
extent the Investment in such Unrestricted Subsidiary was made by a Restricted
Subsidiary pursuant to Section 10.02(b)(xi) or to the extent such Investment
constituted a Permitted Investment).

 

  (b) The provisions of Section 10.02(a) will not prohibit:

(i) any dividend or distribution on, or any purchase, repurchase, redemption,
defeasance, principal payment or other acquisition or retirement of Capital
Stock, Disqualified Stock, Junior Lien Indebtedness, Subordinated Obligations or
Guarantor Subordinated Obligations or any Restricted Investment, made in
exchange for, or out of the proceeds of the substantially concurrent sale of,
Capital Stock of the Borrower or a substantially concurrent capital contribution
received by the Borrower subsequent to the Effective Date (other than
(x) Disqualified Stock and (y) Capital Stock issued or sold to a Restricted
Subsidiary or an employee stock ownership plan or similar trust to the extent
such sale to an employee stock ownership plan or similar trust is financed by
loans from or Guaranteed by the Borrower or any Restricted Subsidiary unless
such loans have been repaid with cash on or prior to the date of determination);
provided, however, that the Net Cash Proceeds from such sale of Capital Stock or
capital contribution (to the extent used to make such Restricted Payment) will
be excluded from Section 10.02(a)(v)(C)(2);

(ii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of (x) (i) Junior Lien Indebtedness or (ii) other Indebtedness that
(solely in the case of other Indebtedness referred to in this clause (ii)) is
secured by Liens on any properties or assets of the Borrower or any of its
Restricted Subsidiaries that are expressly junior in priority to the Liens on
such property or assets securing the Obligations pursuant to the Junior
Intercreditor Agreement, the Pulitzer Junior Intercreditor Agreement or any
other intercreditor agreement (as applicable), in each case, made by exchange
for, or out of the proceeds of, the substantially concurrent issuance of either
(i) Junior Lien Indebtedness or (ii) other Indebtedness that (solely in the case
of other Indebtedness referred to in this clause (ii)) is secured by Liens on
any

 

-137-



--------------------------------------------------------------------------------

properties or assets of the Borrower or any of its Restricted Subsidiaries that
are expressly junior in priority to the Liens on such property or assets
securing the Obligations pursuant to the Junior Intercreditor Agreement, the
Pulitzer Junior Intercreditor Agreement or any other intercreditor agreement (as
applicable) and that, in each case, qualifies as Refinancing Indebtedness or
(y) Subordinated Obligations or Guarantor Subordinated Obligations made by
exchange for, or out of the proceeds of the substantially concurrent Incurrence
of Subordinated Obligations or Guarantor Subordinated Obligations that qualify
as Refinancing Indebtedness;

(iii) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Borrower or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Disqualified Stock of the Borrower or such Restricted Subsidiary, as the case
may be, that, so long as such refinancing Disqualified Stock is permitted to be
Incurred pursuant to Section 10.01;

(iv) the payment of any dividend or distribution or the consummation of any
redemption within 90 days after the date of declaration or the giving of
irrevocable notice, as applicable, if at such date of declaration or the giving
of the irrevocable notice such payment would have complied with this provision;

(v) the purchase, repurchase, redemption or other acquisition, cancellation or
retirement of Capital Stock of the Borrower, or options, warrants, equity
appreciation rights or awards issued under stock option, stock purchase or other
equity incentive plans, or other rights to purchase or acquire Capital Stock, of
the Borrower (whether pursuant to stock option, stock purchase or other equity
incentive plans of the Borrower or any of its Subsidiaries) held by any future,
present or former employees, members of management, officers or directors of or
consultants to the Borrower or any Subsidiary of the Borrower or their assigns,
estates, executors, administrators, family members, spouses, former spouses,
domestic partners, former domestic partners or heirs, in each case in connection
with the repurchase provisions under employee stock option, stock purchase or
other equity incentive plans or agreements or other compensatory agreements
approved by the Board of Directors of the Borrower; provided that such
purchases, repurchases, redemptions, acquisitions, cancellations or retirements
pursuant to this clause will not exceed $5.0 million in the aggregate during any
fiscal year, although such amount in any fiscal year (with any unused amounts in
any year being available in succeeding years) may be increased by an amount not
to exceed:

A. the Net Cash Proceeds from the sale of Capital Stock (other than Disqualified
Stock) of the Borrower to future, present or former employees, members of
management, officers or directors of or consultants to the Borrower or any
Subsidiary of the Borrower or their assigns, estates, executors, administrators,
family members, spouses, former spouses, domestic partners, former domestic
partners or heirs that occurs after the Effective Date, to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments (provided that the Net Cash Proceeds from
such sales will be excluded from Section 10.02(a)(v)(C)(2)); plus

 

-138-



--------------------------------------------------------------------------------

B. the cash proceeds of key man life insurance policies received by the Borrower
or its Restricted Subsidiaries after the Effective Date; less

C. the amount of any Restricted Payments previously made with the cash proceeds
described in the clauses A and B of this clause (v);

(vi) the accrual, declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Borrower issued in accordance with the
terms of this Agreement;

(vii) repurchases or other acquisitions of Capital Stock deemed to occur
(i) upon the exercise of stock options, warrants, restricted stock units or
other rights to purchase Capital Stock or other instruments convertible into or
exchangeable for such Capital Stock representing a portion of the exercise,
conversion or exchange price thereof or (ii) in connection with withholdings or
similar taxes payable by any future, present or former employee, director,
officer, member of management or consultant or their assigns, estates,
executors, administrators, family members, spouses, former spouses, domestic
partners, former domestic partners or heirs (for purposes of clarity, it is
understood and agreed that any cash received by the Borrower or any of its
Restricted Subsidiaries as payment of all or any portion of such exercise,
conversion or exchange price shall be included in Section 10.02(a)(v)(C)(2));

(viii) [Reserved];

(ix) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable or exercisable for Capital Stock of the Borrower or other exchanges
of securities of the Borrower or a Restricted Subsidiary in exchange for Capital
Stock of the Borrower;

(x) the purchase, repurchase, redemption, defeasance, acquisition or retirement
of (a) Junior Lien Indebtedness with any Net Available Cash from any Asset
Disposition of assets of any Pulitzer Entity pursuant to Section 10.05(c)(ii)
and (b) Junior Lien Indebtedness, Subordinated Obligations or Guarantor
Subordinated Obligations with Unutilized Excess Proceeds remaining pursuant to
Section 5.02(e);

(xi) other Restricted Payments in an aggregate amount, which, when taken
together with all other Restricted Payments made pursuant to this clause
(xi) (as reduced by the amount of capital returned from any such Restricted
Payments that constituted Restricted Investments in the form of cash and Cash
Equivalents (exclusive of amounts included in Section 10.02(a)(v)(C)(4))) not to
exceed the greater of $15.0 million and 1.85% of Consolidated Total Assets;

(xii) the purchase of fractional shares of Capital Stock of the Borrower arising
out of stock dividends, splits or combinations or mergers, consolidations or
other acquisitions;

 

-139-



--------------------------------------------------------------------------------

(xiii) in connection with any acquisition by the Borrower or any of its
Subsidiaries, the receipt or acceptance of the return to the Borrower or any of
its Subsidiaries of Capital Stock of the Borrower or Indebtedness of the
Borrower or any of its Subsidiaries constituting a portion of the purchase price
consideration in settlement of indemnification claims or as a result of a
purchase price adjustment (including earn outs or similar obligations);

(xiv) the distribution of rights pursuant to any shareholder rights plan, the
issuance or distribution of Capital Stock or other securities upon the exercise
of such rights or the redemption of such rights for nominal consideration in
accordance with the terms of any shareholder rights plan;

(xv) payments or distributions to stockholders pursuant to appraisal rights
required under applicable law in connection with any merger, consolidation or
other acquisition by the Borrower or any Restricted Subsidiary;

(xvi) the purchase, repurchase, redemption, defeasance, acquisition or
retirement of (a) Junior Lien Indebtedness and (b) other Indebtedness that,
solely in the case of other Indebtedness referred to in this clause (b), is
secured by Liens on any properties or assets of the Borrower or any of its
Restricted Subsidiaries that are expressly junior in priority to the Liens on
such property or assets securing the Obligations pursuant to the Junior
Intercreditor Agreement, the Pulitzer Junior Intercreditor Agreement or any
other intercreditor agreement (as applicable); provided that after giving effect
to any such purchase, repurchase, redemption, acquisition or retirement on a pro
forma basis, the Consolidated Leverage Ratio would be no greater than 3.00 to
1.00;

(xvii) (a) the distribution, by dividend or otherwise, of shares of Capital
Stock of Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or Cash Equivalents) and (b) Restricted
Payments in the form of Investments in Unrestricted Subsidiaries in an aggregate
amount not to exceed the greater of $15.0 million and 1.85% of Consolidated
Total Assets;

(xviii) Restricted Payments that are made with Excluded Contributions; and

(xix) any repayment of Junior Lien Indebtedness under the Second Lien Loan
Agreement (or the distribution of such amounts to the Borrower by the Pulitzer
Entities in connection therewith) to the extent such repayment is required to be
made with Pulitzer Excess Cash Flow (as such term is defined in the Second Lien
Loan Agreement as in effect on the Effective Date (or as thereafter amended or
modified in accordance with the terms thereof and hereof)).

provided, however, that at the time of and after giving effect to any Restricted
Payment permitted under (A) Section 10.02(b)(vi), (x), (xi) or (xvi) no Default
shall have occurred and be continuing or would occur as a consequence thereof
and (B) Section 10.02(xix) no Default under

 

-140-



--------------------------------------------------------------------------------

Section 11.01, no Default under, and as defined in, the First Lien Notes
Indenture or no Event of Default shall have occurred and be continuing or would
occur as a consequence thereof.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of such Restricted Payment of the assets or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The Fair
Market Value of any cash Restricted Payment shall be its face amount and the
amount of any non-cash Restricted Payment shall be determined conclusively in
Good Faith by the Borrower.

(d) For purposes of determining compliance with this Section 10.02, in the event
that a proposed Restricted Payment (or portion thereof) meets the criteria of
more than one of the categories of Restricted Payments described in
Section 10.02(b)(i) through (xix) above or one or more of the clauses within the
definition of Permitted Investment, or is entitled to be made pursuant to
Section 10.02(a), the Borrower will be entitled to divide and classify such
Restricted Payment (or portion thereof) on the date of its payment in any manner
that complies with Section 10.02 (including, without limitation, by dividing
such Restricted Payment among Section 10.02(a), one or more clauses of
Section 10.02(b) and/or one or more of the clauses of the definition of
Permitted Investment).

(e) If the Borrower or any Restricted Subsidiary makes a Restricted Investment
or a Permitted Investment and the Person in which such Investment was made
subsequently becomes a Restricted Subsidiary, to the extent such Investment
resulted in a reduction of the amounts calculated under Section 10.02(a) or any
other provision of this Section 10.02 or the definition of Permitted Investment
(which was not subsequently reversed), then such reduction shall be equal to the
amount of such Investment.

(f) As of the Effective Date, all of the Borrower’s Subsidiaries will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments in an amount
determined as set forth in the definition of “Investment.” Such designation will
be permitted only if a Restricted Payment in such amount would be permitted at
such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the restrictive covenants set forth in this Agreement.

10.03 Limitation on Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, Incur or assume any Lien that secures any
Indebtedness on any asset or property of the Borrower or such Restricted
Subsidiary or any income or profits therefrom, other than (a) Permitted Liens
and (b) Liens securing Indebtedness that are expressly junior in priority to the
Liens on such property or assets securing the Obligations pursuant to the Junior
Intercreditor Agreement or any other intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent. In addition, if,
after the Pulitzer Debt Satisfaction Date, the Borrower or any Subsidiary
Guarantor shall create, Incur or assume any Lien on any property or asset of the
Borrower or any such Subsidiary Guarantor, as the case may

 

-141-



--------------------------------------------------------------------------------

be, securing Pulitzer First Lien Indebtedness, the Borrower or such Subsidiary
Guarantor, as the case may be, must concurrently grant a second-priority Lien
(which shall be a first-priority Lien in the event the Second Lien Term Loans
and any other Pulitzer First Lien Indebtedness is no longer outstanding),
subject to Permitted Liens, upon such property or asset as security for the
Loans and the Subsidiary Guarantees pursuant to the terms and provisions of the
Security Documents, the Pulitzer Junior Intercreditor Agreement, the Pulitzer
Pari Passu Intercreditor Agreement or any other intercreditor agreement.

10.04 Limitation on Restrictions on Distributions From Restricted Subsidiaries.
(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist any consensual encumbrance or
consensual restriction on the ability of any Restricted Subsidiary to:

(i) (A) pay dividends or make any other distributions on its Capital Stock to
the Borrower or any of its Restricted Subsidiaries, or (B) pay any Indebtedness
or other obligations payable in cash that are owed to the Borrower or any
Restricted Subsidiary (it being understood that the priority of any Preferred
Equity in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock or any other class or
series of Preferred Stock shall not be deemed a restriction on the ability to
make distributions on Capital Stock);

(ii) make any loans or advances to the Borrower or any Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the
Borrower or any Restricted Subsidiary to other Indebtedness Incurred by the
Borrower or any Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances); or

(iii) sell, lease or transfer any of its property or assets to the Borrower or
any Restricted Subsidiary (it being understood that such transfers shall not
include any type of transfer described in clause (i) or (ii) above).

(b) The provisions of Section 10.04(a) will not prohibit encumbrances or
restrictions existing under or by reason of:

(i) any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the Effective Date, including, without limitation, the Credit
Documents, the Pari Passu Intercreditor Agreement, the Junior Intercreditor
Agreement, the Second Lien Loan Documents, the First Lien Notes Documents and
the Pulitzer Debt Documents as in effect on such date, and any encumbrance or
restriction pursuant to the Pulitzer Junior Intercreditor Agreement and the
Pulitzer Pari Passu Intercreditor Agreement on the Pulitzer Debt Satisfaction
Date (provided that the Pulitzer Junior Intercreditor Agreement and the Pulitzer
Pari Passu Intercreditor Agreement are entered into substantially in the form
thereof attached hereto as Exhibit L-1 and L-2, respectively, on the Pulitzer
Debt Satisfaction Date or such other form that is not materially less favorable
to the Lenders than the form attached hereto as Exhibit L-1 and L-2,
respectively, on the Effective Date));

 

-142-



--------------------------------------------------------------------------------

(ii) any encumbrance or restriction with respect to a Person or assets pursuant
to an agreement in effect on or before the date on which such Person became a
Restricted Subsidiary or was acquired by, merged into or consolidated with the
Borrower or a Restricted Subsidiary (other than Capital Stock or Indebtedness
Incurred as consideration for, or to provide all or any portion of the funds or
credit support utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by, merged into or consolidated with the Borrower or in contemplation
of the transaction) or such assets were acquired by the Borrower or any
Restricted Subsidiary; provided that any such encumbrance or restriction shall
not extend to any Person or the assets or property of the Borrower or any other
Restricted Subsidiary other than the Person and its Subsidiaries or the assets
and property so acquired (and any proceeds thereof or accessions, improvements
or additions thereto);

(iii) any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness Incurred pursuant to an agreement referred to in the
preceding clause (i) or (ii) or this clause (iii) or contained in any amendment,
restatement, modification, renewal, supplement, refunding, replacement or
Refinancing of an agreement referred to in the preceding clause (i) or (ii) or
this clause (iii); provided, however, that the encumbrances and restrictions
with respect to such Restricted Subsidiary contained in any such agreement
effecting such Refinancing or contained in such agreement immediately after
giving effect to any such amendment, restatement, modification, renewal,
supplement, refunding, replacement or Refinancing, as the case may be, are not
materially less favorable (as determined in Good Faith by the Borrower), taken
as a whole, to the Lenders than the encumbrances and restrictions contained in
such predecessor agreement or contained in such agreement immediately prior to
any such amendment, restatement, modification, renewal, supplement, refunding,
replacement or Refinancing, as the case may be;

(iv) any encumbrances or restrictions (a) arising in connection with Liens
permitted under the provisions of Section 10.03 and (b) (1) that restrict in a
customary manner the subletting, sublicensing, assignment or transfer of any
property or asset that is subject to a lease, sublease, license or similar
contract, or the assignment, sublicense or transfer of any such lease, sublease,
license or other contract, (2) are contained in mortgages, pledges or other
security agreements permitted under this Agreement securing Indebtedness of the
Borrower or a Restricted Subsidiary to the extent such encumbrance or
restrictions restrict the transfer of the property subject to such mortgages,
pledges or other security agreements or (3) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Borrower or any Restricted Subsidiary;

(v) Purchase Money Indebtedness and Capitalized Lease Obligations permitted
under this Agreement, in each case, that impose encumbrances or restrictions on
the property so acquired (and any proceeds thereof or accessions, improvements
or additions thereto);

 

-143-



--------------------------------------------------------------------------------

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale of all or a portion of the Capital Stock or assets of
such Subsidiary;

(vii) restrictions on cash or other deposits or net worth requirements imposed
by customers or lessors or required by insurance, surety or bonding companies
under contracts entered into in the ordinary course of business;

(viii) any customary provisions in joint venture agreements, partnership
agreements, limited liability company agreements, sale leaseback agreements and
other similar agreements and/or governance documents entered into in the
ordinary course of business, provided that if such joint venture, partnership,
limited liability company or other similar entity is a Restricted Subsidiary,
such provisions will not materially adversely affect (as determined in Good
Faith by the Borrower) the Borrower’s ability to make principal or interest
payments on the Loans;

(ix) any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;

(x) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation, order, permit or grant;

(xi) encumbrances or restrictions contained in or arising under indentures or
debt instruments or other agreements governing or evidencing Indebtedness
Incurred or entered into or Preferred Equity issued by the Borrower or any
Restricted Subsidiary in accordance with and subject to Section 10.01; provided
that such encumbrances and restrictions contained in any agreement or instrument
will not materially affect the Borrower’s ability to make principal or interest
payments pursuant to this Agreement (as determined in Good Faith by the
Borrower);

(xii) under any contract, instrument or agreement relating to Indebtedness of
any Foreign Subsidiary which imposes restrictions solely on such Foreign
Subsidiary and its Subsidiaries;

(xiii) encumbrances or restrictions arising in connection with Hedging
Obligations; and

(xiv) encumbrances or restrictions imposed by amendments, modifications,
restatements, amendments and restatements, extensions, restructurings, renewals,
increases, supplements, refundings, replacements or other Refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(xiii) above; provided, that without duplication of any provisions in clauses
(i) through (xiii) above, immediately after giving effect to any such amendment,
modification, restatement, amendment and restatement, extension, restructuring,
renewal, increase, supplement, refunding, replacement or other Refinancing, as
the case may be, the applicable contract, instrument or other obligation, as the
case may be, is, as determined in Good Faith by the Borrower, not materially
more restrictive with respect to such encumbrance

 

-144-



--------------------------------------------------------------------------------

and other restriction, taken as a whole, than those prior to such amendment,
modification, restatement, amendment and restatement, extension, restructuring,
renewal, increase, supplement, refunding, replacement or other Refinancing.

10.05 Limitation on Sales of Assets and Subsidiary Stock. (a) The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, make any Asset
Disposition following the Effective Date unless:

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at least equal to the Fair Market Value (such Fair Market Value to
be determined, at the option of the Borrower, as of the date a letter of intent
for such Asset Disposition is entered into, as of the date of such Asset
Disposition or as of the date of contractually agreeing to such Asset
Disposition) of the assets subject to such Asset Disposition; and

(ii) at least 75% of the consideration from such Asset Disposition received by
the Borrower or such Restricted Subsidiary, as the case may be, is in the form
of cash or Cash Equivalents.

(b) The Borrower shall determine the Fair Market Value of any consideration from
such Asset Disposition that is not cash or Cash Equivalents.

(c) Subject to the terms of the Intercreditor Agreements, any Net Available Cash
received by the Borrower or any Restricted Subsidiary from any Asset Disposition
shall be applied at the Borrower’s election for one or more of the following
purposes:

(i) in the case of any Asset Disposition by a Non-Guarantor Subsidiary or
consisting of Capital Stock of a Non-Guarantor Subsidiary, to repay Indebtedness
of a Non-Guarantor Subsidiary;

(ii) to the extent of any Net Available Cash from any Asset Disposition of
assets of any Pulitzer Entity, to repay Indebtedness (or interest or premium
thereon) under the Second Lien Loan Documents;

(iii) to reinvest in or acquire assets (including Capital Stock or other
securities acquired in connection with the acquisition of Capital Stock or
property of another Person that is or becomes a Restricted Subsidiary of the
Borrower or that would constitute a Permitted Investment under clause (2) of the
definition thereof) used or useful in a Related Business; provided that to the
extent the assets subject to such Asset Disposition were Lee Collateral or
Pulitzer Collateral, such newly acquired assets (other than Excluded Property)
shall also be Lee Collateral or Pulitzer Collateral, respectively, in each case
as required by the terms and provisions of the Security Documents;

(iv) to repay, prepay, purchase, redeem or otherwise acquire Priority Payment
Lien Obligations (and, if the Priority Payment Lien Obligations so repaid,
prepaid, purchased, redeemed or acquired, is under a revolving credit facility,
effect a permanent reduction in the availability thereunder in an amount equal
to the aggregate principal

 

-145-



--------------------------------------------------------------------------------

amount of Priority Payment Lien Obligations under such revolving credit facility
so repaid, prepaid, purchased, redeemed or acquired) and Pari Passu Lien
Indebtedness (including, without limitation, the Term Loans); provided that if
the Borrower or any Restricted Subsidiary shall so reduce Pari Passu Lien
Indebtedness other than Term Loans (any Pari Passu Lien Indebtedness other than
the Term Loans being hereinafter referred to as “Other Pari Passu Lien
Indebtedness”), the Borrower will use or, pursuant to the procedures set forth
in Section 5.02(e), offer to use a portion of such Net Available Cash to prepay
the outstanding principal amount of the Term Loans by an amount (the “Loan
Reduction Amount”) equal to the product obtained by multiplying (1) the
aggregate principal amount of the Term Loans outstanding immediately prior to
the time (the “Reduction Time”) of such reduction of Other Pari Passu Lien
Indebtedness by (2) a fraction (x) the numerator of which is the aggregate
principal amount of such reduction in Other Pari Passu Lien Indebtedness and
(y) the denominator of which is the aggregate principal amount of all Other Pari
Passu Lien Indebtedness outstanding immediately prior to such Reduction Time (it
being understood that, upon the completion of any such offer to prepay Term
Loans in compliance with this subclause (iv), then, even if the aggregate
principal amount Term Loans prepaid pursuant to such offer is less than the
aggregate principal amount of Term Loans that the Borrower shall have offered to
prepay, the Borrower shall be under no further obligation to prepay or offer to
prepay any Term Loans pursuant to this subclause (iv); provided that any Net
Available Cash not applied pursuant to this subclause (iv) shall constitute
Excess Proceeds, which shall be applied in accordance with the following
provisions of this Section 10.05);

provided that, so long as (1) the Second Lien Loan Documents include provisions
requiring that proceeds of Asset Dispositions of assets of Pulitzer Entities
shall be used to repay the Pulitzer Debt, invested in or used to acquire assets
(including Capital Stock or other securities acquired in connection with the
acquisition of Capital Stock or property of another Person that is or becomes a
Pulitzer Entity or that constitutes an Investment by a Pulitzer Entity) used or
useful in a Related Business or pay or prepay Indebtedness outstanding under the
Second Lien Loan Documents or interest or premium thereon (it being understood
that the Second Lien Term Loans (or any Indebtedness Incurred to Refinance the
Second Lien Term Loans) will not be deemed to include provisions to the
foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, Guarantees, maturity or structural
subordination) and (2) the Borrower elects to apply any Net Available Cash
pursuant to subclause (ii) or (iv), such Net Available Cash shall be applied
pursuant to subclause (ii), to the extent of any such Net Available Cash from
any Asset Disposition of assets of any Pulitzer Entity, and subclause (iv), to
the extent of any such Net Available Cash from any Asset Disposition of assets
of the Borrower or any of its Restricted Subsidiaries (other than the Pulitzer
Entities).

(d) [Reserved];

(e) For the purposes of this Section 10.05, the following are deemed to be cash:
(x) the assumption of Indebtedness or other liabilities of the Borrower (other
than Disqualified Stock or Subordinated Obligations) or Indebtedness or other
liabilities of any Restricted Subsidiary (other than Guarantor Subordinated
Obligations or Disqualified Stock of any Subsidiary Guarantor) and the release
of the Borrower or such Restricted Subsidiary from all

 

-146-



--------------------------------------------------------------------------------

liability on such Indebtedness or liabilities in connection with such Asset
Disposition, (y) securities, notes or similar obligations received by the
Borrower or any Restricted Subsidiary from the transferee that are converted
within 180 days following the closing of such Asset Disposition by the Borrower
or such Restricted Subsidiary into cash, and (z) any Designated Non-cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Asset Disposition having an aggregate Fair Market Value (determined in Good
Faith by the Borrower), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (z) that is at that time
outstanding, not to exceed the greater of $20.0 million and 2.5% of Consolidated
Total Assets at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being determined in Good Faith by the Borrower at the time
received and without giving effect to subsequent changes in value).

(f) Pending the final application of any such Net Available Cash, the Borrower
or its Restricted Subsidiaries may use such Net Available Cash to reduce
revolving Indebtedness under any Debt Facility (without any requirement to
permanently reduce the availability or commitment thereunder) or otherwise
invest such Net Available Cash in Cash Equivalents or otherwise use such monies
for any other purpose, subject to the other provisions contained in this
Agreement.

10.06 Limitation on Affiliate Transactions. (a) The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into or conduct any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $1.0
million per transaction or series of related transactions unless:

(i) the terms of such Affiliate Transaction, when viewed together with any
related Affiliate Transactions, are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained in a comparable transaction at the time of such transaction in
arm’s length dealings with a Person that is not an Affiliate;

(ii) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $10.0 million, the terms of such transaction have been approved by
a majority of the disinterested members of the Board of Directors of the
Borrower (and such majority determines that such Affiliate Transaction satisfies
the criteria in clause (i) above); and

(iii) in the event such Affiliate Transaction involves an aggregate
consideration in excess of $25.0 million, the Borrower has received a written
opinion from an Independent Financial Advisor that such Affiliate Transaction is
fair, from a financial point of view, to the Borrower and the Restricted
Subsidiaries, as applicable, or not materially less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s length basis from a Person that is not an Affiliate.

(b) The provisions of Section 10.06(a) will not apply to:

 

-147-



--------------------------------------------------------------------------------

(i) Restricted Payments permitted to be made pursuant to Section 10.02 and
(ii) Permitted Investments (other than Permitted Investments made pursuant to
clause (2) or (21) of the definition thereof);

(ii) any issuance or purchase of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements and other compensation arrangements, severance arrangements, options
to purchase Capital Stock of the Borrower, restricted stock plans, stock option
plans, other equity incentive plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits
plans, pension plans, equity incentive compensation plans or similar plans or
agreements or arrangements approved by the Borrower;

(iii) loans or advances, or Guarantees of third party loans or advances, to
Officers, employees, consultants, members of management and directors of the
Borrower or any Restricted Subsidiary of the Borrower in the ordinary course of
business, in an aggregate amount outstanding at any time not in excess of $5.0
million (without giving effect to the forgiveness of any such loan);

(iv) the payment of reasonable and customary fees and expenses to, and indemnity
provided on behalf of, directors of the Borrower or any Restricted Subsidiary or
trustees of any stock option plan, stock purchase plan, other equity incentive
plan, pension plan, deferred compensation plan, employee stock ownership plan or
other similar plan of the Borrower or any of its Restricted Subsidiaries;

(v) any transaction between or among the Borrower and any Restricted Subsidiary
or between or among Restricted Subsidiaries, and any Guarantees issued by the
Borrower or a Restricted Subsidiary for the benefit of the Borrower or a
Restricted Subsidiary; provided that, until the Pulitzer Debt Satisfaction Date
and so long as the Second Lien Term Loans are outstanding and the Second Lien
Loan Documents (or any agreement or instrument governing any outstanding
Indebtedness Incurred to Refinance the Second Lien Term Loans) includes
provisions requiring that any cash flow of the Pulitzer Entities must be applied
(or, at the option of the lenders, must be applied), or that the Pulitzer
Entities must use best, reasonable best or commercially reasonable efforts to
use any cash flow of the Pulitzer Entities, to repay borrowings under the Second
Lien Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien
Term Loans) before such cash flow may be applied to pay principal of or interest
on the Term Loans or any other Pari Passu Lien Indebtedness (it being understood
that the Second Lien Loan Documents (or any Indebtedness Incurred to Refinance
the Second Lien Term Loans) will not be deemed to include provisions to the
foregoing effect solely by virtue of Liens on Lee Collateral, Pulitzer
Collateral or other collateral, guarantees, maturity or structural
subordination), this clause (v) shall not include transactions between any Lee
Entity, on the one hand, and any Pulitzer Entity, on the other hand;

(vi) the payment of reasonable and customary compensation (including fees,
expenses, benefits, severance, change of control payments and equity and other
incentive arrangements) to, and employee benefit arrangements, including,
without limitation, split-dollar insurance policies, and indemnity or similar
arrangements provided on behalf

 

-148-



--------------------------------------------------------------------------------

of, directors, officers, employees, members of management, consultants and
agents of the Borrower or any Restricted Subsidiary, whether by charter, bylaw,
statutory, insurance or contractual provisions or otherwise;

(vii) the existence of, and the performance of obligations of the Borrower or
any of its Restricted Subsidiaries under the terms of, any agreement or
arrangement to which the Borrower or any of its Restricted Subsidiaries is a
party as of or on the Effective Date, as these agreements may be amended,
modified, supplemented, extended or renewed from time to time; provided,
however, that any future amendment, modification, supplement, extension or
renewal entered into after the Effective Date will be permitted to the extent
that, immediately after giving effect thereto, the applicable agreement, taken
as a whole, is not materially more disadvantageous to the Lenders, as determined
in Good Faith by the Borrower, than the terms of such agreement in effect on the
Effective Date;

(viii) (a) any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged with or into or
consolidated with the Borrower or a Restricted Subsidiary; provided that such
agreement was not entered into in contemplation of such acquisition, merger or
consolidation, or any amendment thereto (so long as, immediately after giving
effect to any such amendment, the applicable agreement, taken as a whole, is not
materially more disadvantageous to the Lenders, as determined in Good Faith by
the Borrower, as compared to the applicable agreement as in effect on the date
of such acquisition or merger or consolidation) and (b) any merger or
consolidation of the Borrower with or into an Affiliate of the Borrower solely
for the purpose of reincorporating the Borrower in another jurisdiction;

(ix) transactions with customers, clients, suppliers, joint venturers or
partners, limited or general partnerships or the partners thereof, limited
liability companies or the members thereof (including, without limitation,
pursuant to the terms of any applicable joint venture agreements, partnership
agreements or limited liability company agreements), or purchasers or sellers of
goods or services, in each case in the ordinary course of the business of the
Borrower and its Restricted Subsidiaries; provided that as determined in Good
Faith by the Borrower, such transactions are on terms, taken as a whole, that
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with a Person that is not an
Affiliate;

(x) any purchases by the Borrower’s Affiliates of Indebtedness of the Borrower
or any of its Restricted Subsidiaries the majority of which Indebtedness is
placed with Persons who are not Affiliates of the Borrower;

(xi) any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Borrower to Affiliates of the Borrower and the granting of registration and
other customary rights in connection therewith or any contribution to the
Capital Stock of the Borrower or any Restricted Subsidiary;

 

-149-



--------------------------------------------------------------------------------

(xii) transactions between the Borrower or any Restricted Subsidiary, on the one
hand, and MNI, Capital Times, CDP or TNI Partners, on the other hand, in the
ordinary course of business;

(xiii) any transaction on arm’s length terms with non-Affiliates that become
Affiliates as a result of such transaction;

(xiv) the payment of all fees, costs and expenses (including any payments in
respect of bonuses and awards) related to the refinancings and related
transactions contemplated by this Agreement; and

(xv) transactions in which the Borrower or an Restricted Subsidiary delivers to
the Administrative Agent an opinion or appraisal issued by an independent
accounting, appraisal or investment banking firm of national standing stating
that the terms of such transaction, taken as a whole, are not materially less
favorable than those that might reasonably have been obtained by the Borrower or
such Restricted Subsidiary in a comparable transaction at such time on an arm’s
length basis from a Person that is not an Affiliate.

10.07 Merger and Consolidation.

(a) The Borrower will not consolidate with or merge with or into (whether or not
the Borrower is the surviving corporation), or sell, assign, convey, transfer,
lease or otherwise dispose of all or substantially all of the properties and
assets of the Borrower and its Restricted Subsidiaries, taken as a whole,
whether in one or multiple related transactions, to, any Person unless:

(i) if other than the Borrower, the resulting, surviving or transferee Person
(the “Successor Borrower”) will be a corporation, partnership or limited
liability company organized and existing under the laws of the United States of
America, any State of the United States, any territory thereof or the District
of Columbia;

(ii) the Successor Borrower (if other than the Borrower) and, in the case of a
Successor Borrower that is not a corporation, a corporate co-borrower, shall
assume pursuant to documentation instruments, executed and delivered to the
Administrative Agent, in forms reasonably satisfactory to the Administrative
Agent, all of the Obligations of the Borrower under this Agreement, the Security
Documents to which the Borrower is a party and the Pari Passu Intercreditor
Agreement, the Junior Intercreditor Agreement the Pulitzer Pari Passu
Intercreditor Agreement, and the Pulitzer Junior Intercreditor Agreement (as
applicable);

(iii) immediately after giving pro forma effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Borrower, the
Successor Borrower or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Borrower, the Successor Borrower or such
Restricted Subsidiary at the time of such transaction), no Default or Event of
Default shall have occurred and be continuing;

 

-150-



--------------------------------------------------------------------------------

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, (A) the Borrower or the
Successor Borrower, as applicable, would be able to Incur at least $1.00 of
additional Indebtedness pursuant to Section 10.01(a) or (B) the Consolidated
Leverage Ratio for the Successor Borrower and its Restricted Subsidiaries would
be less than or equal to such Consolidated Leverage Ratio prior to such
transaction;

(v) if the Successor Borrower is not the Borrower, each Subsidiary Guarantor
(unless it is the other party to the transactions above, in which case clause
(i) shall apply) shall have, in form and substance reasonably satisfactory to
the Administrative Agent, confirmed that its Subsidiary Guarantee shall apply to
all of such Successor Borrower’s obligations under this Agreement (which, for
the avoidance of doubt, shall constitute Obligations) and that such Subsidiary
Guarantor’s obligations under the Security Documents to which it is a party and
the Pari Passu Intercreditor Agreement, the Junior Intercreditor Agreement, the
Pulitzer Pari Passu Intercreditor Agreement and the Pulitzer Junior
Intercreditor Agreement (as applicable) shall continue to be in full force and
effect and, to the extent required by and subject to the limitations set forth
in the applicable Security Documents, shall cause such amendments, supplements
or other instruments to be executed, filed, and recorded in such jurisdictions
as may be required by applicable law to preserve and protect the Lien on the
Collateral owned by such Subsidiary Guarantor, together with such financing
statements or comparable documents to the extent required by and subject to the
limitations set forth in the applicable Security Documents, as may be required
to perfect any security interests in such Collateral which may be perfected by
the filing of a financing statement or a similar document under the Uniform
Commercial Code or other similar statute or regulation of the relevant states or
jurisdictions; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate and an opinion of counsel reasonably acceptable to the
Administrative Agent, each stating, among other things, that such consolidation,
merger or transfer and such additional documentation (if any) comply with this
Section 10.07 and, if any supplement to any Security Document is required in
connection with such transaction, that such supplement complies with the
applicable provisions of this Agreement.

(b) Without compliance with Section 10.07(a)(iii) and (iv):

(i) any Restricted Subsidiary may consolidate with, merge with or into or to the
Borrower or a Subsidiary Guarantor (provided that no Lee Entity shall
consolidate or merge with or into any Pulitzer Entity) so long as no Capital
Stock of the Restricted Subsidiary is distributed to any Person other than the
Borrower or a Subsidiary Guarantor; provided that, in the case of a Restricted
Subsidiary that merges into the Borrower, the Borrower and the Subsidiary
Guarantors will not be required to comply with Section 10.07(a)(v) and (vi); and

 

-151-



--------------------------------------------------------------------------------

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reincorporating the Borrower in another State of the United States,
any territory thereof or the District of Columbia to realize tax or other
benefits, so long as the amount of Indebtedness of the Borrower and its
Restricted Subsidiaries is not increased thereby; provided that, in the case of
a Restricted Subsidiary that merges into the Borrower, the Borrower and the
Subsidiary Guarantors will not be required to comply with the preceding clauses
(v) and (vi).

(c) In addition, the Borrower will not permit any Subsidiary Guarantor to
consolidate with or merge with or into (whether or not the Subsidiary Guarantor
is the surviving corporation), or sell, assign, convey, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties and assets,
in one or more related transactions, to any Person (other than to the Borrower
or another Subsidiary Guarantor) unless:

(i) if such entity remains a Subsidiary Guarantor, (a) the resulting, surviving
or transferee Person (the “Successor Guarantor”) will be a corporation,
partnership, trust or limited liability company that is a Domestic Subsidiary;
(b) the Successor Guarantor, if other than such Subsidiary Guarantor, expressly
assumes in writing, executed and delivered to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent, all the obligations of such
Subsidiary Guarantor under its Subsidiary Guarantee, this Agreement, the
Security Documents to which such Subsidiary Guarantor is a party), the Pari
Passu Intercreditor Agreement, the Junior Intercreditor Agreement, the Pulitzer
Pari Passu Intercreditor Agreement and the Pulitzer Junior Intercreditor
Agreement (as applicable); (c) immediately after giving pro forma effect to such
transaction (and treating any Indebtedness which becomes an obligation of the
Successor Guarantor or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Guarantor or such Restricted Subsidiary
at the time of such transaction), no Default of Event of Default shall have
occurred and be continuing; (d) if the relevant Subsidiary Guarantor was a Lee
Entity or a Pulitzer Entity, the Successor Guarantor shall be a Lee Entity or a
Pulitzer Entity, respectively; and (e) the Borrower will have delivered to the
Administrative Agent an Officers’ Certificate and an opinion of counsel
reasonably acceptable to the Administrative Agent, each stating that such
consolidation, merger or transfer and such additional documentation (if any)
comply with this Agreement; or

(ii) if such transaction constitutes an Asset Disposition that results in the
release of the Subsidiary Guarantee of such Subsidiary Guarantor under this
Agreement, the transaction is made in compliance with Section 10.05 (it being
understood that only such portion of the Net Available Cash as is required to be
applied on the date of such transaction in accordance with the terms of this
Agreement needs to be applied in accordance therewith at such time).

(d) Notwithstanding the foregoing paragraphs, (a) any Subsidiary Guarantor may
(i) merge with or into or transfer all or part of its properties and assets to
another Subsidiary Guarantor or the Borrower or (ii) merge with a Restricted
Subsidiary of the Borrower solely for the purpose of reincorporating the
Subsidiary Guarantor in a State of the United States or the

 

-152-



--------------------------------------------------------------------------------

District of Columbia, as long as the amount of Indebtedness of such Subsidiary
Guarantor and its Restricted Subsidiaries is not increased thereby (and such
surviving entity remains a Subsidiary Guarantor) and (b) any Restricted
Subsidiary may dissolve, liquidate or wind up its affairs or merge with or into
the Borrower or another Restricted Subsidiary (other than a Subsidiary Guarantor
dissolving, liquidating or winding up its affairs with its assets being
transferred to a Non-Guarantor Subsidiary or a Subsidiary Guarantor merging into
a Non-Guarantor Subsidiary if the survivor is not a Subsidiary Guarantor) if
such dissolution, liquidation or winding-up or merger is in the best interest of
the Borrower (as determined in Good Faith by the Borrower); provided that no Lee
Entity shall merge with or into or transfer all or part of its properties or
assets (except as otherwise permitted hereunder with respect to cash flows of
the Lee Entities) to any Pulitzer Entity.

(e) [Reserved];

(f) Upon satisfaction of the foregoing applicable conditions, the Borrower or
the applicable Subsidiary Guarantor, as the case may be, will be released from
its obligations under this Agreement, the Credit Documents, the Pari Passu
Intercreditor Agreement, the Junior Intercreditor Agreement, the Pulitzer Junior
Intercreditor Agreement and the Pulitzer Pari Passu Intercreditor Agreement (as
applicable) and the Successor Borrower or the Successor Guarantor, as the case
may be, will succeed to, and be substituted for, and may exercise every right
and power of, the Borrower or such Subsidiary Guarantor, as the case may be,
under this Agreement, the Credit Documents and the Pari Passu Intercreditor
Agreement, the Junior Intercreditor Agreement, the Pulitzer Junior Intercreditor
Agreement and the Pulitzer Pari Passu Intercreditor Agreement (as applicable),
but, in the case of a lease of all or substantially all its assets, the
predecessor Borrower will not be released from the obligation to pay the
Obligations and a Subsidiary Guarantor will not be released from its obligations
under its Subsidiary Guarantee.

10.08 Limitation on Lines of Business. The Borrower will not, and will not
permit any Restricted Subsidiary to, engage in any business other than a Related
Business.

10.09 Lee Leverage Ratio.

As long as any Revolving Loan Commitments remain in effect, the Borrower will
not permit the Lee Leverage Ratio at any time during a period set forth below to
be greater than the ratio set forth opposite such period below without the
consent of the Majority Lenders under the Revolving Facility:

 

Period

  

Maximum Lee Leverage Ratio

From the Effective Date to and excluding the first day of the next period   
7.75 to 1.00 June 30, 2015 to and excluding the first day of the next period   
7.25 to 1.00 June 30, 2016 to and excluding the first day of the next period   
6.50 to 1.00

 

-153-



--------------------------------------------------------------------------------

June 30, 2017 and thereafter    6.00 to 1.00

10.10 Modifications of Certain Agreements; Limitations on Certain Payments.

(a) Modifications of Certain Agreement. The Borrower will not, and will not
permit any of its Subsidiaries to:

(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Capital Stock (including any Shareholders’ Agreement) in any
material respect, or enter into any new agreement with respect to its capital
stock or other Capital Stock, unless such amendment, modification, change or
other action contemplated by this clause (i) could not reasonably be expected to
be adverse to the interests of the Lenders in any material respect;

(ii) amend, modify or change any provision of any Tax Sharing Agreement or enter
into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Administrative Agent;

(iii) amend or modify, or permit the amendment or modification of, any provision
of any Pulitzer Debt Document or any indenture, purchase agreement, loan
agreement, security document or other agreement or instrument relating to the
Permitted Pulitzer Debt Refinancing Indebtedness, in each case other than such
amendments or modifications (i) with the prior written consent of the
Administrative Agent or (ii) which could not reasonably be expected to be
adverse to the Lenders in any material respect; provided, that any such
amendment or modification the effect of which is to (w) increase or effectively
increase the interest rates or yield (in each case whether payable in cash or
in-kind) applicable to any Indebtedness thereunder from such rates or yield as
in effect on, and after giving effect to, the Effective Date (or, in the case of
Permitted Pulitzer Debt Refinancing Indebtedness, the date such Indebtedness is
incurred in accordance with the terms of this Agreement), (x) grant a Lien
(other than a Permitted Lien) securing any Indebtedness thereunder on all or any
portion of the Collateral, (y) prohibit the performance by any of the Credit
Parties of their obligations under the Credit Documents or (z) make the terms
thereof, in the aggregate, more burdensome to the applicable Credit Parties in
any material respect than the terms thereof as in effect on, and after giving
effect to, the Effective Date or as thereafter amended or modified in accordance
with the terms thereof and hereof (including, without limitation, this
Section 10.10(a)(iii)), shall, in each case described in preceding clauses (w),
(x), (y) and (z), be deemed to be materially adverse to the Lenders; and

(iv) amend or modify, or permit the amendment or modification of, any provision
of any Second Lien Loan Documents or any First Lien Note Document (or any
Indebtedness governed by the same) or any Refinancing of the foregoing (or any

 

-154-



--------------------------------------------------------------------------------

documentation governing the same), other than any such amendments or
modifications (i) with the prior written consent of the Administrative Agent or
(ii) which could not reasonably be expected to be adverse to the Lenders in any
material respect; provided, that any such amendment or modification the effect
of which is to (w) increase or effectively increase the interest rates or yield
(in each case whether payable in cash or in-kind) applicable to any Indebtedness
under any Second Lien Loan Document or First Lien Note Document, in each case
from such respective rates or yield as in effect on, and after giving effect to,
the Effective Date or as thereafter amended or modified in accordance with the
terms thereof and hereof, (x) grant a Lien (other than a Permitted Lien)
securing any Indebtedness thereunder on all or any portion of the Collateral
which is not subordinated to the Obligations pursuant to the Junior
Intercreditor Agreement or subordinate the Lien securing the “Obligations” (as
defined in the Second Lien Loan Agreement (or as thereafter amended or modified
in accordance with the terms thereof and hereof)) on all or any portion of the
Collateral to any Lien securing any Indebtedness not constituting Obligations or
(y) prohibit the performance by the Credit Parties of their obligations under
the Credit Documents (including, without limitation, this Section 10.10(a)(iv)),
shall, in each case described in preceding clauses (w), (x) and (y), be deemed
to be materially adverse to the Lenders.

(b) Limitations on Certain Payments. The Borrower will not, and will not permit
any of its Subsidiaries to:

(i) make any payment or prepayment on or redemption, repurchase or acquisition
for value of (including, without limitation, by way of depositing with the
trustee with respect thereto or any other Person money or securities before due
for the purpose of paying when due), or any prepayment or redemption as a result
of any asset sale or similar event, of principal of the Pulitzer Debt or any
Permitted Pulitzer Debt Refinancing Indebtedness except at or below par;

(ii) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money
securities before due for the purpose of paying when due), any Second Lien Term
Loans, except that the Second Lien Term Loans may be prepaid with Pulitzer
Excess Cash Flow and Net Available Cash proceeds of Asset Dispositions of assets
of the Pulitzer Entities (including Pulitzer Collateral) and the proceeds of
Permitted Second Lien Refinancing Indebtedness; or

(iii) with respect to any Intercompany Debt owing by any Lee Entity to any
Pulitzer Entity, (A) increase the interest rate (or any equivalent payments)
thereon from that in effect on the Effective Date, (B) make any payments thereon
other than to the extent permitted under Section 10.02(a) or (C) provide a lien
on any assets of any Lee Entity to secure such Intercompany Debt.

10.11 Pulitzer Cash Flow.

 

-155-



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary contained in this Agreement, from
and after the Pulitzer Debt Satisfaction Date, the Borrower shall, on each
Pulitzer Excess Cash Flow Payment Date, (i) cause Pulitzer and its Subsidiaries
to distribute to the Borrower the Pulitzer Excess Cash Flow Repayment Amount (as
defined in the Second Lien Loan Agreement (or as thereafter amended or modified
in accordance with the terms thereof and hereof)) and (ii) (A) prior to the
third anniversary of the Effective Date, apply such Pulitzer Excess Cash Flow
Repayment Amount, first, in accordance with Section 5.02(c) of the Second Lien
Loan Agreement as in effect on the Effective Date (or as thereafter amended or
modified in accordance with the terms thereof and hereof) and, second, for any
general corporate purposes as determined by the Borrower, including, without
limitation, to make payments on Permitted Indebtedness and to make Capital
Expenditures, in each case to the extent otherwise permitted hereunder, and
(B) after the third anniversary of the Effective Date, apply such Pulitzer
Excess Cash Flow Repayment Amount to prepay the Second Lien Loans in accordance
with Section 5.02(b) of the Second Lien Loan Agreement as in effect on the
Effective Date (or as thereafter amended or modified in accordance with the
terms thereof and hereof); provided that no such distribution or application
shall be made to the extent (and for so long as) such distribution to the
Borrower is not permitted under Section 10.02(b) or constitutes a “Restricted
Payment” under, and is then prohibited to be made by, the First Lien Notes
Indenture, in each case solely as a result of a “Default” occurring thereunder;
provided, further, that, upon the earliest to occur of such “Default” being
cured, waived, or otherwise ceasing to continue, such distribution (and
application thereof) shall be made promptly, and in any event within two
Business Days, following such earliest occurrence.

(b) From and after the Pulitzer Debt Satisfaction Date, the Borrower shall, no
less frequently than weekly, cause the Pulitzer Entities to distribute all cash
flows of the Pulitzer Entities which (i) are not described in the definition of
Pulitzer Excess Cash Flows as amounts which are permitted or required to be
applied by the Pulitzer Entities for the purposes described in clause (b) of
such definition in respect of obligations or liabilities of the Pulitzer
Entities and (ii) do not constitute Pulitzer Excess Cash Flow Repayment Amounts
(as defined in the Second Lien Loan Agreement (or as thereafter amended or
modified in accordance with the terms thereof and hereof)), to the Borrower for
application by the Borrower or its Restricted Subsidiaries for any purpose
permitted hereunder.

(c) Prior to the Pulitzer Debt Satisfaction Date, the Borrower shall (and shall
cause the Pulitzer Entities to) use commercially reasonable efforts (as
determined in Good Faith by the Borrower) to apply all Pulitzer Excess Cash Flow
and all Excess Proceeds from any Asset Disposition of any assets or properties
of the Pulitzer Entities to prepay the Payment Obligations under the Pulitzer
Debt to the extent otherwise permitted thereunder and hereunder.

(d) Until the Pulitzer Debt Satisfaction Date and for so long as the Second Lien
Term Loans are outstanding and the Second Lien Loan Documents (or any agreement
or instrument governing any outstanding Indebtedness Incurred to Refinance the
Second Lien Term Loans) include provisions requiring that any cash flow of the
Pulitzer Entities must be applied (or, at the option of the lenders, must be
applied), or that the Pulitzer Entities must use best, reasonable best or
commercially reasonable efforts to use any cash flow of the Pulitzer Entities to
repay borrowings under the Second Lien Loan Documents (or any Indebtedness
Incurred to

 

-156-



--------------------------------------------------------------------------------

Refinance the Second Lien Term Loans) before such cash flow may be applied to
pay principal of or interest on the notes or any other Pari Passu Lien
Indebtedness (it being understood that no Indebtedness under the Second Lien
Loan Documents (or any Indebtedness Incurred to Refinance the Second Lien Term
Loans) will be deemed to include provisions to the foregoing effect solely by
virtue of Liens on Lee Collateral, Pulitzer Collateral or other collateral,
Guarantees, maturity or structural subordination), the Borrower shall (and shall
cause the Pulitzer Entities to) use commercially reasonable efforts (as
determined in Good Faith by the Borrower) to cause, without duplication, (i) all
expenses of the Pulitzer Entities (other than expenses that, prior to the
Effective Date, were ordinarily settled through intercompany charges between the
Borrower and its Restricted Subsidiaries (other than the Pulitzer Entities), on
the one hand, and the Pulitzer Entities, on the other hand), (ii) after the
Pulitzer Debt Satisfaction Date, all expenses of the Pulitzer Entities that,
prior to the Effective Date, were ordinarily settled through intercompany
charges between the Borrower and its Restricted Subsidiaries (other than the
Pulitzer Entities), on the one hand, and the Pulitzer Entities, on the other
hand, in an aggregate amount not to exceed $12.5 million per fiscal year,
(iii) all interest payments on the Second Lien Term Loans, (iv) all costs, fees,
expenses, interest, premium and principal payments in respect of Indebtedness
for borrowed money in respect of which any of the Pulitzer Entities is the
direct obligor and (v) Investments made in cash by the Pulitzer Entities, in
each case, to be paid or made from cash flows (including, but not limited to,
Net Available Cash from any Asset Disposition of any assets or properties of the
Pulitzer Entities) originally generated or received (other than directly or
indirectly received from any Lee Entity) by the Pulitzer Entities; provided
that, in the case of clauses (i) through (v) above, to the extent the Pulitzer
Entities do not have sufficient cash flows (including Net Available Cash from
any Asset Disposition of any assets or properties of Pulitzer Entities to the
extent permitted by the terms of this Agreement and any other documents
governing any Indebtedness of the Borrower or any of its Subsidiaries) to make
such payments as determined in Good Faith by the Borrower, such payments may be
paid by the Borrower or any of its Subsidiaries.

10.12 Lee Entities Cash Flows. The Borrower shall (and shall cause the Lee
Entities to) use commercially reasonable efforts (as determined in Good Faith by
the Borrower) to cause (i) all expenses and cash Investments of the Lee Entities
(including all payments of principal of, accrued interest on, and costs, fees
and expenses incurred pursuant to, Permitted Indebtedness of the Lee Entities
(other than such Indebtedness Incurred pursuant to the Second Lien Loan
Documents) which are due and payable)) and (ii) except as otherwise permitted
under this Agreement, any voluntary prepayments of any Permitted Indebtedness of
any of the Lee Entities (other than such Indebtedness Incurred pursuant to the
Second Lien Loan Documents), to be paid, in the case of each of clauses (i) and
(ii), from cash flows (including but not limited to proceeds from any Asset
Disposition of any assets or properties of the Lee Entities) originally
generated or received (other than directly or indirectly received from a
Pulitzer Entity) by the Lee Entities.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

-157-



--------------------------------------------------------------------------------

11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan, Note or Unpaid Drawing or (ii) default, and such default
shall continue unremedied for three or more Business Days, in the payment when
due of any interest on any Loan, Note or Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03 Covenants. (i)(A) The Borrower or any of its Subsidiaries shall default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.08, 9.11, 9.12, 9.15, or Section 10 or
(B) the Borrower shall default in the due performance or observance by it of any
term, covenant or agreement contained in Section 9.04 or (ii) the Borrower or
any of its Subsidiaries shall default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement (other than
those set forth in Sections 11.01 and 11.02) and such default shall continue
unremedied for a period of 30 days after written notice thereof to the Borrower
or the defaulting party by the Administrative Agent or the Required Lenders;
provided, that a breach of Section 10.09 shall not constitute a Default or an
Event of Default with respect to the Term Loan Facility or any Term Loans unless
and until the Majority Lenders under the Revolving Facility shall have
terminated their Revolving Loan Commitments and declared all amounts under the
Revolving Facility to be due and payable (such period commencing with the date
of a default under subsection 10.09 and ending on the date on which the Majority
Lenders with respect to the Revolving Facility terminate and accelerate the
Revolving Facility, the “Term Loan Standstill Period”); or

11.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due (and/or, in the case of an Interest Rate Agreement or Other Hedging
Agreement, to be terminated) prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be (or shall become) due and payable (and/or,
in the case of an Interest Rate Agreement or Other Hedging Agreement, to be
terminated), or required to be prepaid (and/or terminated, as the case may be)
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$50,000,000 or unless such Indebtedness is in respect of the Second Lien Term
Loans, the First Lien Notes Indenture or (prior to the Pulitzer Debt
Satisfaction Date) the Pulitzer Debt or any

 

-158-



--------------------------------------------------------------------------------

Permitted Pulitzer Debt Refinancing Indebtedness; provided, however, that with
respect to any default under Section 7F of the Pulitzer Debt Agreement or any
analogous financial maintenance covenants in any Permitted Pulitzer Debt
Refinancing Indebtedness (such default, a “Pulitzer Financial Covenant
Default”), such default shall only constitute an Event of Default hereunder if
the Pulitzer Debt Satisfaction Date has not occurred at such time and such
default occurs and is not cured or waived within 30 days after the occurrence of
such default; provided further that, so long as no Default or Event of Default
has otherwise occurred and is continuing (or was otherwise occurring or
continuing at such time), it shall not be (nor shall it have been) a Default or
Event of Default under this Section 11.04 if an event of default or default
arises (or arose on or prior to the Effective Date)) under a Deferred
Intercompany Note solely as a result of the Borrower’s, Lee Publications, Inc.’s
or Sioux City Newspapers, Inc.’s failure (X) to pay, prior to the final maturity
thereof, the principal amount of the Intercompany Loans under the Deferred
Intercompany Notes as and when it becomes (or became) due and payable and (Y) to
have paid, prior to such Effective Date, interest on the Intercompany Loans
under the Deferred Intercompany Notes as and when it became due and payable
(and, for the avoidance of doubt, it shall not be (nor shall it have been) a
Default or Event of Default if a holder of a Deferred Intercompany Note shall
fail (or shall have failed) to take any action to enforce its rights under any
Deferred Intercompany Note in respect of the foregoing); or

11.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
15 days, or is not dismissed within 60 days after the filing thereof; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries, or there is commenced against the Borrower
or any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries makes a general assignment for the benefit of creditors;
or any action is taken by the Borrower or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or

11.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is requested or granted under Section 412 of the Code or
Section 302 of ERISA; a Reportable Event shall have occurred; a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title
IV of ERISA shall be subject to the advance reporting requirement of PBGC
Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof) and
an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 shall be reasonably expected to occur with respect to
such Plan within the following 30 days; any Plan

 

-159-



--------------------------------------------------------------------------------

which is subject to Title IV of ERISA shall have had or is likely to have a
trustee (other than a member of the board of trustees of a Plan which is a
multiemployer plan (as defined in Section 4001(a)(3) of ERISA)) appointed to
administer such Plan; any Plan which is subject to Title IV of ERISA is or shall
have been terminated or the subject of termination proceedings under ERISA; any
Plan shall have an Unfunded Current Liability which, when added to the aggregate
amount of Unfunded Current Liabilities with respect to all other Plans, exceeds
the aggregate amount of such Unfunded Current Liabilities that existed on the
Effective Date by $10,000,000; a contribution required to be made with respect
to a Plan or a Foreign Pension Plan has not been timely made; the Borrower or
any ERISA Affiliate has incurred any liability to or on account of a Plan under
Sections 409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Sections 401(a)(29), 4971 or 4975 of the Code or on account of a group
health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the
Code or 45 Code of Federal Regulations Section 160.103) under Section 4980B of
the Code and/or the Health Insurance Portability and Accountability Act of 1996;
the Borrower or any ERISA Affiliate of the Borrower has incurred liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans; or a “default,” within the meaning of Section 4219(c)(5)
of ERISA has been determined by a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to have occurred with respect to any Plan;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect; or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.03), and subject to no other Liens (except as
permitted by Section 10.03), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; or

11.08 Subsidiaries Guarantee. The Subsidiaries Guarantee or any provision
thereof shall cease to be in full force or effect as to any Subsidiary Guarantor
(except as a result of a release of any Subsidiary Guarantor in accordance with
the terms of the Guarantee and Collateral Agreement), or any Subsidiary
Guarantor or any Person acting for or on behalf of such Subsidiary Guarantor
shall deny or disaffirm such Subsidiary Guarantor’s obligations under the
Guarantee and Collateral Agreement or any Subsidiary Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to the Guarantee and Collateral Agreement;
or

11.09 Intercompany Subordination Agreement. The Intercompany Subordination
Agreement or any provision thereof shall cease to be in full force or effect as
to

 

-160-



--------------------------------------------------------------------------------

the Borrower or any Subsidiary of the Borrower party thereto (except as a result
of a release of any such Person in accordance with the terms of the Intercompany
Subordination Agreement), or the Borrower, any Subsidiary of the Borrower or any
Person acting for or on behalf of the Borrower or any Subsidiary of the Borrower
shall deny or disaffirm the Borrower’s or such Subsidiary’s obligations under
the Intercompany Subordination Agreement or the Borrower or any of its
Subsidiaries shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Intercompany Subordination Agreement; or

11.10 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $50,000,000 (net of any
amounts that are covered by insurance or covered by indemnification, in each
case, as determined in the Good Faith judgment by the Borrower, by an insurance
provider or indemnitor that has not denied coverage); or

11.11 Change of Control. A Change of Control shall occur; or

11.13 Junior Intercreditor Agreement. The Liens on Lee Collateral securing the
Second Lien Term Loans or any Guarantees thereof shall cease, for any reason, to
be validly subordinated to the Liens on Lee Collateral securing the Obligations
as provided in the Junior Intercreditor Agreement or the Junior Intercreditor
Agreement or any provision thereof shall cease to be in full force or effect, or
the Borrower, any Subsidiary of the Borrower or any Person acting for or on
behalf of the Borrower or any Subsidiary of the Borrower shall deny or disaffirm
the Borrower’s or such Subsidiary’s obligations under the Junior Intercreditor
Agreement or the Borrower or any of its Subsidiaries shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Junior Intercreditor Agreement;

11.14 Pari Passu Intercreditor Agreements. (a) The Liens securing Obligations or
any Guarantees thereof shall cease, for any reason, to rank pari passu to the
Liens securing the First Lien Notes Obligations as provided in the Pari Passu
Intercreditor Agreement and/or the Pulitzer Pari Passu Intercreditor Agreement
(once in effect) or the Pari Passu Intercreditor Agreement and/or the Pulitzer
Pari Passu Intercreditor Agreement (once in effect) or any provision thereof
shall cease to be in full force or effect, or the Borrower, any Subsidiary of
the Borrower or any Person acting for or on behalf of the Borrower or any
Subsidiary of the Borrower shall deny or disaffirm the Borrower’s or such
Subsidiary’s obligations under the Pari Passu Intercreditor Agreement and/or the
Pulitzer Pari Passu Intercreditor Agreement (once in effect) or the Borrower or
any of its Subsidiaries shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Pari Passu Intercreditor Agreement and/or the Pulitzer Pari Passu
Intercreditor Agreement (once in effect);

 

-161-



--------------------------------------------------------------------------------

(b) The Priority Payment Lien Obligations shall cease, for any reason, to be
provided the payment priority as provided in the Pari Passu Intercreditor
Agreement and/or the Pulitzer Pari Passu Intercreditor Agreement;

then, and in any such event, and at any time thereafter, (A) if any Event of
Default shall then be continuing (other than from a breach of Section 10.09),
the Administrative Agent, upon the written request of the Required Lenders,
shall by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, any Lender
or the holder of any Note to enforce its claims against any Credit Party and
subject in all cases to the Pari Passu Intercreditor Agreement (provided that,
if an Event of Default specified in Section 11.05 shall occur with respect to
the Borrower, the result which would occur upon the giving of written notice by
the Administrative Agent as specified in clauses (i) and (ii) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon all Commitments of each Lender shall forthwith
terminate immediately and any Commitment Fee shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest in respect of all Loans and the Notes and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Credit Party; (iii) terminate any
Letter of Credit which may be terminated in accordance with its terms;
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.05 with respect to the Borrower, it will pay) to the Collateral Agent
at the Payment Office such additional amount of cash or Cash Equivalents, to be
held as security by the Collateral Agent, as is equal to the aggregate Stated
Amount of all Letters of Credit issued for the account of the Borrower and then
outstanding; (v) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the Obligations and (B) if any Event of Default shall then be
continuing from a breach of Section 10.09, (X) the Administrative Agent, upon
the written request of the Majority Lenders under the Revolving Facility, shall
by written notice to the Borrower, declare the Revolving Loan Commitments
terminated, whereupon all Revolving Loan Commitments of each Lender shall
forthwith terminate immediately and any Commitment Fee shall forthwith become
due and payable without any other notice of any kind and (Y) subject to the
proviso in Section 11.03 above and the expiration of the Term Loan Standstill
Period (if applicable), the Administrative Agent, upon the written request of
the Majority Lenders under the Term Loan Facility, shall, by written notice to
the Borrower, declare the Term Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Credit Documents with
respect to the Term Loan Facility to be due and payable forthwith, whereupon the
same shall immediately become due and payable.

SECTION 12. The Administrative Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint JPMCB as
Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include JPMCB in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each

 

-162-



--------------------------------------------------------------------------------

Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Joint Lead Arrangers are named as such for
recognition purposes only, and in their respective capacities as such shall have
no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that the Joint Lead Arrangers shall
each be entitled to all indemnification and reimbursement rights in favor of the
Administrative Agent as, and to the extent, provided for under Sections 12.06
and 13.01. Without limitation of the foregoing, none of the Joint Lead Arrangers
shall, solely by reason of this Agreement or any other Credit Documents, have
any fiduciary relationship in respect of any Lender or the holder of any Note.

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Borrower and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document,

 

-163-



--------------------------------------------------------------------------------

certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower or any of its Subsidiaries
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any other Credit Document, or the financial condition of the Borrower or any of
its Subsidiaries or the existence or possible existence of any Default or Event
of Default.

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders (or all the Lenders if required
hereunder); and the Administrative Agent shall not incur liability to any Lender
by reason of so refraining. Without limiting the foregoing, neither any Lender
nor the holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders (or all the Lenders if
required hereunder).

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent reasonably believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document with respect to such duties or its role as
Administrative Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make (or be deemed to have made) Loans, or issue or participate in
Letters of Credit, under this Agreement, the Administrative Agent shall have the
rights and powers

 

-164-



--------------------------------------------------------------------------------

specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender”, “Required Lenders”, “Majority Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 30 days’ prior
written notice to the Lenders and, unless a Default or an Event of Default under
Section 11.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder shall also constitute its (and its applicable
Affiliate’s) resignation as an Issuing Lender in which case the resigning
Administrative Agent (and its applicable Affiliates) (x) shall not be required
to issue any further Letters of Credit hereunder and (y) shall maintain all of
its rights as Issuing Lender with respect to any Letters of Credit issued by it
prior to the date of such resignation. Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld, delayed or
conditioned (provided that the Borrower’s approval shall not be required if an
Event of Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

-165-



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 35th day after the date any such notice of resignation
was given by the Administrative Agent, the Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, such former Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of such former
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 13.12) in accordance
with the provisions of this Agreement or the Security Documents, and the
exercise by the Required Lenders (or all the Lenders, as the case may be) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting property being sold or otherwise disposed
of (to Persons other than the Borrower and its Subsidiaries) upon the sale or
other disposition thereof in compliance with Section 10.05, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in this Agreement and/or the relevant Security Documents.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release particular types or items
of Collateral pursuant to this Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or

 

-166-



--------------------------------------------------------------------------------

in any manner or under any duty of care, disclosure or fidelity any of the
rights, authorities and powers granted or available to the Collateral Agent in
this Section 12.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(d) The Lenders hereby authorize and instruct the Collateral Agent to enter into
each Intercreditor Agreement and to take all actions and execute all documents
required or deemed advisable by it in accordance with the terms of each such
Intercreditor Agreement.

12.11 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. The Borrower hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of each Agent (which shall include for all
purposes in this Section 13.01, without limitation, any successor Agent
contemplated by Section 12.09, including any such successor Agent appointed
following a Mandatory Resignation) (including, without limitation, the
reasonable fees and disbursements of Simpson Thacher & Bartlett LLP and each
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of each Agent and
its Affiliates in connection with its or their syndication efforts with respect
to this Agreement and of each Agent (including, without limitation, any
successor Agent contemplated by Section 12.09, including any such successor
Agent appointed following a Mandatory Resignation) and, after the occurrence and
during the continuance of an Event of Default, each of the Issuing Lenders and
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for each Agent and, after the occurrence and during the continuance
of an Event of Default, counsel for each of the Issuing Lenders and Lenders);
(ii) without duplication with Section 5.04(a), pay and hold each Agent, each of
the

 

-167-



--------------------------------------------------------------------------------

Issuing Lenders and each of the Lenders harmless from and against any and all
present and future stamp, excise and other similar documentary taxes with
respect to the foregoing matters and save each Agent, each of the Issuing
Lenders and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Agent, such Issuing Lender or such Lender) to
pay such taxes; and (iii) indemnify each Agent, each Issuing Lender and each
Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnitee”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) of whatsoever kind or nature incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
any transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents or in any other way relating to or arising out of this
Agreement or any other Credit Document, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries, the non-compliance by the Borrower or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder), or any Environmental Claim asserted against the Borrower, any of
its Subsidiaries or any Real Property at any time owned, leased or operated by
the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless any Agent, any Issuing
Lender or any Lender set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. For the avoidance of
doubt, except as expressly provided herein, this Section 13.01 shall not apply
with respect to Taxes other than any Taxes that represent losses, liabilities,
claims, damages or expenses arising from any non-Tax claim. No Indemnitee shall
be liable for any indirect, special, exemplary, punitive or consequential
damages in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

13.02 Right of Setoff. (a) Subject to the terms of each Intercreditor Agreement,
in addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event

 

-168-



--------------------------------------------------------------------------------

of Default, the Administrative Agent, each Issuing Lender and each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of the Borrower or any other Credit Party against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
facsimile or electronic mail) and sent or delivered by mail, facsimile,
electronic mail or overnight courier service: if to any Credit Party, at the
address specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II or in the
administrative questionnaire delivered to the Administrative Agent; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender

 

-169-



--------------------------------------------------------------------------------

in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall, when sent by mail, facsimile, electronic mail
or courier, be effective when deposited in the mail, sent by facsimile or
electronic mail or delivered to the overnight courier, as the case may be,
except that notices and communications to the Administrative Agent or the
Borrower shall not be effective until received by the Administrative Agent or
the Borrower, as the case may be.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of each Lender and, provided
further, that, although any Lender may transfer, assign or grant participations
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Commitments
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of Security Documents (except as
expressly provided in the Credit Documents) supporting the Loans or Letters of
Credit hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (including, without limitation,
any rights of set-off) (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided that, notwithstanding the foregoing, each participant
shall be entitled to the benefits of Sections 2.10 and 5.04 (subject to the
requirements and limitations therein, including the requirements under
Section 5.04(b) (it being understood that the documentation required under
Section 5.04(b) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided further that such
participant (i) agrees to be subject to the provisions of Sections 2.10 and 5.04
as if it were an assignee under paragraph (b) of this Section and (ii) shall not
be entitled

 

-170-



--------------------------------------------------------------------------------

to receive any greater payment under Sections 2.10 and 5.04 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other governmental
authority made subsequent to the date hereof that occurs after the participant
acquired the applicable participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000, in the case of the Revolving Facility, or (except in the case of an
assignment by the Arranger (or an Affiliate thereof) in connection with the Term
Loan Facility) $1,000,000, in the case of the Term Loan Facility, in the
aggregate for the assigning Lender or assigning Lenders, of such Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
Eligible Transferee), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that (i) at such time, Schedule I shall be deemed modified to reflect
the Commitments and/or outstanding Loans, as the case may be, of such new Lender
and of the existing Lenders, (ii) upon the surrender of the relevant Notes by
the assigning Lender (or, upon such assigning Lender’s indemnifying the Borrower
for any lost Note pursuant to a customary indemnification agreement) new Notes
will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender upon the request of such new Lender or assigning Lender, such
new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists, the Borrower, shall be required in connection with any such assignment
pursuant to clause (y) above (each of which consents shall not be unreasonably
withheld or delayed; provided that consent shall be deemed to have been given by
the Borrower if the Borrower has not responded within five Business Days of a
request therefor), (iv) the Administrative Agent shall receive at the time of
each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, and (v) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any

 

-171-



--------------------------------------------------------------------------------

assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and outstanding Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 5.04(b)(ii) Certificate) described in Section 5.04(b). To
the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 2.13 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10, 3.06 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to secure obligations of such Lender, including
any pledge to a Federal Reserve Bank or other central bank in support of
borrowings made by such Lender from such Federal Reserve Bank or other central
bank. No pledge pursuant to this clause (c) shall release the transferor Lender
from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Except as otherwise provided in this Agreement or in the Pari Passu
Intercreditor Agreement, each of the Lenders agrees that, if it should receive
any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the

 

-172-



--------------------------------------------------------------------------------

right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Fee or Letter of Credit Fees, of a sum which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Credit Party to such Lenders in
such amount as shall result in a proportional participation by all the Lenders
in such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest;
provided, further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Subsidiary Guarantor shall be applied to any
Excluded Swap Obligations of such Subsidiary Guarantor.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders).

(b) All computations of interest, Commitment Fee and other Fees hereunder shall
be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Fee or Fees are payable.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL , EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE PERSONAL
JURISDICTION OF THE

 

-173-



--------------------------------------------------------------------------------

AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER THE BORROWER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission) and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Borrower and the Administrative Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which (i) the Borrower, the Administrative Agent and each
of the initial Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and

 

-174-



--------------------------------------------------------------------------------

shall have delivered the same (including by facsimile or other electronic
transmission) to the Administrative Agent at the Notice Office and (ii) each of
the conditions precedent set forth in Section 6 shall have been satisfied.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Subsidiaries of the Borrower may be released from, the Guarantee and
Collateral Agreement in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (with Obligations being directly affected in
the case of following clause (i)), (i)(x) extend the final scheduled maturity of
any Loan or Note or extend the stated expiration date of any Letter of Credit
beyond its Maturity Date, or reduce the rate or extend the time of payment of
interest or Fees thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates), or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
or (y) reduce the amount of, or extend the date of, any Scheduled Term Loan
Repayment of the Term Loans, (ii) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents) under the
Guarantee and Collateral Agreement, (iii) amend, modify or waive any provision
of this Section 13.12(a) (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Loan Commitments on the Effective Date),
(iv) reduce the percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date) or (v) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided further, that
no such change, waiver, discharge or termination shall (1) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase of the Commitment of
such Lender), (2) except in cases where additional extensions of term loans
and/or revolving loans are being afforded substantially the same treatment
afforded to the Term Loans and Revolving Loans pursuant to this Agreement as in
effect on, and after giving effect to, the

 

-175-



--------------------------------------------------------------------------------

Effective Date, (x) without the consent of the Majority Lenders of each Tranche
which is being allocated a lesser prepayment, repayment or commitment reduction
as a result of the actions described below, alter the required application of
any prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 5.01(a) or 5.02 (excluding Section 5.02(b))
(although, subject to clause (7) below, the Required Lenders may waive, in whole
or in part, any such prepayment, repayment or commitment reduction, so long as
the application, as amongst the various Tranches, of any such prepayment,
repayment or commitment reduction which is still required to be made is not
altered) or (y) without the consent of each Lender of each Tranche which is
adversely affected by such amendment, amend the definition of Majority Lenders
(it being understood that with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date), (3) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 3 or alter its rights or obligations with
respect to Letters of Credit, (4) without the consent of the Administrative
Agent, amend, modify or waive any provision of Section 12 or any other provision
as same relates to the rights or obligations of the Administrative Agent,
(5) without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(6) without the written consent of the Majority Lenders with respect to the
Revolving Facility, amend, modify or waive (i) any condition precedent set forth
in Section 7 with respect to the making of Revolving Loans or the issuance of
Letters or Credit (it being understood that a general waiver of an existing
Default or Event of Default by the required Lenders or an amendment approved by
the required Lenders that has the effect of “curing” an existing Default or
Event of Default and permitting the making of Loans or other extension of credit
shall constitute a waiver of a condition precedent governed by this clause),
(ii) Section 5.01(a) or 5.02 (excluding Section 5.02(b)) to alter the required
application of prepayments or repayments (or Commitment reduction) either in a
manner (x) adverse to the RL Lenders or (y) that would alter the priority, or
reduce the amount, of any payment received by the RL Lenders or (iii) any
provision of Section 10.09 (and any defined terms solely used therein) or any
other provision to any Credit Document that has been added solely for the
benefit of the Revolving Facility (as may be agreed between the Majority Lenders
under the Revolving Facility and the Borrower) (and for the avoidance of doubt,
it is understood and agreed that the Required Lenders may not, and nor shall the
consent of the Required Lenders be needed to, amend, modify or waive any
provision of Section 10.09 (or any defined term solely used therein) or any
other provision to any Credit Document that has been added solely for the
benefit of the Revolving Facility (as may be agreed between the Majority Lenders
under the Revolving Facility and the Borrower)) or (8) without the written
consent of each non-Defaulting RL Lender, amend, modify or waive Section 5.05 of
the Pari Passu Intercreditor Agreement or the Pulitzer Pari Passu Intercreditor
Agreement (once in effect) to alter the required application of prepayments or
repayments or application of proceeds in a manner adverse to the RL Lenders.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual

 

-176-



--------------------------------------------------------------------------------

consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders (or, at the
option of the Borrower, if the respective Lender’s consent is required with
respect to less than all Tranches of Loans (or related Commitments), to replace
only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate such non-consenting Lender’s Revolving Loan Commitment (if such
Lender’s consent is required as a result of its Revolving Loan Commitment)
and/or repay each Tranche of outstanding Loans of such Lender which gave rise to
the need to obtain such Lender’s consent and/or cash collateralize its
applicable RL Percentage of the Letter of Credit of Outstandings, in accordance
with Sections 4.02(b) and/or 5.01(b), provided that, unless the Commitments
which are terminated and Loans which are repaid pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B), the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
transfer of the Commitments of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Loans shall remain owing to the transferor.

 

-177-



--------------------------------------------------------------------------------

The registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15 (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the
Administrative Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision)). The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
such Lender, each Credit Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any non-public confidential information with respect to the Borrower or
any of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender or
is or has become available to such Lender on a non-confidential basis, (ii) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply

 

-178-



--------------------------------------------------------------------------------

with any law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor) or to any credit insurance
provider relating to the Borrower and its obligations, so long as such
contractual counterparty (or such professional advisor) or credit insurance
provider agrees to be bound by the provisions of this Section 13.16 and (vii) to
any prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), in each case only if
such Lender or affiliate shall have determined in its sole discretion that the
Lender or affiliate with whom the information is to be shared should have access
to such information; provided that such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender.

13.17 Application of Proceeds.

(a) After the exercise of remedies (including rights of setoff) provided for in
Section 11 (or after the Loans and the Obligations owing hereunder have
automatically become immediately due and payable as set forth in Section 11),
any amounts received on account of the Obligations (whether as a result of a
payment under the Guarantee and Collateral Agreement, any realization on the
Collateral, any setoff rights, any distribution in connection with any
proceedings or otherwise and whether received in cash or otherwise) shall be
applied in accordance with the Pari Passu Intercreditor Agreement and the
Pulitzer Pari Passu Intercreditor Agreement (once in effect).

13.18 The Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.

*    *    *

 

-179-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED By:  

/s/ Carl G. Schmidt

  Name: Carl G. Schmidt  

Time:  Vice President, Chief Financial Officer

            & Treasurer

Signature Page to First Lien Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, Collateral Agent and a
Lender By:  

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title:   Managing Director

Signature Page to First Lien Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Michael Winters

  Name: Michael Winters   Title:   Vice President By:  

/s/ Kirk L. Tashjian

  Name: Kirk L. Tashjian   Title:   Vice President

Signature Page to First Lien Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Term Loan Commitment      Revolving Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 250,000,000       $ 32,000,000   

Deutsche Bank AG New York Branch

     —         $ 8,000,000      

 

 

    

 

 

 

Total:

   $ 250,000,000       $ 40,000,000      

 

 

    

 

 

 

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE II

Lender Addresses

Revolving Lenders

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attn: Dimple Patel

Deutsche Bank AG New York Branch

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attn: Yawar Habib

Term Lenders

The address of each Term Lender can be found in the administrative questionnaire
delivered to the Administrative Agent

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE III

Existing Letters of Credit

[Reserved]

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE IV

Plans

Plans:

 

  •   Joseph Pulitzer Pension Plan

 

  •   Lee Enterprises, Inc. Consolidated Retirement Plan

 

  •   Lee Enterprises, Incorporated Employees’ Retirement Account Plan

 

  •   Pension Plan for Employees of Sioux City Newspapers, Inc.

 

  •   CWA/ITU Negotiated Pension Plan

 

  •   GCIU-Employer Retirement Plan

 

  •   District No. 9 I.A.M. Pension Trust

The following Plans sponsored by Lee Enterprises, Incorporated (the “Company”)
have, within the last five (5) years, submitted Voluntary Correction Program
applications to correct operational and plan document errors:

 

  •   Joseph Pulitzer Pension Plan (Compliance Statement received)

 

  •   Lee Enterprises, Inc. Consolidated Retirement Plan (Compliance Statement
received)

 

  •   Lee Enterprises, Incorporated Employees’ Retirement Account Plan
(Compliance Statement received)

Except with respect to the following two matters (which are currently pending
before the IRS), in all instances, the Internal Revenue Service issued a
Compliance Statement with respect to the corrections undertaken by the
respective Plan.

The third-party administrator for the Lee Enterprises, Incorporated Employees’
Retirement Account Plan (the “Administrator”), filed a group Voluntary
Correction Program application to address issues related to its failure to
administer plan loans in accordance with applicable Internal Revenue Service and
Treasury Department rules for a number of the ERISA plans it services, including
the Lee Enterprises, Incorporated Employees’ Retirement Account Plan. The
Administrator has informed the Company that it has received a Compliance
Statement with regard to this application. The Administrator filed a group
Voluntary Fiduciary Correction Program application with regard to such failures,
and the Company has agreed to be part of this filing. The Administrator’s
failure to comply with applicable rules in administering certain plan loans of
participants in the Lee Enterprises, Incorporated Employees’ Retirement Account
Plan could result in the technical disqualification of the plan; however, the
Company believes such an event is highly unlikely. As of the date of this
Agreement, the Company is unaware of any resolution of this Voluntary Fiduciary
Correction Program application but anticipates a favorable decision by the
Department of Labor.

The Administrator has notified the Company that it intends to submit a group
Voluntary Correction Program application on behalf of a number of plans
(including the Lee Enterprises, Incorporated Employees’ Retirement Account Plan)
to address certain administrative errors with

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE IV

Page 2

 

regard to its handling of required minimum distributions. As of the date of this
Agreement, the Company has assented to being part of this application, but it
does not appear that the application has yet been filed by the Administrator.
While it is technically possible that the Administrator’s failure to administer
all required minimum distribution payments in accordance with applicable
Internal Revenue Service and Treasury Department rules could result in the
plan’s disqualification. Such a result is not expected by the Company, nor is it
believed by the Company to be probable.

As a part of its acquisition of Pulitzer Inc. (“Pulitzer”), the Company acquired
all employee benefit plans or arrangements sponsored and maintained by Pulitzer,
including a disability income arrangement that provides certain income
replacement benefits in the event of an employee’s disability. The Company is
currently reviewing this arrangement to determine its compliance with all
applicable laws. The Company expects some corrective actions to be required, but
expects the financial cost of these actions to not be in excess of $1 million.

The Company makes contributions to three multiemployer plans on behalf of
certain collectively bargained employees. Based upon the most recent
communications received by the Company from these plans’ administrators, the
Company believes the following plans may be in “endangered” or “critical”
status:

 

  •   CWA/ITU Negotiated Pension Plan (“Critical” status)

 

  •   GCIU-Employer Retirement Plan (“Critical” status)

The Company sponsors two defined-benefit pension plans for which the fair market
value of the assets of such plan is less than the present value of all benefits
accrued under such Plan (determined based on those assumptions used to fund such
Plan), as follows:

 

  •   Joseph Pulitzer Pension Plan (Funding Target Attainment Percentage, as of
January 1, 2013, is 86%)

 

  •   Lee Enterprises, Inc. Consolidated Retirement Plan (Funding Target
Attainment Percentage, as of January 1, 2013, is 86%)

The Company makes contributions to three multiemployer pension plans (District
No. 9 I.A.M. Pension Trust, CWA/ITU Negotiated Pension Plan, and GCIU-Employer
Retirement Fund). Lee Enterprises, Incorporated has an accrued liability related
to the GCIU-Employer Retirement Fund as a result of a partial withdrawal that
occurred in 2008. The Company is not aware of any other current withdrawal
liabilities. If, in the future, the Company were to withdraw from one of these
multiemployer pension plans or trigger a partial withdrawal due to declines in
contribution base units, and such plan(s) had unfunded vested benefits at the
time of the company’s withdrawal or partial withdrawal from such plan(s), the
Company could owe the plan(s) significant withdrawal liability which could
reduce the cash available for the Company’s business.

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE V

Subsidiaries

 

Organization Name

  

Percentage Ownership &
Ownership Position

  

Type of Equity Interest

  

State of Incorporation/

Organization

Journal-Star Printing Co.    100% wholly-owned subsidiary of Lee Enterprises,
Incorporated    Common Stock    Nebraska Accudata, Inc.    100% wholly-owned
subsidiary of Lee Enterprises, Incorporated    Common Stock    Iowa INN
Partners, L.C.    82.46% subsidiary of Accudata, Inc.1    Percentage
Membership Interest    Iowa K. Falls Basin Publishing, Inc.    100% wholly-owned
subsidiary of Lee Enterprises, Incorporated    Common Stock    Oregon Lee
Consolidated Holdings Co.    100% wholly-owned subsidiary of Lee Enterprises,
Incorporated    Common Stock    South Dakota Lee Publications, Inc.    100%
wholly-owned subsidiary of Lee Enterprises, Incorporated   

Class A Common Stock

 

Class B Common Stock

   Delaware Lee Procurement Solutions Co.    100% wholly-owned subsidiary of Lee
Publications, Inc.    Common Stock    Iowa Sioux City Newspapers, Inc.    100%
wholly-owned subsidiary of Lee Publications, Inc.   

Class A Common Stock

Class B Common Stock

   Iowa Pulitzer Inc.    100% wholly-owned subsidiary of Lee Publications, Inc.
  

Common Stock and

Class B Common Preferred Stock

   Delaware Amplified Digital LLC    100% wholly-owned subsidiary of Pulitzer
Inc.    Common Stock    Delaware

 

1  Remaining equity held by non-affiliate individuals.

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE V

Page 2

 

Organization Name

  

Percentage Ownership &
Ownership Position

  

Type of Equity Interest

  

State of Incorporation/

Organization

Pulitzer Technologies, Inc.    100% wholly-owned subsidiary of Pulitzer Inc.   
Common Stock    Delaware St. Louis Post-Dispatch LLC    98.95% subsidiary of
Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies, Inc.    Percentage
Membership Interest    Delaware Fairgrove LLC    100% wholly-owned subsidiary of
St. Louis Post-Dispatch LLC    Percentage Membership Interest    Delaware STL
Distribution Services LLC    98.95% subsidiary of Pulitzer Inc.; 1.05%
subsidiary of Pulitzer Technologies, Inc.    Percentage Membership Interest   
Delaware Star Publishing Company    100% wholly-owned subsidiary of Pulitzer
Inc.    Common Stock    Arizona Suburban Journals of Greater St. Louis LLC   
100% wholly-owned subsidiary of Pulitzer Inc.    Percentage Membership Interest
   Delaware Pulitzer Network Systems LLC    100% wholly-owned subsidiary of
Pulitzer Inc.    Percentage Membership Interest    Delaware Pulitzer Newspapers,
Inc.    100% wholly-owned subsidiary of Pulitzer Inc.    Common Stock   
Delaware Flagstaff Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Washington Hanford Sentinel Inc.    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock   
Washington Napa Valley Publishing Co.    100% wholly-owned subsidiary of
Pulitzer Newspapers, Inc.    Common Stock    Washington Pantagraph Publishing
Co.    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock
   Delaware Pulitzer Missouri Newspapers, Inc.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Delaware Santa Maria Times, Inc.
   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock   
Nevada

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE V

Page 3

 

Organization Name

  

Percentage Ownership &
Ownership Position

  

Type of Equity Interest

  

State of Incorporation/

Organization

Southwestern Oregon Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Oregon Ynez Corporation    100% wholly-owned
subsidiary of Pulitzer Newspapers, Inc.    Common Stock    California

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VI

Existing Indebtedness

Bonds:

 

Safety National Casualty Corp.

   $ 200,000       SIB-761-MO

Safety National Casualty Corp.

   $ 525,000       SIB-2796-MO

Travelers Casualty & Surety Co.

   $ 10,000       104432521

CNA Western Surety Co.

   $ 46,000       Various

Old Republic

   $ 85,000       Various

Travelers Casualty & Surety Co.

   $ 5,000       104886604   

 

 

    

Total Bonds

   $ 871,000      

St. Louis Post-Dispatch has a capitalized lease as of 3/31/2014 in the
approximate amount of $500,000.

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VII

Insurance

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

Worker’s Compensation   

Sentry

6-1-13 to

6-1-14

   a) 90-15331-01 Large Deductible Plan (for all states other than those listed
for the Retro Plan) b) 90-15331-02 Retro Plan (for HI & WI)   

-Statutory Coverage -$1,000,000 BI/disease per occurrence

-$1,000,000 BI/disease per employee

   $250,000/per occurrence Business Auto   

Sentry

6-1-13 to

6-1-14

   90-15331-04    $2,000,000 Bodily Injury & Property Damage Per Occurrence   
$100,000          $10,000 per person medical limits             UI/UIM - only in
states where required by law             Personal Injury Protection – Statutory
   Commercial General Liability - Primary Layer   

Sentry

6-1-13 to

6-1-14

   90-15331-03    $1,000,000 Bodily Injury & Property Damage Per Occurrence   
$100,000          $10,000,000 Bodily Injury & Property Damage Aggregate         
   $2,000,000 Product Liability per occurrence             $1,000,000 Personal &
Advertising Liability per occurrence             $500,000 Damage to Premises
Rented   

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VII

Page 2

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

         $10,000 Medical Expense per occurrence    Commercial General Liability
- Umbrella Layer   

Fireman’s Fund (National Surety corp.) 6-1-13 to

6-1-14

   SUO 00048714927    $25,000,000 per occurrence    None Commercial General
Liability - Excess Umbrella Layer   

Federal Insurance Co. (Chubb)

6-1-13 to

6-1-14

   7982-02-64    $50,000,000 excess over $25,000,000    Underlying policies
International Liability   

ACE

6-1-12 to

6-1-15

   PHFD37078141    $1,000,000 Bodily Injury & Property Damage Per Occurrence   
None          $2,000,000 Bodily Injury & Property Damage Aggregate            
$1,000,000 Personal & Advertising Liability per occurrence            
$1,000,000 Employment Benefit Liability per occurrence and aggregate            
$25,000 Medical Expense per occurrence    Property Insurance   

Travelers

6-1-13 to

6-1-14

  

KTJ-CMB-

297T068-8-13

   $250,000,000    $50,000 Earthquake   

Mt. Hawley

6-1-13 to

6-1-14

   MQE0103168    $5,000,000/per occurrence (in excess of $5,000,000 in property
policy)    5% of values with a minimum deductible of 250,000

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VII

Page 3

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

Directors & Officers Liability - Primary Layer   

Beazley Insurance Co. 6-1-13 to

6-1-14

   V13AF8130101    $10,000,000 per claim and aggregate per policy period   

—$1,000,000 non-indemnifiable

—$1,000,000 indemnifiable claims & SEC claims

—$1,000,000 indemnifiable other than SEC claims

Directors & Officers Liability - First Umbrella   

Illinois National Insurance Co. (Chartis) 6-1-13 to

6-1-14

   02-477-03-19    10,000,000 excess over 10,000,000    Underlying Coverage
Directors & Officers Liability - Second Umbrella   

Star Indemnity & Liability

6-1-13 to

6-1-14

   SISIXFL21120013    10,000,000 excess over 20,000,000    Underlying Coverage
Directors & Officers Liability - Third Umbrella — Side A Only   

XL Insurance

6-1-13 to

6-1-14

   ELU129866-13    15,000,000 D&O’s only (Side A only)    Underlying Coverage
Fiduciary   

Illinois National Insurance Co. (Chartis) 6-1-13 to

6-1-14

   02-477-03-38    $15,000,000 per claim/per policy period    $50,000
indemnifiable claim Blanket Crime   

Beazley Insurance Co. 6-1-13 to

6-1-14

   V12990130201    $10,000,000 aggregate    $100,000

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VII

Page 4

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

         $250,000 Investigative Expense    Kidnap and Ransom   

National Fire & Insurance Co.

6-1-12 to

6-1-15

   84-508-819    $10,000,000    None Employed Lawyer   

Illinois National Insurance Co. (Chartis) 2-1-13 to

6-1-14

   02-477-02-01    $3,000,000    None under insuring agmt A and $25,000 under
insuring agmt B Media Liability   

Hilcox Insurance Co.

6-1-13 to

6-1-14

   UUA 2666035.13   

A) Media: $15,000,000/per event/aggregate

 

B) Cyber: $10,000,000 per event/aggregate

 

C) Tech E & O: $15,000,000 per event/aggregate

  

A) Lee: $250,000 per event for daily newspapers; $150,000 per event for weekly
newspapers

Madison: $50,000 per event

 

B) Cyber: $250,000

 

C) Tech E& O: $250,000

  

Axis Insurance

6-1-13 to

6-1-14

   MNN774362/01/2013    $10,000,000 in excess of 15,000,000; $50,000,000
aggregate    Underlying coverage Cyber Liability   

Mutual Insurance Co. 6-1-11 to

6-1-12

  

Certificates of Indemnity 0605-

06067-10

   $10,000,000/per event; $10,000,000 Aggregate    $250,000 per event Travel &
Accident   

Life Ins. Co. of North America

3-1-13 to

3-1-16

   ABL-627150    $2,000,000 aggregate    None

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VII

Page 5

 

Coverage

  

Carrier

  

Policy Number

  

Liability Limits

  

Deductible/Retention

         Class 1: $150,000 BOD/Exec.             Class 2: $100,000 Publishers,
CRP Directors, & CRP Employees             Class 3: $100,000 Pilots            
Class 4: $ 75,000 All other employees    Flood - Quad City Times, Davenport, IA
  

Hartford Fire Insurance Company

9-15-13 to

9-15-14

   99011640472013    $500,000 Building $500,000 Contents    $1,000 Building
$1,000 Contents Flood - The Missoulian, Missoula, MT   

Selective Insurance Company of America 12-23-13 to

12-23-14

   FLD1297459    $500,000 Building $500,000 Contents    $1,000 Building $1,000
Contents Flood - Townnews, Moline, IL   

Fidelity National Property & Casualty

1-8-14 to

1-8-15

   1150878883    $275,600 Contents    $50,000 Contents Flood - The World, Coos
Bay, OR   

American Bankers Ins. Co. of Florida

11-30-13 to

11-30-14

   2042080200    $500,000 Building $500,000 Contents    $5,000 Building $5,000
Contents Pollution Liability   

Allied World Assurance

12-20-13 to

12-20-16

   0306-1950    $ 5,000,000 Each Incident $10,000,000 Aggregate    $100,000 each
incident

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE VIII

PART A

Real Property

 

Owner

  

Address:

   County: Lee Enterprises, Incorporated    401 N Broadway Billings MT   
Yellowstone Lee Enterprises, Incorporated    710 N Illinois Ave Carbondale IL   
Jackson Journal-Star Printing Co    900 Q St Lincoln NE    Lancaster Lee
Enterprises, Incorporated    500 E Third St Davenport IA    Scott Lee
Enterprises, Incorporated    212 4th St Racine WI    Racine Lee Publications,
Inc.    170 Star Lane Casper WY    Natrona Lee Publications, Inc.    770 11th
Ave Longview WA    Cowlitz Lee Publications, Inc.    120 Limestone St Maysville
KY    Mason Lee Publications, Inc.    601 W 45th Ave Munster IN    Lake Lee
Publications, Inc.    515 Pavonia Sioux City IA    Woodbury

PART B

Excluded Real Property

All Real Property not listed in Part A and the following leased property:

 

Lee Enterprises, Incorporated    2222 Washington St Helena MT    Lewis and Clark

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

SCHEDULE IX

Litigation

In 2008, a group of newspaper carriers filed suit against us in the United
States District Court for the Southern District of California, claiming to be
our employees and not independent contractors. The plaintiffs seek relief
related to alleged violations of various employment-based statutes, and request
punitive damages and attorneys’ fees. This case is proceeding to trial. Although
trial has not been set, a Final Pretrial Conference is scheduled for March 21,
2014.The Company denies the allegations of employee status, consistent with our
past practices and industry standards, and will continue to vigorously contest
the claims in the action, which are not covered by insurance. At this time we
are unable to predict whether the ultimate economic outcome, if any, could have
a material effect on our Consolidated Financial Statements, taken as a whole.

 

Schedules to Lee Enterprises, Incorporated

First Lien Credit Agreement dated as

of March 31, 2014



--------------------------------------------------------------------------------

Exhibit A-1

Page 1

 

FORM OF NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Administrative

Agent (the “Administrative Agent”) for the

Lenders party to the Credit Agreement referred to

below

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Ladies and Gentlemen:

The undersigned, Lee Enterprises, Incorporated, a Delaware corporation (the
“Borrower”), refers to the First Lien Credit Agreement, dated as of March 31,
2014 (as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”; the capitalized terms defined therein being used herein as
therein defined), among the Borrower, the lenders from time to time party
thereto (each, a “Lender” and collectively, the “Lenders”), JPMorgan Securities
LLC and Deutsche Bank Securities Inc., as Joint Lead Arrangers and Joint Book
Runners, and you, as Administrative Agent and Collateral Agent for such Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.03(a) of the
Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             ,             .1

(ii) The aggregate principal amount of the Proposed Borrowing is $            .

(iii) The Loans to be made pursuant to the Proposed Borrowing shall consist of
[Term Loans]2[Revolving Loans].

(iv) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [Eurodollar Loans].

 

1  Shall be the Effective Date if the Loans to be incurred are Term Loans, and
shall be a Business Day at least one Business Day in the case of Base Rate Loans
and at least three Business Days in the case of Eurodollar Loans, in each case,
after the date hereof, provided that (in each case) any such notice shall be
deemed to have been given on a certain day only if given before 11:00 A.M. (New
York time) on such day.

2  May be selected only if the Proposed Borrowing is to be made on the Effective
Date.



--------------------------------------------------------------------------------

Exhibit A-1

Page 2

 

(v) The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months].3

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

[(A) all of the conditions precedent to the Effective Date set forth in
Section 6 of the Credit Agreement shall have been satisfied (or waived in
accordance with the terms of the Credit Agreement)4;]

[(B)][(A)] the representations and warranties contained in the Credit Agreement
and in the other Credit Documents are and will be true and correct in all
material respects, before and after giving effect to the Proposed Borrowing, as
though made on such date, unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date; and

[(C)][(B)] no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing.

Attached hereto as Annex A is a certificate of an Authorized Officer of the
Borrower as required under Section 7.03 of the Credit Agreement.

 

Very truly yours, LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title:

 

3  To be included for a Proposed Borrowing of Eurodollar Loans.

4  To be included only for a Proposed Borrowing on the Effective Date.



--------------------------------------------------------------------------------

Exhibit A-1

Annex A

 

Annex A

Certificate of Authorized Officer



--------------------------------------------------------------------------------

Exhibit A-2

Page 1

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Ladies and Gentlemen:

The undersigned, Lee Enterprises, Incorporated (the “Borrower”), refers to the
First Lien Credit Agreement, dated as of March 31, 2014 (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”; the
capitalized terms defined therein being used herein as therein defined), among
the Borrower, the lenders from time to time party thereto (the “Lenders”),
JPMorgan Securities LLC and Deutsche Bank Securities Inc., as Joint Lead
Arrangers and Joint Book Runners, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and hereby gives you notice,
irrevocably, pursuant to Section [2.06] [2.09] of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of [Term
Loans] [Revolving Loans] referred to below, and in that connection sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section [2.06] [2.09] of
the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of [Term
Loans] [Revolving Loans] originally made on             , 20            (the
“Outstanding Borrowing”) in the principal amount of $            and currently
maintained as a Borrowing of [Base Rate Loans] [Eurodollar Loans with an
Interest Period ending on             ,             ].

(ii) The Business Day of the Proposed [Conversion] [Continuation] is
            ,             .5

 

5  Shall be a Business Day at least three Business Days (or one Business Day in
the case of a conversion into Base Rate Loans) after the date hereof; provided
that such notice shall be deemed to have been given on a certain day only if
given before 11:00 A.M. (New York time) on such day.



--------------------------------------------------------------------------------

Exhibit A-2

Page 2

 

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of Eurodollar
Loans with an Interest Period of [one month] [two months] [three months] [six
months]] converted into a Borrowing of [Base Rate Loans] [Eurodollar Loans with
an Interest Period of [one month] [two months] [three months] [six months]].6

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].7

 

Very truly yours, LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title:

 

6  In the event that either (x) only a portion of the Outstanding Borrowing is
to be so converted or continued or (y) the Outstanding Borrowing is to be
divided into separate Borrowings with different Interest Periods, the Borrower
should make appropriate modifications to this clause to reflect same.

7  In the case of a Proposed Conversion or Continuation, insert this sentence
only in the event that the conversion is from a Base Rate Loan to a Eurodollar
Loan or in the case of a continuation of a Eurodollar Loan.



--------------------------------------------------------------------------------

Exhibit B-1

Page 1

 

FORM OF TERM NOTE

 

$                        New York, New York                             ,
        

FOR VALUE RECEIVED, LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), hereby promises to pay to             or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Agreement referred to
below) initially located at [            ], on the Term Loan Maturity Date (as
defined in the Agreement) the principal sum of             DOLLARS
($            ) or, if less, the unpaid principal amount of all Term Loans (as
defined in the Agreement) made by the Lender pursuant to the Agreement, payable
at such times and in such amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Term Loan made by the Lender in like money at said office from the date
hereof until paid at the rates and at the times provided in Section 2.08 of the
Agreement.

This Note is one of the Term Notes referred to in the First Lien Credit
Agreement, dated as of March 31, 2014, among the Borrower, the lenders from time
to time party thereto (including the Lender), JPMorgan Securities LLC and
Deutsche Bank Securities Inc., as Joint Lead Arrangers and Joint Book Runners,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent (as
amended, restated, modified and/or supplemented from time to time, the
“Agreement”; the capitalized terms defined therein being used herein as therein
defined), and is entitled to the benefits thereof and of the other Credit
Documents. This Note is secured by the Security Documents and is entitled to the
benefits of the Subsidiaries Guarantee. As provided in the Agreement, this Note
is subject to voluntary prepayment and mandatory repayment prior to the Term
Loan Maturity Date, in whole or in part, and Term Loans may be converted from
one Type into another Type to the extent provided in the Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-1

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B-2

Page 1

 

FORM OF REVOLVING NOTE

 

   New York, New York $                                                 ,
        

FOR VALUE RECEIVED, LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the
“Borrower”), hereby promises to pay to             or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Agreement referred to
below) initially located [            ] on the Revolving Loan Maturity Date (as
defined in the Agreement) the principal sum of             DOLLARS
($            ) or, if less, the unpaid principal amount of all Revolving Loans
(as defined in the Agreement) made by the Lender pursuant to the Agreement,
payable at such times and in such amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.

This Note is one of the Revolving Notes referred to in the First Lien Credit
Agreement, dated as of March 31, 2014, among the Borrower, the lenders from time
to time party thereto (including the Lender), JPMorgan Securities LLC and
Deutsche Bank Securities Inc., as Joint Lead Arrangers and Joint Book Runners,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent (as
amended, restated, modified and/or supplemented from time to time, the
“Agreement”; the capitalized terms defined therein being used herein as therein
defined), and is entitled to the benefits thereof and of the other Credit
Documents. This Note is secured by the Security Documents and is entitled to the
benefits of the Subsidiaries Guarantee. As provided in the Agreement, this Note
is subject to voluntary prepayment and mandatory repayment prior to the
Revolving Loan Maturity Date, in whole or in part, and Revolving Loans may be
converted from one Type into another Type to the extent provided in the
Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-2

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title:

 

 

 



--------------------------------------------------------------------------------

Exhibit C

Page 1

 

FORM OF LETTER OF CREDIT REQUEST

Dated     8    

JPMorgan Chase Bank, N.A., as Administrative Agent,

under the Fist Lien Credit Agreement, dated as of March 31,

2014 (as amended, restated, modified and/or supplemented

from time to time, the “Credit Agreement”), among Lee

Enterprises, Incorporated (the “Borrower”), the lenders from

time to time party thereto, JPMorgan Securities LLC and

Deutsche Bank Securities Inc., as Joint Lead Arrangers and

Joint Book Runners, and JPMorgan Chase Bank, N.A., as

Administrative Agent and Collateral Agent

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

[[            9             ], as Issuing Lender

under the Credit Agreement

 

 

       

 

                                                         ]        

Attention: [            ]

Ladies and Gentlemen:

 

8  Date of Letter of Credit Request.

9  Insert name and address of Issuing Lender. For standby Letters of Credit
issued by [JPMorgan Chase Bank, N.A.] insert: [JPMorgan Chase Bank, N.A.,
[Address], Attention: ]. For trade Letters of Credit issued by [JPMorgan Chase
Bank, N.A.], insert: [JPMorgan Chase Bank, N.A., [Address], Attention: ]. For
Letters of Credit issued by another Issuing Lender, insert the correct notice
information for that Issuing Lender.



--------------------------------------------------------------------------------

Exhibit C

Page 2

 

Pursuant to Section 3.03 of the Credit Agreement, we hereby request that the
Issuing Lender referred to above issue a [trade] [standby] Letter of Credit for
the account of the undersigned on     10     (the “Date of Issuance”) in the
aggregate Stated Amount of     11     .

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be     12     , and such
Letter of Credit will be in support of     13     and will have a stated
expiration date of     14     .

We hereby certify that:

 

  (A) the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are and will be true and correct in all material
respects on the Date of Issuance, both before and after giving effect to the
issuance of the Letter of Credit requested hereby, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; and

 

  (B) no Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or Event of Default occur.

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title:

 

10  Date of Issuance which shall be a Business Day at least 5 Business Days
after the date hereof (or such earlier date as is acceptable to the respective
Issuing Lender in any given case).

11  Aggregate initial Stated Amount of the Letter of Credit which shall not be
less than $100,000 (or such lesser amount as is acceptable to the respective
Issuing Lender).

12  Insert name and address of beneficiary.

13  Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Borrower or any of its Subsidiaries (in the case of trade Letters of Credit).

14  Insert the last date upon which drafts may be presented which may not be
later than (i) in the case of standby Letters of Credit, the earlier of (x) one
year after the Date of Issuance and (y) the 10th Business Day preceding the
Revolving Loan Maturity Date and (ii) in the case of trade Letters of Credit,
the earlier of (x) 180 days after the Date of Issuance and (y) 30 days prior to
the Revolving Loan Maturity Date.



--------------------------------------------------------------------------------

Exhibit D-1

Page 1

 

FORM OF SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Lien Credit Agreement, dated as of
March 31, 2014, among Lee Enterprises, Incorporated, the Lenders from time to
time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities Inc.,
as Joint Lead Arrangers and Joint Book Runners, and JPMorgan Chase Bank, N.A.,
as Administrative Agent and Collateral Agent (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     ,             



--------------------------------------------------------------------------------

Exhibit D-2

Page 1

 

FORM OF SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Lien Credit Agreement, dated as of
March 31, 2014, among Lee Enterprises, Incorporated, the Lenders from time to
time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities Inc.,
as Joint Lead Arrangers and Joint Book Runners, and JPMorgan Chase Bank, N.A.,
as Administrative Agent and Collateral Agent (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     ,             



--------------------------------------------------------------------------------

Exhibit D-3

Page 1

 

FORM OF SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Lien Credit Agreement, dated as of
March 31, 2014 among Lee Enterprises, Incorporated, the Lenders from time to
time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities Inc.,
as Joint Lead Arrangers and Joint Book Runners, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code and (v) the interest payments in question are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     ,             



--------------------------------------------------------------------------------

Exhibit D-4

Page 1

 

FORM OF SECTION 5.04(b)(ii) CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Lien Credit Agreement, dated as of
March 31, 2014 among Lee Enterprises, Incorporated, the Lenders from time to
time party thereto, JPMorgan Securities LLC and Deutsche Bank Securities Inc.,
as Joint Lead Arrangers and Joint Book Runners, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended, restated, modified and/or supplemented from
time to time, the “Credit Agreement”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     ,             



--------------------------------------------------------------------------------

Exhibit E

Page 1

 

FORM OF OPINION OF LANE & WATERMAN LLP AND SIDLEY AUSTIN LLP

[TO BE PROVIDED UNDER SEPARATE COVER]



--------------------------------------------------------------------------------

Exhibit F

 

FORM OF OFFICERS’ CERTIFICATE

I, the undersigned, [Chairman/Chief Executive Officer/President/Vice-President]
of [Name of Credit Party], a [corporation] organized and existing under the laws
of the State of [            ] (the “Company”), [which corporation constitutes
the general partner of             , a             [general] [limited]
partnership (the “Partnership”),] [which corporation constitutes the managing
member of             , a             limited liability company (the “Limited
Liability Company”),] do hereby certify, solely in my capacity as an officer of
the Company and not in my individual capacity, on behalf of the Company[, as the
general partner of the Partnership] [, as the managing member of the Limited
Liability Company], that:

1. This Certificate is furnished pursuant to the First Lien Credit Agreement,
dated as of March 31, 2014, among [Lee Enterprises, Incorporated] [the Company],
the lenders from time to time party thereto, JPMorgan Securities LLC and
Deutsche Bank Securities Inc., as Joint Lead Arrangers and Joint Book Runners,
and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent
(such Credit Agreement, as in effect on the date of this Certificate, being
herein called the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

2. The following named individuals are duly elected or appointed officers of the
Company, and each holds the office of the Company set forth opposite such
individual’s name. The signature written opposite the name and title of each
such officer is such officer’s genuine signature.

 

Name15

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Attached hereto as Exhibit A is a certified copy of the [Certificate of
Incorporation of the Company][Certificate of Partnership of the Partnership]
[Certificate of Formation of the Limited Liability Company], as filed in the
Office of the Secretary of State of the State of [            ] on
[            ,             ], together with all amendments thereto adopted
through the date hereof.

4. Attached hereto as Exhibit B is a [true and correct copy of the By-Laws of
the Company which were duly adopted and are in full force and effect on the date
hereof], [certified copy of the [Partnership Agreement of the Partnership]
[Limited Liability Company Agreement of the Limited Liability Company], as filed
in the office of the Secretary of State of the State of [            ] on
[            ,             ], together with all amendments thereto adopted
through the date hereof.]

 

15  Include name, office and signature of each officer who will sign any Credit
Document on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.



--------------------------------------------------------------------------------

Exhibit F

Page 2

 

5. Attached hereto as Exhibit C is a true and correct copy of resolutions which
were duly adopted on                  ,         [by unanimous written consent of
the Board of Directors of the Company] [by a meeting of the Board of Directors
of the Company at which a quorum was present and acting throughout], and said
resolutions have not been rescinded, amended or modified. Except as attached
hereto as Exhibit C, no resolutions have been adopted by the Board of Directors
of the Company which deal with the execution, delivery or performance of any of
the Credit Documents to which the Company[, as the general partner of the
Partnership,] [, as the managing member of the Limited Liability Company,] is a
party or the transactions contemplated thereby.

6. Attached hereto as Exhibit D is a true and complete copy of a “good standing”
certificate (or equivalent) in respect of the Company issued as of a recent date
by the Secretary of State or other appropriate governmental authority of the
Company’s jurisdiction of organization.

[7. On the date hereof, all of the conditions set forth in Sections 6.06 through
6.07, inclusive, and 7.01 of the Credit Agreement have been satisfied.

8. Attached hereto as Exhibit E are true and correct copies of the financial
statements and Projections referred to in Sections 8.05(a) and (d) of the Credit
Agreement and required to be delivered to the Administrative Agent pursuant to
Section 6.11 of the Credit Agreement.

9. Attached hereto as Exhibit F are true and correct copies of all Shareholders’
Agreements of the Company and its Subsidiaries required to be delivered to the
Administrative Agent pursuant to Section 6.05(i) of the Credit Agreement.

10. Attached hereto as Exhibit G are true and correct copies of all Tax Sharing
Agreements of the Company and its Subsidiaries required to be delivered to the
Administrative Agent pursuant to Section 6.05(ii) of the Credit Agreement.

11. Attached hereto as Exhibit H are true and correct copies of all Existing
Indebtedness Agreements of the Company and its Subsidiaries required to be
delivered to the Administrative Agent pursuant to Section 6.05(iii) of the
Credit Agreement]16

[7.][12.] On the date hereof, the representations and warranties of the Company
or any of its Subsidiaries contained in the Credit Agreement and the other
Credit Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
hereof, both before and after giving effect to each Credit Event to occur on the
date hereof, unless stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects as of such earlier date.

 

16  Insert bracketed items 7 through 11 only in the Certificate delivered on
behalf of the Borrower.



--------------------------------------------------------------------------------

Exhibit F

Page 3

 

[8.][13.] On the date hereof, no Default or Event of Default has occurred and is
continuing or would result from any Credit Event to occur on the date hereof.

[9.][14.] There is no pending proceeding for the dissolution or liquidation of
[the Company] [and/or the [Partnership] [Limited Liability Company]] or, to the
knowledge of the undersigned, threatening its existence.



--------------------------------------------------------------------------------

Exhibit F

Page 4

 

IN WITNESS WHEREOF, I have hereunto set my hand this         day of
            ,         .

 

[NAME OF CREDIT PARTY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit F

Page 5

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company [, as general partner of the
Partnership,] [, as the managing member of the Limited Liability Company,] that:

1. [Name of Person making above certifications] is the duly elected and
qualified [Chairman/Chief Executive Officer/President/Vice-President] of the
Company and the signature above is such person’s genuine signature.

2. The certifications made by [name of Person making above certifications] on
behalf of the Company in Items 2, 3, 4, 5, 6, [7], [7][12] and [8] [13] above
are true and correct.

IN WITNESS WHEREOF, I have hereunto set my hand this             day of
            ,             .

 

[NAME OF CREDIT PARTY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit G

Page 1

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[TO BE PROVIDED UNDER SEPARATE COVER]



--------------------------------------------------------------------------------

Exhibit H

Page 1

 

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of March 31, 2014,
made by each of the undersigned (each, a “Party” and, together with any entity
that becomes a party to this Agreement pursuant to Section 9 hereof, the
“Parties”) and JPMorgan Chase Bank, N.A., as collateral agent (in such capacity,
together with any successor collateral agent, the “Collateral Agent”), for the
benefit of the Senior Creditors (as defined below). Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings ascribed to
them in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), JPMorgan Securities LLC and Deutsche Bank
Securities Inc., as Joint Lead Arrangers and Joint Book Runners, and JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent (together with
any successor administrative agent, the “Administrative Agent”), have entered
into a First Lien Credit Agreement, dated as of March 31, 2014, providing for
the making and continuation of Loans to the Borrower and the issuance and
maintenance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (with the Lenders, each Issuing Lender,
the Administrative Agent, the Collateral Agent and each other Agent being herein
called the “Lender Creditors”) (as used herein, the term “Credit Agreement”
means the First Lien Credit Agreement described above in this paragraph, as the
same may be amended, restated, modified, supplemented, extended, renewed,
refinanced, replaced, or refunded from time to time, and including any agreement
extending the maturity of, or refinancing or restructuring (including, but not
limited to, the inclusion of additional borrowers or guarantors thereunder or
any increase in the amount borrowed) all or any portion of, the indebtedness
under such agreement or any successor agreement, whether or not with the same
agent, trustee, representative, lenders or holders; provided that, with respect
to any subsequent agreement providing for the refinancing or replacement of
indebtedness under the Credit Agreement, such agreement shall only be treated
as, or as part of, the Credit Agreement hereunder if (i) either (A) all
obligations under the Credit Agreement being refinanced or replaced shall be
paid in full at the time of such refinancing or replacement, and all Commitments
and Letters of Credit issued pursuant to the refinanced or replaced Credit
Agreement shall have terminated in accordance with their terms or (B) the
Required Lenders shall have consented in writing to the refinancing or
replacement indebtedness being treated as indebtedness pursuant to the Credit
Agreement, and (ii) a notice to the effect that the refinancing or replacement
indebtedness shall be treated as issued under the Credit Agreement shall be
delivered by the Borrower to the Collateral Agent);

WHEREAS, the Borrower and/or one or more of its Restricted Subsidiaries have
heretofore entered into, and/or may at any time and from time to time after the
date hereof enter into, one or more Interest Rate Agreements or Other Hedging
Agreements with one or more Lenders or any affiliate thereof (each such Lender
or affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with



--------------------------------------------------------------------------------

Exhibit H

Page 2

 

such Lender’s or affiliate’s successors and assigns, if any, collectively, the
“Hedging Creditors”; and with each such Interest Rate Agreement and/or Other
Hedging Agreement with a Hedging Creditor being herein called a “Secured Hedging
Agreement);

WHEREAS, pursuant to the Subsidiaries Guarantee, each Subsidiary Guarantor has
jointly and severally guaranteed to the Guaranteed Creditors the payment when
due of all Guaranteed Obligations (as defined in the Guarantee and Collateral
Agreement);

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that this Agreement be executed and delivered by the original
Parties hereto;

WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Credit Agreement; and

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Collateral Agent
(for the benefit of the Senior Creditors) hereby agree as follows:

1. The Subordinated Debt (as defined in Section 7 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness (as defined in Section 7 hereof) is subordinated, avoided or
disallowed, in whole or in part, under the Bankruptcy Code or other applicable
federal, foreign, state or local law. In the event of a proceeding, whether
voluntary or involuntary, for insolvency, liquidation, reorganization,
dissolution, bankruptcy or other similar proceeding pursuant to the Bankruptcy
Code or other applicable federal, foreign, state or local law (each, a
“Bankruptcy Proceeding”), the Senior Indebtedness shall include all interest
accrued on the Senior Indebtedness, in accordance with and at the rates
specified in the Senior Indebtedness, both for periods before and for periods
after the commencement of any of such proceedings, even if the claim for such
interest is not allowed pursuant to the Bankruptcy Code or other applicable law.

2. Each Party (as a lender of any Subordinated Debt) hereby agrees that until
all Senior Indebtedness has been repaid in full in cash:

(a) Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 7 hereof), which consent may be withheld
or conditioned



--------------------------------------------------------------------------------

Exhibit H

Page 3

 

in the Required Senior Creditors’ sole discretion, commence, or join or
participate in, any Enforcement Action (as defined in Section 7 hereof).

(b) In the event that (i) all or any portion of any Senior Indebtedness
remaining unpaid after it becomes due (whether at stated maturity, by
acceleration or otherwise), (ii) any Event of Default under the Credit Agreement
or any event of default under, and as defined in, any other Senior Indebtedness
(or the documentation governing the same), then exists or would result from such
payment on the Subordinated Debt (including, without limitation, pursuant to
Section 11.10 of the Credit Agreement), (iii) such Party receives any payment or
prepayment of principal, interest or any other amount, in whole or in part, of
(or with respect to) the Subordinated Debt in violation of the terms of the
Credit Agreement or any other Senior Indebtedness (or the documentation
governing the same) or (iv) any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, is made
of all or any part of the property, assets or business of the Borrower or any of
its Subsidiaries or the proceeds thereof, in whatever form, to any creditor or
creditors of the Borrower or any of its Subsidiaries or to any holder of
indebtedness of the Borrower or any of its Subsidiaries or by reason of any
liquidation, dissolution or other winding up of the Borrower, any of its
Subsidiaries or their respective businesses, or of any receivership or
custodianship for the Borrower or any of its Subsidiaries or of all or
substantially all of their respective property, or of any insolvency or
bankruptcy proceedings or assignment for the benefit of creditors or any
proceeding by or against the Borrower or any of its Subsidiaries for any relief
under any bankruptcy, reorganization or insolvency law or laws, federal,
foreign, state or local, or any law, federal, foreign, state or local relating
to the relief of debtors, readjustment of indebtedness, reorganization,
composition or extension, then, and in any such event, any payment or
distribution of any kind or character, whether in cash, property or securities,
which shall be payable or deliverable with respect to any or all of the
Subordinated Debt or which has been received by any Party shall (in the case of
any such Party that is a Pulitzer Entity, (x) to the extent such action is not
prohibited by or would otherwise cause a default or event of default under the
Pulitzer Debt Documents or any documents governing any Permitted Pulitzer Debt
Refinancing Indebtedness and (y) subject to the Intercreditor Agreements) be
held in trust by such Party for the benefit of the Senior Creditors and shall
forthwith be paid or delivered directly to the Senior Creditors for application
to the payment of the Senior Indebtedness (after giving effect to the relative
priorities of such Senior Indebtedness) to the extent necessary to make payment
in full in cash of all sums due under the Senior Indebtedness remaining unpaid
after giving effect to any concurrent payment or distribution to the Senior
Creditors. In any such event, the Senior Creditors may ((x) in respect of any
Party that is a Pulitzer Entity, except to the extent such action is prohibited
by or would otherwise cause a default or event of default under the Pulitzer
Debt Documents or any documents governing any Permitted Pulitzer Debt
Refinancing Indebtedness, and (y) subject to the Intercreditor Agreements), but
shall not be obligated to, demand, claim and collect any such payment or
distribution that would, but for these subordination provisions, be payable or
deliverable with respect to the Subordinated Debt. In the event of the
occurrence of any event referred to in subclauses (i), (ii), (iii) or (iv) of
the second preceding sentence of this clause (b) and until the Senior
Indebtedness shall have been fully paid in cash and satisfied and all of the
obligations of the Borrower or any of its Subsidiaries to the Senior Creditors
have been performed in full, no payment of any kind or character (whether in
cash, property, securities or otherwise) shall be made to or accepted by any
Party in respect of the Subordinated Debt. Notwithstanding anything to the
contrary contained



--------------------------------------------------------------------------------

Exhibit H

Page 4

 

above, if one or more of the events referred to in subclauses (i) through
(iv) of the first sentence of this clause (b) is in existence, the Required
Senior Creditors may agree in writing that payments may be made with respect to
the Subordinated Debt which would otherwise be prohibited pursuant to the
provisions contained above, provided that any such waiver shall be specifically
limited to the respective payment or payments which the Required Senior
Creditors agree may be so paid to any Party in respect of the Subordinated Debt.

(c) If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
the Borrower or any of its Subsidiaries, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness and
the lien of the Senior Indebtedness as provided herein, and such Party hereby
waives any and all rights it may acquire by subrogation or otherwise to any lien
of the Senior Indebtedness or any portion thereof until such time as all Senior
Indebtedness has been repaid in full in cash.

(d) Such Party shall not pledge, assign, hypothecate, transfer, convey or sell
any Subordinated Debt or any interest in any Subordinated Debt to any entity
(other than under the relevant Security Documents (as hereinafter defined) or in
accordance with the relevant requirements of the Credit Agreement to a Credit
Party which is a Party hereto) without the prior written consent of the
Administrative Agent (with the prior written consent of the Required Senior
Creditors).

(e) After request by the Administrative Agent or the Required Senior Creditors,
such Party shall within ten (10) days furnish the Senior Creditors with a
statement, duly acknowledged and certified setting forth the original principal
amount of the notes evidencing the indebtedness of the Subordinated Debt, the
unpaid principal balance, all accrued interest but unpaid interest and any other
sums due and owing thereunder, the rate of interest, the monthly payments and
that, to the best knowledge of such Party, there exists no defaults under the
Subordinated Debt, or if any such defaults exist, specifying the defaults and
the nature thereof.

(f) In any case commenced by or against the Borrower or any of its Subsidiaries
under the Bankruptcy Code or any similar federal, foreign, state or local
statute (a “Reorganization Proceeding”), to the extent permitted by applicable
law, the Required Senior Creditors shall (subject to (x) the rights of any
creditors under the Pulitzer Debt Documents or any documents governing any
Permitted Pulitzer Debt Refinancing Indebtedness, and (y) subject to the
Intercreditor Agreements) have the exclusive right to exercise any voting rights
in respect of the claims of such Party against the Borrower or any of its
Subsidiaries.

(g) If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by the Borrower, any other Credit Party
or any other Person or enforcement of any right of setoff or otherwise) is
rescinded or must otherwise be returned by the holders of Senior Indebtedness
for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower, any other Credit Party or such
other Persons), the subordination provisions set forth herein shall continue to
be effective or be reinstated, as the case may be, all as though such payment
had not been made.



--------------------------------------------------------------------------------

Exhibit H

Page 5

 

(h) Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.

(i) Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.

3. Each Party hereby represents, warrants and covenants as follows:

(a) each Party will deliver a schedule setting forth all Intercompany Debt to
the Administrative Agent within 10 days after any request by the Administrative
Agent or the Required Senior Creditors (although any failure to deliver such a
supplement shall have no effect whatsoever on the subordination provisions
contained herein, which shall apply to all Subordinated Debt whether or not
listed on said schedule); and

(b) each Party will not lend, hold or permit to exist any Intercompany Debt owed
by it or to it (in accordance with the definition thereof contained herein)
unless each obligee or obligor, as the case may be, with respect to such
Intercompany Debt is (or concurrently with such extension becomes) a Party to
this Agreement.

4. Any payments made to, or received by, any Party in respect of any guaranty or
security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that the Borrower or any of
its Subsidiaries (other than the respective obligor or obligors which are
already Parties hereto) provides a guaranty or any security in support of any
Subordinated Debt, the Party which is the lender of the respective Subordinated
Debt will cause each such Person to become a Party hereto (if such Person is not
already a Party hereto) not later than the date of the execution and delivery of
the respective guarantee or security documentation, provided that any failure to
comply with the foregoing requirements of this Section 4 will have no effect
whatsoever on the subordination provisions contained herein (which shall apply
to all payments received with respect to any guarantee or security for any
Subordinated Debt, whether or not the Person furnishing such guarantee or
security is a Party hereto).

5. Each Party hereby acknowledges and agrees that no payments will be accepted
by it in respect of the Subordinated Debt (unless promptly turned over to the
holders of Senior Indebtedness as contemplated by Section 2 above) to the extent
such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).

6. In addition to the foregoing agreements, each Party hereby acknowledges and
agrees that, with respect to all Intercompany Debt (whether or not same
constitutes Subordinated Debt), that ((a) in the case of any such Intercompany
Debt that is owed to a Pulitzer Entity, except to the extent such action is
prohibited by or would otherwise cause a default or event of default under the
Pulitzer Debt Documents or any documents governing any Permitted Pulitzer Debt
Refinancing Indebtedness, and (b) subject to the Intercreditor Agreements)
(x) such Intercompany Debt (and any promissory notes or other instruments



--------------------------------------------------------------------------------

Exhibit H

Page 6

 

evidencing same) may be pledged, and delivered for pledge, by the Borrower or
any of its Subsidiaries pursuant to any Security Document (as used herein, the
term “Security Documents” shall mean the Pledge Agreement (as defined in the
Credit Agreement) and also shall include any other security documentation
executed and delivered in connection with, or pursuant to, the Credit Agreement)
to which the Borrower or the respective such Subsidiary is, or at any time in
the future becomes, a party and (y) with respect to all Intercompany Debt so
pledged, the Collateral Agent shall be entitled to exercise all rights and
remedies with respect to such Intercompany Debt to the maximum extent provided
in the various Security Documents (in accordance with the terms thereof and
subject to the requirements of applicable law). Furthermore, with respect to all
Intercompany Debt at any time owed to the Borrower or any of its Subsidiaries
which is a Credit Party, and notwithstanding anything to the contrary contained
in the terms of such Intercompany Debt, each obligor (including any guarantor)
and obligee with respect to such Intercompany Debt hereby agrees, for the
benefit of the holders from time to time of the Senior Indebtedness, that the
Administrative Agent or the Collateral Agent may at any time, and from time to
time, acting on its own or at the request of the Required Senior Creditors,
accelerate the maturity of such Intercompany Debt if (x) any obligor (including
any guarantor) of such Intercompany Debt is subject to any Bankruptcy Proceeding
or (y) any event of default under the Credit Agreement shall have occurred and
be continuing. Any such acceleration of the maturity of any Intercompany Debt
shall be made by written notice by the Administrative Agent or Collateral Agent
to the obligor on the respective Intercompany Debt; provided that no such notice
shall be required (and the acceleration shall automatically occur) either upon
the occurrence of a Bankruptcy Proceeding with respect to the respective obligor
(or any guarantor) of the respective Intercompany Debt or upon (or following)
any acceleration of the maturity of any Loans pursuant to the Credit Agreement.

7. Definitions. As and in this Agreement, the terms set forth below shall have
the respective meanings provided below:

“Credit Document Obligations Termination Date” shall mean the first date after
the Effective Date upon which all Commitments and Letters of Credit under the
Credit Agreement have terminated and all Credit Document Obligations have been
paid in full in cash.

“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking action to enforce the obligation of the Borrower or any
of its Subsidiaries to pay any amounts relating to any Subordinated Debt, the
exercising of any banker’s lien or rights of set-off or recoupment, the
institution of a Bankruptcy Proceeding against the Borrower or any of its
Subsidiaries, or the taking of any other enforcement action against any asset or
property of the Borrower or its Subsidiaries.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereinafter incurred, owed by the Borrower or any
Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower. For the
avoidance of doubt, all such Intercompany Debt owed to Pulitzer or any of its
Subsidiaries shall be subordinated on, and subject to, the terms of this
Agreement.



--------------------------------------------------------------------------------

Exhibit H

Page 7

 

“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).

“Required Senior Creditors” shall mean (i) the Required Lenders (or, to the
extent required by Section 13.12 of the Credit Agreement, each of the Lenders)
at all times prior to the Credit Document Obligations Termination Date, and
(ii) the holders of at least a majority of the other outstanding Senior
Indebtedness at all times after the Credit Document Obligations Termination
Date.

“Secured Hedging Agreements” shall have the meaning provided in the recitals to
this Agreement.

“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors and the
Hedging Creditors.

“Senior Indebtedness” shall mean:

(i) all Obligations (including Obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, Fees and interest thereon) of each
Credit Party (whether as obligor, guarantor or otherwise) to the Lender
Creditors, whether now existing or hereafter incurred under, arising out of or
in connection with each Credit Document to which it is at any time a party
(including, without limitation, all such obligations and liabilities of each
Credit Party under the Credit Agreement (if a party thereto) and under the
Guarantee and Collateral Agreement (if a party thereto) or under any other
guarantee by it of obligations pursuant to the Credit Agreement) and the due
performance and compliance by each Credit Party with the terms of each such
Credit Document (all such obligations and liabilities under this clause (i),
except to the extent consisting of obligations or indebtedness with respect to
Secured Hedging Agreements, being herein collectively called the “Credit
Document Obligations”); and

(ii) all Obligations (including Obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
of each Credit Party to the Hedging Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with any Secured Hedging
Agreement (including, without limitation, all such obligations and liabilities
of such Credit Party under the Guarantee and Collateral Agreement (if a party
thereto) with respect thereto or under any other guarantee by it of obligations
pursuant to any Secured Hedging Agreement) and the due performance and
compliance by each Credit Party with the terms of each such Secured Hedging
Agreement (all such obligations and liabilities under this clause (ii) being
herein collectively called the “Hedging Obligations”).



--------------------------------------------------------------------------------

Exhibit H

Page 8

 

“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor and
intercompany payables not evidenced by a note) at any time outstanding.

8. Each Party agrees to be fully bound by all terms and provisions contained in
this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof and security therefor) owed to it, and with respect to all
Subordinated Debt (including all guarantees thereof and security therefor) owing
by it.

9. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Senior
Indebtedness shall become a Party hereunder by executing a counterpart hereof
(or a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent) and delivering same to the Collateral Agent.

10. No failure or delay on the part of any party hereto or any holder of Senior
Indebtedness in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.

11. Each Party hereto acknowledges that to the extent that no adequate remedy at
law exists for breach of its obligations under this Agreement, in the event any
Party fails to comply with its obligations hereunder, the Collateral Agent, the
Administrative Agent or the holders of Senior Indebtedness shall have the right
to obtain specific performance of the obligations of such defaulting Party,
injunctive relief or such other equitable relief as may be available.

12. Any notice to be given under this Agreement shall be in writing and shall be
sent in accordance with the provisions of the Credit Agreement.

13. In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail.

14. No Person other than the parties hereto, the Senior Creditors from time to
time and their successors and assigns as holders of the Senior Indebtedness and
the Subordinated Debt shall have any rights under this Agreement.

15. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

16. No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if



--------------------------------------------------------------------------------

Exhibit H

Page 9

 

executed and delivered by the Collateral Agent (with the written consent of the
Required Senior Creditors at such time).

17. In case any one or more of the provisions confined in this Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

18. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

(b) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York in each case which are located in the County
of New York, and, by execution and delivery of this Agreement, each Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Party hereby
further irrevocably waives any claim that any such court lacks personal
jurisdiction over such Party, and agrees not to plead or claim in any legal
action or proceeding with respect to this Agreement or any other Credit Document
to which such Party is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over such Party. Each Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Party at its address set
forth opposite is signature below, such service to become effective 30 days
after such mailing. Each Party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which such Party is a party that such service of process was in any
way invalid or ineffective. Nothing herein shall affect the right of any of the
Senior Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Party in any other
jurisdiction.

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(d) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

Exhibit H

Page 10

 

19. This Agreement shall bind and inure to the benefit of the Administrative
Agent, the Collateral Agent, the other Senior Creditors and each Party and their
respective successors, permitted transferees and assigns.

*     *     *



--------------------------------------------------------------------------------

Exhibit H

Page 11

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED By:  

 

  Title: ACCUDATA, INC. By:  

 

  Title: INN PARTNERS, L.C. By:  

 

  Title: JOURNAL – STAR PRINTING CO. By:  

 

  Title: K. FALLS BASIN PUBLISHING, INC. By:  

 

  Title: LEE CONSOLIDATED HOLDINGS CO. By:  

 

  Title:



--------------------------------------------------------------------------------

Exhibit H

Page 12

 

LEE PUBLICATIONS, INC. By:  

 

  Title: LEE PROCUREMENT SOLUTIONS CO. By:  

 

  Title: SIOUX CITY NEWSPAPERS, INC. By:  

 

  Title: [PULITZER ENTITIES]



--------------------------------------------------------------------------------

Exhibit H

Page 13

 

JPMORGAN CHASE BANK, N.A., as

Collateral Agent

By:  

 

  Title:



--------------------------------------------------------------------------------

Exhibit I

Page 1

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Lee Enterprises,
Incorporated, a Delaware corporation (the “Borrower”), in that capacity only and
not in my individual capacity, do hereby certify as of the date hereof that:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.12 of the First Lien Credit Agreement, dated as of
March 31, 2014, among the Borrower, the lenders from time to time party thereto
(each, a “Lender” and, collectively, the “Lenders”), JPMorgan Securities LLC and
Deutsche Bank Securities Inc., as Joint Lead Arrangers and Joint Book Runners,
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) and Collateral Agent (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

2. For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “does or do not have Unreasonably Small Capital”

For the period from the date hereof through the stated maturity of all
Financing, each of the Borrower (on a stand-alone basis) and the Borrower and
its Subsidiaries (taken as a whole), as the case may be, after the incurrence,
issuance or assumption of all Indebtedness (including the Loans) being incurred,
issued or assumed (including the Loans and Letters of Credit) and Liens of such
Person or of such group of Persons existing or created, as the case may be, on
the Effective Date, has or have sufficient capital with which to conduct its or
their respective businesses.

 

  (b) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of each of the Borrower (on a stand-alone basis) and the Borrower and
its Subsidiaries (taken as a whole), as the case may be, would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.



--------------------------------------------------------------------------------

Exhibit I

Page 2

 

  (c) “Financing”

All Indebtedness incurred or to be incurred by the Borrower and its Subsidiaries
under the Credit Documents (assuming the full utilization by the Borrower of the
Commitments under the Credit Agreement), the Second Lien Loan Documents, the
First Lien Notes Documents and the Pulitzer Debt Documents, as applicable.

 

  (d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities (other than such contingent liabilities
included within the term “Stated Liabilities”) of each of the Borrower (on a
stand-alone basis) and the Borrower and its Subsidiaries (taken as a whole), as
the case may be, after giving effect to the transactions consummated on the
Effective Date (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower and its Subsidiaries or that have been
identified as such by an officer of the Borrower or any of its Subsidiaries,
determined in accordance with GAAP.

 

  (e) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of each of the Borrower (on a
stand-alone basis) and the Borrower and its Subsidiaries (taken as a whole), as
the case may be, are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises.

 

  (f) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of each of the Borrower (on a stand-alone
basis) and the Borrower and its Subsidiaries (taken as a whole), as the case may
be, as of the date hereof after giving effect to the transactions consummated on
the Effective Date, determined in accordance with GAAP consistently applied,
together with the amount of the Financing.

 

  (g) “will be able to pay its or their respective Stated Liabilities and
Identified Contingent Liabilities as they mature or otherwise become payable”

For the period from the date hereof through the stated maturity of all
Financing, each of the Borrower (on a stand-alone basis) and the Borrower



--------------------------------------------------------------------------------

Exhibit I

Page 3

 

and its Subsidiaries (taken as a whole), as the case may be, will have
sufficient assets and cash flow to pay its or their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
otherwise become payable.

3. For purposes of this Certificate, I, or officers of the Borrower and/or its
Subsidiaries under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.

 

  (a) Reviewed the financial statements (including the pro forma financial
statements) referred to in Section 8.05 of the Credit Agreement.

 

  (b) Made inquiries of certain officials of the Borrower and its Subsidiaries
who have responsibility for financial and accounting matters regarding (i) the
existence and amount of Identified Contingent Liabilities associated with the
business of the Borrower and its Subsidiaries and (ii) whether the financial
statements referred to in paragraph (a) above are in conformity with GAAP
applied on a basis consistent with that of the Borrower’s audited financial
statements for the Borrower’s fiscal year ended September 29, 2013.

 

  (c) Reviewed to my satisfaction the Credit Documents, the Second Lien Loan
Documents, the First Lien Notes Documents and the Pulitzer Debt Documents and
the respective Schedules, Annexes and Exhibits thereto.

 

  (d) With respect to Identified Contingent Liabilities:

 

  1. inquired of certain officials of the Borrower and/or its Subsidiaries who
have responsibility for legal, financial and accounting matters as to the
existence and estimated liability with respect to all contingent liabilities
associated with the business of the Borrower and its Subsidiaries;

 

  2. confirmed with officers of the Borrower and/or its Subsidiaries that, to
the best of such officers’ knowledge, (i) all appropriate items were included in
Stated Liabilities or Identified Contingent Liabilities and that (ii) the
amounts relating thereto were the maximum estimated amount of liabilities
reasonably likely to result therefrom as of the date hereof; and

 

  3.

to the best of my knowledge, in making the certification set forth in paragraph
4 below, considered all material Identified Contingent Liabilities that may
arise from any pending litigation, asserted claims and assessments, guarantees,
uninsured risks and other Identified Contingent Liabilities of the Borrower and
its Subsidiaries (exclusive of such Identified Contingent Liabilities to the
extent reflected in Stated Liabilities) and with respect to each



--------------------------------------------------------------------------------

Exhibit I

Page 4

 

  such Identified Contingent Liability the estimable maximum amount of liability
with respect thereto was used in making such certification.

 

  (e) Made inquiries of certain officers of the Borrower and/or its Subsidiaries
who have responsibility for financial reporting and accounting matters regarding
whether they were aware of any events or conditions that, as of the date hereof,
would cause either Borrower (on a stand-alone basis) or the Borrower and its
Subsidiaries (taken as a whole), as the case may be, after giving effect to the
consummation of the financing transactions (including the incurrence of the
Financing), to (i) have assets with a Fair Value or Present Fair Salable Value
that are less than the sum of its or their Stated Liabilities and Identified
Contingent Liabilities; (ii) have Unreasonably Small Capital; or (iii) not be
able to pay its or their respective Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

 

  (f) Had the Projections relating to the Borrower and/or its Subsidiaries which
have been previously delivered to the Administrative Agent and the Lenders,
prepared under my direction based on good faith estimates and assumptions, and
have re-examined the Projections on the date hereof and considered the effect
thereon of any changes since the date of the preparation thereof on the results
projected therein. After such review, I hereby certify that in my opinion the
Projections are (and remain) reasonable and attainable (it being recognized by
the Lenders that such projections of future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
Projections may differ from the projected results contained therein) and the
Projections support the conclusions contained in paragraph 4 below.

 

  4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that, on and as of the date hereof and after giving effect to the
consummation of the financing transactions (including the incurrence of the
Financing), it is my opinion that (i) the Fair Value and Present Fair Salable
Value of the assets of each of the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (taken as a whole), as the case may be, exceed its
or their respective Stated Liabilities and Identified Contingent Liabilities;
(ii) each of the Borrower (on a stand-alone basis) and the Borrower and its
Subsidiaries (taken as a whole), as the case may be, do not have Unreasonably
Small Capital; and (iii) each of the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (taken as a whole), as the case may be, intends to
and believes that it will be able to pay its or their respective Stated
Liabilities and Identified Contingent Liabilities as they mature or otherwise
become payable.



--------------------------------------------------------------------------------

Exhibit I

Page 5

 

  5. The Borrower does not intend, in consummating the transactions contemplated
by the Financing, to delay, hinder, or defraud either present or future
creditors.

IN WITNESS WHEREOF, the undersigned has set his hand this             day of
            , 2014.

 

LEE ENTERPRISES, INCORPORATED By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit J

Page 1

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(e) of
the First Lien Credit Agreement, dated as of March 31, 2014 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among Lee
Enterprises, Incorporated (the “Borrower”), the lenders from time to time party
thereto, JPMorgan Securities LLC and Deutsche Bank Securities Inc., as Joint
Lead Arrangers and Joint Book Runners, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent. Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as therein defined.

1. I am the duly elected, qualified and acting [insert Title of Authorized
Officer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Borrower. The matters set forth herein are true to the best of
my knowledge after due inquiry.

3. I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default [, except as set forth below].

4. Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein.

5. Attached hereto as ANNEX 3 is the information required by Section 9.01(e)(ii)
of the Credit Agreement as of the date of this Compliance Certificate and the
Borrower and its Subsidiaries have taken all actions required to be taken by
them pursuant to the Security Documents in connection with the information set
forth on ANNEX 3.

6. Attached hereto as ANNEX 4 is the information required to establish
compliance with Sections 5.02(d) of the Credit Agreement for the period of four
consecutive fiscal quarters of the Borrower last ended (taken as one accounting
period).



--------------------------------------------------------------------------------

Exhibit J

Page 2

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this
            day of             ,             .

 

LEE ENTERPRISES, INCORPORATED By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements To Be Attached]



--------------------------------------------------------------------------------

ANNEX 2

The information described herein is as of             ,             (the
“Computation Date”) and pertains to the period from             ,             to
            ,             (the “Test Period”).

Lee Leverage Ratio (Section 10.09)

 

   a.    Indebtedness1 for the Test Period2      $                     b.   

Consolidated EBITDA3 for

the Test Period4

     $                    

c.

   Ratio of line a to line b              :1.00   

Excess Cash Flow

        

The amount of Excess Cash Flow5 for the Excess Cash Flow

  

Payment Period was

           $                 

 

1 Attach hereto in reasonable detail the calculations required to arrive at
Indebtedness of the Borrower and its Restricted Subsidiaries, subject to
footnote 2 below.

2 Any Indebtedness of any Pulitzer Entity will not be included in the
calculation.

3  Attach hereto in reasonable detail the calculations required to arrive at the
Borrower’s Consolidated EBITDA for purposes of the Consolidated Leverage Ratio,
subject to footnote 4 below.

4 Any Consolidated EBITDA of any Pulitzer Entity will not be included in the
calculation.

5 Attach hereto in reasonable detail the calculations required to establish
Excess Cash Flow.



--------------------------------------------------------------------------------

ANNEX 3

Changes to Annexes to Security Documents

[Specify in reasonable detail any changes to the Annexes of the Guarantee and
Collateral Agreement, in each case since the Effective Date or, if later, since
the date of the most recent certificate delivered pursuant to Section 9.01(e) of
the Credit Agreement, but only to the extent that such changes are required to
be reported to the Collateral Agent pursuant to the terms of the Security
Documents.]



--------------------------------------------------------------------------------

ANNEX 4

[information required to establish compliance with Sections 5.02(d) of the
Credit Agreement for the period of four consecutive fiscal quarters of the
Borrower last ended (taken as one accounting period)]



--------------------------------------------------------------------------------

Exhibit K

Page 1

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”). The Standard Terms and
Conditions for Assignment and Assumption Agreement set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below (including, to the extent included in any
such Tranches, Letters of Credit) ([the] [each, an] “Assigned Interest”). [Each]
[Such] sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment, without representation or
warranty by [the][any] Assignor.

 

[1.    Assignor:   

 

      2.    Assignee:                                                      ]2   
   [1][3].    Credit Agreement:    First Lien Credit Agreement, dated as of
March 31, 2014, among Lee Enterprises, Incorporated (the “Borrower”), the
lenders from time to time party thereto, JPMorgan Securities LLC and Deutsche
Bank Securities Inc., as Joint Lead Arrangers and Joint Book Runners, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively. In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

Exhibit K

Page 2

 

[2. Assigned Interest:3

 

Assignor

  

Assignee

   Tranche
Assigned4    Aggregate Amount
of
Commitment/Loans
under Relevant
Tranche for all Lenders    Amount of Commitment/
Loans under Relevant
Tranche Assigned

[Name of Assignor]

   [Name of Assignee]               

 

  

 

  

 

[Name of Assignor]

   [Name of Assignee]               

 

  

 

  

 

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.

4  For complex multi-tranche assignments a separate chart for each tranche
should be used for ease of reference.



--------------------------------------------------------------------------------

Exhibit K

Page 3

 

[4. Assigned Interest:5

 

Tranche Assigned

   Aggregate Amount of
Commitment/Loans under
Relevant Tranche for all Lenders      Amount of
Commitment/Loans under
Relevant Tranche Assigned  

Term Loans

   $                            $                        

Revolving Loans

   $                            $                        

Effective Date             ,             ,             .

 

Assignor[s] Information

      

Assignee[s] Information

   

Payment Instructions:

       Payment Instructions:                                       
Reference:                              

Reference:                          

Notice Instructions:

       Notice Instructions:                                       
Reference:                               Reference:                         

The terms set forth in this Assignment are hereby agreed to:

 

5  Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a single Assignor for an assignment to a single Assignee.



--------------------------------------------------------------------------------

Exhibit K

Page 4

 

ASSIGNOR

[NAME OF ASSIGNOR]

   

ASSIGNEE

[NAME OF ASSIGNEE]6

By:         By:       Name:       Name:  

Title:

     

Title:

 

6  Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



--------------------------------------------------------------------------------

Exhibit K

Page 5

 

[Consented to and]7 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

      Name:   Title:

 

By:

      Name:   Title:

 

LEE ENTERPRISES, INCORPORATED

By:

      Name:   Title:]8

 

7  Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld or delayed.

8  Insert only if (i) no Default or Event of Default is then in existence and
(ii) the assignment is being made to an Eligible Transferee pursuant to
13.04(b)(y) of the Credit Agreement. Consent of the Borrower shall not be
unreasonably withheld or delayed.



--------------------------------------------------------------------------------

Exhibit K

Page 6

LEE ENTERPRISES, INCORPORATED

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender, (B) a parent company and/or an affiliate of [the][each] Assignor
which is at least 50% owned by [the][each] Assignor or its parent company,
(C) an affiliate of any other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this clause), (D) a fund that
invests in loans and is managed or advised by the same investment advisor of any
Lender or by an Affiliate of such investment advisor or (E) an Eligible
Transferee under Section 13.04(b) of the Credit Agreement; (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of [the][its] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 9.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase [the][its] Assigned Interest on the
basis of which it has made such analysis and decision and (v) if it is organized
under the laws of a jurisdiction outside the United States, it has attached to
this Assignment any tax documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by it; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
[the][each] Assignor, or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit



--------------------------------------------------------------------------------

Exhibit K

Page 7

 

Agreement; (c) appoints and authorizes each of the Administrative Agent and the
Collateral Agent, and to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent and/or the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto; and (d) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect [the] [each] Assigned Interest (including payments
of principal, interest, fees, commissions and other amounts) to [the][each]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) [the][each] Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW).

*    *    *



--------------------------------------------------------------------------------

Exhibit L-1

Page 1

FORM OF PULITZER JUNIOR INTERCREDITOR AGREEMENT

PULTIZER JUNIOR INTERCREDITOR AGREEMENT dated as of [Pulitzer Debt Satisfaction
Date], (this “Agreement”), among LEE ENTERPRISES, INCORPORATED, a Delaware
corporation (the “Borrower”), PULITZER INC., a Delaware corporation
(“Pulitzer”), each of Pulitzer’s direct or indirect subsidiaries party hereto
(together with Pulitzer, the “Pulitzer Entities”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent under the Lee Second Lien Loan Agreement
(together with its successors and assigns, in such capacity, the “Pulitzer First
Priority Agent”) and as collateral agent for the First Lien Secured Parties
(together with its successors and assigns, in such capacity, the “Pulitzer First
Priority Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent
with respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Agent”) and as collateral agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Pari Passu Facility
(together with its successors and assigns in such capacity, the “Pari Passu
Agent”) and as collateral agent with respect to the Pari Passu Facility
(together with its successors and assigns, in such capacity, the “Pari Passu
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent”).

WHEREAS, the Borrower, the Pulitzer First Priority Agent, the Pulitzer First
Priority Collateral Agent and certain financial institutions and other entities
are parties to the Second Lien Loan Agreement dated as of March 31, 2014 (the
“Lee Second Lien Credit Agreement”), pursuant to which such financial
institutions and other entities have agreed to make term loans to the Borrower;

WHEREAS, the Borrower, the Revolving Agent, the Revolving Collateral Agent and
certain financial institutions and other entities are parties to a Revolving
Credit Facility pursuant to which such financial institutions and other entities
have agreed to make revolving loans and extend other financial accommodations to
the Borrower;

WHEREAS, the Borrower, the Pari Passu Agent, the Pari Passu Collateral Agent and
certain financial institutions and other entities are parties to a Pari Passu
Facility pursuant to which such financial institutions and other entities have
agreed to make term loans to the Borrower;

WHEREAS, the Borrower, the other Grantors party thereto, as guarantors, and the
Notes Trustee are parties to the Indenture dated as of March 31, 2014 (the
“Notes Indenture”), pursuant to which the Borrower has agreed to issue senior
secured notes due 2022 (the “Notes”);



--------------------------------------------------------------------------------

Exhibit L-1

Page 2

 

WHEREAS, the Borrower and the other Grantors have granted to the Pulitzer First
Priority Secured Parties security interests in the Common Collateral as security
for payment and performance of the Pulitzer First Priority Obligations; and

WHEREAS, the Borrower and the other Grantors have granted to the Pulitzer Second
Priority Secured Parties security interests in the Common Collateral as security
for payment and performance of the Pulitzer Second Priority Obligations.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

Definitions.

Defined Terms. The following terms, as used herein, have the following meanings:

“Additional Collateral Agent” has the meaning set forth in Section 9.3.

“Additional Pulitzer First Priority Agreement” means any agreement designated as
such in writing by the Borrower; provided that (a) the obligations incurred
pursuant to such agreement are permitted to be incurred and secured on a pari
passu basis with the then extant Pulitzer First Priority Obligations by the
terms of each then extant Pulitzer First Priority Agreement and Pulitzer Second
Priority Agreement and (b) the Borrower shall have delivered to each Collateral
Agent (i) true and complete copies of such agreement and security documents
relating to such agreement, certified as being true and correct by an Authorized
Officer of the Borrower and (ii) a certificate of an Authorized Officer of the
Borrower describing the obligations incurred pursuant to such agreement to be
designated as additional Pulitzer First Priority Obligations and the initial
aggregate principal amount or face amount thereof, together with the aggregate
commitments thereunder, and certifying that such obligations are permitted to be
incurred and secured on a pari passu basis with the then extant Pulitzer First
Priority Obligations by the terms of each then extant Pulitzer First Priority
Agreement and Pulitzer Second Priority Agreement.

“Additional Pulitzer Second Priority Agreement” means any agreement designated
as such in writing by the Borrower; provided that (a) the obligations incurred
pursuant to such agreement are permitted to be incurred and secured on a pari
passu basis with the then extant Pulitzer Second Priority Obligations by the
terms of each then extant Pulitzer First Priority Agreement and Pulitzer Second
Priority Agreement and (b) the Borrower shall have delivered to each Collateral
Agent (i) true and complete copies of such agreement and security documents
relating to such agreement, certified as being true and correct by an Authorized
Officer of the Borrower and (ii) a certificate of an authorized officer
describing the obligations incurred pursuant to such agreement to be designated
as additional Pulitzer Second Priority Obligations and the initial aggregate
principal amount or face amount thereof, together with the aggregate commitments
thereunder, and certifying that such obligations are permitted to be incurred
and secured on a pari passu basis with the then extant Pulitzer Second Priority
Obligations by the terms of each then extant Pulitzer First Priority Agreement
and Pulitzer Second Priority Agreement.



--------------------------------------------------------------------------------

Exhibit L-1

Page 3

 

“Affiliate” means, of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Joinder Agreement” means a supplement to this Agreement substantially in
the form of Exhibit A, appropriately completed.

“Agents” means the collective reference to the Revolving Agent, the Pari Passu
Agent, the Notes Trustee, the Pulitzer First Priority Agent, the Additional
Agents and the Collateral Agents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, principal accounting officer, any vice
president, treasurer, general counsel or another executive officer of such
Person.

“Bailee Collateral Agent” has the meaning assigned to such term in
Section 2.3(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for relief of debtors.

“Borrower” has the meaning ascribed to such term in the preamble.

“Collateral Agents” means, collectively, the Revolving Collateral Agent, the
Pari Passu Collateral Agent, the Notes Collateral Agent, the Pulitzer First
Priority Collateral Agent and any Additional Collateral Agent.

“Common Collateral” means all assets that are both Pulitzer First Priority
Collateral and Pulitzer Second Priority Collateral.

“Comparable Pulitzer Second Priority Security Document” means, in relation to
any Common Collateral subject to any Pulitzer First Priority Security Document,
the Pulitzer Second Priority Security Document that creates a security interest
in the same Common Collateral and granted by the same Grantor.

“Controlled Common Collateral” has the meaning assigned to such term in
Section 2.3(b).

“DIP Financing” has the meaning assigned to such term in Section 5.2.

“Discharge of Pulitzer First Priority Obligations” means, subject to any
reinstatement of Pulitzer First Priority Obligations in accordance with this
Agreement payment in full in cash of



--------------------------------------------------------------------------------

Exhibit L-1

Page 4

 

the principal of and interest (including Post Petition Interest) and premium, if
any that is then due and payable, on all Pulitzer First Priority Obligations and
termination of all commitments of the Pulitzer First Priority Secured Parties to
lend or otherwise extend credit under the Pulitzer First Priority Documents.

“Enforcement Action” means, with respect to the Pulitzer First Priority
Obligations or the Pulitzer Second Priority Obligations, the exercise of any
rights and remedies with respect to any Common Collateral securing such
obligations or the commencement or prosecution of enforcement of any of the
rights and remedies as a secured creditor under, as applicable, the Pulitzer
First Priority Security Documents or the Pulitzer Second Priority Security
Documents, or applicable law, including, without limitation, (a) any rights of
set-off or recoupment, (b) any right to credit bid debt, and the exercise of any
rights or remedies of a secured creditor under the Uniform Commercial Code of
any applicable jurisdiction or under the Bankruptcy Code and (c) the
commencement of any judicial or nonjudicial foreclosure proceedings with respect
to, attempting any action to take possession of, any Common Collateral, or
exercising any right, remedy or power with respect to, or otherwise taking any
action to enforce their rights or interests in or realize upon the Common
Collateral.

“Enforcement Notice” has the meaning assigned to such term in Section 3.6.

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Document.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Grantor” means (a) each Pulitzer Entity and (b) any other Person (other than a
Lee Entity) in which the Borrower or any other Pulitzer Entity holds an
ownership interest, in each case (a) through (b), that is, at any time of
determination, a party to any Pulitzer First Priority Security Document or
Pulitzer Second Priority Security Document.

“Grantor Joinder Agreement” has the meaning assigned to such term in
Section 9.13.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to the Borrower or any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or any Grantor
or with respect to a material portion of its respective assets, (c) any
liquidation, dissolution, reorganization or winding up of the Borrower or any
Grantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (d) any assignment for the benefit of creditors or
any other marshalling of assets and liabilities of the Borrower or any Grantor.

“Lee Entity” means the Borrower and its subsidiaries other than any of the
Pulitzer Entities.

“Lee First Lien Credit Agreement” means the First Lien Credit Agreement dated as
of March 31, 2014, by and among the Borrower, the lenders party thereto in their
capacities as



--------------------------------------------------------------------------------

Exhibit L-1

Page 5

 

lenders thereunder and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, as amended in accordance with the terms of this Agreement and
the Secured Documents and including any Replacement Second Priority Agreement in
respect of the foregoing. For the avoidance of doubt, to the extent any portion
of any indebtedness (including, the Revolving Facility and/or the Term Facility)
under the Lee First Lien Credit Agreement in effect as of the date hereof is
replaced, consolidated, restructured or refinanced in whole or in part under one
or more separate agreements, successor agreements or replacement agreements, all
such agreements for purposes of this Agreement shall be deemed a “Lee First Lien
Credit Agreement”.

“Lee Second Lien Loan Agreement” has the meaning assigned to such term in the
recitals.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof or sale/leaseback, any option or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Notes” has the meaning assigned to such term in the recitals.

“Notes Collateral Agent” has the meaning ascribed to such term in the preamble.

“Notes Indenture” has the meaning assigned to such term in the recitals.

“Notes Trustee” has the meaning assigned to such term in the recitals.

“Pari Passu Agent” has the meaning ascribed to such term in the preamble.

“Pari Passu Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Pari Passu Facility” means the Term Loan Facility (as defined in the Lee First
Lien Credit Agreement) under the Lee First Lien Credit Agreement dated as of
March 31, 2014, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
that replace, refund or refinance any part of the loans, notes, other credit
facilities or commitments thereunder (whether or not with the original
administrative agent, holders, lenders, investors, underwriters, agents or other
parties), including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof.

“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.



--------------------------------------------------------------------------------

Exhibit L-1

Page 6

 

“Post-Petition Interest” means in respect of any indebtedness (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), on or after the commencement of an Insolvency Proceeding in
accordance with the rate specified in the applicable agreement with respect to
such indebtedness, whether or not the claim for such interest is allowed or
allowable as a claim in such Insolvency Proceeding, and (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the secured parties and payable by a Grantor under a Pulitzer First
Priority Document in respect of such indebtedness on or after the commencement
of an Insolvency Proceeding, whether or not the claim for fees and expenses is
allowed or allowable under Section 502 or 506(b) of the Bankruptcy Code or any
other provision of the Bankruptcy Code or any similar federal, state or foreign
law for the relief of debtors as a claim in such Insolvency Proceeding.

“Pulitzer Entities” has the meaning assigned to such term in the preamble.

“Pulitzer First Priority Agent has the meaning ascribed to such term in the
preamble.

“Pulitzer First Priority Agreement” means the collective reference to (a) the
Lee Second Lien Loan Agreement (b) any Additional Pulitzer First Priority
Agreement and (c) any Replacement Pulitzer First Priority Agreement. Except as
otherwise expressly provided herein, any reference to the Pulitzer First
Priority Agreement hereunder shall be deemed a reference to any Pulitzer First
Priority Agreement then extant.

“Pulitzer First Priority Collateral” means all assets, whether now owned or
hereafter acquired by any Grantor, in which a Lien is granted or purported to be
granted to any Pulitzer First Priority Secured Party as security for any
Pulitzer First Priority Obligation.

“Pulitzer First Priority Collateral Agent” has the meaning ascribed to such term
in the preamble.

“Pulitzer First Priority Documents” means, collectively, the Pulitzer First
Priority Agreement, each Pulitzer First Priority Security Document, and each
Pulitzer First Priority Guarantee and each of the other agreements, documents,
and instruments providing for or evidencing any other Pulitzer First Priority
Obligation (including any intercreditor or joinder agreement among holders of
Pulitzer First Priority Obligations), to the extent such are effective at the
relevant time.

“Pulitzer First Priority Guarantees” means any guarantee by any Grantor of any
or all of the Pulitzer First Priority Obligations.

“Pulitzer First Priority Lien” means any Lien on any asset of any Grantor
created by the Pulitzer First Priority Security Documents.

“Pulitzer First Priority Obligations” mean (a) all “Obligations” under, and as
defined in, the Pulitzer First Priority Security Documents and (b) with respect
to each other Pulitzer First Priority Agreement (i) all principal of, and
interest (including without limitation any Post-Petition Interest) and premium
(if any) on, all loans made or other indebtedness (contingent or otherwise) of
any Loan Party issued or incurred pursuant to the Pulitzer First Priority
Agreement,



--------------------------------------------------------------------------------

Exhibit L-1

Page 7

 

(ii) all guarantee obligations of, or fees, expenses and other amounts payable
by any Grantor from time to time pursuant to the Pulitzer First Priority
Security Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any Pulitzer
First Priority Obligation (whether by or on behalf of any Grantor, as proceeds
of security, enforcement of any right of setoff or otherwise) is declared to be
a fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Pulitzer Second Priority Secured Party,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the Pulitzer First Priority Secured Parties and the
Pulitzer Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

Notwithstanding the foregoing contained in this defined term of Pulitzer First
Priority Obligations, if the principal amount outstanding under the Pulitzer
First Priority Documents (such amount, the “Pulitzer First Priority Outstanding
Amount”) exceeds the Pulitzer Maximum First Priority Amount, then only that
portion of the Pulitzer First Priority Outstanding Amount equal to the Pulitzer
Maximum First Priority Amount shall be Pulitzer First Priority Obligations and
interest with respect to the Pulitzer First Priority Outstanding Amount shall
only constitute Pulitzer First Priority Obligations to the extent related to the
Pulitzer First Priority Outstanding Amount.

“Pulitzer First Priority Representative” means, at the time of determination,
the Collateral Agent for the applicable First Lien Obligations. On the date
hereof, the Pulitzer First Priority Representative is the Pulitzer First
Priority Agent.

“Pulitzer First Priority Secured Parties” means, collectively, the Pulitzer
First Priority Agent, the Pulitzer First Priority Collateral Agent, the Pulitzer
First Priority Representative and any other holders of Pulitzer First Priority
Obligations in such capacity.

“Pulitzer First Priority Security Documents” means the “Security Documents” as
defined in the Lee Second Lien Loan Agreement and any other documents that are
designated under any Pulitzer First Priority Agreement as “Pulitzer First
Priority Security Documents” for purposes of this Agreement, in each case solely
to the extent they relate to the Grantors (and not, for the avoidance of doubt,
to the extent they relate to any Lee Entities, if applicable).

“Pulitzer Maximum First Priority Amount” shall mean $150.0 million, less the
aggregate amount of any payments of principal of Pulitzer First Priority
Obligations (other than to the extent such payment constitutes a refinancing in
full of such principal), plus the aggregate amount of premium and interest
payable in respect of the foregoing.

“Pulitzer Pari Passu Intercreditor Agreement” has the meaning set forth in
Section 9.1 hereof.

“Pulitzer Second Priority Agents” means, collectively, the Revolving Agent, the
Revolving Collateral Agent, the Pari Passu Agent, the Pari Passu Collateral
Agent, the Trustee, and the Notes Collateral Agent, as applicable.



--------------------------------------------------------------------------------

Exhibit L-1

Page 8

 

“Pulitzer Second Priority Agreement” means the collective reference to (a) the
Lee First Lien Credit Agreement, (b) the Notes Indenture, (c) any Additional
First Priority Agreement and (e) any Replacement First Priority Agreement.
Except as otherwise expressly provided herein, any reference to the Pulitzer
Second Priority Agreement hereunder shall be deemed a reference to the
applicable Pulitzer Second Priority Agreement then extant.

“Pulitzer Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Grantor, in which a Lien is
granted or purported to be granted to any Pulitzer Second Priority Secured Party
as security for any Pulitzer Second Priority Obligations.

“Pulitzer Second Priority Collateral Agent” has the meaning ascribed to such
term in the preamble.

“Pulitzer Second Priority Guarantee” means any guarantee by any Grantor of any
or all of the Pulitzer Second Priority Obligations.

“Pulitzer Second Priority Documents” means, collectively, the Pulitzer Second
Priority Agreement, each Pulitzer Second Priority Security Document, and each
Pulitzer Second Priority Guarantee and each of the other agreements, documents,
and instruments providing for or evidencing any other Pulitzer Second Priority
Obligation and any other document or instrument executed or delivered at any
time in connection with any Pulitzer Second Priority Obligation (including any
intercreditor or joinder agreement among holders of Pulitzer Second Priority
Obligations), to the extent such are effective at the relevant time.

“Pulitzer Second Priority Lien” means any Lien on any asset of any Grantor
created by the Pulitzer Second Priority Security Documents.

“Pulitzer Second Priority Obligations” means (a) all “Obligations” under, and as
defined in, the Pulitzer Second Priority Security Documents and (b) with respect
to each other Pulitzer Second Priority Agreement (i) all principal of, and
interest and premium (if any) on, all loans made or other indebtedness
(contingent or otherwise) of any Grantor issued or incurred pursuant to the
Pulitzer Second Priority Agreement, and (ii) all guarantee obligations of, or
fees, expenses and other amounts payable by any Grantor from time to time
pursuant to the Pulitzer Second Priority Security Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding.

“Pulitzer Second Priority Representative” “ means, at the time of determination,
the Collateral Agent for the applicable Pulitzer Second Lien Obligations that
has the right to exercise rights and remedies pursuant to the Pulitzer Pari
Passu Intercreditor Agreement at such time. On the date hereof, the Pulitzer
Second Priority Representative is the Revolving Agent.

“Pulitzer Second Priority Secured Parties” means, collectively, the Revolving
Agent, the Pari Passu Agent, the Notes Trustee, the Pulitzer Second Priority
Collateral Agents, the Pulitzer Second Priority Representative and any other
holders of Pulitzer Second Priority Obligations in such capacity.



--------------------------------------------------------------------------------

Exhibit L-1

Page 9

 

“Pulitzer Second Priority Security Documents” means the Security Documents (as
defined in the Lee First Lien Credit Agreement) and any other documents that are
designated under any Pulitzer Second Priority Agreement as “Pulitzer Second
Priority Security Documents” for purposes of this Agreement, in each case solely
to the extent they relate to the Grantors (and not, for the avoidance of doubt,
to the extent they relate to any Lee Entities, if applicable).

“Purchase” has the meaning set forth in Section 3.6.

“Purchase Notice” has the meaning set forth in Section 3.6.

“Purchase Price” has the meaning set forth in Section 3.6.

“Purchasing Parties” has the meaning set forth in Section 3.6.

“Recovery” has the meaning assigned to such term in Section 5.5.

“Replacement Agreement” means as to any Pulitzer First Priority Agreement or
Pulitzer Second Priority Agreement then extent, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other similar agreement
or instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace or refinance
in whole or in part the indebtedness and other obligations outstanding under
such Pulitzer First Priority Agreement or Pulitzer Second Priority Agreement, as
applicable,

“Replacement Pulitzer First Priority Agreement” means, at any time, a
Replacement Agreement with respect to any Pulitzer First Priority Agreement then
extant unless such agreement or instrument expressly provides that it is not
intended to be and is not a Pulitzer First Priority Agreement hereunder;
provided that the collateral agent for any such Replacement Agreement becomes a
party hereto by executing and delivering a Joinder Agreement.

“Replacement Pulitzer Second Priority Agreement” means, at any time, a
Replacement Agreement with respect to any Pulitzer Second Priority Agreement
then extant unless such agreement or instrument expressly provides that it is
not intended to be and is not a Pulitzer Second Priority Agreement hereunder;
provided that the collateral agent for any such Replacement Agreement becomes a
party hereto by executing and delivering a Joinder Agreement.

“Revolving Agent” has the meaning ascribed to such term in the preamble.

“Revolving Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Revolving Credit Facility” means the Revolving Facility under, and as defined
in, the Lee First Lien Credit Agreement.

“Secured Documents” means Pulitzer First Priority Documents and Pulitzer Second
Priority Documents.



--------------------------------------------------------------------------------

Exhibit L-1

Page 10

 

“Secured Parties” means the Pulitzer First Priority Secured Parties and the
Pulitzer Second Priority Secured Parties.

“Standstill Period” has the meaning set forth in Section 3.1.

“Surviving Obligations” has the meaning set forth in Section 3.6.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, amended and restated,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement, if applicable.

Terms Generally. The definitions in this Section shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Sections shall be deemed references to Sections of this Agreement unless the
context shall otherwise require.

Lien Priorities.

Subordination of Liens.

Any and all Liens on assets or on the Common Collateral now existing or
hereafter created or arising in favor of any Pulitzer Second Priority Secured
Party securing the Pulitzer Second Priority Obligations, regardless of how
acquired, whether by grant, statute, operation of law, judgment rendered in any
judicial proceeding, subrogation or otherwise, are expressly junior in priority,
operation and effect to any and all Liens now existing or hereafter created or
arising in favor of the Pulitzer First Priority Secured Parties securing the
Pulitzer First Priority Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Pulitzer Second
Priority Secured Party may now or hereafter be a party, and regardless of the
time, order or method of grant, attachment, recording or perfection of any
financing statements or other security interests, assignments, pledges, deeds,
mortgages and other Liens, charges or encumbrances or any defect or deficiency
or alleged defect or deficiency in any of the foregoing, (ii) any provision of
the Uniform Commercial Code or any other applicable law or any Pulitzer First
Priority Document or Pulitzer Second Priority Document or any other circumstance
whatsoever and (iii) the fact that any such Liens in favor of any Pulitzer First
Priority Secured Party securing any of the Pulitzer First Priority Obligations
are (x) subordinated to any Lien securing any obligation of any Grantor other
than the Pulitzer Second Priority Obligations or (y) otherwise subordinated,
voided, avoided, invalidated or lapsed.

(b) The Pulitzer First Priority Secured Parties acknowledge and agree that the
Pulitzer Second Priority Secured Parties have been granted Liens upon all of the
Common Collateral, and the Pulitzer First Priority Secured Parties hereby
consent thereto. The subordination of all Liens



--------------------------------------------------------------------------------

Exhibit L-1

Page 11

 

of any Pulitzer Second Priority Secured Party on assets or Common Collateral of
the Grantors by the Pulitzer Second Priority Secured Parties in favor of the
Pulitzer First Priority Liens on such assets or Common Collateral shall not be
deemed to subordinate any Liens of the Pulitzer Second Priority Secured Parties
to any Liens other than (x) the Pulitzer First Priority Liens on such assets or
Common Collateral securing the Pulitzer First Priority Obligations and (y) Liens
that are permitted under the Pulitzer First Priority Documents and the Pulitzer
Second Priority Documents to be senior to the Pulitzer First Priority Liens and
the Pulitzer Second Priority Liens.

Nature of Pulitzer First Priority Obligations. The Pulitzer Second Priority
Secured Parties acknowledge that a portion of the Pulitzer First Priority
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that, without limitation
of any provision of the Pulitzer Second Priority Agreement to the contrary, the
terms of the Pulitzer First Priority Obligations may be modified, extended or
amended from time to time, and that the aggregate amount of the Pulitzer First
Priority Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Pulitzer Second Priority Secured Parties and
without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Pulitzer First Priority
Obligations, or any portion thereof, or by any amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Pulitzer First Priority Obligations, or any
portion thereof.

Agreements Regarding Actions to Perfect Liens.

 

The Pulitzer Second Priority Secured Parties agree that, solely with respect to
Common Collateral, all Pulitzer Second Priority Security Documents that are
publicly filed (excluding any UCC financing statements) shall contain the
following notation: “The lien and security interest created by this agreement on
the property of the Pulitzer Entities described herein is junior and
subordinate, in accordance with the provisions of the Pulitzer Junior
Intercreditor Agreement dated as of             , 20        , among the
collateral agents named therein, Lee Enterprises, Incorporated, and the other
Grantors referred to therein, among others, as amended from time to time, to the
Pulitzer First Priority Lien referred to therein in such property.”.

(b) The Pulitzer First Priority Collateral Agents hereby agree that, to the
extent that they hold a Lien on any Common Collateral that can be perfected by
the possession or control of such Common Collateral or of any deposit,
securities or other account in which such Common Collateral is held, and if such
Common Collateral or any such account is in fact in the possession or under the
control of such Pulitzer First Priority Collateral Agent (such Common Collateral
being referred to herein as the “Controlled Common Collateral”), such Pulitzer
First Priority Collateral Agent shall, solely for the purpose of perfecting the
Liens of any other Collateral Agent granted on such Common Collateral under any
Secured Documents and subject to the terms and conditions of this Section, also
hold such Controlled Common Collateral as gratuitous bailee and sub-agent for
each such other Collateral Agent (any such Collateral Agent holding any
Controlled Shared Collateral as gratuitous bailee and sub-agent being referred
to herein as the “Bailee Collateral Agent”). In furtherance of the foregoing,
each other Collateral Agent appoints



--------------------------------------------------------------------------------

Exhibit L-1

Page 12

 

each Bailee Collateral Agent (and each Bailee Collateral Agent accepts such
appointment) as such Collateral Agent’s gratuitous bailee and sub-agent
hereunder with respect to any Controlled Common Collateral that such Bailee
Collateral Agent possesses or controls at any time solely for the purpose of
perfecting a Lien on such Controlled Common Collateral. It is further understood
and agreed that as of the date hereof, the Pulitzer First Priority
Representative shall be the Bailee Collateral Agent and be granted possession of
all possessory Controlled Shared Collateral.

No New Liens. So long as the Discharge of Pulitzer First Priority Obligations
has not occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Grantor, the parties hereto agree that (a) there shall be no
Lien, and no Grantor shall have any right to create any Lien, on any assets of
any Grantor securing any Pulitzer Second Priority Obligations if these same
assets are not subject to, and do not become subject to, a Lien securing the
Pulitzer First Priority Obligations and (b) there shall be no Lien, and no
Grantor shall have any right to create any Lien, on any assets of any Grantor
securing any Pulitzer First Priority Obligations if these same assets are not
subject to, and do not become subject to, a Lien securing the Pulitzer Second
Priority Obligations. To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the Pulitzer First Priority Secured Parties and the Pulitzer Second
Priority agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.4
shall be subject to Section 4.1.

2.5 Prohibition on Contesting Liens. Each of the Pulitzer Second Priority
Secured Parties and each of the Pulitzer First Priority Secured Parties, agrees
that it will not (and hereby waives any right to) object to or contest or
support any other Person in objecting to or contesting, in any proceeding
(including without limitation, any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of any Lien held by or on behalf of any
of the Pulitzer First Priority Secured Parties in the Pulitzer First Priority
Collateral or by or on behalf of any of the Pulitzer Second Priority Secured
Parties in the Pulitzer Second Priority Collateral, as the case may be, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Pulitzer First Priority Secured
Party or any Pulitzer Second Priority Secured Party to enforce this Agreement,
including the provisions of this Agreement relating to the priority and
exclusive enforcement of the Liens securing the Pulitzer First Priority
Obligations as provided in Sections 2.1 and 3.1. Notwithstanding any failure by
any Pulitzer First Priority Secured Party or Pulitzer Second Priority Secured
Party to perfect its Liens on the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the Liens on the Common Collateral granted to the Pulitzer First
Priority Secured Parties or the Pulitzer Second Priority Secured Parties, the
priority and rights as between the Pulitzer First Priority Secured Parties and
the Pulitzer Second Priority Secured Parties with respect to the Common
Collateral shall be as set forth herein.

Enforcement Rights.

Exclusive Enforcement.

(a) At any time prior to the Discharge of Pulitzer First Priority Obligations,
whether or not an Insolvency Proceeding has been commenced by or against the
Borrower or any Grantor, the Pulitzer First Priority Representative on behalf of
the Pulitzer First Priority Secured Parties



--------------------------------------------------------------------------------

Exhibit L-1

Page 13

 

shall have the exclusive right to exercise any right or remedy with respect to
the Common Collateral and will also have the exclusive right to determine the
time and method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. So long as the Discharge of Pulitzer First
Priority Obligations has not occurred, whether or not an Insolvency Proceeding
has been commenced by or against the Borrower or any Grantor, no Pulitzer Second
Priority Secured Party will be permitted to commence or maintain an enforcement
action with respect to any Common Collateral; provided that the Pulitzer Second
Priority Representative may commence an enforcement action after the passage of
150 days after the earlier of (x) the date on which the Pulitzer Second Priority
Obligations shall have become due and payable by acceleration upon the
occurrence and during the continuance of an Event of Default under and in
accordance with the applicable Pulitzer Second Priority Documents and (y) the
date on which the Pulitzer First Priority Representative received notice from
the applicable Pulitzer Second Priority Agent,or such other agent or collateral
agent or trustee of Pulitzer Second Priority Obligations of any such Person’s
intention to exercise any rights or remedies with respect to any Pulitzer Second
Priority Collateral after the occurrence and during the continuance of an Event
of Default under the Pulitzer Second Priority Documents (the “Standstill
Period”); provided, however, that if the Pulitzer First Priority Representative
or any Pulitzer First Priority Collateral Agent on behalf of any Pulitzer First
Priority Obligations shall have commenced and be diligently pursuing in good
faith an Enforcement Action with respect to the Common Collateral, the Pulitzer
Second Priority Representative, the applicable Pulitzer Second Priority Agent,
or any agent or collateral agent or trustee of any Pulitzer Second Priority
Obligations shall not commence or continue an Enforcement Action. The Pulitzer
First Priority Secured Parties are under no obligation to consult with any
Pulitzer Second Priority Secured Party at any time prior to or when exercising
their rights and remedies with respect to the Common Collateral.

(b) Until the Discharge of the Pulitzer First Priority Obligations has occurred,
whether or not an Insolvency Proceeding has been commenced by or against the
Borrower or any Grantor, subject to Section 3.1(a), the First Lien
Representative shall have the exclusive right to enforce rights, exercise
remedies and make determinations regarding the release with respect to the
Common Collateral without the consent of the Pulitzer Second Priority Secured
Parties; provided that the Lien securing the Pulitzer Second Priority
Obligations shall remain on the proceeds of such Common Collateral released
subject to the relative priorities set forth in this Agreement. In exercising
rights and remedies with respect to the Common Collateral, the Pulitzer First
Priority Representative may enforce the provisions of the Pulitzer First
Priority Documents and exercise remedies thereunder, all in such order in such
manner as it may determine in the exercise of its sole discretion.

Notwithstanding the foregoing contained in this Section 3.1, the Pulitzer Second
Priority Secured Parties may:

(1) take any action (not adverse to the priority status of the Pulitzer First
Priority Liens on the Common Collateral, or the rights of any Pulitzer First
Priority Secured Parties to exercise remedies in respect thereof or the
agreements set forth in Section 2) in order to create, perfect, preserve or
protect the Pulitzer Second Priority Liens on the Common Collateral;



--------------------------------------------------------------------------------

Exhibit L-1

Page 14

 

(2) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Pulitzer
Second Priority Secured Parties, including any claims secured by the Common
Collateral, if any, in each case in a manner that is not inconsistent with, or
in contravention of, the express terms of this Agreement;

(3) file any pleadings, objections, motions or agreements or take any positions
that assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency Proceeding or applicable non-bankruptcy law,
in each case in a manner that is not inconsistent with, or in contravention of,
the express terms of this Agreement;

(4) vote on any plan of reorganization, file any proof of claim or statement of
interest, make other filings and make any arguments and motions that are, in
each case, not inconsistent with, or in contravention of, the express terms of
this Agreement;

(5) exercise any of its rights or remedies with respect to the Common Collateral
after the termination of the Standstill Period to the extent permitted by this
Section 3.1;

(6) present a cash or credit bid (in the case of any such credit bid, so long as
such bid provides for the Discharge of Pulitzer First Priority Obligations) at
any section 363 hearing or with respect to any other Common Collateral
disposition; and

(7) bid for or purchase Common Collateral at any private or judicial foreclosure
upon such Common Collateral initiated by any of the Pulitzer First Priority
Secured Parties.

Judgment Creditors. In the event that any Pulitzer Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Pulitzer First Priority
Liens and the Pulitzer First Priority Obligations) to the same extent as all
other Pulitzer Second Priority Liens securing the Pulitzer Second Priority
Obligations are subject to the terms of this Agreement.

No Additional Rights For the Grantors Hereunder. Except as provided in
Section 3.4, if any Pulitzer First Priority Secured Party or Pulitzer Second
Priority Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, no Grantor shall be entitled to use such violation as a
defense to any action by any Pulitzer First Priority Secured Party or Pulitzer
Second Priority Secured Party, or to assert such violation as a counterclaim or
basis for set off or recoupment against any Pulitzer First Priority Secured
Party or Pulitzer Second Priority Secured Party.

Actions Upon Breach.

If any Pulitzer Second Priority Secured Party, contrary to this Agreement,
commences or participates in any Enforcement Action or other action or
proceeding against the Common Collateral in contravention of this Agreement, the
related Grantor, with the prior written consent



--------------------------------------------------------------------------------

Exhibit L-1

Page 15

 

of the Pulitzer First Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Pulitzer First Priority
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor.

Should any Pulitzer Second Priority Secured Party, contrary to this Agreement,
in any way take, attempt to take or threaten to take any Enforcement Action with
respect to the Common Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or take any other action in
violation of this Agreement, or fail to take any action required by this
Agreement, this Agreement shall create an irrebuttable presumption and admission
by such Pulitzer Second Priority Secured Party that any Pulitzer First Priority
Secured Party (in its own name or in the name of the relevant Grantor) or the
relevant Grantor may obtain relief against such Pulitzer Second Priority Secured
Party by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Pulitzer Second Priority
Representative on behalf of each Pulitzer Second Priority Secured Party that
(i) the Pulitzer First Priority Secured Parties’ damages from such actions of
any Pulitzer Second Priority Secured Party may at that time be difficult to
ascertain and may be irreparable and the harm to the Pulitzer First Priority
Secured Parties may not be adequately compensated in damages and (ii) each
Pulitzer Second Priority Secured Party waives any defense that the Borrower, the
other Grantors and/or the Pulitzer First Priority Secured Parties cannot
demonstrate damage and/or be made whole by the awarding of damages.

3.6 Option to Purchase.

(a) The Pulitzer First Priority Representative agrees that it will give the
Pulitzer Second Priority Representative written notice (the “Enforcement
Notice”) within five business days after commencing any Enforcement Action with
respect to Common Collateral or the institution of any Insolvency Proceeding
(which notice shall be effective for all Enforcement Actions taken after the
date of such notice so long as the Pulitzer First Priority Representative is
diligently pursuing in good faith the exercise of its default or enforcement
rights or remedies against, or diligently attempting in good faith to vacate any
stay of enforcement rights of its Liens on the Common Collateral, including,
without limitation, all Enforcement Actions identified in such Enforcement
Notice). Following the commencement of an Enforcement Action or the institution
of any Insolvency Proceeding, any Pulitzer Second Priority Secured Party shall
have the option, by irrevocable written notice (the “Purchase Notice”) delivered
by the Pulitzer Second Priority Representative to the Pulitzer First Priority
Representative no later than five business days after receipt by the Pulitzer
Second Priority Representative of the Enforcement Notice, to purchase all of the
outstanding Pulitzer First Priority Obligations from the Pulitzer First Priority
Secured Parties. If the Pulitzer Second Priority Representative delivers the
Purchase Notice, the Pulitzer First Priority Representative shall terminate any
existing Enforcement Actions, and shall not take any further Enforcement
Actions, provided that the Purchase (as defined below) shall have been
consummated on the date specified in the Purchase Notice in accordance with this
Section 3.6.

(b) On the date specified by the Pulitzer Second Priority Representative in the
Purchase Notice (which shall be a business day not less than five business days,
nor more than ten business days, after receipt by the Pulitzer First Priority
Representative of the Purchase Notice), the Pulitzer First Priority Secured
Parties shall, subject to any required approval of any court or other
governmental authority then in effect, sell to the Pulitzer Second Priority
Secured Parties



--------------------------------------------------------------------------------

Exhibit L-1

Page 16

 

electing to purchase pursuant to Section 3.6(a) (the “Purchasing Parties”), and
the Purchasing Parties shall purchase (the “Purchase”) from the Pulitzer First
Priority Secured Parties, the outstanding Pulitzer First Priority Obligations;
provided that the Pulitzer First Priority Obligations purchased shall not
include any rights of the Pulitzer First Priority Secured Parties with respect
to indemnification and other obligations of the Borrower or any Grantor that own
Common Collateral under the Pulitzer First Priority Documents that are expressly
stated to survive the termination of the Pulitzer First Priority Documents (the
“Surviving Obligations”).

(c) Without limiting the obligations of the Borrower and the Grantors that own
Common Collateral under the Pulitzer First Priority Documents to the Pulitzer
First Priority Secured Parties with respect to the Surviving Obligations (which
shall not be transferred in connection with the Purchase), on the date of the
Purchase, the Purchasing Parties shall (i) pay to the Pulitzer First Priority
Secured Parties as the purchase price (the “Purchase Price”) therefor the full
amount of all Pulitzer First Priority Obligations then outstanding and unpaid
(including principal, interest (including, to the extent applicable, interest at
the default rate), Post-Petition Interest, fees, breakage costs, attorneys’ fees
and expenses, and (ii) agree to reimburse the Pulitzer First Priority Secured
Parties for any loss, cost, damage or expense (including attorneys’ fees and
expenses) in connection with any fees, costs or expenses related to any checks
or other payments provisionally credited to the Pulitzer First Priority
Obligations and/or as to which the Pulitzer First Priority Secured Parties have
not yet received final payment and (iv) agree, after written request from the
Pulitzer First Priority Representative, to reimburse the Pulitzer First Priority
Secured Parties in respect of indemnification obligations of the Borrower or
Grantors that own Common Collateral under the Pulitzer First Priority Documents
as to matters or circumstances known to the Pulitzer First Priority Secured
Parties at the time of the Purchase which could reasonably be expected to result
in any loss, cost, damage or expense to any of the Pulitzer First Priority
Secured Parties, provided that in no event shall any Purchasing Party have any
liability for such amounts in excess of proceeds of Common Collateral received
by the Purchasing Parties.

(d) The Purchase Price shall be remitted by wire transfer in immediately
available funds to such account of the Pulitzer First Priority Representative as
it shall designate to the Purchasing Parties. The Pulitzer First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the Pulitzer First
Priority Secured Parties in accordance with the provisions of the Pulitzer Pari
Passu Intercreditor Agreement. Interest shall be calculated to but excluding the
day on which the Purchase occurs if the amounts so paid by the Purchasing
Parties to the account designated by the Pulitzer First Priority Representative
are received in such account prior to 12:00 Noon, New York City time, and
interest shall be calculated to, and including such day if the amounts so paid
by the Purchasing Parties to the account designated by the Pulitzer First
Priority Representative are received in such account later than 12:00 Noon, New
York City time.

(e) The Purchase shall be made without representation or warranty of any kind by
the Pulitzer First Priority Secured Parties as to the Pulitzer First Priority
Obligations, the Common Collateral or otherwise and without recourse to the
Pulitzer First Priority Secured Parties, except that the Pulitzer First Priority
Secured Parties shall represent and warrant: (i) the amount of the Pulitzer
First Priority Obligations being purchased, (ii) that the Pulitzer First
Priority Secured Parties own the Pulitzer First Priority Obligations free and
clear of any liens or encumbrances



--------------------------------------------------------------------------------

Exhibit L-1

Page 17

 

and (iii) that the Pulitzer First Priority Secured Parties have the right to
assign the Pulitzer First Priority Obligations and the assignment is duly
authorized.

3.7. Pulitzer Second Priority Interest, Principal, Etc. Nothing in this
Agreement shall prohibit the receipt by any Pulitzer Second Priority Secured
Party of payments (including in cash) of interest, principal and other amounts
owed in respect of the Pulitzer Second Priority Obligations unless such receipt
is (x) the direct or indirect result of the exercise by any Pulitzer Second
Priority Secured Party of rights or remedies with respect to, or enforcement of,
any Pulitzer Second Priority Lien on Common Collateral, which exercise or
enforcement is inconsistent with, or in contravention of, the express terms of
this Agreement or (y) from the proceeds of an Enforcement Action required to be
applied in accordance with Section 4.1 below; provided that, for the avoidance
of doubt, nothing in this paragraph impairs or otherwise adversely affects any
rights or remedies the Pulitzer First Priority Secured Parties may have with
respect to the Common Collateral, including without limitation, Section 6.

Application Of Proceeds Of Common Collateral; Dispositions And Releases Of
Common Collateral; Inspection and Insurance.

Application of Proceeds; Turnover Provisions. All proceeds of Common Collateral
(including any interest earned thereon) resulting from the sale, collection or
other disposition of Common Collateral pursuant to any Enforcement Action or
that occurs after any Event of Default, whether or not pursuant to an Insolvency
Proceeding, or during the pendency of any Insolvency Proceeding shall be
distributed as follows: first to the Pulitzer First Priority Representative for
application to the Pulitzer First Priority Obligations in accordance with the
terms of the Pulitzer Pari Passu Intercreditor Agreement and the Pulitzer First
Priority Documents until the Discharge of the Pulitzer First Priority
Obligations has occurred and thereafter, to the Pulitzer Second Priority
Representative for application in accordance with the terms of the Pulitzer
Second Priority Documents and thereafter, after payment in full of all the
Pulitzer First Priority Obligations and Pulitzer Second Priority Obligations, to
the Borrower and the other Grantors or their successors and assigns, as their
interest may appear, or as a court of competent jurisdiction may direct. Until
the Discharge of the Pulitzer First Priority Obligations has occurred, any
Common Collateral, including any Common Collateral constituting proceeds, that
may be received by any Pulitzer Second Priority Secured Party in violation of
this Agreement shall be segregated and held in trust and promptly paid over to
the Pulitzer First Priority Representative, for the benefit of the Pulitzer
First Priority Secured Parties, in the same form as received, with any necessary
endorsements, and each Pulitzer Second Priority Secured Party hereby authorizes
the Pulitzer First Priority Representative to make any such endorsements as
agent for the Pulitzer Second Priority Representative (which authorization,
being coupled with an interest, is irrevocable).

Releases of Pulitzer Second Priority Lien.

Upon (i) any sale or other disposition of any Common Collateral permitted
pursuant to the terms of the Pulitzer First Priority Documents that results in
the release of the Pulitzer First Priority Lien on such Common Collateral
(including any sale or other disposition pursuant to any Enforcement Action) or
(ii) any other release of Common Collateral from the Lien under the Pulitzer
First Priority Security Documents that is permitted pursuant to the terms of the
Pulitzer



--------------------------------------------------------------------------------

Exhibit L-1

Page 18

 

First Priority Documents, the Pulitzer Second Priority Lien on such Common
Collateral (excluding any portion of the proceeds of such Common Collateral
remaining after the Discharge of the Pulitzer First Priority Obligations occurs)
shall be automatically and unconditionally released with no further consent or
action of any Person. The Pulitzer Second Priority Representative shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Pulitzer First Priority Representative shall reasonably
request in writing to evidence any release of the Pulitzer Second Priority Lien
described in this paragraph (a) of this Section 4.2. The Pulitzer Second
Priority Representative hereby appoints the Pulitzer First Priority
Representative and any officer or duly authorized person of the Pulitzer First
Priority Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Pulitzer Second Priority Representative and in the name of the Pulitzer
Second Priority Representative or in the Pulitzer First Priority
Representative’s own name, from time to time, in the Pulitzer First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Inspection Rights and Insurance.

Any Pulitzer First Priority Secured Party and its representatives and invitees
may at any time, to the extent permitted under the Pulitzer First Priority
Documents, inspect, repossess, remove and otherwise deal with the Common
Collateral, and the Pulitzer First Priority Representative may advertise and
conduct public auctions or private sales of the Common Collateral, in each case
without notice to, the involvement of or interference by any Pulitzer Second
Priority Secured Party or liability to any Pulitzer Second Priority Secured
Party.

(b) Until the Discharge of Pulitzer First Priority Obligations has occurred, the
Pulitzer First Priority Representative will have the sole and exclusive right
(i) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by the Borrower or any Grantor (except
that the Pulitzer Second Priority Representative shall have the right to be
named as additional insured and loss payee so long as its second lien status is
identified in a manner satisfactory to the Pulitzer First Priority
Representative), (ii) to adjust or settle any insurance policy or claim covering
the Common Collateral in the event of any loss thereunder, (iii) to approve any
award granted in any condemnation or similar proceeding affecting the Common
Collateral and (iv) to apply the proceeds of any insurance or condemnation award
to the Pulitzer First Priority Obligations in accordance with the Pulitzer First
Priority Documents.

Insolvency Proceedings.

Filing of Motions. Until the Discharge of Pulitzer First Priority Obligations
has occurred, the Pulitzer Second Priority Secured Parties agree that no
Pulitzer Second Priority Secured Party shall, in or in connection with any
Insolvency Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case in respect of any of the Common Collateral, including, without



--------------------------------------------------------------------------------

Exhibit L-1

Page 19

 

limitation, with respect to the determination of any Liens or claims held by the
Pulitzer First Priority Representative (including the validity and
enforceability thereof) or any other Pulitzer First Priority Secured Party or
the value of any claims of such parties under Section 506(a) of the Bankruptcy
Code or otherwise; provided that the Pulitzer Second Priority Representative may
file a proof of claim in an Insolvency Proceeding, subject to the limitations in
this Agreement and only if consistent with the terms and the limitations on the
Pulitzer Second Priority Representative imposed hereby.

Financing Matters. Until the Discharge of Pulitzer First Priority Obligations
has occurred, if the Borrower or any Grantor becomes subject to any Insolvency
Proceeding, and if the Pulitzer First Priority Representative desires to permit
the use of cash collateral or to permit the Borrower or any Grantor obtaining
financing under Section 363 or Section 364 of the Bankruptcy Code or any other
similar provision in any Bankruptcy Law (“DIP Financing”), then the Pulitzer
Second Priority Secured Parties (a) will be deemed to have consented to and will
not object to such use of cash collateral or DIP Financing, (b) will not request
or accept adequate protection or any other relief in connection with the use of
such cash collateral or such DIP Financing except as set forth in Section 5.4,
(c) to the extent the Liens securing the Pulitzer First Priority Obligations are
subordinated or pari passu with such DIP Financing or any “carve out”, will
subordinate (and will be deemed hereunder to have subordinated) the Pulitzer
Second Priority Liens in the Common Collateral to such DIP Financing (and all
obligations related thereto) on the same basis as they are subordinated to the
Pulitzer First Priority Obligations and (d) will raise no objection to, and will
not otherwise contest any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of the Pulitzer First
Priority Obligations made by the Pulitzer First Priority Representative or any
Pulitzer First Priority Secured Party; provided that (A) such DIP Financing
shall not, together with the Pulitzer First Priority Outstanding Amount, exceed
the sum of the Pulitzer Maximum First Priority Amount, plus $40,000,000, (B) the
Pulitzer Second Priority Secured Parties shall retain the right to object to any
ancillary agreements or arrangement regarding the use of cash collateral or the
DIP Financing that are materially adverse to the Pulitzer Second Priority
Secured Parties, (C) if obtained by the Pulitzer First Priority Secured Parties,
the Pulitzer Second Priority Secured Parties shall have the right to seek
adequate protection in the form of cash payments for fees and expenses only,
(D) the Pulitzer Second Priority Secured Parties shall have the right to object
to any DIP Financing that compels the Borrower or any Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing agreement and
(E) the proposed cash collateral order or DIP Financing agreement does not
expressly require the sale of all or substantially all of the Common Collateral
prior to a default under such cash collateral order or such DIP Financing
agreement.

Relief From the Automatic Stay. Until the Discharge of Pulitzer First Priority
Obligations has occurred, the Pulitzer Second Priority Secured Parties will not
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the Pulitzer First
Priority Representative.

Adequate Protection. Until the Discharge of Pulitzer First Priority Obligations
has occurred, the Pulitzer Second Priority Secured Parties agree that none of
them shall contest (or



--------------------------------------------------------------------------------

Exhibit L-1

Page 20

 

support any other Person contesting) (a) any request by the Pulitzer First
Priority Representative or the other Pulitzer First Priority Secured Parties for
adequate protection, (b) any objection by the Pulitzer First Priority
Representative or any other Pulitzer First Priority Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection or (c) assert or support or enforce any claim for costs or expenses
of preserving or disposing of any Collateral under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.
Notwithstanding the foregoing, in any Insolvency Proceeding, (i) if the Pulitzer
First Priority Secured Parties are granted adequate protection in the form of
additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar Bankruptcy Law, then the Pulitzer Second Priority
Representative (A) may seek or request adequate protection in the form of a
replacement Lien on such additional collateral and superpriority claim, which
Lien and superpriority claim is subordinated to the Liens securing and claims
with respect to the Pulitzer First Priority Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens
securing the Pulitzer Second Priority Obligations are so subordinated to the
Liens securing the Pulitzer First Priority Obligations under this Agreement and
(B) agrees that it will not seek or request, and will not accept, adequate
protection in any other form, except if obtained by the Pulitzer First Priority
Secured Parties, the Pulitzer Second Priority Secured Parties shall have the
right to seek adequate protection in the form of cash payments for fees and
expenses only, and (ii) in the event the Pulitzer Second Priority Representative
seeks or requests adequate protection and such adequate protection is granted in
the form of additional collateral, then the Pulitzer Second Priority
Representative and the Pulitzer Second Priority Secured Parties agree that the
Pulitzer First Priority Secured Parties shall also be granted a senior Lien on
such additional collateral as security for the applicable Pulitzer First
Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing Pulitzer Second Priority Obligations shall be
subordinated to the Liens on such collateral securing Pulitzer First Priority
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the holders of the Pulitzer First Priority
Secured Parties as adequate protection on the same basis as the other Liens
securing the Pulitzer Second Priority Obligations are so subordinated to such
Liens securing the Pulitzer First Priority Obligations under this Agreement.

Avoidance Issues. If any Pulitzer First Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the bankruptcy trustee or the estate of any Borrower or Grantor, because such
amount was avoided or ordered to be paid or disgorged for any reason, including
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the Pulitzer First Priority Obligations shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the Discharge of Pulitzer First Priority
Obligations, if it shall otherwise have occurred, shall be deemed not to have
occurred. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Pulitzer Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made on
behalf of the Pulitzer First Priority



--------------------------------------------------------------------------------

Exhibit L-1

Page 21

 

Obligations in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
until the Discharge of Pulitzer First Priority Obligations has occurred, the
Pulitzer Second Priority Secured Parts will not object to, and will not
otherwise contest any order relating to a sale of assets of the Borrower or any
Grantor for which the Pulitzer First Priority Representative has consented that
provides, to the extent such sale is to be free and clear of Liens, that the
Liens securing the Pulitzer First Priority Obligations and the Pulitzer Second
Priority Obligations will attach to the proceeds of the sale on the same basis
of priority as the existing Liens in accordance with this Agreement.

Separate Grants of Security and Separate Classification. Each Pulitzer Second
Priority Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the Pulitzer First Priority Security Documents and the Pulitzer
Second Priority Security Documents constitute two separate and distinct grants
of Liens and (b) because of, among other things, their differing rights in the
Common Collateral, the Pulitzer Second Priority Obligations are fundamentally
different from the Pulitzer First Priority Obligations and must be separately
classified in any plan of reorganization proposed in an Insolvency Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Pulitzer First Priority
Secured Parties and Pulitzer Second Priority Secured Parties in respect of the
Common Collateral constitute only one class of secured claims (rather than
separate classes of senior and junior secured claims), then the Pulitzer Second
Priority Secured Parties hereby acknowledge and agree that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Common Collateral (with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Pulitzer Second
Priority Secured Parties), the Pulitzer First Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest, fees and expenses and any other claims, all
amounts owing in respect of Post-Petition Interest before any distribution is
made in respect of the Pulitzer Second Priority Obligations held by the Pulitzer
Second Priority Secured Parties, with the Pulitzer Second Priority Secured
Parties hereby acknowledging and agreeing to turn over to the Pulitzer First
Priority Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Pulitzer Second
Priority Secured Parties), and that, until turned over to the Pulitzer First
Priority Secured Parties, such amounts will be held in trust for the Pulitzer
First Priority Secured Parties.

No Waivers of Rights of Pulitzer First Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the Pulitzer First Priority
Representative or any other Pulitzer First Priority Secured Party from objecting
in any Insolvency Proceeding or otherwise to any action taken by any Pulitzer
Second Priority Secured Party not expressly prohibited hereunder, including the
seeking by any Pulitzer Second Priority Secured Party of adequate protection
(except as provided in Section 5.4) or the asserting by any Pulitzer Second
Priority



--------------------------------------------------------------------------------

Exhibit L-1

Page 22

 

Secured Party of any of its rights and remedies under the Pulitzer Second
Priority Documents or otherwise.

Plans of Reorganization. Nothing in this Agreement shall impair the rights of
any Pulitzer Second Priority Secured Party to propose, support, or vote in favor
of or against any plan of reorganization or similar plan or scheme in any
Insolvency Proceeding, so long as such plan or scheme is not inconsistent with,
or in contravention of, the express terms of this Agreement, provided that in
the case of proposing such plan of reorganization or similar plan or scheme it
shall, unless otherwise approved by the Pulitzer First Priority Representative,
provide for payment in full of the Pulitzer First Priority Obligations and the
occurrence of the events described in clause (a), (b) and (c) of the definition
of Discharge of Pulitzer First Priority Obligations.

Post-Petition Claims. None of the Pulitzer Second Priority Secured Parties shall
oppose or seek to challenge any claim by any Pulitzer First Priority Secured
Party for allowance in any Insolvency Proceeding of Pulitzer First Priority
Obligations consisting of Post-Petition Interest or indemnities, without regard
to the existence of the Liens of the Pulitzer Second Priority Secured Parties on
the Common Collateral.

Waivers. Until the Discharge of the Pulitzer First Priority Obligations, each
Pulitzer Second Priority Secured Party, agrees that (a) it will not assert or
enforce any claim under Section 506(c) of the Bankruptcy Code senior to or on a
parity with the Liens securing the Pulitzer First Priority Obligations for costs
or expenses of preserving or disposing of any Common Collateral and (b) waives
any claim it may now or hereafter have arising out of the election by any
Pulitzer First Priority Secured Party of the application of Section 1111(b)(2)
of the Bankruptcy Code.

Pulitzer Second Priority Documents and Pulitzer First Priority Documents.

Each Borrower and Grantor and the Pulitzer Second Priority Secured Parties agree
that it shall not at any time execute or deliver any amendment or other
modification to any of the Pulitzer Second Priority Documents inconsistent with
or in violation of this Agreement.

Each Borrower and Grantor and the Pulitzer First Priority Secured Parties agree
that it shall not at any time execute or deliver any amendment or other
modification to any of the Pulitzer First Priority Documents inconsistent with
or in violation of this Agreement.

In the event the Pulitzer First Priority Collateral Agents enter into any
amendment, waiver or consent in respect of any of the Pulitzer First Priority
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Pulitzer First Priority
Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Pulitzer Second Priority Security
Document (solely to the extent applicable to any Grantor and Common Collateral)
without the consent of or action by any Pulitzer Second Priority Secured Party
(with all such amendments, waivers and modifications subject to the terms
hereof); provided that (i) no such amendments, modifications or waivers shall
provide for the security of any additional extensions of credit or add
additional



--------------------------------------------------------------------------------

Exhibit L-1

Page 23

 

secured creditors in violation of the express provisions of the Pulitzer Second
Priority Agreements, (ii) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Pulitzer Second Priority
Security Document, except to the extent that a release of such Lien is permitted
by Section 4.2, (iii) any such amendment, waiver or consent that materially and
adversely affects the rights of the Pulitzer Second Priority Secured Parties and
does not affect the Pulitzer First Priority Secured Parties in a like or similar
manner shall not apply to the Pulitzer Second Priority Security Documents
without the written consent of the Pulitzer Second Priority Collateral Agent and
(iv) notice of such amendment, waiver or consent shall be given to the Pulitzer
Second Priority Representative no later than 15 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.

Reliance; Waivers; etc.

Reliance. The Pulitzer First Priority Documents are deemed to have been executed
and delivered, and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The Pulitzer Second Priority
Secured Parties expressly waive all notice of the acceptance of and reliance on
this Agreement by the Pulitzer First Priority Secured Parties. The Pulitzer
Second Priority Documents are deemed to have been executed and delivered and all
issuances of debt and other extensions of credit thereunder are deemed to have
been made or incurred, in reliance upon this Agreement. The Pulitzer First
Priority Secured Parties waive all notices of the acceptance of and reliance by
the Pulitzer Second Priority Secured Parties.

No Warranties or Liability. The Pulitzer Second Priority Secured Parties and the
Pulitzer First Priority Secured Parties acknowledge and agree that neither has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any Pulitzer First
Priority Document or any Pulitzer Second Priority Document. Except as otherwise
provided in this Agreement, the Pulitzer Second Priority Secured Parties and the
Pulitzer First Priority Secured Parties will be entitled to manage and supervise
their respective extensions of credit to the Borrower or any Grantor in
accordance with law and their usual practices, modified from time to time as
they deem appropriate. No Agent shall, by reason of this Agreement, or any other
Security Document or any other document, have a fiduciary relationship or other
implied duties in respect of any other Agent or any other Secured Party.

No Waivers. No right or benefit of any party hereunder shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of such
party or any other party hereto or by any noncompliance by the Borrower or any
Grantor with the terms and conditions of any of the Pulitzer First Priority
Documents or the Pulitzer Second Priority Documents.

Obligations Unconditional.

Pulitzer First Priority Obligations Unconditional. All rights and interests of
the Pulitzer First Priority Secured Parties hereunder, and all agreements and
obligations of the Pulitzer Second Priority Secured Parties (and, to the extent
applicable, the Grantors) hereunder, shall remain in full force and effect
irrespective of:



--------------------------------------------------------------------------------

Exhibit L-1

Page 24

 

any lack of validity or enforceability of any Pulitzer First Priority Document;

any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Pulitzer First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Pulitzer First
Priority Document;

prior to the Discharge of the Pulitzer First Priority Obligations, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Pulitzer First Priority Obligations or any guarantee; or

any other circumstances that otherwise might constitute a defense available to,
or a discharge of, the Borrower or any Grantor in respect of the Pulitzer First
Priority Obligations, or of any Pulitzer Second Priority Secured Party, or the
Borrower or any Grantor, to the extent applicable, in respect of this Agreement.

Pulitzer Second Priority Obligations Unconditional. All rights and interests of
the Pulitzer Second Priority Secured Parties hereunder, and all agreements and
obligations of the Pulitzer First Priority Secured Parties (and, to the extent
applicable, the Borrower and the Grantors) hereunder, shall remain in full force
and effect irrespective of:

any lack of validity or enforceability of any Pulitzer Second Priority Document;

any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Pulitzer Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Pulitzer Second Priority Document;

any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Pulitzer Second Priority Obligations or any guarantee or
guaranty thereof; or

any other circumstances that otherwise might constitute a defense available to,
or a discharge of, any Grantor in respect of the Pulitzer Second Priority
Obligations, or of any Pulitzer First Priority Secured Party, or the Borrower or
any Grantor, to the extent applicable, in respect of this Agreement.

Miscellaneous.

Conflicts. In the event of any conflict between the provisions of this Agreement
and the provisions of any Pulitzer First Priority Document or any Pulitzer
Second Priority Document, the provisions of this Agreement shall govern;
provided that, in the event of any conflict between the provisions of this
Agreement and the intercreditor agreement dated as of the date



--------------------------------------------------------------------------------

Exhibit L-1

Page 25

 

hereof (the “Pulitzer Pari Passu Intercreditor Agreement”), among the Pulitzer
First Priority Collateral Agents, the Borrower and the other Grantors party
thereto, among others, the terms and conditions of the Pulitzer Pari Passu
Intercreditor Agreement shall control as to the relative rights of the Pulitzer
First Priority Secured Parties in respect of the Pulitzer First Priority
Collateral.

Continuing Nature of Provisions. This Agreement shall continue to be effective,
and shall not be revocable by any party hereto, until the Discharge of Pulitzer
First Priority Obligations shall have occurred, subject to Section 5.5. This is
a continuing agreement and the Pulitzer First Priority Secured Parties and the
Pulitzer Second Priority Secured Parties may continue, at any time and without
notice to the other parties hereto, to extend credit and other financial
accommodations to, or for the benefit of, the Borrower or any other Grantor.

Amendments; Waivers. i) No amendment or modification of any of the provisions of
this Agreement shall be effective unless the same shall be in writing and signed
by the Pulitzer First Priority Representative and the Pulitzer Second Priority
Representative, provided that no such amendment or modification shall by its
terms amend, modify or otherwise affect the rights or obligations of any Grantor
without the Borrower’s or such Grantor’s prior written consent; provided further
that (i) without the consent of any party hereto, (A) this Agreement may be
supplemented by an Agent Joinder Agreement, and an additional Agent (an
“Additional Agent”) on behalf of the Secured Parties under any Additional
Pulitzer First Priority Agreement or Additional Pulitzer Second Priority
Agreement, as applicable, may become a party hereto, in accordance with
Section 9.3(b) and (B) this Agreement may be supplemented by a Grantor Joinder
Agreement, and a subsidiary may become a party hereto, in accordance with
Section 9.13, and (ii) in connection with the entering into of any Replacement
Pulitzer First Priority Agreement or Replacement Pulitzer Second Priority
Agreement, as applicable, each collateral agent party hereto shall enter (and
are hereby authorized to enter without the consent of any other Secured Party),
at the request of any Collateral Agent with respect to such Replacement Pulitzer
First Priority Agreement or Replacement Pulitzer Second Priority Agreement, as
applicable, or the Borrower, into such amendments or modifications of this
Agreement as are reasonably necessary to reflect such Replacement Pulitzer First
Priority Agreement or Replacement Pulitzer Second Priority Agreement, as
applicable, and are reasonably satisfactory to each such Collateral Agent.

The Borrower may from time to time, subject to any limitations contained in any
Secured Documents in effect at such time, designate documents governing
additional, replacement or refinancing indebtedness and related obligations that
are, or are to be, secured by Liens on any assets of the Borrower or any of the
Grantors that would, if such Liens were granted, constitute Common Collateral as
an Additional Pulitzer First Priority Agreement or Additional Pulitzer Second
Priority Agreement, as applicable, by delivering to each party hereto at such
time a certificate of an Authorized Officer of the Borrower:

describing the agreement governing the indebtedness and other obligations being
designated as an Additional Pulitzer First Priority Agreement or Additional
Pulitzer Second Priority Agreement, as applicable, and including a statement of
the maximum aggregate outstanding principal amount of such indebtedness as of
the date of such certificate;



--------------------------------------------------------------------------------

Exhibit L-1

Page 26

 

setting forth the Additional Pulitzer First Priority Agreement or Additional
Pulitzer Second Priority Agreement, as applicable, as each Grantor has executed
and delivered to the Person that serves as the collateral agent, collateral
trustee or a similar representative for the holders of obligations under such
Additional Pulitzer First Priority Agreement or Additional Pulitzer Second
Priority Agreement, as applicable, on the closing date of under such Additional
Pulitzer First Priority Agreement or Additional Pulitzer Second Priority
Agreement, as applicable, certified as being true and complete by an Authorized
Officer of the Borrower;

identifying the Person that serves as administrative agent, trustee or similar
representative and as collateral agent or similar representative on behalf of
the Secured Parties under such Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable;

certifying that the incurrence of obligations and the creation of the Liens
securing obligations under such Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable, do not violate or
result in a default under any provision of any Secured Document in effect at
such time, including this Agreement;

identifying obligations under such Additional Pulitzer First Priority Agreement
or Additional Pulitzer Second Priority Agreement, as applicable, as Pulitzer
First Priority Obligations or Pulitzer Second Priority Obligations, as
applicable, and, certifying that the designation of such obligations as Pulitzer
First Priority Obligations or Pulitzer Second Priority Obligations, as
applicable, does not violate or result in a default under any provision of any
Secured Document in effect at such time;

certifying that the Additional Pulitzer First Priority Agreement or Additional
Pulitzer Second Priority Agreement, as applicable, (A) in the case of the
Additional Pulitzer Second Priority Agreement, the applicable Pulitzer Second
Priority Security Documents in respect thereof contain the legend required in
Section 2.3(a) and (B) authorizes the Person that serves as administrative
agent, trustee or similar representative and as collateral agent or similar
representative on behalf of the Secured Parties under such Additional Pulitzer
First Priority Agreement or Additional Pulitzer Second Priority Agreement, as
applicable, to become a Collateral Agent hereunder by executing and delivering a
Collateral Agent Joinder Agreement and provide that, upon such execution and
delivery, the holders of obligations under such Additional Pulitzer First
Priority Agreement or Additional Pulitzer Second Priority Agreement, as
applicable, shall become subject to and bound by the provisions of this
Agreement; and

attaching a fully completed Agent Joinder Agreement executed and delivered by
the Person that serves as administrative agent, trustee or similar
representative and as collateral agent or similar representative on behalf of
the Secured Parties under such Additional Pulitzer First Priority Agreement or
Additional Pulitzer Second Priority Agreement, as applicable.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the



--------------------------------------------------------------------------------

Exhibit L-1

Page 27

 

obligations designated in such notice shall become Pulitzer First Priority
Obligations or Pulitzer Second Priority Obligations, as applicable, for all
purposes under this Agreement.

Information Concerning Financial Condition of the Borrower and the other
Grantors. Each of the Pulitzer Second Priority Representative, on behalf of the
other Pulitzer Second Priority Secured Parties, and the Pulitzer First Priority
Representative, on behalf of the Pulitzer First Priority Secured Parties, hereby
agree that each Secured Party assumes responsibility for keeping itself informed
of the financial condition of the Borrower and each of the other Grantors and
all other circumstances bearing upon the risk of nonpayment of the Pulitzer
First Priority Obligations or the Pulitzer Second Priority Obligations. The
Pulitzer Second Priority Representative, on behalf of itself and the other
Pulitzer Second Priority Secured Parties, and the Pulitzer First Priority
Representative, on behalf of itself and the other Pulitzer First Priority
Secured Parties, hereby agree that no party shall have any duty to advise any
other Secured Party of information known to it regarding such condition or any
such circumstances. In the event that any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation, or (c) to disclose any other
information.

Governing Law. This Agreement shall be construed in accordance with and governed
by the law of the State of New York, except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

Submission to Jurisdiction.

Each Pulitzer First Priority Secured Party, each Pulitzer Second Priority
Secured Party and each Grantor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment pursuant to any
such action or proceeding, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each such party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Pulitzer First Priority Secured Party or Pulitzer Second Priority Secured Party
may otherwise have to bring any action or proceeding against any Grantor or its
properties in the courts of any jurisdiction.

Each Pulitzer First Priority Secured Party, each Pulitzer Second Priority
Secured Party and the Borrower and each Grantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.



--------------------------------------------------------------------------------

Exhibit L-1

Page 28

 

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the address of each party
hereto is as follows:

if to any Grantor, to it (or, in the case of any Grantor other than the
Borrower, to it in care of the Borrower) at:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA, 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile: 563-327-2600

E-mail: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile: 563-324-1616

E-mail: dwaterman@l-wlaw.com;

if to the Revolving Agent and the Revolving Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach



--------------------------------------------------------------------------------

Exhibit L-1

Page 29

 

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

if to the Pari Passu Agent and the Pari Passu Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

if to the Notes Trustee, to it at:



--------------------------------------------------------------------------------

Exhibit L-1

Page 30

 

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Global Corporate Trust Services

Facsimile: 651-466-7430;

if to the Notes Collateral Agent, to it at:

Deutsche Bank Trust Company Americas Trust and Agency Services

60 Wall Street, 16th Floor

Mail Stop: NYC60-1630

New York, New York 10005

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company Trust and Agency Services

100 Plaza One, 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635;

if to the Pulitzer First Priority Agent or the Pulitzer First Priority
Collateral Agent, to it at:

Wilmington Trust, N.A.

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Wilmington Trust Loan Agency Group

Telecopy: 612-217-5651;

Telephone: 612-217-5649;

E-mail: loanagency@wilmingtontrust.com; and

if to any Additional Agent, to it at the address set forth in the applicable
Joinder Agreement.

Any party hereto may change its information for notices and other communications
hereunder by notice to the other parties hereto.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and each of their respective successors
and permitted assigns, and nothing herein is intended, or shall be construed, to
give any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral.



--------------------------------------------------------------------------------

Exhibit L-1

Page 31

 

Headings. Section headings used herein are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Secured Documents, represents
the agreement of each of the Grantors and the Secured Parties with respect to
the subject matter hereof and there are no promises, undertakings,
representations or warranties by any Grantor, any Agent or any other Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Documents. This Agreement shall become
effective when it shall have been executed by each party hereto.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Additional Grantors. The Borrower shall cause each Person that becomes a Grantor
after the date hereof (other than any such Grantor that does not grant any Liens
to secure any of the Pulitzer First Priority Obligations or any of the Pulitzer
Second Priority Obligations, until such time as such Grantor does grant any such
Liens) to become a party to this Agreement by executing and delivering a
supplement to this Agreement in substantially the form set forth in Exhibit B
hereto (each a “Grantor Joinder Agreement”) and otherwise reasonably
satisfactory to the Pulitzer First Priority Representative and the Pulitzer
Second Priority Representative.

Specific Performance. Each Collateral Agent, on behalf of itself and its
respective Secured Parties, may demand specific performance of this Agreement.
Each Collateral Agent, on behalf of itself and its respective Secured Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance in any action which may be brought by the Secured Parties.

Subrogation. The Pulitzer Second Priority Secured Parties hereby waive any
rights of subrogation they may acquire as a result of any payment hereunder
until the Discharge of the Pulitzer First Priority Obligations Payment has
occurred; provided, however, that, as between the Borrower and the other
Grantors, on the one hand, and the Pulitzer Second Priority Secured Parties, on
the other hand, any such payment that is paid over to the Pulitzer First
Priority



--------------------------------------------------------------------------------

Exhibit L-1

Page 32

 

Representative pursuant to this Agreement shall be deemed not to reduce any of
the Pulitzer Second Priority Obligations unless and until (and then only to the
extent that) the Discharge of Pulitzer First Priority Obligations has occurred
and the Pulitzer First Priority Representative delivers any such payment to the
Pulitzer Second Priority Representative.

Trustee Capacity. It is expressly understood and agreed by the parties hereto
that (a) this Agreement is executed and delivered by U.S. Bank National
Association, not individually or personally or in its corporate capacity, but
solely in its capacity as Notes Trustee under the Notes Indenture, and (b) under
no circumstances shall U.S. Bank National Association be individually or
personally or in its corporate capacity, liable for the payment of any
indebtedness or expenses owed to any party under this Agreement, the Notes
Indenture and related documentation or the Secured Documents.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Exhibit L-1

Page 33

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as Revolving Agent and Revolving Collateral Agent By:
 

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Pari Passu Agent and Pari Passu
Collateral Agent By:  

 

  Name:   Title:

U.S. BANK, NATIONAL ASSOCIATION, not in

its individual capacity, but solely in its capacity as Notes Trustee

By:  

 

  Name:   Title: DEUTSCHE BANK TRUST COMPANY AMERICAS, as Notes Collateral Agent
By:  

 

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Pulitzer First Priority Agent

and Pulitzer First Priority Collateral Agent

By:  

 



--------------------------------------------------------------------------------

Exhibit L-1

Page 34

 

  Name:   Title: LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title: [PULITZER ENTITIES]



--------------------------------------------------------------------------------

Exhibit L-1

Page 35

 

EXHIBIT A

FORM OF

PULITZER JUNIOR INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL COLLATERAL AGENT

Reference is made to the Pulitzer Junior Intercreditor Agreement dated as of
March [], 2014 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Junior Intercreditor Agreement”)
among LEE ENTERPRISES, INCORPORATED, a Delaware corporation, “), PULITZER INC.,
a Delaware corporation (“Pulitzer”), each of Pulitzer’s direct or indirect
subsidiaries party thereto (the “Pulitzer Subsidiaries,” and together with
Pulitzer, the “Pulitzer Entities”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
administrative agent under the Lee Second Lien Loan Agreement (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority Agent”)
and as collateral agent for the First Lien Secured Parties (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Agent”) and as collateral agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Pari Passu Facility
(together with its successors and assigns in such capacity, the “Pari Passu
Agent”) and as collateral agent with respect to the Pari Passu Facility
(together with its successors and assigns, in such capacity, the “Pari Passu
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent”). Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Intercreditor
Agreement. This Pulitzer Junior Intercreditor Agreement Joinder is being
executed and delivered pursuant to Section 9. 3 of the Junior Intercreditor
Agreement.

1. Joinder. By executing and delivering this Pulitzer Junior Intercreditor
Agreement Joinder, the undersigned as Additional Agent in its capacity as
[[Administrative Agent/Trustee/other Representative] and as [Collateral
Agent/Collateral Trustee/other Representative]] for holders of [Pulitzer First
Priority Obligations][Pulitzer Second Priority Obligations] pursuant to
[identify Additional Pulitzer First Priority Agreements][identify Additional
Pulitzer Second Priority Agreements] agrees, on its own behalf and on behalf of
such holders of [Pulitzer First Priority Obligations][Pulitzer Second Priority
Obligations], to be bound by all the terms and provisions of the Junior
Intercreditor Agreement as a Collateral Agent, as fully as if the undersigned
had executed and delivered the Junior Intercreditor Agreement as of the date
thereof.

2. Governing Law. This Pulitzer Junior Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit L-1

Page 36

 

IN WITNESS WHEREOF, the parties hereto have caused this Pulitzer Junior
Intercreditor Agreement Joinder to be executed as of             ,
20            .

 

[                                                                             
        ] By     Name: Title:



--------------------------------------------------------------------------------

Exhibit L-1

Page 37

 

EXHIBIT B

FORM OF

PULITZER JUNIOR INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL GRANTOR

Reference is made to the Junior Intercreditor Agreement dated as of March [],
2014 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Junior Intercreditor Agreement”) among LEE
ENTERPRISES, INCORPORATED, a Delaware corporation, PULITZER INC., a Delaware
corporation (“Pulitzer”), each of Pulitzer’s direct or indirect subsidiaries
party thereto (the “Pulitzer Subsidiaries,” and together with Pulitzer, the
“Pulitzer Entities”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative
agent under the Lee Second Lien Loan Agreement (together with its successors and
assigns, in such capacity, the “Pulitzer First Priority Agent”) and as
collateral agent for the First Lien Secured Parties (together with its
successors and assigns, in such capacity, the “Pulitzer First Priority
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Agent”) and as collateral agent with
respect to the Revolving Credit Facility (together with its successors and
assigns, in such capacity, the “Revolving Collateral Agent”), JPMORGAN CHASE
BANK, N.A., as administrative agent with respect to the Pari Passu Facility
(together with its successors and assigns in such capacity, the “Pari Passu
Agent”) and as collateral agent with respect to the Pari Passu Facility
(together with its successors and assigns, in such capacity, the “Pari Passu
Collateral Agent”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual
capacity, but solely in its capacity as Trustee under the Notes Indenture
(together with its successors and assigns, in such capacity, the “Notes
Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for
with respect to the Notes (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent). Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Intercreditor Agreement.
This Pulitzer Junior Intercreditor Agreement Joinder is being executed and
delivered pursuant to Section 9.13 of the Junior Intercreditor Agreement.

3. Joinder. By executing and delivering this Pulitzer Junior Intercreditor
Agreement Joinder, the undersigned,             , a             , hereby agrees
to become party as a Grantor under the Junior Intercreditor Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Junior Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Junior Intercreditor Agreement as of the date thereof.

4. Governing Law. This Pulitzer Junior Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit L-1

Page 38

 

IN WITNESS WHEREOF, the parties hereto have caused this Pulitzer Junior
Intercreditor Agreement Joinder to be executed as of             ,
20            .

 

[                                                                             
        ] By     Name: Title:



--------------------------------------------------------------------------------

Exhibit L-2

Page 1

 

FORM OF PULITZER PARI PASSU INTERCREDITOR AGREEMENT

PULITZER PARI PASSU INTERCREDITOR AGREEMENT dated as of [the Pulitzer Debt
Satisfaction Date], (this “Agreement”), among LEE ENTERPRISES, INCORPORATED, a
Delaware corporation (the “Borrower”), PULITZER INC., a Delaware corporation
(“Pulitzer”), each of Pulitzer’s direct or indirect subsidiaries party hereto
(together with Pulitzer, the “Pulitzer Entities” or the “Grantors”), JPMORGAN
CHASE BANK, N.A., as administrative agent with respect to the Revolving Credit
Facility (together with its successors and assigns, in such capacity, the
“Revolving Agent”) and as collateral agent for the Revolving Secured Parties
(together with its successors and assigns, in such capacity, the “Revolving
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as administrative agent with
respect to the Term Loan Facility (together with its successors and assigns, in
such capacity, the “Term Loan Agent”) and as collateral agent for the Term Loan
Secured Parties (together with its successors and assigns, in such capacity, the
“Term Loan Collateral Agent”), U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity, but solely in its capacity as Trustee under the Notes
Indenture (together with its successors and assigns, in such capacity, the
“Notes Trustee”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent
for the Notes Secured Parties (together with its successors and assigns, in such
capacity, the “Notes Collateral Agent”), and each ADDITIONAL AGENT from time to
time party hereto as collateral agent for any First Lien Obligations of any
other Class.

The parties hereto agree as follows:

Definitions

Certain Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Additional Agent” has the meaning ascribed to the term in Article VIII.

“Additional First Lien Obligations” means all obligations of the Borrower and
the Pulitzer Entities that shall have been designated as such pursuant to
Article VIII.

“Additional First Lien Obligations Documents” means the indentures or other
agreements under which Additional First Lien Obligations of any Series are
issued or incurred and all other instruments, agreements and other documents
evidencing or governing Additional First Lien Obligations of such Series or
providing any guarantee, Lien or other right in respect thereof, in each case,
as amended in accordance with the terms of this Agreement and the Secured Credit
Documents.

“Additional Pari Passu Lien Obligations” means indebtedness and related
obligations (other than Priority Payment Lien Obligations) permitted under the
Notes Indenture and under the First Lien Credit Agreement to be incurred and to
be secured on a pari passu basis with the Liens securing the Pari Passu Lien
Obligations.



--------------------------------------------------------------------------------

Exhibit L-2

Page 2

 

“Additional Priority Payment Lien Obligations” means indebtedness and related
obligations permitted under the Notes Indenture and under the First Lien Credit
Agreement to be incurred and to be secured on a pari passu basis with the Liens
securing, and also to be entitled to the same payment priority as, the Priority
Payment Lien Obligations.

“Additional Secured Parties” means the holders of any Additional First Lien
Obligations.

“Affiliate” means, of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agents” means the collective reference to the Revolving Agent, the Term Loan
Agent, the Notes Trustee, the Additional Agents and the Collateral Agents.

“Agreement” has the meaning ascribed to such term in the preamble.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, any vice
president, treasurer, general counsel or another executive officer of such
Person.

“Bailee Collateral Agent” has the meaning ascribed to such term in
Section 4.01(a).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning ascribed to such term in the preamble.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York are authorized or
required by law to close.

“Cash Management Obligations” means, “Other Obligations” in respect of any
“Secured Cash Management Services Agreement” under and as defined in the
Security Documents in respect of the Priority Payment Lien Obligations.

“Class” means, when used in reference to (a) any First Lien Obligations, whether
such First Lien Obligations constitute Revolving Credit Obligations, Priority
Payment Lien Obligations, Term Loan Obligations, Pari Passu Lien Obligations,
Notes Obligations or Additional First Lien Obligations of any Series, (b) any
Collateral Agent, whether such Collateral Agent is the Revolving Collateral
Agent, the Term Loan Collateral Agent, the Notes Collateral Agent or the
Additional Agent with respect to the Additional First Lien Obligations of any
Series, (c) any Bailee Collateral Agent, whether such Bailee Collateral Agent is
the Revolving Collateral Agent, the Term Loan Collateral Agent, the Notes
Collateral Agent or the



--------------------------------------------------------------------------------

Exhibit L-2

Page 3

 

Additional Agent with respect to the Additional First Lien Obligations of any
Series, (d) any Secured Parties, whether such Secured Parties are the Revolving
Secured Parties, the Term Loan Secured Parties, the Notes Secured Parties or the
holders of the Additional First Lien Obligations of any Series, (e) any Secured
Credit Documents, whether such Secured Credit Documents are the Revolving Credit
Documents, the Term Credit Documents, the Notes Documents or the Additional
First Lien Obligations Documents with respect to Additional First Lien
Obligations of any Series, and (f) any Security Documents, whether such Security
Documents are part of the Revolving Credit Documents, the Term Credit Documents,
the Notes Documents or the Additional First Lien Obligations Documents with
respect to Additional First Lien Obligations of any Series.

“Collateral” means all assets, whether now owned or hereafter acquired by the
Pulitzer Entities, on which a Lien is granted or purported to be granted to any
Secured Party as security for any First Lien Obligation.

“Collateral Agents” means the Revolver Collateral Agent, the Term Loan
Collateral Agent, the Notes Collateral Agent and each Additional Agent.

“Controlled Shared Collateral” has the meaning ascribed to such term in
Section 4.01(a).

“Controlling Pari Passu Agent” has the meaning ascribed to such term in
Section 3.01.

“Discharge of Priority Payment Lien Obligations” means, subject to any
reinstatement of Priority Payment Lien Obligations in accordance with this
Agreement (a) payment in full in cash of the principal of and interest
(including Post-Petition Interest), and premium, if any, that is due and payable
on all Priority Payment Lien Obligations and termination of all commitments of
the Secured Parties in respect of the Priority Payment Lien Obligations to lend
or otherwise extend credit under the Revolving Credit Documents, (b) payment in
full in cash of all other Priority Payment Lien Obligations (including letter of
credit reimbursement obligations) that are due and payable or otherwise accrued
and owing at or prior to the time such principal, interest, and premium are paid
(other than Cash Management Obligations and Hedging Obligations so long as
arrangements satisfactory to the counterparties thereto have been made), and
(c) termination or cash collateralization (in an amount and manner, and on
terms, reasonably satisfactory to the applicable issuing lender thereof) of all
letters of credit issued under the Revolving Credit Documents.

“Enforcement Action” means, with respect to the Priority Payment Lien
Obligations or the Pari Passu Lien Obligations, the exercise of any rights and
remedies with respect to any Shared Collateral securing such First Lien
Obligations or the commencement or prosecution of enforcement of any of the
rights and remedies as a secured creditor under the applicable Secured Credit
Documents, or applicable law, including, without limitation, (a) the exercise of
any rights of set-off or recoupment and (b) rights to credit bid debt, and the
exercise of any rights or remedies of a secured creditor under the Uniform
Commercial Code of any applicable jurisdiction or under the Bankruptcy Code and
(c) the commencement of any judicial or nonjudicial foreclosure proceedings with
respect to, attempting any action to take possession of, any Shared Collateral,
or exercising any right, remedy or power with respect to, or otherwise taking
any action to enforce their rights or interests in or realize upon the Shared
Collateral.



--------------------------------------------------------------------------------

Exhibit L-2

Page 4

 

“Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.

“Exercising Agent” has the meaning ascribed to such term in Section 2.03.

“First Lien Credit Agreement” means the First Lien Credit Agreement dated as of
March 31, 2014, by and among the Borrower, the lenders party thereto in their
capacities as lenders thereunder and JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and one or more other financing
arrangements (including, any guarantee agreements and security documents), in
each case, as amended in accordance with the terms of this Agreement and the
Secured Credit Documents, including any agreement extending the maturity of,
Refinancing, replacing, consolidating or otherwise restructuring all or any
portion of the First Lien Obligations under any such agreement or any successor
or replacement agreement and whether by the same or any other agent, lender or
group of lenders and whether or not increasing the amount of indebtedness that
may be incurred thereunder; provided that the collateral agent for any such
other financing arrangement or agreement becomes a party hereto by executing and
delivering a Collateral Agent Joinder Agreement.

“First Lien Obligations” means (a) the Priority Payment Lien Obligations,
(b) the Pari Passu Lien Obligations, and (c) the Additional First Lien
Obligations.

“Guarantee and Collateral Agreement” means the First Lien Guarantee and
Collateral Agreement dated as of March 31, 2014, by and among the Borrower, the
Pulitzer Entities, other parties thereto from time to time and JPMorgan Chase
Bank, N.A., as collateral agent.

“Hedging Obligations” means, “Other Obligations” in respect of any “Secured
Hedging Agreement” under and as defined in the Security Documents in respect of
the Priority Payment Lien Obligations.

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any of the Pulitzer
Entities,(b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any of the Pulitzer Entities
or with respect to a material portion of its assets, (c) any liquidation,
dissolution, reorganization or winding up of any of the Pulitzer Entities,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any of the Pulitzer Entities.

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Exhibit A, appropriately completed.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, or encumbrance of
any kind in respect of such asset, in each case in the nature of security,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, or sale/leaseback, any option or other agreement to sell or
give a security



--------------------------------------------------------------------------------

Exhibit L-2

Page 5

 

interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

“Notes” has the meaning ascribed to such term in the definition of “Notes
Indenture.”

“Notes Collateral Agent” has the meaning ascribed to such term in the preamble.

“Notes Documents” means the Notes Indenture, the Notes Security Documents and
each of the other agreements, documents and instruments providing for or
evidencing any other Notes Obligations and any other document or instrument
executed or delivered at any time in connection with any Notes Obligations, to
the extent such are effective at the relevant time.

“Notes Indenture” means that certain Indenture, dated as of March 31, 2014,
among the Borrower, the Pulitzer Entities party thereto, as guarantors, the
Notes Trustee and the Notes Collateral Agent, governing the Borrower’s 9.5%
Notes due 2022 (the “Notes”) as amended in accordance with the terms of this
Agreement and the Secured Credit Documents.

“Notes Obligations” means all “Obligations” as defined in the Notes Security
Documents.

“Notes Secured Parties” means the Notes Trustee, the Notes Collateral Agent and
the holders of the Notes Obligations.

“Notes Security Documents” has the meaning ascribed to the term “Security
Documents” in the Notes Indenture, in each case, as amended in accordance with
the terms of this Agreement and the Secured Credit Documents.

“Notes Trustee” has the meaning ascribed to such term in the preamble.

“Pari Passu Lien Obligations” means, collectively. the Term Loan Obligations,
the Notes Obligations, and any other Additional Pari Passu Lien Obligations.

“Pari Passu Secured Parties” means, collectively, the Term Loan Agent, the Term
Loan Collateral Agent, the Notes Trustee, the Notes Collateral Agent and each
other holder of a Pari Passu Lien Obligation.

“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
hereof or any other entity.

“Post-Petition Interest” means in respect of any indebtedness (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
Proceeding (and the effect of provisions such as Section 502(b)(2) of the
Bankruptcy Code), on or after the commencement of an Insolvency Proceeding in
accordance with the rate specified in the applicable agreement with respect to
such indebtedness, whether or not the claim for such interest is allowed or
allowable as a claim in such Insolvency Proceeding, and (b) any and all fees and
expenses (including attorneys’ and/or financial consultants’ fees and expenses)
incurred by the secured parties in respect of such indebtedness on or after the
commencement of an



--------------------------------------------------------------------------------

Exhibit L-2

Page 6

 

Insolvency Proceeding, whether or not the claim for fees and expenses is allowed
or allowable under Section 502 or 506(b) of the Bankruptcy Code or any other
provision of the Bankruptcy Code or any similar federal, state or foreign law
for the relief of debtors as a claim in such Insolvency Proceeding.

“Priority Payment Lien Obligations” means, collectively, “Obligations” as
defined in the Revolving Credit Security Documents (including the Cash
Management Obligations and Hedging Obligations) and any other Additional
Priority Payment Lien Obligations.

“Priority Payment Secured Parties” means, collectively, the Revolving Agent, the
Revolving Collateral Agent, and each other holder of a Priority Payment Lien
Obligation.

“Proceeds” has the meaning ascribed to such term in Section 2.01(b).

“Pulitzer Entity Joinder Agreement” means a supplement to this Agreement
substantially in the form of Exhibit B, appropriately completed.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
refund, replace, repay, prepay, discharge, purchase, redeem, defease or retire
(including pursuant to a satisfaction and discharge mechanism), or to issue
other indebtedness in exchange or replacement for or to consolidate, such
indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

“Related Secured Credit Documents” means, with respect to the Agent or Secured
Parties of any Class, the Secured Credit Documents of such Class.

“Related Secured Parties” means, with respect to the Agent of any Class, the
Secured Parties of such Class.

“Revolving Agent” has the meaning ascribed to such term in the preamble.

“Revolving Collateral Agent” has the meaning ascribed to such term in the
preamble.

“Revolving Credit Documents” means any documents governing Priority Payment Lien
Obligations, as such documents may be amended, restated or supplemented from
time to time.

“Revolving Credit Facility” means the Revolving Facility under, and as defined
in, the First Lien Credit Agreement, including any guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements,
amendments and restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder (whether or not with the original administrative agent,
holders, lenders, investors, underwriters, agents or other parties), including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof.

“Revolving Credit Obligations” means “Obligations” as defined in the Revolving
Credit Security Documents, solely in respect of the Revolving Credit Facility.



--------------------------------------------------------------------------------

Exhibit L-2

Page 7

 

“Revolving Credit Security Documents” has the meaning ascribed to the term
“Security Documents” in the First Lien Credit Agreement and as amended in
accordance with the terms of this Agreement and the Secured Credit Documents.

“Revolving Secured Parties” means the Revolving Agent, the Revolving Collateral
Agent and the other holders of Priority Payment Lien Obligations.

“Secured Credit Documents” means, collectively, (a) the Revolving Credit
Documents, (b) the Pari Passu Credit Documents, (c) the Notes Documents and
(c) the Additional First Lien Obligations Documents.

“Secured Parties” means (a) the Revolving Secured Parties, (b) the Term Loan
Secured Parties, (c) the Notes Secured Parties and (d) the Additional Secured
Parties.

“Security Documents” means (a) the Guarantee and Collateral Agreement and the
other Security Documents (as defined in the First Lien Credit Agreement),
(b) each of the Notes Security Documents entered into in favor of the Notes
Collateral Agent for the purpose of securing the Notes Obligations and (c) any
other agreement entered into in favor of the Collateral Agent of any other Class
for the purpose of securing the First Lien Obligations of such Class.

“Series” means, when used in reference to Additional First Lien Obligations such
Additional First Lien Obligations as shall have been issued or incurred pursuant
to the same indentures or other agreements and with respect to which the same
Person acts as the Additional Agent.

“Shared Collateral” means all assets, whether now owned or hereafter acquired by
the Pulitzer Entities, subject to a Lien securing any First Lien Obligation.

“Standstill Period” has the meaning ascribed to such term in Section 3.01(b).

“Term Loan Agent” has the meaning assigned to such term in the preamble.

“Term Loan Collateral Agent” has the meaning assigned to such term in the
preamble.

“Term Loan Credit Documents” means any document governing the Term Loan
Obligations, as such documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Term Loan Facility” means the Term Loan Facility under, and as defined in, the
First Lien Credit Agreement, dated as of March 31, 2014, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder (whether or not with the original administrative agent,
holders, lenders, investors, underwriters, agents or other parties), including
any such replacement, refunding or refinancing facility or indenture that
increases the amount borrowable thereunder or alters the maturity thereof.



--------------------------------------------------------------------------------

Exhibit L-2

Page 8

 

“Term Loan Obligations” shall have the meaning ascribed to such term in the
First Lien Credit Agreement and the Notes Indenture (as the same is in effect of
the date hereof).

“Term Loan Secured Parties” means the Term Loan Agent, the Term Loan Collateral
Agent and the holders of the Term Loan Obligations.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as amended, amended and restated, supplemented, restated, waived or otherwise
modified from time to time in accordance with the terms of this Agreement, if
applicable, (b) any reference herein to any Person shall be construed, unless
otherwise set forth herein, to include such Person’s successors and assigns,
(c) the words “herein”, “hereof and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, and (d) all references herein to Articles, Sections
and Exhibits shall be construed to refer to Articles, and Sections of, and
Exhibits to, this Agreement.

SECTION 1.03 Concerning the Agents.

Each acknowledgement, agreement, consent and waiver (whether express or implied)
in this Agreement made by the Revolving Agent or the Revolving Collateral Agent,
as applicable, whether on behalf of itself or any of its Related Secured
Parties, is made in reliance on the authority granted to the Revolving Agent or
the Revolving Collateral Agent, as applicable, pursuant to the authorization
thereof under the Revolving Credit Facility and the Related Secured Credit
Documents. It is understood and agreed that neither the Revolving Agent nor the
Revolving Collateral Agent shall be responsible for or have any duty to
ascertain or inquire into whether any of its Related Secured Parties is in
compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Revolving
Agent or the Revolving Collateral Agent for any failure of any of its Related
Secured Parties to comply with the terms hereof or for any of its Related
Secured Parties taking any action contrary to the terms hereof.

Each acknowledgement, agreement, consent and waiver (whether express or implied)
in this Agreement made by either the Term Loan Agent or the Term Loan Collateral
Agent, as applicable, whether on behalf of itself or any of its Related Secured
Parties, is made in reliance on the authority granted to the Term Loan Agent or
the Term Loan Collateral Agent, as applicable, pursuant to the authorization
thereof under the Term Loan Facility and the Related Secured Credit Documents.
It is understood and agreed that neither the Term Loan Agent nor Term Loan
Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into



--------------------------------------------------------------------------------

Exhibit L-2

Page 9

 

whether any of its Related Secured Parties is in compliance with the terms of
this Agreement, and no party hereto or any other Secured Party shall have any
right of action whatsoever against the Term Loan Agent or the Term Loan
Collateral Agent for any failure of any of its Related Secured Parties to comply
with the terms hereof or for any of its Related Secured Parties taking any
action contrary to the terms hereof.

Each acknowledgement, agreement, consent and waiver (whether express or implied)
in this Agreement made by either the Notes Trustee or the Notes Collateral
Agent, as applicable, whether on behalf of itself or any of its Related Secured
Parties, is made in reliance on the authority granted to the Notes Trustee or
the Notes Collateral Agent, as applicable, pursuant to the authorization thereof
under the Notes Indenture and the Related Secured Credit Documents. It is
understood and agreed that neither the Notes Trustee nor the Notes Collateral
Agent shall be responsible for or have any duty to ascertain or inquire into
whether any of its Related Secured Parties is in compliance with the terms of
this Agreement, and no party hereto or any other Secured Party shall have any
right of action whatsoever against the Collateral Agent or the Notes Trustee for
any failure of any of its Related Secured Parties to comply with the terms
hereof or for any of its Related Secured Parties taking any action contrary to
the terms hereof.

Each acknowledgement, agreement, consent and waiver (whether express or implied)
in this Agreement made by any Additional Agent, whether on behalf of itself or
any of its Related Secured Parties, is made in reliance on the authority granted
to such Additional Agent pursuant to the authorization thereof under the
Additional First Lien Obligations Documents relating to such Class of First Lien
Obligations and the Related Secured Credit Documents. It is understood and
agreed that no Additional Agent shall be responsible for or have any duty to
ascertain or inquire into whether any of its Related Secured Parties is in
compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Additional
Agent for any failure of any of its Related Secured Parties to comply with the
terms hereof or for any of its Related Secured Parties taking any action
contrary to the terms hereof.

Lien Priorities; Proceeds

Relative Priorities.

Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Lien on any Shared Collateral securing any First Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever, each Agent, for itself and on behalf of its
Related Secured Parties, agrees that valid and perfected Liens on any Shared
Collateral securing First Lien Obligations of any Class shall be of equal
priority; provided that the Priority Payment Lien Obligations will have priority
as set forth below to the Proceeds of or other payments or distributions on
Shared Collateral (whether upon a foreclosure after the occurrence of an Event
of Default or in an Insolvency Proceeding, including all adequate protection
payments made in any Insolvency Proceeding in respect of any



--------------------------------------------------------------------------------

Exhibit L-2

Page 10

 

sale of the Shared Collateral) and will be repaid in full prior to the repayment
of any Pari Passu Lien Obligations.

Each Agent, for itself and on behalf of its Related Secured Parties, agrees
that, notwithstanding (x) any provision of any Secured Credit Document to the
contrary and (y) the date, time, method, manner or order of grant, attachment or
perfection of any Lien on any Shared Collateral securing any First Lien
Obligation, and notwithstanding any provision of the Uniform Commercial Code of
any jurisdiction, any other applicable law or any Secured Credit Document, or
any other circumstance whatsoever if (i) an Event of Default shall have occurred
and is continuing and any Secured Party is taking any action to enforce rights
or exercise remedies in respect of any Shared Collateral (including any such
action referred to in Section 3.01), (ii) any distribution, payment, compromise
or settlement of any kind (under a confirmed plan of reorganization or
otherwise) is made in respect of any Shared Collateral in any Insolvency
Proceeding of any of the Pulitzer Entities or (iii) any Secured Party receives
any payment with respect to any Shared Collateral, then, in the case of each of
the foregoing clauses (i), (ii) and (iii), such cash and non-cash payments,
distributions or the proceeds of any such sale, collection or other liquidation,
or payments in respect, of any Shared Collateral obtained or received by any
such Secured Party (all such cash or non-cash proceeds, distributions and
payments being collectively referred to as “Proceeds”), shall be applied as
follows:

FIRST, ratably to the payment of all fees, costs and expenses owing to the
Revolving Collateral Agent, the Revolving Agent and any other agent or
collateral agent in respect of the Priority Payment Lien Obligations pursuant to
the terms of the Revolving Credit Facility or any document related to the
Priority Payment Lien Obligations, including in respect of any such enforcement
of rights or exercise of remedies;

SECOND, to the payment in full of any Priority Payment Lien Obligations
(including, for the avoidance of doubt, an amount equal to any Post-Petition
Interest) secured by a valid and perfected lien on such Shared Collateral at the
time due and payable (the amounts so applied to be distributed, as among the
Revolving Credit Facilty and any Classes of Additional Priority Payment Lien
Obligations, ratably in accordance with the amounts of the Revolving Credit
Obligations and Additional Priority Payment Lien Obligations of each such Class
on the date of such application until the Discharge of the Priority Payment Lien
Obligations);

THIRD, ratably to the payment of all fees, costs and expenses owing to the Term
Loan Collateral Agent, the Term Loan Agent, the Notes Collateral Agent, the
Notes Trustee and any other Collateral Agent in respect of the Pari Passu Lien
Obligations pursuant to the terms of any document related to the Pari Passu Lien
Obligations, including in respect of any such enforcement of rights or exercise
of remedies;

FOURTH, to the payment in full of the Pari Passu Lien Obligations (including,
for the avoidance of doubt, an amount equal to any Post-Petition Interest)
secured by a valid and perfected lien on such Shared Collateral at the time due
and payable (the amounts so applied to be distributed, as among the Pari Passu
Credit Facility, the Notes and any classes of Additional Pari Passu Lien
Obligations, ratably in accordance with the



--------------------------------------------------------------------------------

Exhibit L-2

Page 11

 

amounts of the Term Loan Facility, the Notes Obligations and Additional Pari
Passu Lien Obligations of each such Class on the date of such application; and

FIFTH, after payment in full of all the First Lien Obligations, to the holders
of any junior Liens on the Shared Collateral and thereafter to the Pulitzer
Entities or their successors or assigns, as their interests may appear, or as a
court of competent jurisdiction may direct.

The parties to this Agreement (including the Pulitzer Entities) shall
irrevocably agree that this Agreement (including the provisions described in
Section 2.01(b)) constitutes a “subordination agreement” within the meaning of
both New York law, Section 510(a) of the Bankruptcy Code and any other
applicable law, and that the terms hereof will survive, and will continue in
full force and effect and be binding upon each of the parties hereto, in any
Insolvency Proceeding.

To further effectuate the intent, understanding, and agreement of the Secured
Parties with respect to the Priority Payment Lien Obligations, on the one hand,
and the Secured Parties with respect to the Pari Passu Lien Obligations, on the
other hand, (x) if it is held (in the context of a confirmed plan of
reorganization or otherwise) that the claims against any of the Pulitzer
Entities in respect of the Priority Payment Lien Obligations and the Pari Passu
Lien Obligations against the Shared Collateral constitute only one secured claim
(rather than separate classes of claims), then the Secured Parties in respect of
the Priority Payment Lien Obligations and the Secured Parties in respect of the
Pari Passu Lien Obligations, expressly acknowledge and agree that all
distributions, payments, compromises, or settlements of any kind (under a
confirmed plan of reorganization or otherwise) made in respect of any Shared
Collateral in any Insolvency Proceeding, after an Event of Default or otherwise
shall be deemed for all purposes with respect to this Agreement and such
Insolvency Proceeding to have been made as if there were separate classes of
senior and junior secured claims against the Pulitzer Entities in respect of the
Shared Collateral, with the effect being that the Secured Parties in respect of
the Priority Payment Lien Obligations shall be entitled to and shall receive
from the Shared Collateral, in addition to amounts distributed to them in
respect of principal, pre-petition interest, and other claims, Post-Petition
Interest on the Priority Payment Lien Obligations before any distribution is or
may be made in respect of the claims secured by the Shared Collateral, or the
Liens thereon, securing the Pari Passu Lien Obligations, and (y) each Secured
Party in respect of the Pari Passu Lien Obligations (whether directly or through
its Agent), further expressly acknowledges and agrees to either turn over to, or
direct the Pulitzer Entities to pay directly to, the Revolving Collateral Agent,
for payment to the holders of the Priority Payment Lien Obligations, all amounts
otherwise received or receivable by them from the Shared Collateral or in
respect of the Liens thereon securing the Pari Passu Lien Obligations to the
extent needed to effectuate the intent of this provision to ensure that the
Priority Payment Lien Obligations (including, for the avoidance of doubt, those
related to Post-Petition Interest) are paid in full and the Discharge of the
Priority Payment Lien Obligations shall have occurred, even if such turnover of
amounts has the effect of reducing the amount of the recovery and/or claims of
the Secured Parties in respect of the Pari Passu Lien Obligations.

Payment Over. Each Secured Party (whether directly or through its applicable
Agent), agrees that if such Secured Party shall at any time obtain possession of
any Shared Collateral or



--------------------------------------------------------------------------------

Exhibit L-2

Page 12

 

receive any Proceeds (other than as a result of any application of Proceeds
pursuant to Section 2.01(b)), (i) the applicable Agent shall promptly inform
each other Agent thereof, (ii) such Secured Party shall hold such Shared
Collateral or Proceeds in trust for the benefit of the Secured Parties of the
Class entitled thereto pursuant to Section 2.01(b) and, with respect to any
Shared Collateral constituting Controlled Shared Collateral, the applicable
Collateral Agent shall comply with the provisions of Section 4.01 and (iii) in
the case of any such Proceeds, such Proceeds shall be applied in accordance with
Section 2.01(b) as promptly as practicable.

Determinations with Respect to Amounts of Obligations and Liens. Whenever an
Agent (any such Agent, the “Exercising Agent”) shall be required, in connection
with the exercise of its rights or the performance of its obligations hereunder,
to determine the existence or amount of any First Lien Obligations of any other
Class, or the Shared Collateral subject to any Lien securing the First Lien
Obligations of any other Class (and whether such Lien constitutes a valid and
perfected Lien), it may request that such information be furnished to it in
writing by the the other Agents and shall be entitled to make such determination
on the basis of the information so furnished; provided that if, notwithstanding
such request the other Agents shall fail or refuse reasonably promptly to
provide the requested information, the Exercising Agent shall be entitled to
conclusively rely upon a certificate of an Authorized Officer of the Borrower in
respect of such existence or amount. Each Agent may rely conclusively, and shall
be fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a
court of competent jurisdiction) and shall have no liability to the Borrower or
any of the Pulitzer Entities, any other Secured Party or any other Person as a
result of such determination or any action taken or not taken pursuant thereto.

Rights and Remedies; Matters Relating to Shared Collateral

Exercise of Rights and Remedies. At any time prior to the Discharge of Priority
Payment Lien Obligations and whether or not an Insolvency Proceeding has
commenced by or against the Borrower or any of the Pulitzer Entities that own
Shared Collateral, (A) the Revolving Collateral Agent and any Additional Agent
on behalf of any Additional Priority Payment Lien Obligations shall have the
exclusive right to exercise any right or remedy with respect to any Shared
Collateral and will also have the exclusive right to determine the time and
method and place for exercising such right or remedy or conducting any
proceeding with respect thereto and (B) none of the Secured Parties with respect
to the Pari Passu Lien Obligations may commence or maintain any Enforcement
Action with respect to the Shared Collateral; provided, however, that (i) the
Collateral Agent of the Pari Passu Lien Obligations with the largest outstanding
aggregate principal amount at such time (the “Controlling Pari Passu Agent”) may
commence an Enforcement Action after the passage of at least 120 days after the
earlier of (x) the date on which the Controlling Pari Passu Agent declared the
existence of an Event of Default and demanded the repayment of all the principal
amount of such Pari Passu Lien Obligations and (y) the date on which the
Revolving Collateral Agent received notice from the Controlling Pari Passu Agent
of such declaration of an Event of Default (the “Revolver Standstill Period”)
and (ii) the Collateral Agent of the Pari Passu Lien Obligations with the second
largest outstanding aggregate principal amount at such time (the
“Non-Controlling Pari Passu Agent”) may commence an Enforcement Action after the
passage of at least 150 days after the earlier of (x)



--------------------------------------------------------------------------------

Exhibit L-2

Page 13

 

the date on which the Non-Controlling Pari Passu Agent declared the existence of
an Event of Default and demanded the repayment of all the principal amount of
such Pari Passu Lien Obligations and (y) the date on which the Revolving
Collateral Agent and the Controlling Pari Passu Agent received notice from the
Non-Controlling Pari Passu Agent of such declaration of an Event of Default;
provided, further, however, notwithstanding the expiration of the Revolver
Standstill Period, if the Revolving Collateral Agent or any other Collateral
Agent on behalf of any Additional Priority Payment Lien Obligations commences an
Enforcement Action, neither the Controlling Pari Passu Agent, the
Non-Controlling Pari Passu Agent or any other Collateral Agent of any Pari Passu
Lien Obligations shall commence or continue an Enforcement Action. The Revolving
Agent, the Revolving Collateral Agent and any other Collateral Agent behalf of
any Additional Priority Payment Lien Obligations are under no obligation to
consult with any Collateral Agent on behalf of any Pari Passu Lien Obligations
in connection with an Enforcement Action with respect to the Shared Collateral.
Notwithstanding the foregoing, (a) the Secured Parties shall remain subject to,
and bound by, all covenants or agreements made in this Agreement, and (b) each
Agent will agree, on behalf of itself and its related secured parties, that such
Agent and its Related Secured Parties shall cooperate in a commercially
reasonable manner with each other agent or trustee and its related secured
parties in any enforcement of rights or any exercise of remedies with respect to
any Shared Collateral.

Prohibition on Contesting Liens. Each Agent, on behalf of itself and its Related
Secured Parties, agrees not to contest or support any Person in contesting, in
any proceeding (including any Insolvency Proceeding), the perfection, priority,
validity, attachment or enforceability of a Lien held by or on behalf of any
other Agent or any of its Related Secured Parties in all or any part of the
Shared Collateral; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Agent or any of its Related Secured Parties
to enforce this Agreement.

Prohibition on Challenging this Agreement. Each Agent, on behalf of itself and
its Related Secured Parties, agrees that they will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Agent or any
of its Related Secured Parties to enforce this Agreement.

Release of Liens. The parties hereto agree and acknowledge that the release of
Liens on any Shared Collateral securing First Lien Obligations of any Class,
whether in connection with a sale, transfer or other disposition of such Shared
Collateral or otherwise, shall be governed by and subject to the Secured Credit
Documents of such Class, and that nothing in this Agreement shall be deemed to
amend or affect the terms of the Secured Credit Documents of such Class with
respect thereto.

Collateral

Bailment for Perfection of Security Interests.



--------------------------------------------------------------------------------

Exhibit L-2

Page 14

 

Each Collateral Agent agrees that if it shall at any time hold a Lien on any
Shared Collateral that can be perfected by the possession or control of such
Shared Collateral or of any deposit, securities or other account in which such
Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of such Collateral Agent, or of
agents or bailees of such Collateral Agent (such Shared Collateral being
referred to herein as the “Controlled Shared Collateral”), such Collateral Agent
shall, solely for the purpose of perfecting the Liens of any other Collateral
Agent granted on such Shared Collateral under its Related Secured Credit
Documents and subject to the terms and conditions of this Article, also hold
such Controlled Shared Collateral as gratuitous bailee and sub-agent for each
such other Collateral Agent (any Collateral Agent that shall be holding any
Controlled Shared Collateral as gratuitous bailee and sub-agent being referred
to herein as the “Bailee Collateral Agent”). In furtherance of the foregoing,
each Collateral Agent appoints each Bailee Collateral Agent (and each Bailee
Collateral Agent accepts such appointment) as such Collateral Agent’s gratuitous
bailee and sub-agent hereunder with respect to any Controlled Shared Collateral
that such Bailee Collateral Agent possesses or controls at any time solely for
the purpose of perfecting a Lien on such Controlled Shared Collateral. It is
further understood and agreed that as of the date hereof and until the Discharge
of the Priority Payment Lien Obligations, the Revolving Collateral Agent shall
be the Bailee Collateral Agent and be granted possession of all possessory
Controlled Shared Collateral and, thereafter, the Controlling Pari Passu Agent.

In furtherance of the foregoing, each Pulitzer Entity hereby grants a security
interest in the Controlled Shared Collateral to each Collateral Agent that
possesses or controls Controlled Shared Collateral as permitted in
Section 4.01(a) for the benefit of the Secured Parties under any other Class of
First Lien Obligations which have been granted a Lien on the Controlled Shared
Collateral possessed or controlled by such Collateral Agent.

Subject to Section 4.01(a), for purposes of this Section, the Bailee Collateral
Agent shall be entitled to deal with the applicable Controlled Shared Collateral
in accordance with the terms of its Related Secured Credit Documents as if the
Liens thereon of the Collateral Agent or Secured Parties of any other Class (and
the agreements set forth in paragraph (a) of this Section) did not exist;
provided that any Proceeds arising from any such Controlled Shared Collateral
shall be subject to Article II. The obligations and responsibilities of any
Bailee Collateral Agent to any other Collateral Agent or any of its Related
Secured Parties under this Article shall be limited solely to holding or
controlling the applicable Controlled Shared Collateral as gratuitous bailee and
sub-agent in accordance with this Article. Without limiting the foregoing,
(i) no Bailee Collateral Agent shall have any obligation or responsibility to
ensure that any Controlled Shared Collateral is genuine or owned by any of the
Pulitzer Entities, (ii) no Bailee Collateral Agent shall, by reason of this
Agreement, any other Security Document or any other document, have a fiduciary
relationship or other implied duties in respect of any other Collateral Agent or
any other Secured Party and (iii) without affecting the agreement of any Bailee
Collateral Agent to act as a gratuitous bailee and sub-agent solely for the
purpose set forth in paragraph (a) of this Section or the right of any other
Collateral Agent to enforce the rights and exercise the remedies (in each case
other than through such Bailee Collateral Agent) as set forth in Section 3.01
each Collateral Agent agrees that such Collateral Agent shall not issue any
instructions to any Bailee Collateral Agent, in its capacity as a gratuitous
bailee and sub-agent of such Collateral Agent, with respect to the Controlled
Shared Collateral or otherwise seek to exercise control over any Bailee
Collateral Agent.



--------------------------------------------------------------------------------

Exhibit L-2

Page 15

 

The Bailee Collateral Agent of any Class shall, upon the Discharge of the
priority payment Lien Obligations of such Class, transfer the possession and
control of the applicable Controlled Shared Collateral, together with any
necessary endorsements but without recourse or warranty, to the Controlling Pari
Passu Agent. In connection with any transfer under by any Bailee Collateral
Agent, such Bailee Collateral Agent agrees to take all actions in its power as
shall be reasonably requested by the Controlling Pari Passu Agent to permit the
Controlling Pari Passu Agent to obtain, for the benefit of its Related Secured
Parties, a first priority security interest in the applicable Controlled Shared
Collateral.

Delivery of Documents. Promptly after the execution and delivery to any
Collateral Agent by any Pulitzer Entity of any Security Document (other than
(a) any Security Document in effect on the date hereof and (b) any Additional
First Lien Obligations Document referred to in paragraph (b) of Article VIII,
but including any amendment, amendment and restatement, waiver or other
modification of any such Security Document or Additional First Lien Obligations
Document), the Pulitzer Entities shall deliver to each Collateral Agent party
hereto at such time a copy of such Security Document.

No New Liens. Until the Discharge of the Priority Payment Lien Obligations and
payment in full in cash of the Pari Passu Lien Obligations has occurred, whether
or not an Insolvency Proceeding has been commenced by or against any Grantor,
the parties hereto agree that there shall be no Lien, and no Grantor shall have
any right to create any Lien, on any assets of any Grantor securing any Priority
Payment Lien Obligations or Pari Passu Lien Obligations if these same assets are
not subject to, and do not become subject to, a Lien securing all the Priority
Payment Lien Obligations and the Pari Passu Lien Obligations. To the extent that
the foregoing provisions are not complied with for any reason, without limiting
any other rights and remedies available to the Secured Parties, the parties
hereto agree that any amounts received by or distributed to any of them pursuant
to or as a result of Liens granted in contravention of this Section 4.03 shall
be subject to Section 2.01(b).

Insolvency Proceedings

SECTION 5.01 Filing of Motions. Until the Discharge of Priority Payment Lien
Obligations, none of the Pari Passu Secured Parties, in or in connection with
any Insolvency Proceeding, shall file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case in respect of any of the Shared Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Priority Payment Lien Secured Parties (including the validity
and enforceability thereof) or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided that any Pari Passu
Secured Party may file a proof of claim in an Insolvency Proceeding.

SECTION 5.02 Financing Matters. Until the Discharge of Priority Payment Lien
Obligations, if any of the Pulitzer Entities becomes subject to an Insolvency
Proceeding, and if the Revolving Collateral Agent shall desire to permit (or not
object to) the use of cash collateral or to permit (or not object to) any of the
Pulitzer Entities to obtain financing under Section 363



--------------------------------------------------------------------------------

Exhibit L-2

Page 16

 

or Section 364 of the Bankruptcy Code or any similar provision of any Bankruptcy
Law (“DIP Financing”), then the Pari Passu Secured Parties (a) will be deemed to
have consented to and will not object to such use of cash collateral or DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
(except to the extent permitted by Section 5.03), and, to the extent the Liens
securing the Priority Payment Lien Obligations are subordinated or pari passu
with such DIP Financing, or any “carve out”, the Pari Passu Secured Parties will
subordinate or make pari passu its Liens in the Shared Collateral to such DIP
Financing (and all obligations relating thereto) on the same basis as they are
subject to the Liens securing the Priority Payment Lien Obligations, (c) will
raise no objection to, and will not otherwise contest any (i) motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of any Priority Payment Lien Obligations or Pari Passu
Lien Obligations made by the Revolving Collateral Agent.

SECTION 5.03 Relief from Automatic Stay. With respect to the Shared Collateral,
until the Discharge of the Priority Payment Lien Obligations, each Pari Passu
Secured Party (whether directly or through its applicable Agent) agrees not to
seek relief from the automatic stay or any other stay in an Insolvency
Proceeding or take any action in derogation thereof, without the prior written
consent of the Revolving Collateral Agent.

SECTION 5.04 Adequate Protection. With respect to the Shared Collateral, each
Pari Passu Secured Party (whether directly or through its applicable Agent)
agrees not to contest (or support any Person contesting) (a) any request by the
Revolving Collateral Agent or any other holder of Priority Payment Lien
Obligations for adequate protection or (b) any objection by the Revolving
Collateral Agent or any holder of Priority Payment Lien Obligations to any
motion, relief, action or proceeding based on the Revolving Collateral Agent or
such holders of Priority Payment Lien Obligations claiming a lack of adequate
protection. Notwithstanding the foregoing, in any Insolvency Proceeding, if the
Revolving Collateral Agent or the holders of Priority Payment Lien Obligations
(or any subset thereof) are granted adequate protection in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of the
Bankruptcy Code or any similar law, then the Term Loan Collateral Agent and the
Notes Collateral Agent and their Related Secured Parties shall also be granted
such adequate protection which adequate protection shall be subject to the
priorities set forth in Section 2.01.

Other Agreements

Concerning Secured Credit Documents and Shared Collateral.

The Secured Credit Documents of any Class may be amended, supplemented or
otherwise modified, in whole or in part, in accordance with their terms, in each
case without notice to or the consent of the Collateral Agent or any Secured
Parties of any other Class; provided that nothing in this paragraph shall affect
any limitation on any such amendment, supplement or other modification that is
set forth in the Secured Credit Documents of any such other Class.



--------------------------------------------------------------------------------

Exhibit L-2

Page 17

 

Refinancings. The First Lien Obligations of any Class may be Refinanced, in
whole or in part, in each case, without notice to, or the consent of the
Collateral Agent or any Secured Party of any other Class, all without affecting
the priorities provided for herein (including, without limitation, the priority
in right of payment of the Priority Payment Lien Obligations) or the other
provisions hereof; provided that nothing in this paragraph shall affect any
limitation on any such Refinancing that is set forth in the Secured Credit
Documents of any such other Class; and provided further that, if any obligations
of the Borrower or the Pulitzer Entities in respect of such Refinancing
indebtedness shall be secured by Liens on any Shared Collateral, such
obligations and the holders thereof shall be subject to and bound by the
provisions of this Agreement and, if not already, the agent (or other
representative) and collateral agent in respect of such obligations shall become
a party hereto by executing and delivering a Joinder Agreement.

Reinstatement. If, in any Insolvency Proceeding or otherwise, all or part of any
payment with respect to the First Lien Obligations of any Class previously made
shall be rescinded for any reason whatsoever (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law),
then the terms and conditions of Article II shall be fully applicable thereto
until all the First Lien Obligations of such Class shall again have been paid in
full in cash.

Reorganization Modifications. In the event the First Lien Obligations of any
Class are modified pursuant to applicable law, including Section 1129 of the
Bankruptcy Code, any reference to the First Lien Obligations of such Class or
the Secured Credit Documents of such Class shall refer to such obligations or
such documents as so modified.

Further Assurances. Each of the Collateral Agents, the Borrower and the Pulitzer
Entities agrees that it will execute, or will cause to be executed, any and all
further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which any Collateral
Agent may reasonably request in writing, to effectuate the terms of this
Agreement.

No Reliance; No Liability

No Reliance; Information. Each Collateral Agent, for itself and on behalf of its
Related Secured Parties, acknowledges that (a) such Collateral Agent and its
Related Secured Parties have, independently and without reliance upon any other
Collateral Agent or any of its Related Secured Parties, and based on such
documents and information as they have deemed appropriate, made their own
decision to enter into the Secured Credit Documents to which they are party and
(b) such Collateral Agent and its Related Secured Parties will, independently
and without reliance upon any other Collateral Agent or any of its Related
Secured Parties, and based on such documents and information as they shall from
time to time deem appropriate, continue to make their own decision in taking or
not taking any action under this Agreement or any other Secured Credit Document
to which they are party. The Collateral Agent or Secured Parties of any Class
shall have no duty to disclose to any Collateral Agent or any Secured Party of
any other Class any information relating to the Borrower or the Pulitzer
Entities, or any other circumstance bearing upon the risk of nonpayment of any
of the First Lien Obligations, that is known or



--------------------------------------------------------------------------------

Exhibit L-2

Page 18

 

becomes known to any of them or any of their Affiliates. If the Collateral Agent
or any Secured Party of any Class, in its sole discretion, undertakes at any
time or from time to time to provide any such information to, as the case may
be, the Collateral Agent or any Secured Party of any other Class, it shall be
under no obligation (i) to make, and shall not be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

No Warranties or Liability.

Each Collateral Agent, for itself and on behalf of its Related Secured Parties,
acknowledges and agrees that no Collateral Agent or Secured Party of any other
Class has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Secured Credit Documents, the ownership of any
Shared Collateral or the perfection or priority of any Liens thereon. The
Collateral Agent and the Secured Parties of any Class will be entitled to manage
and supervise their loans and other extensions of credit in the manner
determined by them. No Agent shall, by reason of this Agreement, any other
Security Document or any other document, have a fiduciary relationship or other
implied duties in respect of any other Agent or any other Secured Party.

No Collateral Agent or Secured Parties of any Class shall have any express or
implied duty to the Collateral Agent or any Secured Party of any other Class to
act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of a default or an Event of Default under any Secured
Credit Document (other than, in each case, this Agreement), regardless of any
knowledge thereof that they may have or be charged with.

Additional First Lien Obligations

The Borrower may from time to time, subject to any limitations contained in any
Secured Credit Documents in effect at such time, designate additional
indebtedness and related obligations that are, or are to be, secured by Liens on
any assets of the Pulitzer Entities that would, if such Liens were granted,
constitute Shared Collateral as Additional First Lien Obligations by delivering
to each Collateral Agent party hereto at such time a certificate of an
Authorized Officer of the Borrower:

describing the indebtedness and other obligations being designated as Additional
First Lien Obligations, and including a statement of the maximum aggregate
outstanding principal amount of such indebtedness as of the date of such
certificate;

setting forth the Additional First Lien Obligations Documents under which such
Additional First Lien Obligations are issued or incurred or the guarantees of or
Liens securing such Additional First Lien Obligations are, or are to be, granted
or created, and attaching copies of such Additional First Lien Obligations
Documents as each Pulitzer



--------------------------------------------------------------------------------

Exhibit L-2

Page 19

 

Entity has executed and delivered to the Person that serves as the agent,
trustee or similar representative and the collateral agent, collateral trustee
or a similar representative for the holders of such Additional First Lien
Obligations (such Person being referred to as the “Additional Agent”) with
respect to such Additional First Lien Obligations on the closing date of such
Additional First Lien Obligations, certified as being true and complete by an
Authorized Officer of the Borrower;

identifying any such Person that serves as the Additional Agent;

certifying that the incurrence of such Additional First Lien Obligations, the
creation of the Liens securing such Additional First Lien Obligations and the
designation of such Additional First Lien Obligations as “Additional First Lien
Obligations” hereunder do not violate or result in a default under any provision
of any Secured Credit Document of any Class in effect at such time;identifying
such Additional First Lien Obligations as either Priority Payment Lien
Obligations or Pari Passu Lien Obligations, or for purposes of Section 3.01 the
type of Priority Payment Lien Obligations (whether under the Revolving Credit
Facility, Cash Management Obligations or Hedging Obligations), and if identified
as Priority Payment Lien Obligations, certifying that the designation of such
Additional First Lien Obligations as Priority Payment Lien Obligations does not
violate or result in a default under any provision of any Secured Credit
Document of any Class in effect at such time;

authorize the Additional Agent to become a party hereto by executing and
delivering a Joinder Agreement and provide that, upon such execution and
delivery, such Additional First Lien Obligations and the holders thereof shall
become subject to and bound by the provisions of this Agreement; and

attaching a fully completed Joinder Agreement executed and delivered by the
Additional Agent.

Upon the delivery of such certificate and the related attachments as provided
above and as so long as the statements made therein are true and correct as of
the date of such certificate, the obligations designated in such notice shall
become Additional First Lien Obligations for all purposes of this Agreement and,
in respect of any such Additional First Lien Obligations that Refinances in full
then existing Priority Payment Lien Obligations in respect of the Revolving
Credit Facility, such Additional First Lien Obligations shall constitute
Priority Payment Lien Obligations in respect of the Revolving Credit Facility,
the agreement therefor shall be the Revolving Credit Facility and the Collateral
Agent in respect thereof shall be the Revolving Collateral Agent, in each case
for all purposes under this Agreement.

Miscellaneous

Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be



--------------------------------------------------------------------------------

Exhibit L-2

Page 20

 

personally served, telecopied, or sent by electronic transmission, overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a telecopy
or other electronic transmission or five days after deposit in the United States
mail (certified, with postage prepaid and properly addressed). For the purposes
hereof, the address of each party hereto is as follows:

if to Borrower, to it at:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA, 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile: 563-327-2600

E-mail: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile: 563-324-1616

E-mail: dwaterman@l-wlaw.com;

if to any Pulitzer Entity, to it at:

Lee Enterprises, Incorporated

201 N. Harrison Street, Suite 600

Davenport, IA, 52801

Attention: Vice President, Chief Financial Officer and Treasurer

Facsimile: 563-327-2600

E-mail: carl.schmidt@lee.net

With a copy to:

Lane & Waterman LLP

220 N. Main Street, Suite 600

Davenport, IA, 52801

Attention: C. D. Waterman III

Facsimile: 563-324-1616

E-mail: dwaterman@l-wlaw.com;

if to the Revolving Agent and the Revolving Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713



--------------------------------------------------------------------------------

Exhibit L-2

Page 21

 

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

if to the Term Loan Agent and Term Loan Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Dimple Patel

Telephone: 302-634-4154

Telecopy: 302-634-3301

E-mail: dimple.x.patel@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2 Floor 3

Newark, DE 19713

Attention: Neer Reibenbach

Telephone: 302-634-1678

Telecopy: 302-634-3301

E-mail: neer.reibenbach@jpmorgan.com

With a copy to:



--------------------------------------------------------------------------------

Exhibit L-2

Page 22

 

JPMorgan Chase Bank, N.A

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Timothy Lee

Telephone: 212-270-2282

Telecopy: 212-270-5100

E-mail: timothy.d.lee@jpmorgan.com;

if to the Notes Trustee, to it at:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, Minnesota 55107

Attention: Global Corporate Trust Services

Facsimile: 651-466-7430;

if to the Notes Collateral Agent, to it at:

Deutsche Bank Trust Company Americas Trust and Agency Services

60 Wall Street, 16th Floor

NYC60-1630

New York, New York 10005

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635

With a copy to:

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company Trust and Agency Services

100 Plaza One, 6th Floor

MSJCY03-0699

Jersey City, NJ 07311-3901

Attention: Corporates Team, Lee Enterprises, Incorporated

Facsimile: 732-578-4635; and

if to any Additional Agent, to it at the address set forth in the applicable
Joinder Agreement.

Any party hereto may change its information for notices and other communications
hereunder by notice to the other parties hereto.

Waivers; Amendment; Joinder Agreements.

No failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or



--------------------------------------------------------------------------------

Exhibit L-2

Page 23

 

remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except as contemplated by the Secured Credit Documents and
then pursuant to an agreement or agreements in writing entered into by each
Collateral Agent then party hereto; provided that no such agreement shall by its
terms amend, modify or otherwise affect the rights or obligations of any
Pulitzer Entity without such Pulitzer Entity’s prior written consent; provided
further that (i) without the consent of any party hereto, (A) this Agreement may
be supplemented by a Joinder Agreement, and an Additional Agent may become a
party hereto, in accordance with Article VIII and (B) this Agreement may be
supplemented by a Pulitzer Entity Joinder Agreement, and a Subsidiary may become
a party hereto, in accordance with Section 9.12, and (ii) in connection with any
Refinancing of First Lien Obligations of any Class, the Collateral Agents then
party hereto shall enter (and are hereby authorized to enter without the consent
of any other Secured Party), at the request of any Collateral Agent or the
Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing and are reasonably satisfactory
to each such Collateral Agent.

Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, as
well as the other Secured Parties, all of whom are intended to be bound by, and
to be third party beneficiaries of, this Agreement. No other Person shall have
or be entitled to assert rights or benefits hereunder.

Effectiveness; Survival. This Agreement shall become effective when executed and
delivered by the parties hereto. All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement. This Agreement shall continue in full force and
effect notwithstanding the commencement of any Insolvency Proceeding against the
Borrower or any of the Pulitzer Entities.

Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.



--------------------------------------------------------------------------------

Exhibit L-2

Page 24

 

Governing Law; Jurisdiction; Consent to Service of Process.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York, except to the extent that remedies provided by the laws
of any jurisdiction other than the State of New York are governed by the laws of
such jurisdiction.

Each party hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

Each party hereto irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01, such service to be effective upon receipt.
Nothing in this Agreement will affect the right of any party hereto or any
Secured Party to serve process in any other manner permitted by law.

WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.



--------------------------------------------------------------------------------

Exhibit L-2

Page 25

 

Conflicts. In the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of any other Secured Credit Documents, the
provisions of this Agreement shall control.

Provisions Solely to Define Relative Rights. The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the Secured Parties in relation to one another. Except as expressly provided in
this Agreement, none of the Borrower, any of the Pulitzer Entities or any other
creditor of any of the foregoing, shall have any rights or obligations
hereunder, and none of the Pulitzer Entities or the Borrower may rely on the
terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of the Borrower or any Pulitzer Entity, which are absolute and
unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms. For the avoidance of
doubt, nothing contained herein shall be construed to constitute a waiver or an
amendment of any covenant of any Pulitzer Entity contained in any Secured Credit
Document, which restricts the incurrence of any indebtedness or the grant of any
Lien.

Additional Pulitzer Entities. In the event any Pulitzer Entity shall have
granted a Lien on any of its assets to secure any First Lien Obligations, the
Borrower shall cause such Pulitzer Entity, if not already a party hereto, to
become a party hereto as a “Pulitzer Entity”. Upon the execution and delivery by
any Pulitzer Entity of a Pulitzer Joinder Agreement, any such Pulitzer Entity
shall become a party hereto and a Pulitzer Entity hereunder with the same force
and effect as if originally named as such herein. The execution and delivery of
any such instrument shall not require the consent of any other party hereto. The
rights and obligations of each party hereto shall remain in full force and
effect notwithstanding the addition of any new Pulitzer Entity as a party to
this Agreement.

Specific Performance. Each Collateral Agent, on behalf of itself and its Related
Secured Parties, may demand specific performance of this Agreement. Each
Collateral Agent, on behalf of itself and its Related Secured Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action which may be brought by the Secured Parties.

Integration. This Agreement, together with the other Secured Credit Documents,
represents the agreement of each of the Pulitzer Entities, the Borrower and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Pulitzer Entity,
any Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.

Trustee Capacity. It is expressly understood and agreed by the parties hereto
that (a) this Agreement is executed and delivered by U.S. Bank National
Association, not individually or personally or in its corporate capacity, but
solely in its capacity as Notes Trustee under the Notes Indenture, and (b) under
no circumstances shall U.S. Bank National Association be individually or
personally or in its corporate capacity, liable for the payment of any
indebtedness or expenses owed to any party under this Agreement, the Notes
Documents, the Secured Credit Documents or the Security Documents.



--------------------------------------------------------------------------------

Exhibit l-2

Page 26

 

[signature page follows]



--------------------------------------------------------------------------------

Exhibit L-2

Page 27

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Revolving Agent and Revolving Collateral Agent By:
 

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Term Loan Agent and Term Loan
Collateral Agent By:  

 

  Name:   Title: U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely in its capacity as Notes Trustee By:  

 

  Name:   Title: DEUTSCHE BANK TRUST COMPANY AMERICAS, as Notes Collateral Agent
By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit L-2

Page 28

 

LEE ENTERPRISES, INCORPORATED By:  

 

  Name:   Title: PULITZER ENTITIES



--------------------------------------------------------------------------------

Exhibit L-2

Page 29

 

FORM OF

PULITZER PARI PASSU INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL AGENT

Reference is made to the Pulitzer Pari Passu Intercreditor Agreement dated as of
            , 20            (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Pari Passu
Intercreditor Agreement”) among LEE ENTERPRISES, INCORPORATED, a Delaware
corporation, PULITZER INC., a Delaware corporation, each of Pulitzer’s direct or
indirect subsidiaries party thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent with respect to the Revolving Credit Facility and as
collateral agent for the Revolving Secured Parties, JPMORGAN CHASE BANK, N.A.,
as administrative agent with respect to the Term Loan Facility and as collateral
agent for the Term Loan Secured Parties, U.S. BANK NATIONAL ASSOCIATION, not in
its individual capacity, but solely in its capacity as Trustee under the Notes
Indenture, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for the
Notes Secured Parties. Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Pari Passu Intercreditor Agreement. This
Pari Passu Intercreditor Agreement Joinder is being executed and delivered
pursuant to Article VIII of the Pari Passu Intercreditor Agreement.

Joinder. By executing and delivering this Pari Passu Intercreditor Agreement
Joinder, the undersigned as Additional Agent in its capacity as [[Administrative
Agent/Trustee/other representaive] and as [Collateral Agent/Collateral
Trustee/other representative] for holders of Additional First Lien Obligations
pursuant to [identify Additional First Lien Obligations Documents] agrees, on
its own behalf and on behalf of such holders of Additional First Lien
Obligations, to be bound by all the terms and provisions of the Pari Passu
Intercreditor Agreement as an Agent, as fully as if the undersigned had executed
and delivered the Pari Passu Intercreditor Agreement as of the date thereof.

Governing Law. This Pari Passu Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Pari Passu Intercreditor
Agreement Joinder to be executed as of             , 20            .

[                                                         ]

By

Name:



--------------------------------------------------------------------------------

Exhibit L-2

Page 30

 

Title:

FORM OF

PULITZER PARI PASSU INTERCREDITOR AGREEMENT JOINDER

ADDITIONAL GRANTOR

Reference is made to the Pulitzer Pari Passu Intercreditor Agreement dated as of
            , 20            (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Pari Passu
Intercreditor Agreement”) among LEE ENTERPRISES, INCORPORATED, a Delaware
corporation, PULITZER INC., a Delaware corporation, each of Pulitzer’s direct or
indirect subsidiaries party thereto,, JPMORGAN CHASE BANK, N.A., as
administrative agent with respect to the Revolving Credit Facility and as
collateral agent for the Revolving Secured Parties, JPMORGAN CHASE BANK, N.A.,
as administrative agent with respect to the Term Loan Facility and as collateral
agent for the Term Loan Secured Parties, U.S. BANK NATIONAL ASSOCIATION, not in
its individual capacity, but solely in its capacity as Trustee under the Notes
Indenture, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as collateral agent for the
Notes Secured Parties. Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Pari Passu Intercreditor Agreement. This
Pari Passu Intercreditor Agreement Joinder is being executed and delivered
pursuant to Section 9.12 of the Pari Passu Intercreditor Agreement.

Joinder. By executing and delivering this Pari Passu Intercreditor Agreement
Joinder, the undersigned,             , a             , hereby agrees to become
party as a Grantor under the Pari Passu Intercreditor Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the Pari
Passu Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Pari Passu Intercreditor Agreement as of the date thereof.

Governing Law. This Pari Passu Intercreditor Agreement Joinder shall be
construed in accordance and governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Pari Passu Intercreditor
Agreement Joinder to be executed as of             , 20            .

[                                                         ]

By



--------------------------------------------------------------------------------

Exhibit L-2

Page 31

 

Name:

Title:



--------------------------------------------------------------------------------

Exhibit M

Page 1

FORM OF PREPAYMENT OPTION NOTICE

Attention of [            ]

Telecopy No. [            ]

[Date]

Ladies and Gentlemen:

The undersigned,             , as administrative agent (in such capacity, the
“Administrative Agent”), refers to the First Lien Credit Agreement, dated as of
March 31, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Lee Enterprises, Incorporated (the
“Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. The
Administrative Agent hereby gives notice of an offer of prepayment made by the
Borrower pursuant to Section 5.02(e) of the Credit Agreement of the Prepayment
Amount. Amounts applied to prepay the Loans shall be applied pro rata to the
Loans held by you. The portion of the Prepayment Amount to be allocated to the
Loans held by you and the date on which such prepayment will be made to you
(should you elect to receive such prepayment) are set forth below:

 

(A)    Prepayment Amount    __________________ (B)    Portion of Prepayment   
   Amount to be received by you    __________________ (C)    Mandatory
Prepayment Date (10 Business Days after the       date of this Prepayment Option
Notice)    __________________

IF YOU DO NOT WISH TO RECEIVE ALL OF THE LOAN PREPAYMENT AMOUNT TO BE ALLOCATED
TO YOU ON THE MANDATORY PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage of the
loan prepayment amount otherwise payable which you do not wish to receive.
Please return this notice as so completed via telecopy to the attention of
[            ] at             , no later than [10:00] a.m., New York City time,
on the date that is 5 Business Days after the date of this Prepayment Option
Notice, at Telecopy No. [            ]. IF YOU DO NOT RETURN THIS NOTICE, YOU
WILL RECEIVE 100% OF THE LOAN PREPAYMENT ALLOCATED TO YOU ON THE MANDATORY
PREPAYMENT DATE.



--------------------------------------------------------------------------------

Exhibit M

Page 2

 

 

    ,   as Administrative Agent   By:         Title:  

 

    , (Name of Lender)   By:       Title:    

Percentage of Prepayment

Amount Declined:    %